Case 19-30254-KLP               Doc 6      Filed 03/01/19 Entered 03/01/19 21:44:15                        Desc Main
                                          Document      Page 1 of 372


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    GYMBOREE GROUP, INC., et al., 1                                    ) Case No. 19-30258 (KLP)
                                                                       )
                              Debtors.                                 ) (Jointly Administered)
                                                                       )


                           SCHEDULE OF ASSETS AND LIABILITIES FOR
                                      GYM-MARK, INC.
                                   CASE NO. 19-30254 (KLP)




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
      71 Stevenson Street, Suite 2200, San Francisco, California 94105.
Case 19-30254-KLP               Doc 6      Filed 03/01/19 Entered 03/01/19 21:44:15                        Desc Main
                                          Document      Page 2 of 372


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                  )
    In re:                                                        )         Chapter 11
                                                                  )
    GYMBOREE GROUP, INC., et al.,1                                )         Case No. 19-30258 (KLP)
                                                                  )
                              Debtors.                            )         (Jointly Administered)
                                                                  )

        GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS


General

        The Schedules of Assets and Liabilities (collectively, the “Schedules”) and the Statements
of Financial Affairs (collectively, the “Statements” and, together with the Schedules, the
“Schedules and Statements”) filed by Gymboree Group Inc. (“Gymboree” or the “Company”) and
its debtor affiliates, as chapter 11 debtors in possession (collectively the “Debtors”) pending in the
United States Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”) were
prepared, pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure, by management of the Debtors, with
the assistance of the Debtors’ advisors, and are unaudited.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be
no assurance that these Schedules and Statements are complete. The Debtors reserve all rights to
amend or supplement the Schedules and Statements from time to time, in all respects, as may be
necessary or appropriate, including, without limitation, the right to amend the Schedules and
Statements with respect to claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”)
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,

1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is 71
      Stevenson Street, Suite 2200, San Francisco, California 94105.



                                                            1
Case 19-30254-KLP         Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                   Document      Page 3 of 372


priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated;” or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements shall constitute a waiver of any right
of the Debtors or an admission with respect to their chapter 11 cases (including, but not limited to,
issues involving claims, substantive consolidation, defenses, equitable subordination, and/or
causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any other
relevant non-bankruptcy laws to recover assets or avoid transfers).

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or re-
categorized. In no event will the Debtors or their agents, attorneys and financial advisors be liable
to any third party for any direct, indirect, incidental, consequential, or special damages (including,
but not limited to, damages arising from the disallowance of a potential claim against the Debtors
or damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
of the possibility of such damages.

        The Schedules and Statements have been signed by Jon W. Kimmins, Chief Financial
Officer, and authorized agent at each of the Debtors. Accordingly, in reviewing and signing the
Schedules and Statements, Mr. Kimmins necessarily relied upon the efforts, statements, and
representations of the Debtors’ other personnel and professionals. Mr. Kimmins has not (and could
not have) personally verified the accuracy of each such statement and representation, including,
but not limited to, statements and representations concerning amounts owed to creditors,
classification of such amounts, and their addresses.

        Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments. In the event
that the Schedules and Statements differ from the Global Notes, the Global Notes shall control.



                                                  2
Case 19-30254-KLP            Doc 6      Filed 03/01/19 Entered 03/01/19 21:44:15                     Desc Main
                                       Document      Page 4 of 372


        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules and Statements (the “Global Notes”) are incorporated by
reference in, and comprise an integral part of, all of the Schedules and Statements, and should be
referred to and considered in connection with any review of the Schedules and Statements.2

                             Global Notes and Overview of Methodology

Description of the Cases and Information Date

        On January 16, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The chapter 11 cases are being
jointly administered under Case No. 19-30258 (KLP) pursuant to an order entered on January 17,
2019 [Docket No. 60]. The Debtors continue to operate their business and manage their property
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
Notwithstanding the joint administration of the Debtors’ cases for procedural purposes, each
Debtor has filed its own Schedules and Statements. The asset information provided herein, except
as otherwise noted, represents the asset data of the Debtors as of January 5, 2019, the date of the
Debtors’ month end closure to their balance sheet prior to the Petition Date, and the liability data
of the Debtors as of the close of business on the Petition Date.

        On June 12, 2017, The Gymboree Corp. and several of its affiliates commenced chapter 11
cases (the “Prior Cases”) before the Court, which were jointly administered under the caption In
re The Gymboree Corp., No. 17-32986 (KLP). A plan of reorganization was confirmed in the Prior
Cases on September 7, 2017, and such plan went effective on September 29, 2017. On January 19,
2018, all of the Prior Cases, other than the case of The Gymboree Corporation, were closed. Unless
otherwise specified in the Schedules, Statements or Specific Notes, the responses contained in the
Schedules and Statements only relate to the period since the Debtors’ emergence from the Prior
Cases. Although the Debtors in these cases are distinct from the debtors in the Prior Cases and the
Debtors do not express any views with respect to the reliability or accuracy of information
contained in the Schedules and Statements filed by the debtors in the Prior Cases, such Schedules
and Statements may provide similar information relevant to the Debtors for earlier periods of time.

Basis of Presentation

        For financial reporting purposes, prior to the Petition Date, the Debtors prepared financial
statements that were consolidated by Debtor Gymboree Holding Corporation. Combining the
assets and liabilities set forth in the Debtors’ Schedules and Statements would result in amounts
that would be substantially different from financial information that would be prepared on a
consolidated basis under Generally Accepted Accounting Principles (“GAAP”). Therefore, these
Schedules and Statements do not purport to represent financial statements prepared in accordance
with GAAP nor are they intended to fully reconcile to the financial statements prepared by the
Debtors. Unlike the consolidated financial statements, these Schedules and Statements reflect the

2
    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
    Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
    Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
    exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
    appropriate.



                                                        3
Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                    Document      Page 5 of 372


assets and liabilities of each separate Debtor, except where otherwise indicated. Information
contained in the Schedules and Statements has been derived from the Debtors’ books and records
and historical financial statements.

        Moreover, given, among other things, the uncertainty surrounding the collection and
ownership of certain assets and the valuation and nature of certain liabilities, to the extent that a
Debtor shows more assets than liabilities, this is not an admission that the Debtor was solvent as
of the Petition Date or at any time prior to the Petition Date. Likewise, to the extent a Debtor
shows more liabilities than assets, this is not an admission that the Debtor was insolvent at the
Petition Date or any time prior to the Petition Date.

Amendment of Schedules and Statements

        While reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements, inadvertent errors or omissions may exist. The Debtors reserve all
rights to amend and/or supplement the Schedules and Statements from time to time as is necessary
or appropriate.

                 General Disclosures Applicable to Schedules and Statements

        1.      Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant bankruptcy and
non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with respect to any
cause of action (including avoidance actions), controversy, right of setoff, cross claim,
counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed by law
or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, power, privilege, license, and franchise of any kind or character
whatsoever, known, unknown, fixed or contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort,
in law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”) they
may have, and neither these Global Notes nor the Schedules and Statements shall be deemed a
waiver of any claims or Causes of Action or in any way prejudice or impair the assertion of such
claims or Causes of Action.

        2.      Recharacterization. The Debtors have made reasonable efforts to correctly
characterize, classify, categorize, and designate the claims, assets, executory contracts, unexpired
leases, and other items reported in the Schedules and Statements. However, the Debtors may have
improperly characterized, classified, categorized, designated or omitted certain items due to the
complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all of their rights
to recharacterize, reclassify, recategorize, or redesignate items reported in the Schedules and
Statements at a later time as necessary or appropriate, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.




                                                   4
Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                    Document      Page 6 of 372


        3.       Claim Designations. Any failure to designate a claim in the Schedules and
Statements as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors
reserve all of their rights to dispute, or to assert offsets or defenses to, any claim reflected on their
Schedules or Statements on any grounds, including, but not limited to, amount, liability, priority,
status, or classification, or to otherwise subsequently designate any claim as “contingent,”
“unliquidated,” or “disputed.” Moreover, the Debtors reserve all of their rights to amend their
Schedules and Statements as necessary and appropriate. Listing a claim does not constitute an
admission of liability by the Debtors.

        4.     Unliquidated Claim Amounts. Claim amounts that could not be readily
quantified by the Debtors are scheduled as “unliquidated.”

       5.       Undetermined Amounts. The description of an amount as “undetermined” is not
intended to reflect upon the materiality of such amount.

        6.      Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the
Debtors’ chapter 11 cases entered on or about January 17, 2019, January 18, 2019 and
February 15, 2019 (collectively, the “First Day Orders”), the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims of employees, critical service
providers, lienholders, exporters, importers, customer credits/refunds, and taxing authorities.
Accordingly, these liabilities may have been or may be satisfied in accordance with such orders
and therefore may not be listed in the Schedules and Statements. Regardless of whether such
claims are listed in the Schedules and Statements, to the extent such claims are paid pursuant to an
order of the Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to
amend or supplement their Schedules and Statements to reflect such payment as is necessary and
appropriate to avoid overpayment or duplicate payment for such liabilities.

        7.      Other Paid Claims. To the extent the Debtors have reached any postpetition
settlement with a vendor or other creditor, the terms of such settlement will prevail, supersede
amounts listed in the Debtors’ Schedules and Statements, and shall be enforceable by all parties,
subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of the
claims listed in the Schedules and Statements pursuant to any orders entered by the Bankruptcy
Court, the Debtors reserve all rights to amend and supplement the Schedules and Statements and
take other action, such as filing claims objections, as is necessary and appropriate to avoid
overpayment or duplicate payment for such liabilities.

        8.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, net book values as of January 5, 2019 are
reflected on the Schedules and Statements. Exceptions to this include operating cash and certain
other assets. Operating cash is presented at bank balance as of the Petition Date. Certain other
assets, such as investments in subsidiaries and other intangible assets, are listed at undetermined
amounts, as the net book values may differ materially from fair market values. Amounts ultimately
realized may vary from net book value (or whatever value was ascribed) and such variance may
be material. Accordingly, the Debtors reserve all of their rights to amend or adjust the value of
each asset set forth herein. In addition, the amounts shown for total liabilities exclude items


                                                   5
Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                   Document      Page 7 of 372


identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ materially
from those stated in the Schedules and Statements. Also, assets that have been fully depreciated
or that were expensed for accounting purposes either do not appear in these Schedules and
Statements or are listed with a zero-dollar value, as such assets have no net book value. The
omission of an asset from the Schedules and Statements does not constitute a representation
regarding the ownership of such asset, and any such omission does not constitute a waiver of any
rights of the Debtors with respect to such asset. Given, among other things, the current market
valuation of certain assets and the valuation and nature of certain liabilities, nothing in the Debtors’
Schedules and Statements shall be, or shall be deemed to be an admission that any Debtor was
solvent or insolvent as of the Petition Date.

       9.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition
and postpetition periods based on the information and research that was conducted in connection
with the preparation of the Schedules and Statements. As additional information becomes
available and further research is conducted, the allocation of liabilities between prepetition and
postpetition periods may change. The Debtors reserve the right to amend the Schedules and
Statements as they deem appropriate in this regard.

        10.     Excluded Assets and Liabilities. The Debtors have excluded certain categories of
assets, tax accruals, and liabilities from the Schedules and Statements, including without
limitation, certain intercompany transactions, accrued salaries, certain employee benefit accruals
and accrued accounts payable. In addition and as set forth above, the Debtors have excluded
certain amounts for which the Debtors have been granted authority to pay pursuant to a First Day
Order or other order that may be entered by the Bankruptcy Court. The Debtors also have excluded
rejection damage claims of counterparties to executory contracts and unexpired leases that may be
rejected (if any), to the extent such damage claims exist or may exist. Also, certain immaterial
assets and liabilities may have been excluded.

        11.     Confidential or Sensitive Information. There may be instances in which certain
information in the Schedules and Statements intentionally has been redacted due to the nature of
an agreement between a Debtor and a third party, concerns about the confidential or commercially
sensitive nature of certain information, or concerns for the privacy of an individual. The alterations
will be limited to only what is necessary to protect the Debtor or third party.

        12.     Leases. The Debtors have not included in the Schedules and Statements the future
obligations of any capital or operating leases. To the extent that there was an amount outstanding
as of the Petition Date, the creditor has been included on Schedule F of the Schedules.

        13.     Contingent Assets. The Debtors believe that they may possess certain claims and
causes of action against various parties. Additionally, the Debtors may possess contingent claims
in the form of various avoidance actions they could commence under the provisions of chapter 5
of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors, despite reasonable
efforts, may not have set forth all of their causes of action against third parties as assets in their
Schedules and Statements. The Debtors reserve all of their rights with respect to any claims, causes
of action, or avoidance actions they may have and nothing contained in these Global Notes or the
Schedules and Statements shall be deemed a waiver of any such claims, avoidance actions, or
causes of action or in any way prejudice or impair the assertion of such claims.


                                                   6
Case 19-30254-KLP         Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                   Document      Page 8 of 372


        The Debtors may also possess contingent and unliquidated claims against affiliate Debtor
entities for various financial accommodations and similar benefits they have extended from time
to time, including contingent and unliquidated claims for contribution, reimbursement, and/or
indemnification arising from, among other things, (i) letters of credit, (ii) notes payable and
receivable, (iii) surety bonds, (iv) guarantees, (v) indemnities, and (vi) warranties. Additionally,
prior to the relevant Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits
in the ordinary course of its business against third parties seeking monetary damages. Refer to
each Statement, item 4(a)(i), for lawsuits commenced prior to the relevant Petition Date in which
the Debtor was a plaintiff.

       14.     Receivables and Payables. The Debtors have not listed individual customer
accounts receivable balance information as the Company considers its customer list to be
proprietary and confidential.

        15.    Intercompany Accounts. The Debtors record intercompany assets and liabilities
through intercompany trade (includes trade and other business-related transactions) accounts,
where they are reflected as receivables and payables. Intercompany trade accounts record sales-
type transactions between Gymboree’s subsidiaries and affiliates. The Debtors have eliminated
intra-company activity within each legal entity, and intercompany balances are reported in the
Schedules on a net basis. For additional information regarding the Debtors’ intercompany
transactions and related cash management protocols, see Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
System, (B) Maintain Existing Bank Accounts, and (C) Perform Intercompany Transactions,
(II) Granting a Waiver of (A) the Requirements of Section 345(b) of the Bankruptcy Code and
(B) Certain of the U.S. Trustee’s Operating Guidelines, (III) Scheduling a Hearing to Consider
Entry of a Final Order, and (IV) Granting Related Relief [Docket No. 10] (the “Cash Management
Motion”).

        16.     Guarantees and Other Secondary Liability Claims. The Debtors have used
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other such agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedule H for the Debtor or Debtors affected
by such Guarantees. However, certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to amend the Schedules to the
extent that additional Guarantees are identified.

        17.     Intellectual Property Rights. Exclusion of certain intellectual property shall not
be construed to be an admission that such intellectual property rights have been abandoned, have
been terminated, or otherwise have expired by their terms, or have been assigned or otherwise
transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of certain
intellectual property shall not be construed to be an admission that such intellectual property rights
have not been abandoned, have not been terminated, or otherwise have not expired by their terms,
or have not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
transaction. The Debtors have made every effort to attribute intellectual property to the rightful
Debtor owner, however, in some instances, intellectual property owned by one Debtor may, in


                                                  7
Case 19-30254-KLP         Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                   Document      Page 9 of 372


fact, be owned by another. Accordingly, the Debtors reserve all of their rights with respect to the
legal status of any and all intellectual property rights.

        18.     Executory Contracts. Although the debtors made diligent efforts to attribute an
executory contract to its rightful Debtor, in certain instances, the Debtors may have inadvertently
failed to do so. Accordingly, the Debtors reserve all of their rights with respect to the named
parties of any and all executory contracts, including the right to amend Schedule G.

        19.    Liens. The inventories, property, and equipment listed in the Statements and
Schedules are presented without consideration of any asserted mechanics’, materialmen, or similar
liens that may attach (or have attached) to such inventories, property, and equipment.

       20.    Estimates. To prepare and file the Schedules as close to the Petition Date as
possible, management was required to make certain estimates and assumptions that affected the
reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
reported amounts of assets and liability to reflect changes in those estimates or assumptions.

       21.     Fiscal Year. Effective July 13, 2017, the Debtors’ predecessors in interest elected
to change their fiscal year to begin and end on the Saturday closest to the end of January. The
Debtors’ Fiscal Year 2017 was only for the period beginning September 29, 2017, the date they
came into existence and emerged from their predecessors’ chapter 11 cases, and ending
February 3, 2018. The Debtors’ Fiscal Year 2018 was for the 12-month period beginning
February 4, 2018 and ending February 2, 2019.

       22.     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

       23.     Property and Equipment. Unless otherwise indicated, owned property and
equipment are stated at net book value. The Debtors may lease furniture, fixtures, and equipment
from certain third party lessors. Any such leases are set forth in the Schedules and Statements.
Nothing in the Schedules and Statements is or shall be construed as an admission as to the
determination as to the legal status of any lease (including whether any lease is a true lease or a
financing arrangement), and the Debtors reserve all of their rights with respect to same.

       24.     Inventory. Merchandise inventories are recorded at cost, determined on a
weighted-average basis. The Debtors record an inventory shrink adjustment based upon physical
counts and also provide for estimated shrink adjustments for the period between the last physical
inventory count and each balance sheet date. The inventory shrink estimate can be affected by
changes in merchandise mix and changes in actual shrink trends.

         25.    Claims of Third-Party Related Entities. While the Debtors have made every
effort to properly classify each claim listed in the Schedules as being either disputed or undisputed,
liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able to
fully reconcile all payments made to certain third parties and their related entities on account of
the Debtors’ obligations to same. Therefore, to the extent that the Debtors have classified their
estimate of claims of a creditor as disputed, all claims of such creditor’s affiliates listed in the
Schedules and Statements shall similarly be considered as disputed, whether or not they are
designated as such.



                                                  8
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                  Document     Page 10 of 372


        26.     Interest in Subsidiaries and Affiliates. Debtor Gymboree Holding Corporation
is a holding company with Debtor Gymboree Intermediate Corporation being a wholly-owned
direct subsidiary. In turn, Gymboree Group, Inc. is a wholly-owned direct subsidiary of Gymboree
Intermediate Corporation. With the exception of Gym-Card, LLC, which is the wholly-owned
direct subsidiary of Gymboree Retail Stores, LLC, each of the other seven Debtors are wholly-
owned direct subsidiaries of Gymboree Group, Inc. Each Debtor’s Schedule A/B15 or
Statement 25 contains a listing of the current capital structure of the Debtors and includes
ownership interests.

        27.    Umbrella or Master Agreements. Contracts listed in the Schedules and
Statements may be umbrella or master agreements that cover relationships with some or all of the
Debtors. Where relevant, such agreements have been listed in the Schedules and Statements only
of the Debtor that signed the original umbrella or master agreement.

        28.    Credits and Adjustments. The claims of individual creditors for, among other
things, goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
and records and may not reflect credits, allowances, or other adjustments due from such creditors
to the Debtors. The Debtors reserve all of their rights with regard to such credits, allowances, and
other adjustments, including the right to assert claims objections and/or setoffs with respect to the
same.

        29.     Setoffs. The Debtors incur certain setoffs and other similar rights during the
ordinary course of business. Offsets in the ordinary course can result from various items,
including, without limitation, intercompany transactions, pricing discrepancies, returns,
warranties, and other disputes between the Debtors and their suppliers. These offsets and other
similar rights are consistent with the ordinary course of business in the Debtors’ industry and are
not tracked separately. Therefore, although such offsets and other similar rights may have been
accounted for when certain amounts were included in the Schedules, offsets are not independently
accounted for, and as such, are excluded from the Schedules.

        30.     Insiders. For purposes of the Schedules and Statements, the Debtors define
“insiders” to include the following: (a) directors; (b) officers; (c) shareholders holding in excess
of 20% of the voting shares of one of the Debtor entities (whether directly or indirectly);
(d) relatives of directors, officers or shareholders of the Debtors (to the extent known by the
Debtors); and (e) Debtor/non-Debtor affiliates.

        Persons listed as “insiders” have been included for informational purposes only. The
Debtors do not take any position with respect to: (a) such person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision
making or corporate authority of such individual; or (d) whether such individual could successfully
argue that he or she is not an “insider” under applicable law, including the federal securities laws,
or with respect to any theories of liability or for any other purpose.

        31.    Controlling Shareholders. For purposes of the Schedules and Statements, the
Debtors define “controlling shareholders” to include entities that directly hold in excess of 20% of
the voting shares of the applicable Debtor entity. Entities listed as “controlling shareholders” have
been included for informational purposes only. The Debtors do not take any position with respect


                                                 9
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                  Document     Page 11 of 372


to such entity’s influence over the control of the Debtors or whether such entity could successfully
argue that it is not a “controlling shareholder” under applicable law, including the federal securities
laws, or with respect to any theories of liability or for any other purpose.

       32.     Payments. The financial affairs and business of the Debtors are complex. Prior to
the Petition Date, the Debtors maintained a cash management and disbursement system in the
ordinary course of their businesses (the “Cash Management System”) (as described in the Cash
Management Motion). Although efforts have been made to attribute open payable amounts to the
correct legal entity, the Debtors reserve the right to modify or amend their Schedules and
Statements to attribute such payment to a different legal entity, if appropriate.

        33.     Totals. All totals that are included in the Schedules and Statements represent totals
of all the known amounts included in the Schedules and Statements. To the extent there are
unknown or undetermined amounts, the actual total may be different than the listed total. The
description of an amount as “unknown” or “undetermined” is not intended to reflect upon the
materiality of such amount. To the extent a Debtor is a guarantor of debt held by another Debtor,
the amounts reflected in these Schedules are inclusive of each Debtor’s guarantor obligations.




                                                  10
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15              Desc Main
                                  Document     Page 12 of 372


General Notes Regarding Schedule A/B

The Debtors transfer funds among Debtors and non-debtor entities in the ordinary course of
business as trade. Intercompany transfers are not reported by the Debtors as accounts receivable,
so do not appear in Schedules A/B. Any intercompany debts are recorded on Schedules E/F.

Specific Notes Regarding Schedule A/B

        1.     Schedule A/B-6 – Deposits and Prepayments. Deposit amounts are as of the
Petition Date and do not reflect any modifications made by the Debtors after the Petition Date or
any applications made by certain utilities after the Petition Date to pay for services provided by
them before the Petition Date.

         2.     Schedule A/B-8 –Prepayments, including prepayments on executory contracts,
leases, insurance, taxes, and rent. The Debtors have categorized their various prepayments by
type, and have employed the catch-all category titled “Prepaid Other” for any prepayments that do
not fit neatly under any other category. The types of prepayments categorized as “Prepaid Other”
include certain advances made under service agreements and professional fees.

       3.      Schedule A/B-15 – Stock and interests in incorporated and unincorporated
businesses. See Schedule Exhibit A/B-15 for additional businesses the Debtor was a parent of or
owned a significant interest in.

       4.     Schedule A/B-21 – Inventory, excluding agricultural assets. With respect to
inventory obsolescence reserves, the Company reserves 25% for any merchandise older than one
year. Furthermore, a lower cost of market reserve is calculated based on GAAP.

        5.      Schedules A/B-39, -40, -41, -43, -44, and -50 – Office and Business Equipment.
Certain of the Debtors’ office and business equipment, fixtures, machinery, furnishings, and
supplies are not capitalized based on its accounting policies and procedures. The Debtors generally
capitalize an asset if it has a life of more than 1 year and if it meets a certain dollar threshold in
accordance with the Debtors’ accounting policy. There may be certain assets that are not
capitalized because they did not meet the Debtors’ capitalization policy. Those assets that are not
capitalized are not listed herein.

        6.     Schedule A/B-63 – Customer lists, mailing lists, or other compilations. The Debtor
operates three retail store locations in Puerto Rico. The Schedule includes the value allocated to
the customer list associated with each store.

        7.     Schedule A/B-65 – Goodwill. The Debtors implemented a series of organizational
changes as part of the plan of reorganization confirmed during the Prior Cases, and in connection
therewith the Debtors undertook a fair valuation of their assets and liabilities that resulted in the
creation of goodwill accounts for many of the Debtors upon their emergence from the Prior Cases.

       8.     Schedule A/B-72 – Tax refunds and unused net operating losses (NOLs). The
Debtors’ Schedule A/B may include certain tax refunds and unused state net operating losses
(“NOLs”) as set forth therein that have accrued and are available to offset future tax liabilities in



                                                 11
Case 19-30254-KLP       Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15          Desc Main
                                Document     Page 13 of 372


certain circumstances. Schedule A/B reflects the balance of the amount of a Debtor’s NOLs as of
February 3, 2018, and does not reflect any NOLs that such Debtor may accrue in the future,
including for the fiscal year ended February 2, 2019.




                                              12
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15              Desc Main
                                  Document     Page 14 of 372


Specific Notes Regarding Schedule D

         Except as otherwise agreed pursuant to a stipulation or agreed order or general order
entered by the Court, the Debtors reserve their rights to dispute or challenge validity, perfection,
or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
to a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may
have scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
structure of any such transaction or any document or instrument (including, without limitation, any
intercompany agreement) related to such creditor’s claim. Further, while the Debtors have
included the results of Uniform Commercial Code searches, the listing of such results is not nor
shall it be deemed an admission as to the validity of any such lien. Conversely, the Debtors made
reasonable, good faith efforts to include all liens on Schedule D, but may have inadvertently
omitted to include an existing lien because of, among other things, the possibility that a lien may
have been imposed after the Uniform Commercial Code searches were performed or a vendor may
not have filed the requisite perfection documentation. Moreover, the Debtors have not included on
Schedule D parties that may believe their Claims are secured through setoff rights or inchoate
statutory lien rights. Although there are multiple parties that may hold a portion of, or a beneficial
interest in, the debt included in the Debtors’ prepetition secured credit facility and secured loan,
only the administrative agents have been listed for purposes of Schedule D. The amounts listed as
outstanding under the Debtors’ prepetition loan facilities reflect approximate amounts as of the
Petition Date.

        In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
to scheduled claims of other Debtors, and no claim set forth on Schedule D of any Debtor is
intended to acknowledge claims of creditors that are otherwise satisfied or discharged by other
entities. The descriptions provided in Schedule D are intended only as a summary. Reference to
the applicable loan agreements and related documents is necessary for a complete description of
the collateral and the nature, extent, and priority of any liens. Nothing in the Global Notes or the
Schedules and Statements shall be deemed a modification or interpretation of the terms of such
agreements.

        Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
collateral relating to the debt contained on Schedule D are contained in the Declaration of Stephen
Coulombe, Chief Restructuring Officer of Gymboree Group, Inc., in Support of Chapter 11
Petitions and First Day Motions [Docket No. 11].

       In Schedule D, the Debtors’ prepetition loans are listed at their full principal amount plus
accrued interest as of the Petition Date. Schedule E/F does not include a potential deficiency claim
that may result from a partial recovery.

       Although the Debtors in these cases are distinct from the debtors in the Prior Cases, the
Debtors have attempted to include all creditors from the Prior Cases in the Schedules and
Statements of the Debtors. Accordingly, the Debtors have listed and carried forward any claims
that would have been included in the Schedule of a debtor from the Prior Cases in the Schedule of
the applicable Debtor in these cases.



                                                 13
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                  Document     Page 15 of 372


Specific Notes Regarding Schedule E/F

       1.      Creditors Holding Priority Unsecured Claims. The listing of any claim on Schedule
E/F does not constitute an admission by the Debtors that such claim is entitled to priority treatment
under section 507 of the Bankruptcy Code. The Debtors reserve all of their rights to dispute the
amount and/or the priority status of any claim on any basis at any time.

Schedule E/F for certain Debtors includes claims of former employees, including claims for
accrued and unpaid flexible time off. As reflected in the Debtors’ Schedule E/F, the Debtors are
not able to determine the portion of claims for flexible time off owed to former employees that is
entitled to priority treatment under section 507 of the Bankruptcy Code.

Certain of the claims listed on the Debtors’ Schedule E/F are claims owing to various governmental
and taxing authorities to which the Debtors may potentially be liable. However, certain of such
claims may be subject to on-going audits and the Debtors are otherwise unable to determine with
certainty the amount of many, if not all, of the remaining claims listed on Schedule E/F. Therefore,
the Debtors have listed all such claims as unknown in amount, pending final resolution of on-going
audits or other outstanding issues.

       2.     Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
reasonable best efforts to list all general unsecured claims against the Debtors on Schedule E/F
based upon the Debtors’ existing books and records.

Schedule E/F does not include certain deferred credits, deferred charges, deferred liabilities,
accruals, or general reserves. Such amounts are general estimates of liabilities and do not represent
specific claims as of the Petition Date; however, such amounts are reflected on the Debtors’ books
and records as required in accordance with GAAP. Such accruals are general estimates of liabilities
and do not represent specific claims as of the Petition Date. Schedule E/F does not include certain
reserves for potential unliquidated contingencies that historically were carried on the Debtors’
books as of the Petition Date; such reserves were for potential liabilities only and do not represent
actual liabilities as of the Petition Date.

The claims listed in Schedule E/F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. Determining the date upon which each claim
in Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
therefore, the Debtors do not list a date for each claim listed on Schedule E/F. Schedule E/F
contains information regarding potential and pending litigation involving the Debtors. In certain
instances, the Debtor that is the subject of the litigation is unclear or undetermined. To the extent
that litigation involving a particular Debtor has been identified, however, such information is
contained in the Schedule for that Debtor.

Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of an executory contract or unexpired lease.




                                                 14
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                  Document     Page 16 of 372


In addition, Schedule E/F does not include rejection damage claims of the counterparties to the
executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

Except in certain limited circumstances, the Debtors have not scheduled contingent and
unliquidated liabilities related to guaranty obligations on Schedule E/F. Such guaranties are,
instead, listed on Schedule H.

The claims of individual creditors for, among other things, goods, services, or taxes listed on the
Debtors’ books and records may not reflect credits or allowances due from such creditors.

The Debtors reserve all of their rights in respect of such credits or allowances. The dollar amounts
listed may be exclusive of contingent or unliquidated amounts.

Unless the Debtors were required to pay ancillary costs, such as freight, miscellaneous fees and
taxes, such costs are not included in the liabilities scheduled, as such amounts do not represent
actual liabilities of the Debtor.

        3.     Schedule – Intercompany. The Debtors maintain business relationships among each
other and with their foreign subsidiary based in Canada (the “Foreign Subsidiary”) resulting in
intercompany receivables and payables in the ordinary course of business. Such Intercompany
Claims arise (a) among the Debtors and (b) between the Debtors and the Foreign Subsidiary
pursuant to prepetition shared services and intercompany trade arrangements, and other
intercompany arrangements. The respective intercompany accounts payable and accounts
receivable are listed at the net amount due to/due from the Debtor as of January 15, 2019 on
Schedule E/F for each Debtor. Intercompany liabilities listed on the Schedules do not reflect any
entries made during the fiscal year close period that relate to charges incurred before the Petition
Date.

        4.      Schedule – Merchant Trade Payables. The Merchant Trade Payables listed on
Schedule E/F contain the pre-petition liability information available to the Debtors as of the date
of filing and do not include invoices that were paid subsequent to the Petition Date related to
prepetition obligations per the Final Order (I) Authorizing the Debtors to Pay Certain Prepetition
Claims of Critical Services Providers and (II) Granting Related Relief (the “Critical Services
Providers Order”) [Docket No. 379].

Furthermore, as part of the relief granted in Critical Services Providers Order, the Debtors will
continue to make payments towards outstanding prepetition obligations to certain service
providers, and the amounts scheduled are subject to change as future payments are made towards
the underlying obligations.

        5.     Schedule –Other Trade Payables. The Other Trade Payables listed on Schedule E/F
contain the pre-petition liability information available to the Debtors as of the date of filing and do
not include invoices that were paid subsequent to the Petition Date related to prepetition
obligations per the: Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
Critical Services Providers and (II) Granting Related Relief (the “Critical Services Providers
Order”) [Docket No. 379] and Final Order (I) Authorizing the Debtors to Pay Prepetition Claims


                                                  15
Case 19-30254-KLP     Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15    Desc Main
                              Document     Page 17 of 372


of Shippers, Warehousemen and Contractors and Import/Export Charges, and (II) Granting
Related Relief [Docket No. 380].




                                          16
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                  Document     Page 18 of 372


Specific Notes Regarding Schedule G

        1.       Executory Contracts. While the Debtors’ existing books, records, and financial
systems have been relied upon to identify and schedule executory contracts at each of the Debtors,
and although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions, or over inclusions may have occurred. The Debtors do
not make, and specifically disclaim, any representation or warranty as to the completeness or
accuracy of the information set forth on Schedule G. The Debtors hereby reserve all of their rights
to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth in
Schedule G and to amend or supplement Schedule G as necessary. The contracts, agreements, and
leases listed on Schedule G may have expired or may have been modified, amended, or
supplemented from time to time by various amendments, restatements, waivers, estoppel
certificates, letters, memoranda, and other documents, instruments, and agreements that may not
be listed therein despite the Debtors’ use of reasonable efforts to identify such documents. Further,
unless otherwise specified on Schedule G, each executory contract or unexpired lease listed
thereon shall include all exhibits, schedules, riders, modifications, declarations, amendments,
supplements, attachments, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or
unexpired lease, without respect to whether such agreement, instrument or other document is listed
thereon.

       In some cases, the same supplier or provider may appear multiple times on Schedule G.
This multiple listing, if applicable, is intended to reflect distinct agreements between the applicable
Debtor and such supplier or provider.

        In the ordinary course of business, the Debtors may have issued numerous purchase orders
for supplies, product, and related items which, to the extent that such purchase orders constitute
executory contracts, are not listed individually on Schedule G. To the extent that goods were
delivered under purchase orders prior to the Petition Date, vendors’ claims with respect to such
delivered goods are included on Schedule E/F.

        As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
be included in more than one category. In those instances, one category has been chosen to avoid
duplication. Further, the designation of a category is not meant to be wholly inclusive or
descriptive of the entirety of the rights or obligations represented by such contract.

        Certain of the executory contracts and unexpired leases listed on Schedule G may contain
certain renewal options, guarantees of payment, options to purchase, rights of first refusal, right to
lease additional space, and other miscellaneous rights. Such rights, powers, duties, and obligations
are not set forth separately on Schedule G. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of their business, such as easements, rights of
way, subordination, nondisturbance, and atonement agreements, supplemental agreements,
amendments/letter agreements, title agreements, and confidentiality agreements. Such documents
also are not set forth in Schedule G.

       The Debtors hereby reserve all of their rights, claims, and causes of action with respect to
the contracts and agreements listed on Schedule G, including the right to dispute or challenge the


                                                  17
Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                   Document     Page 19 of 372


characterization or the structure of any transaction, document, or instrument related to a creditor’s
claim, to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth
in Schedule G, and to amend or supplement Schedule G as necessary. Inclusion of any agreement
on Schedule G does not constitute an admission that such agreement is an executory contract or
unexpired lease and the Debtors reserve all rights in that regard, including, without limitation, that
any agreement is not executory, has expired pursuant to its terms, or was terminated prepetition.

        In addition, certain of the agreements listed on Schedule G may be in the nature of
conditional sales agreements or secured financings. The presence of a contract or agreement on
Schedule G does not constitute an admission that such contract or agreement is an executory
contract or unexpired lease. Certain of the contracts, agreements, and leases listed on Schedule G
may have been entered into by more than one of the Debtors. Further, the specific Debtor obligor
to certain of the executory contracts or unexpired leases could not be specifically ascertained in
every circumstance. In such cases, the Debtors used their best efforts to determine the correct
Debtor’s Schedule G on which to list such executory contract or unexpired lease.

       In the ordinary course of business, the Debtors have entered into numerous contracts or
agreements, both written and oral, regarding the provision of certain services on a month to month
basis. To the extent such contracts or agreements constitute executory contracts, these contracts
and agreements are not listed individually on Schedule G.

        Certain of the executory contracts may not have been memorialized and could be subject
to dispute; executory agreements that are oral in nature have not been included in Schedule G.

       In the ordinary course of business, the Debtors may have entered into confidentiality
agreements which, to the extent that such confidentiality agreements constitute executory
contracts, are not listed individually on Schedule G.

        Certain of the executory contracts and unexpired leases listed in Schedule G were assigned
to, assumed by, or otherwise transferred to certain of the Debtors in connection with, among other
things, acquisitions by the Debtors.

        The Debtors generally have not included on Schedule G any insurance policies, the
premiums for which have been prepaid. The Debtors submit that prepaid insurance policies are
not executory contracts pursuant to section 365 of the Bankruptcy Code because no further
payment or other material performance is required by the Debtors. Nonetheless, the Debtors
recognize that in order to enjoy the benefits of continued coverage for certain claims under these
policies, the Debtors may have to comply with certain non-monetary obligations, such as the
provision of notice of claims and cooperation with insurers. In the event that the Bankruptcy Court
were to ever determine that any such prepaid insurance policies are executory contracts, the
Debtors reserve all of their rights to amend Schedule G to include such policies, as appropriate.

       In addition, Schedule G does not include rejection damage claims of the counterparties to
the executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The


                                                  18
Case 19-30254-KLP        Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15            Desc Main
                                 Document     Page 20 of 372


Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission.

        Certain of the agreements listed on Schedule G may have been entered into by or on behalf
of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtors’ Schedule G on which to list the
agreement and, where a contract party remained uncertain, such agreements may have been listed
on a different Debtor’s Schedule G.




                                               19
Case 19-30254-KLP        Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15            Desc Main
                                 Document     Page 21 of 372


Specific Notes Regarding Schedule H

Co-Debtors. In the ordinary course of their business, the Debtors pay certain expenses on behalf
of their subsidiaries. The Debtors may not have identified certain guarantees that are embedded in
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments, and other
agreements. Further, certain of the guarantees reflected on Schedule H may have expired or may
no longer be enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the extent
that additional guarantees are identified or such guarantees are discovered to have expired or
become unenforceable.

In the ordinary course of their business, the Debtors may be involved in pending or threatened
litigation and claims arising out of certain ordinary course of business transactions.

These matters may involve multiple plaintiffs and defendants, some or all of whom may assert
cross-claims and counter-claims against other parties. Because such claims are contingent,
disputed, and/or unliquidated, such claims have not been set forth individually on Schedule H.

However, some such claims may be listed elsewhere in the Schedules and Statements.




                                                20
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                  Document     Page 22 of 372


General Notes Regarding Statements of Financial Affairs

       1.     SOFA Part 1, Questions 1 and 2 - Gross Revenue from Business and Non-Business
Revenue. The Debtors’ Fiscal Year 2017 was for the 4-month period beginning September 29,
2017 and ending February 3, 2018. The Debtors’ current fiscal year is for the 12-month period
ending February 2, 2019.

The Debtors report revenue on a cash basis for the period beginning September 2017, when the
Debtors reorganized and established their current entity structure. Please refer to the SOFA Part
1, Question 1 from the Statements filed in the Prior Cases for revenue detail prior to September
2017.

       2.    SOFA Part 2, Question 3 – Payments or transfers made to creditors within 90 days
preceding commencement of this case. All disbursements are reported on a cash basis.

       3.       SOFA Part 3, Question 7 – Legal actions, administrative proceedings, etc. to which
the debtor is or was a party within one year of commencement of this case. An action may have
been commenced against multiple Debtors. Only the Debtor named in a given case title is the
Debtor for which such case is listed.

Any action commenced by or against The Gymboree Corporation has been assumed to be pending
in the name of Debtor Gymboree Group, Inc., and any action commenced by or against Gymboree
Retail Stores, Inc. has been assumed to be pending in the name of Debtor Gymboree Retail Stores,
LLC.

        4.     SOFA Part 6, Question 11 – Payments or transfers related to debtor counseling or
bankruptcy made within 1 year preceding commencement of this case. Payments in this section of
the Statements are reported on a cash basis. Any payments listed in the Statements that have been
made to AlixPartners, LLC; Joele Frank, Wilkinson Brimmer Katcher; Morgan, Lewis, & Bockius,
LLP; and Constangy, Brooks, Smith, & Prophete LLP are assumed to have been made in
connection with these chapter 11 cases, and to have been made beginning on or after November 1,
2018.

        5.     SOFA Part 6, Question 13 – Property transferred outside ordinary course of
business within 2 years preceding commencement of this case. On July 15, 2016, the Debtors’
predecessors in interest consummated a transaction (the “Play & Music Transaction”) to sell all
the equity of affiliate Gymboree Play Programs, Inc. (“GPPI”), together with assignments and
licenses to certain intellectual property used in connection with the Gymboree Play & Music
business, to Zeavion, a Singapore-based investment group. Upon closing the Play & Music
Transaction, Zeavion acquired the entire Gymboree Play & Music enterprise, including its central
operations and centers in North America.

As part of the plan of reorganization confirmed in the Prior Cases that became effective in
September 2017, Debtor Gymboree Group, Inc. purchased substantially all of the assets of The
Gymboree Corporation, including its subsidiaries. Please refer to the organization documents and
asset purchase agreement filed in connection with such plan in the Prior Cases for additional details
regarding this transaction.



                                                 21
Case 19-30254-KLP         Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15               Desc Main
                                  Document     Page 23 of 372


       6.       SOFA Part 13, Question 17 – This does not include any welfare benefit or severance
plan subject to ERISA, and includes only tax-qualified plans subject to ERISA.

        7.     SOFA Part 10, Question 20 – Off-premises storage, used within 1 year preceding
commencement of this case. As of the Petition Date, approximately 140 shipping containers of the
Debtors’ merchandise were being held by United States Customs and Border Protection due to
certain vendors not submitting or providing the agency with appropriate paperwork. The Debtors
expect that the vast majority, if not all, of such containers have been released since the Petition
Date.

        8.      SOFA Part 13, Question 25 – Other businesses in which the Debtor has or has had
an interest. The Debtors reorganized pursuant to a chapter 11 plan of reorganization that became
effective in the Prior Cases in September 2017. Please refer to the SOFAs filed in connection with
the Prior Cases for a more detailed history of interest by entity.

       9.      SOFA Part 13, Question 26a – Bookkeepers and accountants used within 2 years
of commencement of this case. Deloitte LLP performed certain services for the Debtors in fiscal
year 2018, but was not officially engaged at the time such services were rendered.

        10.     SOFA Part 13, Question 26d – Creditors and other parties to whom a financial
statement was issued within 2 years preceding commencement of this case. The Debtors routinely
provide financial statements to banks, customers, suppliers, tax authorities, landlords, factors,
potential investors, and other financial institutions in the ordinary course, as well as in association
with its debt restructuring efforts.

        11.    SOFA Part 13, Question 28 – Current Officers, Directors, Managing Members,
Controlling Shareholders, etc. The Debtors’ officers and directors do not currently hold any shares
in the Debtors, but the company has a management incentive plan.

       12.    SOFA Part 13, Question 30 – Payments, distributions, or withdrawals credited to
an insider within 1 year preceding commencement of this case. Payments listed in these
Statements exclude any health and dental benefits provided, and any employer taxes paid, by the
Debtors.

        13.     SOFA Part 13, Question 31 – Tax Consolidation Group, parent corporation of any
tax consolidation group of which debtor has been a member during the 6 years preceding
commencement of this case. In certain states, the Debtors may also file group returns in which
certain entities are named rather than Gymboree Holding Corp, according to state laws (for
example, “Gymboree Retail Stores, LLC, et al.”).




                                                  22
             Case 19-30254-KLP                                    Doc 6           Filed 03/01/19 Entered 03/01/19 21:44:15                                                             Desc Main
                                                                                 Document     Page 24 of 372
 Fill in this information to identify the case:

 Debtor name            Gym-Mark, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)               19-30254
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     154,587,474.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     154,587,474.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     170,123,599.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       21,905,647.54


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        192,029,246.54




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-30254-KLP                         Doc 6           Filed 03/01/19 Entered 03/01/19 21:44:15                         Desc Main
                                                                     Document     Page 25 of 372
 Fill in this information to identify the case:

 Debtor name         Gym-Mark, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30254
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                             CONCENTRATION
           3.1.     BANK OF AMERICA, N.A.                                    ACCOUNT                        1469                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     PREPAID INCOME TAXES                                                                                                          $140,891.00




           8.2.     PREPAID OTHER                                                                                                                 $160,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-30254-KLP                         Doc 6           Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                                     Document     Page 26 of 372
 Debtor         Gym-Mark, Inc.                                                               Case number (If known) 19-30254
                Name



 9.        Total of Part 2.                                                                                                         $300,891.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Common Stock of Gym IP Co., LLC                                50        %      Unknown                               Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-30254-KLP                         Doc 6           Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                                     Document     Page 27 of 372
 Debtor         Gym-Mark, Inc.                                                                Case number (If known) 19-30254
                Name


        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Tradename - Gymboree                                                  $26,800,000.00     Income Approach                 $26,800,000.00


            Tradename - Janie & Jack                                             $123,500,000.00     Income Approach                $123,500,000.00


            Tradename - Outlet                                                     $3,400,000.00     Income Approach                   $3,400,000.00


            Tradename - Crazy 8                                                      $475,000.00     Income Approach                     $475,000.00



 61.        Internet domain names and websites
            See Attached Schedule A/B: Part 10, Question
            61                                                                         Unknown       UNKNOWN                                Unknown



 62.        Licenses, franchises, and royalties
            See Attached Schedule A/B: Part 10, Question
            62                                                                         Unknown       UNKNOWN                                Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                              $24,675,478.00     Income Approach                              $0.00



 66.        Total of Part 10.                                                                                                     $154,175,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-30254-KLP                         Doc 6           Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                                     Document     Page 28 of 372
 Debtor         Gym-Mark, Inc.                                                               Case number (If known) 19-30254
                Name


               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            UNUSED NOL - CA                                                                    Tax year 2018                            $111,583.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $111,583.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-30254-KLP                             Doc 6         Filed 03/01/19 Entered 03/01/19 21:44:15                                         Desc Main
                                                                        Document     Page 29 of 372
 Debtor          Gym-Mark, Inc.                                                                                      Case number (If known) 19-30254
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $300,891.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                          $154,175,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $111,583.00

 91. Total. Add lines 80 through 90 for each column                                                     $154,587,474.00              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $154,587,474.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 30Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
BABY8.COM                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
BABY8.EU                                                              UNKNOWN                      UNKNOWN                    UNKNOWN
BABY8.MOBI                                                            UNKNOWN                      UNKNOWN                    UNKNOWN
BABY8.NET                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
BABY8CLOTHING.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
BABYEIGHT.COM                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
BABYEIGHT.EU                                                          UNKNOWN                      UNKNOWN                    UNKNOWN
BABYEIGHT.MOBI                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
BABYEIGHT.NET                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
BABYEIGHTCLOTHING.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
BABYGYMBOREE.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
BUBBLEOOODLES.XXX-BLOCK                                               UNKNOWN                      UNKNOWN                    UNKNOWN
CHILDRENPLAY.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
CONFECCIONESGYMBOREE.CL                                               UNKNOWN                      UNKNOWN                    UNKNOWN
CONNECTWITHUS.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.ASIA                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.COM                                                            UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.COM.MX                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.EU                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.JP                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.JP.NET                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.ME                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.MOBI                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.NET                                                            UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.VG                                                             UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8.XXX-BLOCK                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8APPAREL.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8CARES.COM                                                       UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       1 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 31Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
CRAZY8CLOTHING.NET                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8COUPON.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8COUPONS.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8GIFTBOX.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8KIDS.COM                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8LISTENS.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8OUTFITBOX.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8REWARDS.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZY8SURVEY.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHT.ASIA                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHT.CA                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHT.EU                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHT.MOBI                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHT.NET                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHTAPPAREL.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHTCLOTHING.COM                                                UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHTKIDS.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
CRAZYEIGHTSRESALE.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GO2GYMBOREE.COM                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GOCRAZY8.COM                                                          UNKNOWN                      UNKNOWN                    UNKNOWN
GROWINGYOUNGMINDS.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GROWINGYOUNGMINDS.XXX-BLOCK                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBO.XXX-BLOCK                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.AE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.ASIA                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.AT                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.AZ                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.BE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       2 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 32Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREE.BG                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.BIZ                                                          UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CA                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CH                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CL                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CN                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CO.ID                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CO.IL                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CO.IN                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CO.UK                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.CO.ZA                                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM                                                          UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.BH                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.BR                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.CN                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.ES                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.KW                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.KZ                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.LV                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.MY                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.PE                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.PH                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.PR                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.PT                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.QA                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.SA                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.COM.VN                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.DE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       3 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 33Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREE.DK                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.EE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.ES                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.EU                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.FR                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.GR                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.HK                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.IE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.IN                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.IT                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.JP                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.JP.NET                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.KZ                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.LT                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.LV                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.ME                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.MOBI                                                         UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.MY                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.NET                                                          UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.NO                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.ORG.UK                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.PH                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.PK                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.PR                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.PT                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.RU                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.SE                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.SG                                                           UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       4 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 34Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREE.TW                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.UA                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.VG                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.VN                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE.XXX-BLOCK                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEACADEMY.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEAUSTIN.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEAUSTRIA.AT                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-BR.COM                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEBRASIL.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-BULGARIA.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECARD.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECHINA.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECHINA.NET                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASES.COM.DO                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASS.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.ASIA                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.AT                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.AZ                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.BG                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.CN                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.COM.BR                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.COM.CN                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.COM.DO                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.COM.KZ                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.COM.LV                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.EE                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.ES                                                    UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       5 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 35Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREECLASSES.HK                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.JP                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.JP.NET                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.KZ                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.LT                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.LV                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.PK                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.PL                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES.VG                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSESBULGARIA.COM                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSESCHINA.COM                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLASSES-QA.COM                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLOTHING.CN                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLOTHING.COM.CN                                               UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREECLOTHING.HK                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEDACH.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEDEUTSCHLAND.DE                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEDIRECT.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-FRANCE.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEFUN.COM                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGIFTBOX.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.BIZ                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.CA                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.CLOTHING                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-GROUP.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.FASHION                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.ORG                                                     UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       6 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 36Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREEGROUP.SHOP                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.SHOPPING                                                UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.STORE                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUP.US                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUPINC.CA                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEGROUPINC.COM                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEITALIA.IT                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEITALY.IT                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEKIDS.CO.KR                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEKLASY.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEKLASY.PL                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREELEARNING.COM                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREELEKMUSIKK.NO                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREELISTENS.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREELOVE.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEMAIL.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEMAM.COM                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEMIAMI.COM                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOFFERS.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOFMANCHESTER.COM                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEONTHEGO.XXX-BLOCK                                             UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTFITBOX.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.ASIA                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.BIZ                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.CA                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.HK                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLET.INFO                                                   UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       7 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 37Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
GYMBOREEOUTLET.NET                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEOUTLETREWARDS.COM                                             UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAY.CH                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAY.NO                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.ASIA                                             UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.BIZ                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.CN                                               UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.COM                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.COM.CN                                           UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.HK                                               UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.INFO                                             UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.MOBI                                             UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.NET                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYANDMUSIC.XXX-BLOCK                                        UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYMUSIC.CH                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYMUSIC.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYMUSICINC.COM                                              UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYUK.CO.UK                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEPLAYUK.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEREWARD.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEREWARDS.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREEREWARDSPLUS.COM                                               UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-RUSSIA.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREE-RUSSIA.RU                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREESAVINGS.COM                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREESTORES.CA                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREESTORES.CN                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
GYMBOREESURVEY.COM                                                    UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                       8 of 12
                    Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                             In re Gym-Mark,
                                                        Document      Page 38Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

 General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
   franchises and royalties; Customer lists, mailing lists, or other
      compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used     Current Value of
                              Goodwill)                                         Interest                for Current Value      Debtor's Interest
GYMBOREETRADER.COM                                                     UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREETRADING.COM                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREETURKEY.COM                                                     UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREEUK.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREEVISA.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREEVISA.NET                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBOREEVISA.ORG                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBORENEWS.COM                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
GYMBUCKS.XXX-BLOCK                                                     UNKNOWN                      UNKNOWN                   UNKNOWN
GYMKIDS.COM                                                            UNKNOWN                      UNKNOWN                   UNKNOWN
GYMLP.COM                                                              UNKNOWN                      UNKNOWN                   UNKNOWN
GYMMAIL.COM                                                            UNKNOWN                      UNKNOWN                   UNKNOWN
GYMMAIL.NET                                                            UNKNOWN                      UNKNOWN                   UNKNOWN
GYMMIES.XXX-BLOCK                                                      UNKNOWN                      UNKNOWN                   UNKNOWN
GYMTHOUGHTS.COM                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
GYMTV.XXX-BLOCK                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
HELLOGYMBOREE.COM                                                      UNKNOWN                      UNKNOWN                   UNKNOWN
HEYCRAZY8.COM                                                          UNKNOWN                      UNKNOWN                   UNKNOWN
I-GYMBOREE.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JAINANDJACK.COM                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
JAINANDJACK.NET                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
JAINEANDJACK.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
JAINEANDJACK.NET                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
JAINE-JACK.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JAINE-JACK.NET                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JANEYANDJACK.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
JANIEANDJACK.ASIA                                                      UNKNOWN                      UNKNOWN                   UNKNOWN
JANIEANDJACK.BIZ                                                       UNKNOWN                      UNKNOWN                   UNKNOWN


                                                                        9 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 39Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
JANIEANDJACK.CA                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.CN                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.CO.UK                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.COM                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.COM.AU                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.COM.MX                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.DE                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.ES                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.EU                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.FR                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.HK                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.IE                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.INFO                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.IT                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.JP                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.JP.NET                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.ME                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.MOBI                                                     UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.NET                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.ORG                                                      UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.ORG.UK                                                   UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.SG                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.TW                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.VG                                                       UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACK.XXX-BLOCK                                                UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACKCARES.COM                                                 UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACKGIFTBOX.COM                                               UNKNOWN                      UNKNOWN                    UNKNOWN
JANIEANDJACKLISTENS.COM                                               UNKNOWN                      UNKNOWN                    UNKNOWN


                                                                      10 of 12
                    Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                             In re Gym-Mark,
                                                        Document      Page 40Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
   franchises and royalties; Customer lists, mailing lists, or other
      compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used     Current Value of
                              Goodwill)                                         Interest                for Current Value      Debtor's Interest
JANIEANDJACKOUTFITBOX.COM                                              UNKNOWN                      UNKNOWN                   UNKNOWN
JANIEANDJACKOUTLET.HK                                                  UNKNOWN                      UNKNOWN                   UNKNOWN
JANIEANDJACKREWARDS.COM                                                UNKNOWN                      UNKNOWN                   UNKNOWN
JANIEANDJACKSURVEY.COM                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
JANIE-JACK.BIZ                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JANIE-JACK.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JANIE-JACK.NET                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
JINBAOBEICLOTHING.CN                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
JINBAOBEICLOTHING.COM.CN                                               UNKNOWN                      UNKNOWN                   UNKNOWN
JINGLEDEALS.XXX-BLOCK                                                  UNKNOWN                      UNKNOWN                   UNKNOWN
LOVINGYMBOREE.COM                                                      UNKNOWN                      UNKNOWN                   UNKNOWN
MAILGYMBOREE.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
MATCHMATICS.XXX-BLOCK                                                  UNKNOWN                      UNKNOWN                   UNKNOWN
MYGYMBOREEGROUP.COM                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
PARKGYMBOREE.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYANDMUSIC.BIZ                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYANDMUSIC.CA                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYANDMUSIC.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYANDMUSIC.INFO                                                      UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYANDMUSIC.NET                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
PLAYGYMBOREE.COM                                                       UNKNOWN                      UNKNOWN                   UNKNOWN
SBGYMBO.COM                                                            UNKNOWN                      UNKNOWN                   UNKNOWN
SHADE.XXX-BLOCK                                                        UNKNOWN                      UNKNOWN                   UNKNOWN
SHOPCRAZY8.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
SHOPPLAYANDMUSIC.COM                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
TELLCRAZY8.COM                                                         UNKNOWN                      UNKNOWN                   UNKNOWN
TELLJANIEANDJACK.COM                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
THEGYMBOREEGROUP.COM                                                   UNKNOWN                      UNKNOWN                   UNKNOWN


                                                                       11 of 12
                   Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                            In re Gym-Mark,
                                                       Document      Page 41Inc.of 372
                                                             Case No. 19-30254
                                 Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property

General Description of Property (Patents, copyrights, trademarks,
and trade secrets; Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing lists, or other
     compilations; Other intangibles, or intellectual property;       Net Book Value of Debtor's    Valuation Method Used      Current Value of
                             Goodwill)                                         Interest                for Current Value       Debtor's Interest
THEGYMBOREEGROUPINC.COM                                               UNKNOWN                      UNKNOWN                    UNKNOWN
ДЖИМБОРИ.РФ                                                           UNKNOWN                      UNKNOWN                    UNKNOWN
ДЖИМБОРИКЛАССЕС.РФ                                                    UNKNOWN                      UNKNOWN                    UNKNOWN
ジンボリー.ASIA                                                            UNKNOWN                      UNKNOWN                    UNKNOWN
親寶樂.HK                                                                UNKNOWN                      UNKNOWN                    UNKNOWN
金宝贝.ASIA                                                              UNKNOWN                      UNKNOWN                    UNKNOWN




                                                                      12 of 12
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 42Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
PA0001622899-LET'S GET MOVING! TRAINS,
CARS & PLANES.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
PA0001647286-VERY BRAVE ELEPHANT AND HIS
FRIENDS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005494911-GYMBOREE MUSIC TRAINING
GUIDE.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005517426-GYMBOREE MUSIC "HALF
NOTES."                                                UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005572190-WHOLE NOTES GYMBOREE
MUSIC.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005624302-JANIE AND JACK.                           UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005697478-QUARTER NOTES : WINTER &
SUMMER.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005869410-GYMBOREE WEBSITE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
TX0005978528-JANIE AND JACK.                           UNKNOWN                      UNKNOWN                  UNKNOWN

TX0006107617-APPLE FOR THE TEACHER DESIGN.             UNKNOWN                      UNKNOWN                  UNKNOWN
TX0006326986-SPRING 2006 : JANIE AND JACK
CATALOG.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
TX0006929484-GYMBOREE WEBSITE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
TXU001126376-BRAND STORY : JANIE AND JACK
LETTER.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
TXU001126377-BRAND STORY : JANIE AND JACK
HEIRLOOM TRUNK ITEMS.                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VA0000576232-WATERCOLOR DITZY YELLOW.                  UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              1 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 43Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0000576233-WATERCOLOR BUTTERFLY
STRIPE.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000576234-WATERCOLOR DITZY TORA.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000576235-WORLD COLOR STRIPE.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000576236-MULTI WORLD STRIPE.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000834746-COUNTRY DITZY.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000838046-MIAMI STRIPE.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000838047-DECO FLORAQL-AQUA.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000838048-MIAMI FLAMINGOS.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000838049-DECO FLORAQL-PEACH.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922001-ANIMAL STRIPE.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922002-GAME STRIPE.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922003-BUBBLE FISH.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922004-FISH GARDEN.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922005-NUTS-N-BOLTS (MULTI)                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922006-NUTS-N-BOLTS (NAVY)                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922007-WHEELS-N-WINGS.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922008-SPRING HEARTS.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922009-SPRING FLEUR.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922010-SPRING SWIRL.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922011-FLOWER POWER.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922012-FL[O]WER POWER STRIPE.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922013-BIG BUGS.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922014-60'S SWIRL RED.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922015-60'S SWIRL PINK.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0000922016-FLOWER POTS.                              UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              2 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 44Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0000927327-SUNGLASS CHECK.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0000927328-HOT FLORAL.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0000927329-SWIMMING FISH PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0000927330-SEA SQUARES : NO. 4.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0000927331-SEA MONSTERS : NO. 3.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022650-ASIAN FLORAL.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022651-BANANA TOSS.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022652-DAISY DITSY PRINTED KNIT.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022653-TRIPLE DAISY FLORAL--PINK.               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022654-VINE SWIRL FLORAL.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022655-DOT FLOWERS BORDER.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022769-TULIP DITSY.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022770-GERANIUM DITSY [WHITE]                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022771-BIRDY PRINT [YELLOW]                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022772-DAISY BORDER [WHITE]                     UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001022773-DITSY FLORAL [PURPLE HEATHER]            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022774-SCROLL LINES PRINT.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022775-LARGE CIRCLE FLOWER SCREEN
WITH MIRRORS AND SEQUINS.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022776-TRIPLE FLOWER PRINTED KNIT
[WHITE]                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022777-ETHNIC FLORAL BORDER--
ORCHID PINK : NO. 30.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001022778-TULIP DITSY--WHITE/PINK : NO.
14.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN


                                                              3 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 45Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001022779-DAISY DITSY--WHITE/PINK : NO.
8.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022780-BUTTERFLY PRINT--WHITE/PINK :
NO. 32B.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022781-IKAT PAISLEY [ORCHID
BOUQUET]                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022782-TOSS DAISY--WHITE/BLUE TINT :
NO. 5.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022783-[DAISY HANDKERCHIEF PRINT
ALLOVER]                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022784-[TULIP BORDER--ALL OVER]                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022785-TUMBLING HAMSTER : NO.
H002K5014.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022786-DRAGONFLY/FLY : NO.
H004K1001.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022787-LADY BUT FLORAL : NO.
H003K1002.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022788-BUZZY BEE : NO. H001K3010.                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001022789-CROSSTITCH BORDER : NO. BG00-
SU-037.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001027783-SWIRLIE FLORAL, SWEET LILAC :
NO. 8.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001027784-GARDEN BORDER--ORCHID PINK :
NO. 7.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001027785-SPRAY FLORAL--PINKISH GREY :
NO. 22.                                                UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              4 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 46Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001027786-FLOWERS & BERRIES : NO. 2.               UNKNOWN                    UNKNOWN               UNKNOWN
VA0001027787-SAND CASTLES : NO. 11.                   UNKNOWN                    UNKNOWN               UNKNOWN
VA0001027788-CLUSTER FLORAL : NO.
H006K502.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027789-FLORAL STRIPE : NO. 4.                   UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001027790-POP FLORAL BORDER : NO. 6.               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027791-BRADY BUNCH FLORAL--PINK :
NO. 54.                                               UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001027792-SURFBOARD WITH GYM SPORT.                UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027793-WOODY WITH SURFBOARDS.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027794-GRID FLORAL NAVY : NO. 8.                UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001027795-ESKIMO TOSS HOLIDAY : NO. 9.             UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027796-PAISLEY FLORAL--TWIG PANSY :
NO. 7.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027797-ETHNIC BORDER--YELLOW : NO.
8.                                                    UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027798-EMBROIDERED FLOWER TOSS :
NO. 72.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001027799-POP FLORAL DITZY--ROBIN : NO.
2.                                                    UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033268-NORDIC FLORAL--LAVENDER :
NO. 27.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033269-LAYETTE DINO : NO. 4.                    UNKNOWN                   UNKNOWN                      UNKNOWN


                                                             5 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 47Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001033270-DOLPHIN STRIPE : NO. 7.                  UNKNOWN                    UNKNOWN               UNKNOWN
VA0001033271-ORBIT PRINT : NO. 1.                     UNKNOWN                    UNKNOWN               UNKNOWN
VA0001033272-SPIRO FLOWERS : NO. 5.                   UNKNOWN                    UNKNOWN               UNKNOWN

VA0001033273-FLY AND FROG STRIPE : NO. 13.            UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033274-GROUND TRANSPORTATION :
NO. 4.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033275-PETIT CHIEN : NO. 1.                     UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033276-LAYETTE FALL DITSY : NO. 1.              UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033277-AUTUMN DITZY--ROSE (WOVEN)
: NO. 3A.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033279-BOUQUET FLORAL--JET IVORY :
NO. 32.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033280-ETHNIC BORDER--MINT JULEP :
NO. 8.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033281-CITRON FLORAL : NO. 7.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033282-STAR & MOON : NO. 6.                     UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033283-HOLIDAY STRIPE : NO. 3.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033284-POLAR BEAR : NO 3.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033285-DUCKIES : NO. 10.                        UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033286-BANDANA FLORAL.                          UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001033569-POP FLORAL STRIPE : NO. 3.               UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001033570-CANOE CLUB : NO. B99-SP2-WP1. UNKNOWN                              UNKNOWN                      UNKNOWN
VA0001046273-ICE BEARS.                    UNKNOWN                              UNKNOWN                      UNKNOWN
VA0001046274-MAUI DITZY.                   UNKNOWN                              UNKNOWN                      UNKNOWN


                                                             6 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 48Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0001046275-DITSY TULIP.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046276-PINK BUTTERFLY PRINT.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046277-BUTTERFLY PRINT.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046278-MY LITTLE GARDEN.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046279-HILO FLORAL.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046280-DREAM : NO. 1.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046281-TULIP FLOWERS.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046282-MOUSY FAMILY.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046283-MINT ELEPHANT.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046284-CIRCUS PRINT.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046285-STAR PRINT : NO. 7.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046286-COUNTRY FOULARD BLUE : NO.
7.                                                    UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001046287-COOL SUMMER TURTLE : NO. 6.              UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001046288-HOT SUMMER STRIPE : NO. 5.               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046289-SHEEP PRINT : NO. 1.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046290-TRAIN TOSS : NO. 6.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046291-HOLIDAY GARLAND STRIPE.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046292-SPICE PETALS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046293-WILDERNESS PRINT : NO. 1.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046294-ANTIQUE AIRPLANE : NO. 6.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046295-PARACHUTE BEAR : NO. 1.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046296-AIRPLANE BEAR : NO. 2.                   UNKNOWN                      UNKNOWN                   UNKNOWN



                                                              7 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 49Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VA0001046297-WATERCOLOR SUNFLOWERS :
NO. 1.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046298-PAINTED FLORAL : NO. 4.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046299-DEGAS FLORAL : NO. 2.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046300-WATERCOLOR DITZY PINK : NO.
7.                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046301-HOPSCOTCH FLORAL.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046302-KITTY LUV.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046303-IVORY PATCHWORK DITZY.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046304-HAPPY HIPPOS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046305-TEE TIME : NO. 1.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046306-FLY PRINT : NO. 4.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046307-FROG PRINT.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046308-NIGHT SKY.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046309-SPICE FLORAL.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046310-SEWING BASKET.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046311-TINY TULIPS.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046312-OLD MACDONALD'S FARM.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046313-HOME RUN : NO. 1.                        UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001046314-PATCHWORK FLOWER STRIPE.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046315-BIKE PRINT : NO. 1.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046316-HOLIDAY FLORAL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046317-FEARLESS SAILOR.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001046318-MOOSE TOWN 2 : NO. 6.                    UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             8 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 50Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001046319-HOLIDAY MONOTONE FLORAL.             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046320-SCHOOL DITZY.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046321-BUTTON DOT.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046322-OODLES OF POODLES.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046323-HEART FLOWER FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046324-FANCIFUL TULIPS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046325-TULIP GARDEN.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046326-RAG DOLLS PRINT : NO. 3.             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046327-TROPICAL FLORAL NAVY.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046329-BABY DINOSAUR.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046330-OINK-OINK, QUACK-QUACK.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046331-CLOWNS PRINT.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046332-[RED SAILOR DOT]                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046333-MORNING FLOWERS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046334-LITTLE BROTHER.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046335-LITTLE SQUIRRELS : NO. 4.            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046336-DITZY HEART FLOWER.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046337-POLAR FLORAL.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046338-FRAGILE FLOWER.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046339-SEA PRINT : NO. 8.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046340-LITTLE BOAT.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046341-NOVELTY WHIMSY STRIPE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001046342-SCHOOL YARD LEAVES.                  UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001046344-MOOSE TOWN PRINT : NO. 2.            UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          9 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 51Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001050224-TOOL PRINT : NO. 1.                    UNKNOWN                    UNKNOWN               UNKNOWN
VA0001050225-SPORT PRINT : NO. 2.                   UNKNOWN                    UNKNOWN               UNKNOWN

VA0001061006-SNOW MOOSE PRINT : NO. 11.          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001061077-POLAR TOSS : NO. 3.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001061078-WINTER FLOWER TOSS : NO. 7.         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062615-WINTER FLOWER : NO. 1.              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062616-HOP HOP PRINT : NO. 10.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062617-ENGLISH ROSES : NO. 33.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062618-LOLLIPOP FLOWERS BORDER :
NO. A139-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062619-DAISY GINGHAM NOVELTY
STRIPE : NO. A143-1.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062620-BLUE TINT POPLIN : NO.
B016K7003.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062621-INDIAN NOVELTY STRIPE : NO.
A123-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062622-GIANT ROSE PRINT : NO. 9.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001062623-VINEY FLORAL, HYACINTH : NO.
52.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070105-FOX PRINT : NO. G014-1.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070108-FLORAL DITSY, APPLE GREEN :
NO. B099-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070109-TOSS CHERRY HEARTS, WHITE :
NO. G086-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         10 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 52Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001070110-BUZZING BEES, ISLAND : NO.
G1071-1.                                            UNKNOWN                    UNKNOWN               UNKNOWN

VA0001070111-LADY BUG FLORAL : NO. G069-1.       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070112-DUCKY PRINT : NO. G030-1.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070114-TRAIN PRINT : NO. G024-1.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070115-LADY BUG GINGHAM : NO. G070-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070116-TEDDY BEAR.                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070117-TOY PRINT.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070118-ACORN/SQUIRREL.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070121-CAT HEART FLOWER TOSS.              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070122-CAR BUNNY BOAT STRIPE TOSS,
BLUE : NO. G082-1.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001070123-BUBBLING FLORAL 1 : NO. G032-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001072180-DIAGONAL FLORAL : NO. 5.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001076387-TEA PARTY : NO. 1.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001076388-RACE CAR : NO. 3.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001076389-POPCORN FLOWERS : NO. E028-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001076390-VINEY FLORAL, PINK : NO. 25. UNKNOWN                             UNKNOWN                      UNKNOWN
VA0001076391-AUTUMN FLORAL, CHOCOLATE :
NO. 6.                                    UNKNOWN                             UNKNOWN                      UNKNOWN
VA0001077637-SKI BEARS : NO. HN855.       UNKNOWN                             UNKNOWN                      UNKNOWN


                                                         11 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 53Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001093805-HIBISCUS FLORAL : NO. G0881.         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001093871-TROPICAL MULTI-HIBISCUS
FLORAL : NO. B121-1.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001094065-COUNTRY FLORAL CHECK.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001094066-PICNIC FLORAL.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001098067-TROPICAL FLORAL.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001099433-LEI FLORAL : NO. NM2152.             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001099434-BOLD TROPICAL FLORAL : NO.
HK299.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001100986-TROPICAL DITSY : NO. B111-1.         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001102896-PUMPKINS, BATS & SPIDERS :
NO. E067-1.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001102897-GIRLS HALLOWEEN PRINT : NO.
E068-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001102898-MONSTER MASQUERADE : NO.
E069-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108207-WAR-PLANE RADAR.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108208-1932 BI-PLANE.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108209-FLYING TIGER FIGHTER.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108210-BABY AIRCRAFT PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108211-CLASSIC B-PLANE/PROPELLAR
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001108212-PARACHUTING AVIATOR DUCK
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          12 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 54Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001108213-BI-PLANE RADAR.                          UNKNOWN                    UNKNOWN               UNKNOWN
VA0001120642-FLORAL HORIZONTAL STRIPE :
NO. E0811-1                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001121628-LOOPY BEES : NO. G173-1.                 UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001121629-TURTLE HARE TOSS : NO. G171-2. UNKNOWN                             UNKNOWN                      UNKNOWN
VA0001122267-TROPICAL FLORAL                UNKNOWN                             UNKNOWN                      UNKNOWN

VA0001126128-BOUQUET BORDER : NO. G228-1. UNKNOWN                               UNKNOWN                      UNKNOWN
VA0001126129-DOG AND CAT TOSS : NO. G168-
1.                                        UNKNOWN                               UNKNOWN                      UNKNOWN
VA0001126130-SUNFLOWER BORDER : NO. G176-
1.                                        UNKNOWN                               UNKNOWN                      UNKNOWN
VA0001126131-WHITE MECHANIC TOSS : NO.
G179-2.                                   UNKNOWN                               UNKNOWN                      UNKNOWN

VA0001126132-BOUQUET FLORAL : NO. G230-1. UNKNOWN                               UNKNOWN                      UNKNOWN
VA0001132595-[THATCH & FLOWER]               UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001134306-[THATCH]                        UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001151137-BOLD CHERRIES PRINT : NO. A294-
1.                                           UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001151138-GROWING HAPPY FLOWERS
PANT : NO. G01-SPT-011.                      UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001151139-STRIPE FLOWERPOT TEE : NO.
G01-SPT-001.                                 UNKNOWN                            UNKNOWN                      UNKNOWN



                                                             13 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 55Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001162746-NIGHTY NIGHT BOY BUNNIES :
NO. E0893-2                                         UNKNOWN                    UNKNOWN               UNKNOWN

VA0001164530-HAPPY FLOWER WITH BEE TEE.          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001187159-ROSE VINES : NO. EO890-2.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001187160-LITTLE BAA BAA SHEEP : NO.
EO883-1.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001187161-GLOW IN THE DARK PUMPKINS :
NO. EO880-1.                                     UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001187162-BAA BAA SHEEP : NO. EO882-1.        UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001187163-TOSS SINGLE LARGE ROSE : NO.
EO878-1.                                         UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001187164-COOKIE STRIPE : NO. EO887-1. UNKNOWN                             UNKNOWN                      UNKNOWN
VA0001187201-HALLOWEEN GIRLS : NO. EO885-
1.                                        UNKNOWN                             UNKNOWN                      UNKNOWN

VA0001215450-SEA WORLD PRINT : NO. G330-1.       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001215451-PLANE PRINT : NO. G391-1.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001215452-HUMMINGBIRD FLORAL : NO.
G379-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001215453-HEART FLORAL : NO. G367-1.          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001215454-RIC-RAC WITH CREWEL
EMBROIDERY & RHINESTONES (FOR GIRL) : NO.
G03-GIFT-006.                                    UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         14 of 321
           Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 56Inc.of 372
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's    Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest                for Current Value   Debtor's Interest
VA0001215455-DOT DITSY : NO. A587-1.                 UNKNOWN                      UNKNOWN                UNKNOWN
VA0001215456-COILED FUZZ YARN CREWEL
WITH RHINESTONES, CROCHET AND
EMBROIDERY : NO. G03-GIFT-011.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215457-SNOW BUNNY : CUT YARN
BUNNIE AND CREWEL EMBROIDERY : NO. BG03-
GFT-012.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215458-CHOO CHOO ALLOVER EMB. :
NO. G396-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215459-HANDKERCHIEF TOSSED PRINT :
NO. G338-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215460-SLEEPING BEAR PRINT : NO. G392-
1.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215461-MACHINE EMBROIDERY : NO. L03-
SP2-012.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215462-TULIP FLORAL DITSY : NO. G295-
1.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215463-SAFARI ANIMAL PRINT : NO.
G323-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215464-SUGAR PLUM FAIRY : APPLIQUE
WITH MACHINE EMBROIDERY AND
RHINESTONES/NOVELTY STITCHES : G03-GIFT-
032.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001215465-PLANE & COPTER PRINT : NO.
G287-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN



                                                           15 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 57Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001215466-SWEET PEA PRINT : NO. G300-1. UNKNOWN                               UNKNOWN                   UNKNOWN
VA0001215467-PUPPY LOVE SCENIC--BLUSHING
BRIDE : NO. A545-1 ; PUPPY LOVE : NO. G03-BTSC-
006 ; DOG PARK BORDER : NO. G03-BTSC-014 ...
[ET AL.]                                        UNKNOWN                          UNKNOWN                   UNKNOWN
VA0001227963-APPLIQUE/EMBROIDERY WITH
BATTING : NO. L03-SP2-026.                      UNKNOWN                          UNKNOWN                   UNKNOWN
VA0001227964-CLUSTER DOT FLORAL--BLUE
BONNET : NO. A592-1.                            UNKNOWN                          UNKNOWN                   UNKNOWN
VA0001227965-DAISY LINE.                        UNKNOWN                          UNKNOWN                   UNKNOWN
VA0001228016-
APPLIQUE/EMBROIDERY/FLOWER SEQUINS/SEED
BEADS : NO. G03-SMR2-004.                       UNKNOWN                          UNKNOWN                   UNKNOWN

VA0001228017-MACHINE EMBROIDERY WITH
SEQUINS & SEED BEADS : NO. G03-SMR2-005.          UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001228018-SCALLOP EDGE WITH MACHINE
EMBROIDERY : NO. G03-SMR2-012.          UNKNOWN                                  UNKNOWN                   UNKNOWN
VA0001228019-
APPLIQUE/EMBROIDERY/RHINESTONES : NO.
G03-SMR2-014.                           UNKNOWN                                  UNKNOWN                   UNKNOWN
VA0001228020-WOODS ALLOVER EMBROIDERY :
NO. G381-1.                             UNKNOWN                                  UNKNOWN                   UNKNOWN



                                                          16 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 58Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001228021-CREWEL EMB./FELT APPLIQUE :
NO. L03-HOL-030.                                     UNKNOWN                    UNKNOWN               UNKNOWN
VA0001228022-APPLIQUE/CREWEL
EMBROIDERY/MACHINE CREWEL EMBROIDERY :
NO. L03-SMR2-017.                                    UNKNOWN                    UNKNOWN               UNKNOWN

VA0001228023-KITTY PURR PRINT : NO. G371-1. UNKNOWN                           UNKNOWN                      UNKNOWN
VA0001228024-TOY PRINT : NO. G373-1.        UNKNOWN                           UNKNOWN                      UNKNOWN
VA0001228025-MACHINE EMBROIDERY : NO. L03-
BTS1-025.                                   UNKNOWN                           UNKNOWN                      UNKNOWN
VA0001228026-
APPLIQUE/EMBROIDERY/SEQUINS/RIBBON TRIM
: NO. G03-SMR2-002.                         UNKNOWN                           UNKNOWN                      UNKNOWN

VA0001228027-DINOSAUR PRINT : NO. G359-1. UNKNOWN                             UNKNOWN                      UNKNOWN
VA0001228028-APPLIQUE/EMBROIDERY : NO.
L03-BTS2-018.                              UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001228029-APPLIQUE/MACHINE
EMBROIDERY : NO. L03-BTS1-016.             UNKNOWN                            UNKNOWN                      UNKNOWN
VA0001228030-HAND SMOCKING : NO. L03-BTS1-
006.                                       UNKNOWN                            UNKNOWN                      UNKNOWN

VA0001230181-LIL' SAIL BOAT : NO. BG03-TRAN-
006 ; SAIL AWAY! : NO. G03-TRAN-006.         UNKNOWN                          UNKNOWN                      UNKNOWN
VA0001231473-LILY PAD/FROG LINE.             UNKNOWN                          UNKNOWN                      UNKNOWN
VA0001231474-WHALE LINE.                     UNKNOWN                          UNKNOWN                      UNKNOWN


                                                         17 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 59Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0001231475-CANDY DELIGHT LINE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001231476-CUPCAKE LINE.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001232919-RUFF RUFF.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001233347-DUCK PRINT : NO. G316-1.                 UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001236699-BABY BOY SPRING 2, 2004 DEL.             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001303623-GIRL/KID GIRL/BABY GIRL
SUMMER VACATION 2005 LINE.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001303624-TROPICAL FAMILY PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001307689-PIRATES BOOTY : NO. G-547-1.             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001308583-LANTERN PRINT : NO. G553-1,
STRING OF LANTERNS.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001315190-ORANGE PINEAPPLE BORDER
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001315191-HOMETOWN PARADE JULY 4,
2005 LINE.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001315192-TROPICAL PARADISE SUMMER I
2005 LINE.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001315193-BONJOUR PROVENCE SPRING III
2005 LINE.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001315194-ALOHA WAHINE TRANS I 2005
LINE.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001325203-DARK BLUE, LIGHT GREY, WHITE,
DARK GREY, BEIGE, LIGHT BLUE WINDOWPANE
PLAID FABRIC PATTERN.                                 UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             18 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 60Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001325204-MODIFIED INTARSIA CHOCOLATE
BROWN, LIGHT BROWN, RED, ALOE, AND CREAM
FABRIC PATTERN.                                      UNKNOWN                    UNKNOWN               UNKNOWN
VA0001325205-GRAY, WHITE AND RED WINTER
FABRIC PATTERN WITH RED TRUCK.                       UNKNOWN                    UNKNOWN               UNKNOWN

VA0001325206-LIGHT BLUE, WHITE, NAVY BLUE,
RED AND GRAY STRIPED FABRIC PATTERN.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001325207-FLOWER DESIGN IMPLEMENTED
ON KIMONO STYLE DRESS.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001325208-AQUA AND WHITE FLOWERED
TWO-PIECE OUTFIT.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001326744-BOY/BABY BOY TRANSI 2005
LINE.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001328416-OWL PRINT : NO. G 722-1.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001329025-BOY/BABY BOY HOLIDAY 2005
LINE.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001329026-GIRL/BABY GIRL/KID GIRL
HOLIDAY CASUAL 2005 LINE.                        UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001329027-GIRL/BABY GIRL GIFT I 2005 LINE. UNKNOWN                         UNKNOWN                      UNKNOWN
VA0001329028-BOY/BABY BOY/KID BOY GIFT I
2005 LINE.                                    UNKNOWN                         UNKNOWN                      UNKNOWN
VA0001329029-GIRL/BABY GIRL HOLIDAY 2005
LINE.                                         UNKNOWN                         UNKNOWN                      UNKNOWN



                                                         19 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 61Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001329030-GIRL/BABY GIRL FALL 2 2005
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001329031-GIRL/BABY GIRL/KID GIRL BACK-
TO-SCHOOL 2 2005 LINE.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001336648-BABY BOY/KID BOY/BOY FALL II
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001336649-BABY BOY/KID BOY/BOY FALL I
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001346924-INTARSIA : J617.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001382855-BACK TO SCHOOL 2 FOOTBALL
2005 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001382856-BOY/BABY BOY SPRING 2
BASEBALL 2006 LINE.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001383311-WINTER I 2006 PONY/SNOWY
MOUNTAIN LINE.                                         UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001383312-WINTER I 2006 COWGIRL LINE.               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001383313-TOSSED BLOSSOMS : NO. A1658-
2.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001383534-BOY/BABY BOY ALLIGATOR
SPRING I 2006 LINE.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001383535-BABY BOY TIKI ISLAND SMRI 2006
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001383536-BABY BOY RACE VEHICLES TRANS
2 2006 LINE.                                           UNKNOWN                      UNKNOWN                  UNKNOWN



                                                              20 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 62Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001383537-BABY HIBISCUS PRINT : NO. D401-
1.                                                  UNKNOWN                    UNKNOWN               UNKNOWN
VA0001383538-WAVE HIBISCUS PRINT : NO.
C896-1.                                             UNKNOWN                    UNKNOWN               UNKNOWN
VA0001383539-FROG PRINT : NO. C860-1.               UNKNOWN                    UNKNOWN               UNKNOWN

VA0001383540-FROG CAMO PRINT : NO. C854-1.       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383541-BOY/BABY BOY STRAN WHALE
2006 LINE.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383542-TROPICAL FLORAL (C861-1) &
"TIKI BOB'S".                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383543-BABY BOY DACHSHUND EASTER
2006 LINE.                                       UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001383544-BOY/BABY BOY
ARMADILLO/DESERT ANIMALS TRANSI 2006 LINE.       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383545-BOY/BABY BOY SEA LIFE
SUMMER VACATION 2006 LINE.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383546-BOY/BABY BOY/KID BOY
WOODLAND FALL 2 2006 LINE.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383547-BOY/BABY BOY SURFING SPRING
3 2006 LINE.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383978-LIFEGUARD IN TRAINING.              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383979-STAR CONVERTIBLE CAR.               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001383980-BOY LOCOMOTIVE HOLIDAY 2006
LINE.                                            UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         21 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 63Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001383981-BOY NAUTICAL FALL I 2006 LINE. UNKNOWN                              UNKNOWN                   UNKNOWN
VA0001389058-SUNDANCE RANCH-ICY MORN
(A1640-1)                                   UNKNOWN                              UNKNOWN                   UNKNOWN
VA0001389255-HORSE COLLAR SWEATER ;
HEAVY CREWEL HORSEY AND SNOWFLAKE.          UNKNOWN                              UNKNOWN                   UNKNOWN

VA0001389256-COWGIRL EMBROIDERY WITH
FLOWERS ; LUCKY STITCH ; LOOPDY-LOOP HEART
STITCH ; FLOWERS AND ZIPPER LIKE PATTERN.  UNKNOWN                               UNKNOWN                   UNKNOWN
VA0001389257-WINTER I 2006 SEQUIN
SNOWFLAKE/TIARA LINE.                      UNKNOWN                               UNKNOWN                   UNKNOWN

VA0001389258-SUNDANCE WALLPAPER FLORAL
VERTICAL : NO. A1638-1. SUNDANCE WALLPAPER
FLORAL HORIZONTAL : NO. A1641-1.           UNKNOWN                               UNKNOWN                   UNKNOWN
VA0001389259-SMALL SHERPA PRINT : NO.
A1621-1.                                   UNKNOWN                               UNKNOWN                   UNKNOWN
VA0001389260-ALL OVER EMBROIDERY DOLLS :
NO. A1678-1.                               UNKNOWN                               UNKNOWN                   UNKNOWN

VA0001389261-JESSICA FLORAL : NO. A1625-2.        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001389262-STITCHY FLOWERS ; FLOWER
CORNER ; FLOWER LINE.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001389263-WINTER I 2006 SOUTHWEST
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          22 of 321
           Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 64Inc.of 372
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's    Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest                for Current Value   Debtor's Interest
VA0001389264-MIXED APPLIQUE FLOWERS.                 UNKNOWN                      UNKNOWN                UNKNOWN
VA0001389265-GROWING MULTI DOTTIE
FLOWERS.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001389266-LARGE LEAFY FLORAL : NO.
A1652-1.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001389267-BABY HAPPY FLORAL : NO. A1666-
1.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001389268-LARGE HORSE SCENIC.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001392363-TINY FLORAL : NO. A1642-1.              UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001623312-BIG MAN ON CAMPUS, ET AL.            UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001623410-C8 SKULL REPEAT PRINT.               UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001624365-BALLET STUDIO.                       UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001624368-OWL TEE APPLIQUE.                    UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001624373-BIRD CARDIGAN INTARSIA.              UNKNOWN                         UNKNOWN                   UNKNOWN

VA0001624374-JACK RUSSELL CONVERSATIONAL. UNKNOWN                                 UNKNOWN                   UNKNOWN
VA0001624376-CHEEKY MONKEY.               UNKNOWN                                 UNKNOWN                   UNKNOWN

VA0001624380-SOCK MONKEYS THAT I LOVE.            UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001624440-PLAID SCOTTIE DOG.                   UNKNOWN                         UNKNOWN                   UNKNOWN
VA0001624444-SCOTTIES IN LOVE.                    UNKNOWN                         UNKNOWN                   UNKNOWN

VA0001624445-DOG AND DIAMONDS PATTERN. UNKNOWN                                    UNKNOWN                   UNKNOWN
VA0001624449-PUPPY LOVE SCOTTIE.       UNKNOWN                                    UNKNOWN                   UNKNOWN
VA0001624452-SQUEAKER MOUSE.           UNKNOWN                                    UNKNOWN                   UNKNOWN


                                                           23 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 65Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001624457-HEDGE MAZE.                               UNKNOWN                    UNKNOWN               UNKNOWN
VA0001634642-STRIPE FLORAL.                            UNKNOWN                    UNKNOWN               UNKNOWN
VA0001642187-JL297 SPRING GIRL DITSY.                  UNKNOWN                    UNKNOWN               UNKNOWN
VA0001642189-JL296 SPRING GIRL LARGE
FLORAL.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642190-JL08-SP1-002 CLOTHESLINE ONE-
PIECE BODYSUIT.                                        UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642197-G1031-1 HAPPY SPRING POPPIES
FLORAL.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642200-G1032-1 TINY HAPPY POPPIES
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642201-L08-SP1-014 POPLIN W/MATTE
THREAD MACH EMB.                                       UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642203-H216-1 BOATSIES AND WHALES
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642205-JB08-SW1-002 TREE FROG T-
SHIRT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN

VA0001642209-JG08-VAL-004 LOVE GRAPHIC.                UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642221-JB447 CHAMELEON SWIM
TRUNK.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642223-JB08-VAL-002 DREAM BOAT T-
SHIRT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642228-JB08-VAL-001 I LOVE DAD T-
SHIRT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001642231-JL08-SP1-011 BOAT SET.                    UNKNOWN                   UNKNOWN                     UNKNOWN


                                                              24 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 66Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001642233-JL288 GIRAFFE
CONVERSATIONAL.                                     UNKNOWN                    UNKNOWN               UNKNOWN
VA0001642235-BG07-WTR2-023 BABY GIRL.               UNKNOWN                    UNKNOWN               UNKNOWN

VA0001642238-A1984-2 WIDE HEART STRIPE.          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642240-G07-WTR2-026 KID GIRL.              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642241-A2036-2 NEW COCO LOVE.              UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642243-A2130-2 SMALLEST TULIP
BORDER.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642264-A1976-1 TULIP GARDEN.               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642266-A1985-1 TINY TULIPS.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642270-G992-1 FROGGY PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642275-G999-1 DUCKLING FLORAL
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642283-JB07-RES-001 OCTOPUS RESORT
T-SHIRT.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642287-JG343 SHELL AND SEASHORE
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642296-JB438 PUFFER FISH SWIM
TRUNK.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642300-JB07-WIN-009 SCENIC POLAR
PALS.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642303-JB07-WIN-002 SNOWSHOE
SHIRT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001642312-L07-GIFT2-005 APPLIQUE &
MACHINE EMBROIDERY/COILED MACH EMB.              UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         25 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 67Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VA0001642317-G1007-1 BERRY PRETTY FLORAL
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642418-G07-WTR1-003.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642420-W07-WTR1-002.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642421-G07-WTR1-005.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642422-G07-WTR1-013.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642423-G07-WTR1-019.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642440-BG07-WTR1-025.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642442-G07-WTR1-001.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642443-A1970-1 DOUBLE SPRINKLES.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642444-A2032-1 SPRINKLE SPRINKLE.               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642447-A2039-1 CUPCAKE TOSS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642450-H207-2 WEE TIGER PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001642451-H208-2 WEE ELEPHANT PRINT.               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642453-A2060-1 WALK IN THE PARK
FLORAL.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642455-G08-SP2-014.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642457-G08-SPS-002.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001642458-A2064-1 KISSING TURTLES.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001648841-L07-WTR1-010.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001651825-L07-GIFT2-015.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652068-VINE HANGING MONKEYS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652070-SILLY MONKEY BOY PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652071-MONKEY RIDING ELEPHANT.                  UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             26 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 68Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VA0001652498-MONKEYS IN TREES WITH
BANANAS.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652499-JUNGLE LIFE TEE GRAPHIC.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652500-TROPICAL FLORAL.                         UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001652501-SWIMMING TURTLES WITH FISH. UNKNOWN                                   UNKNOWN                   UNKNOWN
VA0001652502-SWEET SUNDAE.               UNKNOWN                                   UNKNOWN                   UNKNOWN

VA0001652503-BABY ANIMAL CAMO PATTERN.                UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001652515-WILD ELEPHANT WITH SUNSET.               UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652517-GIRAFFE EATING LEAVES.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652519-WILD ANIMAL EXPLORER -
ZEBRA.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652520-ON A SAFARI.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652521-AQUATIC ADVENTURE PALS.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652522-LITTLE DIGGER WITH HERMIT
CRAB.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652542-BABY LOBSTER TOSS.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652586-RED LOBSTER TOSS.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652600-CAPTAIN'S FLORAL PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652601-SILVER SADDLES.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652602-BLUE HORSESHOE DOBBY.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652603-LIL' BULLY.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652604-RODEO ROUND-UP.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001652605-SUMMER RODEO.                            UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             27 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 69Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001652608-BABY ANIMAL PRINT.                     UNKNOWN                    UNKNOWN               UNKNOWN
VA0001652609-I IS FOR IGUANA.                       UNKNOWN                    UNKNOWN               UNKNOWN

VA0001652611-HANGING AROUND MONKEYS.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652620-SAVE OUR JUNGLE FRIENDS.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652621-TIGER WITH TOUCAN.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652624-TIGER TOURS.                        UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001652625-LAZY PANDAS WITH BAMBOO.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652626-TOUCAN TOURS.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652702-TIGER CYPRESS PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652703-TIGER BAMBOO PRINT.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652705-BAMBOO PRINT.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652712-CRAB PICKIN' TOSS.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652713-DUSKY FLORAL PATTERN.               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652715-SURF CAR TOSS.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652718-LIFEGUARD PUP.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652723-DOG AND DUNE BUGGY.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652725-SURF DOGGY.                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652727-SURFBOARD TOSS.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652730-MINI GOLF COURSE.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652732-PUTT-PUTT WITH GOPHER AND
GOLF CART.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001652736-TEE TIME WITH GOPHER.               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001660160-2008 BANANA LEAF TONAL
CAMO.                                            UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         28 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 70Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001660163-DISTRESSED ISLAND SURF SCENE. UNKNOWN                               UNKNOWN                   UNKNOWN

VA0001660165-BROWN FLORAL HIBISCUS PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660166-2008 HIBISCUS PATCHWORK
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660167-SURF SHACK TOSS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660169-CHAMELEON TOSS.                      UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001660171-SWIM 2008 PINEAPPLE PRINT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660172-SWIM 2008 TROPICS
PATCHWORK.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660174-MARLIN EMBROIDERY.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660177-OCTOPUS TOSS.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660198-2008 FLORAL TROPIC PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660205-BANANA LEAF REPEAT.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660206-BABY FOREST CAMO.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660207-BABY DINO CAMO.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001660208-STING RAY WATERS.                    UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001660211-PLAID LEAF PATCHWORK PRINT. UNKNOWN                                 UNKNOWN                   UNKNOWN
VA0001660212-TROPICAL FOLIAGE TOSS.      UNKNOWN                                 UNKNOWN                   UNKNOWN
VA0001660213-ASIAN WATER FLORAL.         UNKNOWN                                 UNKNOWN                   UNKNOWN

VA0001660217-SHARK FRIENDS REPEAT PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001661617-KANGAROO CROSSING.                   UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          29 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 71Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0001661623-BABY BOY 2008 CROCODILE.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661689-BABY BOY 2008 KANGAROO.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661696-KID BOY CROC TOSS.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661700-BABY CROC TOSS.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661708-CROC SWAMP.                              UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001661712-IGUANA CLOSE-UP WITH SUN.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661719-CROCODILE CATCHER.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661731-IGUANA KING.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661770-HULA GIRLS ON GREEN
BACKGROUND.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661786-SURFER GIRL ON PINK
BACKGROUND.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661803-BEACHY KEEN FLORAL.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661811-TONAL BEACH FLOWERS.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001661816-GIRAFFE TOURS CLOSE-UP TEE.              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661824-KID BOY KANGAROO TOSS.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661852-CARNO CROCODILE PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661860-RED FOX ON THE PROWL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661864-BUSY LITTLE BEAVER WITH TREE
STUMP.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661866-LIL' STINKER SKUNK.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661867-HEDGEHOG WITH TRACKS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001661989-WHAT A RASCAL RACCOON.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001662035-NIGHT FLIGHT BAT.                        UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             30 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 72Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001662038-FIREFLIES AND JAR.                        UNKNOWN                    UNKNOWN               UNKNOWN
VA0001662040-I'M A HOOT! OWL.                          UNKNOWN                    UNKNOWN               UNKNOWN
VA0001662289-KID BOY KANGAROO TOSS.                    UNKNOWN                    UNKNOWN               UNKNOWN
VA0001665927-SITTING MONKEY WITH BANANA
FRONT & BACK.                                          UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666914-PRAIRIE BOY FARM SCENIC
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666920-PRAIRIE PRINT PEACHES.                    UNKNOWN                   UNKNOWN                     UNKNOWN

VA0001666928-BEG, ROLL OVER AND SIT DOGS.              UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666929-TUG OF WAR.                               UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666930-SPOT IN THE DOGHOUSE.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666931-DOG WITH RED COLLAR.                      UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666933-TURTLE APPLIQUE.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666935-SEASHELL BOY
CONVERSATIONAL.                                        UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001666977-C8 SUMMER TIKI PRINT.                     UNKNOWN                   UNKNOWN                     UNKNOWN

VA0001667022-HIBISCUS WITH TURTLE PRINT.               UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001667023-BIG DAISY PRINT.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VA0001667024-FRONT VIEW PLANE WITH
ALTIMETER.                                             UNKNOWN                   UNKNOWN                     UNKNOWN

VA0001667025-EXPLORE THE WORLD PLANE TEE. UNKNOWN                                UNKNOWN                     UNKNOWN
VA0001667026-CHAIN OF STRAWBERRIES.       UNKNOWN                                UNKNOWN                     UNKNOWN



                                                              31 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 73Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001667028-RISING SUN IN STRAWBERRY
FIELD.                                               UNKNOWN                    UNKNOWN               UNKNOWN
VA0001667029-STRAWBERRY LEMONADE WITH
FRUIT.                                               UNKNOWN                    UNKNOWN               UNKNOWN

VA0001667031-SWEET STRAWBERRY FLORAL.            UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001667032-FISHY GRAPHIC WITH FLOWERS.         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667033-ALL STAR PUPPY.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667034-CITRUS PRINT.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667035-LEMONADE GLASS WITH LIME
AND FLOWERS.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667036-SURF SHACK GRAPHIC.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667037-LONGBOARDER GRAPHIC.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667038-WAVE BREAK WITH PALM TREE
AND SUNSET.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667039-BUTTERFLY PRINT WITH LEAF
PATTERN.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667040-CRAB WITH SAND CASTLE.              UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001667041-POND FROGGIES EATING FLIES.         UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001667042-NAUTICAL CONVERSATIONAL.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667043-TINY FROG POND PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001667281-STRAWBERRY TOSS.                    UNKNOWN                      UNKNOWN                      UNKNOWN



                                                         32 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 74Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001668277-FUEL POWERED CEMENT MIXER.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668278-ENGINE NO. 6589.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668281-BIG WRECKER.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668285-BABY CONSTRUCTION TOSS.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668286-LITTLE WAVE RIDER.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001668289-COCONUT GROVE SURF CAMP.             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668375-TACKLE BOX AND WORMS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668376-LURES TEE.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668378-HORSE REVERSIBLE.                    UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001668381-UNI SHEEP CONVERSATIONAL.            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668383-VINTAGE AIRPLANE
CONVERSATIONAL.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668386-DINOSAUR DISCOVERY.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668387-BRONTOSAURUS AND
TRICERATOPS.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668388-T-REX FOSSIL SITE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668391-TRICERATOPS FOSSIL.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668394-BRONTOSAURUS THUNDER
LIZARD.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668398-DINOSAUR WITH TRACKS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668400-STEGOSAURUS.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668403-LITTLE BEAR CUB.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001668407-LITTLE CUB CAMPGROUNDS.              UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          33 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 75Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VA0001668428-TEAM PLAYER.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668430-SEASIDE SURF CAMP.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668434-HIBISCUS GARDEN.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668439-SUN MONKEY.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668440-BASEBALL HANDS.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668444-SHORTSTOP.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668445-LIL' SLUGGER.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668446-BOARDWALK BORDER.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668447-READY FOR TAKE-OFF.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668448-LITTLE PILOT.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668449-BUTTONS PLANE.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668450-DOUBLE TWIST.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668452-AMAZON BULL FROG.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668453-LITTLE FROG TOSS.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668454-NOISY FROGS.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668455-QUICK GET-AWAY.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001668456-BANANA LEAF GECKO.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671165-MINI FLORAL TOSS.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671167-CHICK WITH FLOWERS.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671176-E-I-E-I-O WITH PIG AND
CHICKENS.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671181-LAMB AND COW IN STRAWBERRY
PATCH.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671182-PICNIC BASKET WITH
STRAWBERRIES.                                          UNKNOWN                      UNKNOWN                  UNKNOWN



                                                              34 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 76Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001671184-FLYER, TWIN EAGLE AND
TRANSPORTER PLANE TEE.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671193-RESCUE PUP.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671546-DEEP SEA SHARK ZONE.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671594-TIGER SHARK HIGH DENSITY
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671595-WHALE SIGHTING WITH PLAID
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671600-SPLISH SPLASH WHALE.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671604-FOUR SHARKS PRINT.                        UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001671608-TURTLE WITH SCHOOL OF FISH.               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671610-POOLSIDE FLOWER PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671629-SODA GREEN DALSY SWIRL
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671632-FLAMINGO PRINT.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671633-SHARK TRIO TEE.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671644-SHARK MIX PRINT.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671646-SHARK REPEAT PRINT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671648-OCTOPUS WATERS PRINT.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671650-WHALE REPEAT PRINT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671651-TURTLE TOSS PRINT.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671653-DOG PARADE.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001671654-RASCHEL CORSAGE.                          UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001671659-FLOWER CLUSTER ARTWORK.                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              35 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 77Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001671661-SURF WAGON WITH BEACH SIGN.          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001671664-MARCHING FLAMINGOS.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001671665-SHARK BITE PRINT.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001672013-OUTLINES & FILLED MONKEY
PRINT WITH BOWS.                                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001672016-OUTLINES & FILLED MONKEY
PRINT WITH BANANAS.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001674714-MONKEYING AROUND LINKED
MONKEYS.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680026-RACCOON TOSS.                        UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001680151-NEW YORK GIRL WITH YORKIE.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680152-DINOMITE! DINO PRINT.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680153-THUMP BOOM TOSS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680154-PUPPY DOG TAILS PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680155-DINO CAMO TOSS.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680158-GUMBALL MACHINE WITH
HEARTS.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680506-K-CAT.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680509-ROCK MUTT 111803.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001680512-PINK AND BROWN ROSE
PATTERN.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001683879-A1948-1 - SCOTTY TOSS.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001683884-G07-FALL2-027 - PANSY 3D FELT
CORSAGE.                                          UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          36 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 78Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001683886-A1890-1 - QUILTED LEAFY
FLORAL.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VA0001683889-A1892-1 - ADDIE SPACED FLRL.        UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001683892-A1884-1 - PAISLEY PALACE.           UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001683897-A1885-1 - BRAND NEW PAISLEY.        UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001683900-A1889-1 - LG ADDIE FLORAL-
PINKLE.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001685586-LAKE PATROL.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001685980-RIVER WILDLIFE EXPLORATION :
B07-FALL2-003.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686011-I LIKE TO SHARE : BB07-FALL2-
009.                                             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686071-BB07-FALL2-010.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686074-BB07-FALL2-015.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686098-DUCK LAKE FISHING HOLE : BB07-
FALL2-018.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686104-FIRE PUP TOSS : D533-1.             UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686120-B07-HOLD-014.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686288-FALL FOX UNDER TREE.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686291-FLOWER PUMPKIN.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686309-C8S103-1.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686331-GHOUL FUN.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686335-GIRAFFE KISS.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001686336-MONSTER VOLCANO PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         37 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 79Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VA0001686338-MUSHROOM FLOWER PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686339-WITCH CAT ON BROOM.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686623-EXTREME CAMO : D738-1.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686628-KOMODO DRAGON.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686683-PARADISE ISLAND : BB07-SP3-
007.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686686-TOSS LEAF PRINT : A1922-1.                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001686689-MACHINE EMBROIDERY : BB07-
FALL1-016.                                             UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001688096-PARTY ANIMAL : BG07-FALL-032.             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688100-G07-FALL1-033.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688106-BG40720.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688108-72150                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688111-NOUVEAU FLORAL : JG276A.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688119-13296                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688123-LITTLE STINKER.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688127-SCAREDY CAT.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688532-13242                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688534-91305                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688537-72153                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688541-22556                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688543-91308                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001688546-NIGHT OWL.                                UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001688547-TREE FLORAL - CLOUD CREAM.                UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              38 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 80Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001688551-TINY FOREST - CLOUD CREAM.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001688558-HORIZONTAL FOLK WALLPAPER -
BURNT TWIG.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001688562-FOREST FLOOR FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001688565-13236                                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001688568-BG11840.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001688921-CAPTAIN.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689004-BEAR AND CROSSBONES.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689007-DOUBLE TROUBLE FOX &
HEDGEHOG.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689012-BEARY SCARY PRINT.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689220-EASTER ROSE EMBROIDERY.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689221-FLOWER SCENE WITH BEE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689222-FUN FLOWER BUNCH.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689223-HONEY BEES IN LOVE.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689224-BEE WITH THREE FLOWERS.              UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001689336-CROCHET LEMON AND FLOWERS. UNKNOWN                                  UNKNOWN                   UNKNOWN
VA0001689349-STRIPE FLORAL.             UNKNOWN                                  UNKNOWN                   UNKNOWN

VA0001689352-MILKMAN CONVERSATIONAL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689355-RHINO AND FRIEND.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689363-DAISY FLORAL.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689365-GOLDFISH BOWL GRAPHIC.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001689369-JG224 BUTTERFLY PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          39 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 81Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001689373-JL07-EAL-002 FROG
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689375-SMALL DOT ROSE PATTERN.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689379-HAPPY FLOWER GARDEN.                      UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001689383-TALL RIBBON STEM BOUQUET.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689385-PINWHEEL FLOWER.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689388-STITCHING RAINBOWS WITH
SEQUINS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689390-CUTE POPPIES IN THE GRASS
WITH CATERPILLAR.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689391-CHUNKY YARN FLOWER.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689393-CROSS STITCH AND FLOWER
NECKLINE.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689394-FLOWER SWIRL.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689396-FAIR ISLE FLOWER BUNCH.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689397-HAPPY FLOWER.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689400-FLOWER CORSAGE WITH CROSS
STITCH.                                                UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001689406-CORNER CROSS STITCH CLUSTER.              UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689407-SWEET LOLLY TOSS.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689410-ICE LOLLY SCATTER.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689412-DOLLY WITH LLAMA.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001689413-DOLL FRIENDS.                             UNKNOWN                      UNKNOWN                  UNKNOWN



                                                              40 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 82Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VA0001689414-GROWING CIRCLE FLOWER WITH
BUTTON.                                             UNKNOWN                    UNKNOWN               UNKNOWN

VA0001689417-GROWING STITCHY FLOWERS.            UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689419-PANDA WITH POM POM
FLOWERS.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689420-SEQUIN FLOWER PATCH.                UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689422-LEAFY LEMON TREE.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689849-4220 DJ COOL (CRABS RULE)           UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001689850-057803AMA TRICK OR TREAT.      UNKNOWN                           UNKNOWN                      UNKNOWN
VA0001689852-JTG FALL SLEEP SET 4 (RACCOONS
& MUSHROOMS)                                UNKNOWN                           UNKNOWN                      UNKNOWN

VA0001689856-PTGOOO 65 LST STAR ROCKER.          UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689859-0052 ANI-RACCOON
ADVENTURE.                                       UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001689861-PTB 00577 REP RAPTOR REBEL.         UNKNOWN                      UNKNOWN                      UNKNOWN

VA0001689885-VINTAGE FLORAL PAISLEY J4-093.      UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689888-OASIS CAMEL PRINT.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689904-OASIS FLAMINGO FLOWER
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689906-FRUIT GIRL - NOSE AND UP.           UNKNOWN                      UNKNOWN                      UNKNOWN
VA0001689908-FRUIT GIRL WITH APPLIQUE.           UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         41 of 321
           Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                    In re Gym-Mark,
                                               Document      Page 83Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0001689911-PUNCH FLORAL.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001689912-PRETTY PRINCESS TIARA.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001689913-LIL' LADY LAMB.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001689914-ROSEBUD WAISTBAND.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001689917-GEOMETRICS WITH RIBBON MLK-
342.                                                  UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001689921-00544 OUT DEER LEAF CAMO.                UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690253-SKETCHY SKATER DOGS.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690265-MONDAY FOX TERRIER.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690268-SUNDAY PAWS AND BONES.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690270-SATURDAY DALMATIAN.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690271-FRIDAY BULLDOG.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690272-THURSDAY ST. BERNARD.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690273-WEDNESDAY LABRADOR.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001690274-TUESDAY BASSET HOUND.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001700708-SPIKE ALLIGATOR TOSS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001700712-PINK SHIRLEY GIRAFFES.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001700713-UNI ORGANIC SHEEP.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001700722-GO BANANAS TOSS.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001700747-FISH BUBBLES.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001710539-PEAGREEN 17062.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001714044-BEETROOT HIPPO.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001729508-[NO TITLE ON DEPOSIT]                    UNKNOWN                      UNKNOWN                   UNKNOWN




                                                             42 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 84Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001734840-FLORAL DESIGN AS PLACED ON
BUTTERFLY SHAPED PLASTIC CHILDREN'S
SUNGLASSES.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001753039-JG10-WIN-001 TERRIER WITH
GIFTS.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001753043-JG10-WIN-002 TERRIER IN KNIT
HAT.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001753044-XMAS MESSAGE TREE.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001767034-LADYBUG PURSE DESIGN.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001771185-PINECONE FLORAL TOSS,
PINECONE WITH STITCHY FLOWERS AND
SEQUINS & ACORN FLOWERS WITH PINECONE
TOSS.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001771186-SWIRLY CROSS STITCH.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001771187-SHINY-EYED CHICKS WITH
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779620-H293-1 ZEBRA MONKEY PARTY
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779622-DREAM BIG DOODLE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779623-CN254-1 HEDGEHOG PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779625-7922BW HEART SHAPED
FLOWERS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779627-H292-1 LION MONKEY PARTY
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001779628-H294-1 PARTY PALS PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001780601-CHIC DOG WALKER.                          UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              43 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 85Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VA0001780605-STYLISH AS EVER.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780610-GIRL HUGGING KITTY.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780612-KITTY HUGS.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780615-GOOGLY PLAID GIRAFFE.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780617-GRRRR TIGER MASCOT.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780620-HUGGY MONKEYS.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780648-BEARY CUTE PANDA.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780649-PINK SINGING CHICK.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780651-BELLY BUTTON BEAR.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001780652-SWEET MOVES CUPCAKES.                    UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001780654-CN251-1 SLEEPY KOALA PRINT.              UNKNOWN                      UNKNOWN                   UNKNOWN

VA0001780655-CN253-1 PINK ELEPHANT PRINT. UNKNOWN                                  UNKNOWN                   UNKNOWN

VA0001780656-CN252-1 RHINO BIRDIE PRINT.              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786060-LAYETTE DACHSHUND.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786061-JJ PUG APPLIQUE.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786062-JG748 LONDON PRINT.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786066-JG754 LONDON BORDER.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786071-UG286-1 PURPLEICIOUS
MONKEYS.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786075-MOMMY'S RASCAL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786077-SMART LIKE DAD.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VA0001786079-MINERAL GREEN MONSTER.                   UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             44 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 86Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001786081-H317-1 PINK ELEPHANTS PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786082-H304-1 DUCKY PRINT.                  UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001786084-A3318-2 PANDA DOODLE PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786085-GG294-1 SWEET PEA PRINT.             UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786086-C8 PRANCING UNICORN.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786087-HEADLESS SK8 MONSTER.                UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001786089-GUITAR GIRL WITH FLOWERS.            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786385-POM POM OCTOPUS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786386-GG297-1 PEA POD PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786387-UG280-1 MUSIC LOVE PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786388-KICK IT SOCCER BUNNY.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786389-POUNCING PUMA.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786390-FLYING SPACEMAN.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786391-SINGING GIRL.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786392-BTS1 '11 SPACEMEN.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001786393-EG292-1 SUNSHINE DOODLE
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001792877-ICE SKATE BALLERINAS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001792888-UB347-1 DRIZZLE DALMATIAN
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001792890-UB331-1 SAFETY ORANGE ROBOT
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001811052-C8 SPB BB CRABS.                     UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          45 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 87Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VA0001811053-C8 SPB BB WHALE.                         UNKNOWN                    UNKNOWN               UNKNOWN
VA0001811054-C8 SPB BB MARLIN.                        UNKNOWN                    UNKNOWN               UNKNOWN
VA0001811055-CG782-2 FLOWER BUTTERFLY
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001811056-CG776-2 FLOWER FROG PRINT.               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001811091-CG784-1 BUTTERFLY STAMP.                 UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001811098-H327-1 BN BUTTERFLY PRINT.               UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001811123-H331-1 BN CATERPILLAR PRINT.             UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001811126-H333-1 BN LEAP FROG PRINT.               UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001822494-TREX BIRTHDAY BOY.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001822516-GIMMIE FIVE PUP.                         UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001829082-JG MALTESE ICON.                         UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001831060-GRBR UNI BTS JUNGLE ANIMALS.             UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001831064-GRBR GIRL BTS CATS.                      UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001831065-GRBR BOY BTS DINOS.                      UNKNOWN                   UNKNOWN                      UNKNOWN
VA0001835626-JJ BUNNY ICON.                           UNKNOWN                   UNKNOWN                      UNKNOWN

VA0001835627-JJ MOM AND BABY BUNNY ICON. UNKNOWN                                UNKNOWN                      UNKNOWN
VA0001835628-JL736B TOSSED BLUE ROSE
FLORAL.                                  UNKNOWN                                UNKNOWN                      UNKNOWN



                                                             46 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 88Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VA0001835629-JG893 BOK CHOY FLORAL STRIPE.        UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001835630-JG892 BLUE RIBBON DITSY
FLORAL.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001835632-JG890 FLORAL PRINT.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001835635-KNOW YOUR DINOS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001835638-JJ WRINKLED LONG SHAGGY.             UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001835641-JG881B RAPTURE ROSE FLORAL.          UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001835642-JG GIRL WITH MALTESE.                UNKNOWN                        UNKNOWN                   UNKNOWN

VA0001835643-EJG900B FLORAL EMBROIDERY.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839428-GG415_1 PENGUIN SEAL PRINT
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839431-E2142_1 WHALE SLEDDING.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839628-GB565_1 PENGUIN SNOWMAN
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839630-E2138_1 ICE SKATE DOGS.              UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839631-E2143_1 MOOSE ON SKI LIFT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839633-HAPPY GIFT MONSTER.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839634-PINK MONSTER WITH ICE
SKATES.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839635-WINTER FAIRY CUTE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001839636-BB12 WTR MAMMOTHS.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VA0001856335-CN353_1 TULIP PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN



                                                          47 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 89Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VA0001877328-BB13_HOL_010 LONDON LAD
GENTLEMAN BEAR.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001977275-BIRDS IN FLOWERS_C8 KIDGIRL
2015 EASTER_CG1655-2.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001992607-A4858-1_NVL_BLUE GREEN
FLOWERS_BABY GIRL_SPRING2_2014.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001992611-G15-SP2-003_GIRL WITH
STARFISH IN HAIR_KID GIRL_SPRING2_2015.                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001996190-TROPICAL FLOWERS_SPRING
2015_CG1648-1_NVL.                                     UNKNOWN                      UNKNOWN                  UNKNOWN

VA0001999144-G15-SP1-032_DOG IN TULIPS.                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001999146-G15-SP1-030_OSTRICH.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001999148-G15-SP1-016_GIRL IN BERET.                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001999150-A4839-2_TULIP FIELD.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001999151-BG15-SP1-003_GIRL WITH
FLOWER.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VA0001999153-BG15-BAS-001_CUPCAKES,
GIRAFFE AND MOUSE.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-321-287-TINY FLORAL EYELET ON BLUE
STRIPE                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-321-288-LINEAR BUE AND WHITE FLORAL UNKNOWN                                   UNKNOWN                  UNKNOWN
VAU 1-321-289-BORDER FLORAL PRINT         UNKNOWN                                   UNKNOWN                  UNKNOWN
VAU 1-321-290-PALM TREE PRINT             UNKNOWN                                   UNKNOWN                  UNKNOWN



                                                              48 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                 Document      Page 90Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU 1-321-291-TROPICAL PRINT (PALM TREE,
PINEAPPLE, TOUCAN)                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-321-292-PINK AND PURPLE FLOWER
EMBROIDERY                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-321-293-PINK AND YELLOW FLORAL
EMBROIDERY                                             UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-321-294-SCATTERED BLUE FLORAL PRINT              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-321-295-PINK FLORAL ON STRIPE PRINT              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-321-296-PINK POPPY PRINT                         UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-321-297-NEWBORN DITSY PINK FLORAL                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-330-461-WATERMELON PRINT                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-331-399-GREEN AND PEACH FLORAL
BOUQUET PRINT                                          UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-341-617-TRANS MULTI COLOR FLORAL                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-341-618-CORAL SCATTERED FLORAL
BOUQUET PRINT                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-341-619-DITZY MULTI FLORAL PRINT                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU 1-341-620-LINEAR YELLOW FLORAL PRINT               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU 1-341-640-TRANS MULTI COLOR FLORAL
BORDER PRINT                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000387126-SCHOOL OF FISH : NO. 4.                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              49 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 91Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000387127-LOTS OF CHERRIES.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387128-SUNFLOWER STRIPE.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387129-POPPY FIELD.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387130-DAISY CHAIN.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387131-BUMBLEBEES.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387132-SEA MONSTER : NO. 3.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000387133-PLAYFUL BLUE FLORAL STRIPE.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387134-PLAYFUL FLORAL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387135-PLAYFUL CITRUS.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387136-FRESH CHERRIES.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387137-PLAYFUL HEARTS.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387138-MAGIC BUTTERFLIES.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387139-LITTLE GARDENER : NO. 4.                 UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000387140-HAWAIIAN PARADISE : NO. 2.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387141-EASTER DOT : NO. 6.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387142-DUCKIE CHECK : NO. 7.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387143-FEEDING TIME : NO. 11.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387144-EASTER GRID : NO. 10.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387145-BABY FISH : NO. 7.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387225-GRANDMA'S FLORAL : NO. 9.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387260-SUMMER DOT : NO. 10.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387261-FUN IN THE SUN : NO. 6.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387262-SUMMER STRIPE : NO. 8.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000387263-SUNNY DAY : NO. 5.                       UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             50 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 92Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000387264-SUMMER FRIENDS : NO. 2.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000387265-SPORTS STRIPE PRINT : NO. 1.        UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000387266-SWEET MELON PRINT : NO. 1.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387267-POI PUE STRIPE : NO. 7.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387268-PETROGLYPH PRINT : NO. 6.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387269-SCENIC VACATION : NO. 11.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387270-BIG WATERMELON : NO. 10.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387271-LITTLE SHORTS : NO. 9.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387272-FLYING : NO. 7.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387273-SUMMER SNAIL.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387274-LARGE PAINTED STRIPE.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387275-SUMMER PAINTED PLAID.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387276-SUMMER STRIPE.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387277-SUMMER FLOWER.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387278-STRAWBERRY FIELDS.                  UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000387279-SWIMING FISH PRINT : NO. 5.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387280-BEACH STRIPE : NO. 2.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387281-YELLOW MELON : NO. 1.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387282-SUMMER FUN : NO. 1.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387283-SUMMER FLOWER : NO. 9.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000387290-BEAR PRINT : NO. 1.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000387291-IN THE WOODS PRINT : NO. 4.         UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         51 of 321
          Case 19-30254-KLP           Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                              Document      Page 93Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000387292-NIGHT FOREST PLAID : NO. 2.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387293-CELESTIAL FOREST : NO. 1.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387294-SPLASH SEA SQUARES.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387295-SPLASHING FISH.                      UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000387296-GINGHAM BUTTERFLY : NO. 1.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387297-CHECKER BUG : NO. 6.                 UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000387298-PLAYFUL SHEEP STRIPE : NO. 8.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387299-FOUR HEART CHECK : NO. 6.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387300-FLYING : NO. 7.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387301-HIDE AND SEEK : NO. 8.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387302-COUNTRY DITZY--YELLOW.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387303-EMBROIDERED DENIM.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387304-FRENCH FRUIT--WHITE.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387305-COUNTRY CHECK--FLORAL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387306-CHATEAU FRUIT.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387307-SOUTH BEACH SALSA.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387308-BEDTIME : NO. 6.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387309-FRUITS AND HEARTS : NO. 1.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387310-CHERRY STRIPE.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387311-FLOATING HEARTS : NO. 2.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387355-FRENCH FRIENDS.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000387728-BASEBALL & PEANUTS PRINT :
NO. 3.                                            UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          52 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 94Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000387729-LITTLE SHIRTS : NO. 8.                 UNKNOWN                    UNKNOWN               UNKNOWN

VAU000387730-MULTI-SPORTS PRINT : NO. 2.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000388745-ABSTRACT FLORAL.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000388746-FRENCH FRUIT-PINK.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000388747-ONE MORE STAR : NO. 3.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000388748-MIAMI SCRIBBLE FLOWER.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398262-FALL BRIGHT FLORAL : NO. 5.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398263-FALL FRUITS : NO. 11.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398264-FALL CHECK : NO. 12.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398265-PEACOCK DITZY : NO. 5.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398266-CAMELLIA DITZY : NO. 6.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398267-BORDEAX DITZY : NO. 7.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000398268-CAMELIA FLORAL STRIPE : NO. 8. UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000398269-ASIA DITZY : NO. 9.            UNKNOWN                           UNKNOWN                      UNKNOWN

VAU000398270-ASIA DITZY PEACOCK : NO. 10.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398271-FALL BRIGHT DITZY : NO. 6.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398272-TOOL TOSS : NO. 6.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398273-GEKKO STRIPE : NO. 7.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000398274-TOOL TOSS : NO. 6A.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000398275-CONSTRUCTION PRINT : NO. 7.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000410977-BEEP-BEEP : NO. 1.                  UNKNOWN                      UNKNOWN                      UNKNOWN



                                                         53 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 95Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000410978-COUNTRY FOULARD-PINK : NO.
6.                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000410979-COUNTRY STRIPE : NO. 4.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413387-RED DITZY : NO. 3.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413388-GEOMETRIC PRINT : NO. 2.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413389-AQUA STRIPE : NO. 10.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413390-PINK STRIPE : NO. 12.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413391-FLORAL TOSS ON COVE BLUE :
NO. 11A.                                              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000413392-FLORAL TOSS ON RED : NO. 12.             UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000413393-FLORAL TOSS ON NAVY : NO. 13.            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413394-FLORAL TOSS ON YELLOW : NO.
14.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413395-FLORAL TOSS ON WHITE : NO.
10.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413396-FLORAL TOSS ON COVE BLUE :
NO. 11.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413397-MULTI FLOWER STRIPE ON
YELLOW : NO. 7.                                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413398-BLUE FLOWER STRIPE ON NAVY :
NO. 6.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413399-BLUE FLOWER STRIPE ON WHITE
: NO. 5.                                              UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             54 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 96Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000413400-BLUE GROUND CARGO PRINT :
NO. 6.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413401-IVORY GROUND CARGO PRINT :
NO. 5.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413402-COUNTRY FLORAL : NO. 2.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413403-CHAMPION PRINT : NO. 3.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413404-WALLPAPER FLORAL STRIPE : NO.
1.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413405-MULTI FLOWER STRIPE ON NAVY
: NO. 9.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413406-SEA STRIPE : NO. 9.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413426-TOSSED CRESTS : NO. 9.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413427-WHITE DAISIES : NO. 7.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413428-PINK DAISIES : NO. 9.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413429-YELLOW DAISIES : NO. 8.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413430-AQUA DITZY : NO. 4.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413431-PINK DITZY : NO. 6.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413432-PERI DITZY : NO. 5.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413433-AQUA STRIPE : NO. 10.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413434-BLUE GROUND CARGO PRINT :
NO. 6.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413435-PERI STRIPE : NO. 11.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413436-IVORY GROUND CARGO PRINT :
NO. 5.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413437-CHAMPION PRINT : NO. 3.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000413438-GEOMETRIC PRINT : NO. 2.                  UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              55 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 97Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000413439-PETITE MOTION : NO. 4.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413440-FAIRWAY PRINT : NO. 8.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413441-TAPAS PRINT : NO. 1.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413442-ANIMAL PRINT : NO. 6.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413443-PINK STRIPE : NO. 12.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413444-VEGGIE STRIPE : NO. 6.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413445-FLOWER POT STRIPE REVISED :
NO. 5.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413446-GARDEN CUT-OUTS : NO. 3.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413447-TOSSED VEGGIES : NO. 4.                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000413448-VEGGIE PATCHWORK : NO. 5.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413449-GECKO STRIPE : NO. 7.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000413450-ADVANCED STRIPE : NO. 1.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414847-AQUA DITZY : NO. 4.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414848-PINK DITZY : NO. 6.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414849-PERL DITZY : NO. 5.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414850-AQUA STRIPE : NO. 10.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414851-PERL STRIPE : NO. 11.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414852-PINK STRIPE : NO. 12.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414853-BIG YELLOW TOSS ON YELLOW :
NO. 15.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414854-VEGGIE STRIPE : NO. 6.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414855-FLOWER POT STRIPE REVISED :
NO. 5.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000414856-GARDEN CUT-OUTS : NO. 3.                 UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             56 of 321
          Case 19-30254-KLP          Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                  Desc Main
                                                  In re Gym-Mark,
                                             Document      Page 98Inc.of 372
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000414857-TOSSED VEGGIES : NO. 4.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000414858-VEGGIE PATCHWORK : NO. 5.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414859-GEKKO STRIPE : NO. 7.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414860-ADVANCE STRIPE : NO. 1.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414861-TAPAS PRINT : NO. 1.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414862-ANIMAL PRINT : NO. 6.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414863-FAIRWAY PRINT : NO. 8.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414864-TOSSED CRESTS : NO. 9.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414865-WHITE DAISIES : NO. 7.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414866-PINK DAISIES : NO. 9.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000414867-YELLOW DAISIES : NO. 8.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000417218-SPORT PRINT : NO. 2.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000417219-IVORY DITZY : NO. 7.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000417220-LATICE BORDER : NO. 4.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420181-WATER FLORAL : NO. 9.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420182-SPRING DAY BEE : NO. 8.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420183-SPRING DAY DAISY : NO. 5.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420184-BRAVE DOG PRINT : NO. 1.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420185-SCOTTY PLAID : NO. D.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420186-COLOR GYMBO : NO. 6.                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000420187-INTERSECTION PRINT : NO. L.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000420188-PLAID DOG TOSS : NO. J.             UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000420189-TO THE RESCUE PRINT : NO. H.        UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         57 of 321
           Case 19-30254-KLP            Doc 6    Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                                Document      Page 99Inc.of 372
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000420190-BALLERINA : NO. 1.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420191-DOG PAWS/BONES : NO. 3.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420192-HOLIDAY FOREST : NO. 4.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420193-SKIING : NO. 2.                          UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000420194-PLAYING POLAR BEARS : NO. 1.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420195-HOLIDAY MOTIF : NO. 5.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420196-HEART FLORAL : NO. 1.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420197-FLOWER POT PLAID : NO. 3.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000420198-TOSSED SCOTTIES.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000421223-WINTER STRIPE PINK GIRL : NO.
2.                                                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000421224-WINTER STRIPE BLUE : NO. 1.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425632-DITZY APPLE PINK : NO. 1.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425633-DOLPHINS AND FISH : NO. 1.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425634-GEOMETRIC PRINT : NO. 2.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425635-ADVANCED STRIPE : NO. 1.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425636-TROPICAL FISH : NO. 3.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425637-IVORY GROUND CARGO PRINT :
NO. 5.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425638-PETITE MOTION : NO. 4.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425639-CHAMPION PRINT : NO. 3.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000425640-TULIPS : NO. 10.                         UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000425641-BLUE GROUND CARGO PRINT.                 UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             58 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 100
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000425642-POOLSIDE BLUE FLORAL STRIPE :
NO. 14.                                             UNKNOWN                    UNKNOWN               UNKNOWN
VAU000425643-DITZY FLOWERS : NO. 12.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000425644-DAISIES AND CHERRIES : NO. 11.      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000425645-ALL STAR : NO. 2.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000425646-FLORAL CHECK : NO. 4.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426736-LATTICE PRINT : NO. 3.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000426737-DITSY CHECK HOLIDAY : NO. 8.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426738-BLUE PETAL GIRL UNDERWEAR :
NO. 7.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426739-PINK PETAL GIRL UNDERWEAR :
NO. 6.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426740-MOUSEHOLD GIRL UNDERWEAR
: NO. 5.                                         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000426741-HOLIDAY PLAID HOLIDAY : NO. 4.      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426742-PLANE PRINT : NO. 1.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426743-WINTER DITZY BLUE CORD : NO.
14.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426744-WINTER DITZY LIME : NO. 13.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426745-WINTER BEAR : NO. 8.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000426746-WINTER TRAIN : NO. 5.               UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000426747-WINTER BLOCK PINK : NO. 12.         UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         59 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 101
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000426748-WINTER BLOCK BLUE : NO. 11.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426749-AUTUMN FLORAL PLAID : NO.
10B.                                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000426750-AUTUMN DITZY-BEAN : NO. 7.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426751-WINTER GARDEN : NO. 1.               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000426752-VINTAGE ROSE HOLIDAY : NO. 2.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426891-VINTAGE DITSY HOLIDAY.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426892-VINTAGE TOYS.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426893-POLAR FUN STRIPE.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426894-WINTER FUN STRIPE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426895-WINTER DITSY PINK.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426896-WINTER DITSY BLUE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426897-ASIA SWIRL.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426898-CAMELLIA STRIPE.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000426899-GREEN NOVEL STRIPE.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000431031-TOSSED CRESTS.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000431032-FAIRWAY PRINT.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000431118-TOOL TOSS : NO. 6B.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000431119-INTO THE WOODS : NO. 2.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000431120-MOOSE PRINT : NO. 9.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000433404-BLACK DITZY WOVEN : NO. 9,
OTHER WORKS.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000433675-ETHNIC DITZY-AQUA.                   UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          60 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 102
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000433676-DOGGY/KITTY.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433677-WORLD COLOR STRIPE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433678-ETHNIC DITZY-BLUE.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433679-WORLD COLOR STRIPE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433680-FOLK FLOWER STRIPE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433681-FOLK DITZY-PINK.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433682-WORLD COLOR.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433683-BLUE ETHNIC FLORAL.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433684-AUTUMN BEARS : NO. 7.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433685-AUTUMN FUN PRINT : NO. 8.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000433686-FALL FLORAL KNIT PRINT : NO. 5.          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433687-LEAF STRIPE YARN DYE KNIT :
NO. 4.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433688-MY FARM PRINT : NO. 1.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433689-GARDEN STRIPE : NO. 5.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000433690-GONE FISHING PRINT : NO. 10.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433691-SUNNY SUNFLOWERS.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433692-CURLY SHEEP PINK : NO. 10.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433693-CURLY SHEEP BLUE : NO. 5.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433694-WHITE SHIFLEY : NO. 3.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433695-WINTER ROSE : NO. 2.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433696-KITTY PRINCESS : NO. 1.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433697-PINK SHIFLEY : NO. 4.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433698-FRENCH FARM : NO. 9.                     UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             61 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 103
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000433699-HAPPY FAMILY : NO. 6.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433700-BEDTIME : NO. 1.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433701-FLOWER CHECK : NO. 2.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433702-TOSSED HEARTS : NO. 3.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000433703-COLORFUL DOGS PRINT : NO. 4.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433704-T-REX PRINT : NO. 5.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000433705-GUNGLE GRID PRINT : NO. 13.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433706-ROYAL CHECK : NO. 8.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000433707-DINO KING : NO. 7.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437154-TINY FLOWER PINK : NO. 6.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437155-SNOWFLAKE--PINK : NO. 6.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437156-PLAYFUL PENGUINS : NO. 9.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437157-ROAD WORK PRINT : NO. 22.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000437158-FRENCH BUTTERFLIES : NO. 7.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437159-UNDERWEAR BUGS : NO. 5.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437160-FRUITY STRIPE : NO. 1.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437161-POPPY FLORAL : NO. 2.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437162-DITZY APPLE IVORY : NO. 2.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437163-AEROPLANES : NO. 4.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437164-FLOWER STRIPE : NO. 4.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437165-APPLE STRIPE : NO. 3.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000437166-SPRING DITZY AQUA : NO. 5.               UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             62 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 104
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000437167-SPRING DITZY YELLOW : NO. 6.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437168-FLOWER PLAID : NO. 9.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437169-WATERCOLOR DITZY PERI : NO.
6.                                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437170-WATERCOLOR DITZY LAV. : NO.
10.                                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000437171-WATERCOLOR FLORAL : NO. 9.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000437172-SPRING DAY FLOWERS : NO. 1.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437173-WATERCOLOR FLOWER STRIPE :
NO. 11.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437174-SPRING TULIP : NO. 6.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000437175-SPRING DAY TRAINS : NO. 9.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000439453-TOSSED FLOWER PRINT : NO. 4.         UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000439454-EMBROIDERED LINEN : NO. 7.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000439455-WILDFLOWER BORDER : NO. 6.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000439456-WILDFLOWER STRIPE : NO. 5.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000439457-RETRO FLORAL STRIPE : NO. 1.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000439458-BUTTERFLIES : NO. 6.                 UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          63 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 105
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000439459-GRAPHIC FLORAL : NO. 5.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000439460-WAVY FLORAL STRIPE : NO. 4.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000439461-PAINTED PLAID : NO. 3.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000439462-VALENTINE'S STRIPE : NO. 1.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000439463-FISH OMBRE STRIPE : NO. 7.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000439464-GECKO SCREEN PRINT : NO. 9.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000439465-SPRING SWIM BLOCKS : NO. 2.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000439466-SOUTACHED DAISY : NO. 9.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000440791-AUTUMN YARN DYE STRIPE : NO.
9.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000440792-AUTUMN FLORA PLAID (WOVEN)
: NO. 10B.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000440793-AUTUMN FLORAL PLAID (KNIT) :
NO. 10A.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000440794-AUTUMN FLORAL : NO. 12.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000440795-AUTUMN PEONIES : NO. 11.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000440796-AUTUMN FLORAL STRIPE : NO. 8. UNKNOWN                            UNKNOWN                      UNKNOWN

VAU000440797-AUTUMN DITZY BEAN : NO. 7.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000440798-AUTUMN DITZY IVORY : NO. 6.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000447682-SPRING SWIM PLAID : NO. 1.          UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         64 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 106
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000454531-ROMANTIC GINGHAM : NO. 14.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000454532-ROMANTIC DITZY : NO. 9.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000454533-SHRIMP WILDFLOWER DITZY :
NO. 1.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000454534-PINK DAISY : NO. 1.                  UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000454535-ROMANTIC ROSES--PINK : NO. 1.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000454536-YD FLOWER STRIPE : NO. 1.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000481716-PAISLEY DITZY BORDER PRINT
WITH SEED BEADS : NO. A115-1.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000481717-FOLKORIC MEDALLION--
BEANSPROUT WITH SEQUINS & SEED BEADS :
NO. A111-1.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000481718-SCROLL FLORAL--NEW NAVY :
NO. A116-2.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000481719-LEAFY DITSY WHITE : NO. A121-
1.                                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000482248-BIG ROSES BORDER-BLACK : NO.
A138-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000482249-TURTLES : PRINT NO. F011-1.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000482250-BATS : PRINT NO. F008-1.             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000482251-PUMPKIN : PRINT NO. H011-1.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000482252-SPACE CRITTERS : PRINT NO.
H010-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          65 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 107
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000482253-TRAIL VINE DITZY : PRINT NO.
E007-1.                                              UNKNOWN                    UNKNOWN               UNKNOWN
VAU000482254-INDIAN FLORAL : PRINT NO. E008-
2.                                                   UNKNOWN                    UNKNOWN               UNKNOWN

VAU000482255-ITTY BITTY SPIDERS : NO. H013-1.    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482256-FLOWERS & HEARTS : PRINT NO.
H015-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482257-MULTI FLORAL : PRINT NO. E006-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482258-PEARS : PRINT NO. H012-1.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000482259-FIREMAN : PRINT NO. H014-1.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000482260-ELEPHANT PRINT : NO. H003-1.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482261-OPEN VINE FLORAL-LIL'
SNOW/PINKS : NO. A126-3.                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482262-LOLLIPOP FLORAL DITSY-BLACK :
NO. A140-4.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482263-MOUSE PRINT : NO. H008-2.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482264-LIZARDS : PRINT NO. F009-1.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482265-ROCKETS : NO. F003-1.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482266-HALLOWEEN COSTUMES : PRINT
NO. E005-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000482267-FROGS : PRINT NO. F010-1.           UNKNOWN                      UNKNOWN                      UNKNOWN



                                                         66 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 108
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000482268-STAMPED FLORAL BORDER-
MARINE BLUE : NO. A127-1.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482269-OUTLINE PAISLEY BORDER-NEW
NAVY : NO. A125-2.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482270-FLOWERY PAISLEY-LIL'
SNOW/PURPLES : NO. A130-3.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482271-WACKY SPACESHIP : PRINT NO.
H006-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482272-PLANETS : NO. F006-2.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482273-SAUCER : NO. F005-1.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000482274-ROBOT HEADS : NO. F001-1.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000482275-DOGGIE RACE CAR : NO. H002-1. UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU000487989-DOTTY FLOWER : NO. A153-1.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492418-FLOWER BOUQUETS.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492419-SB371.                                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000492420-FUN @ THE SEA : NO. 428843.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492421-MONKEY, MONKEY : NO.
114710.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492422-LITTLE LIZARDS : NO. 182726.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492423-ZT5243.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492424-LILY OF THE VALLEY : NO.
6153215.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000492425-ZT5470.                                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              67 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 109
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000492426-ICE SKATES : NO. ABK920245.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000492427-CRAB & LOBSTERS : NO. 18271.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492428-BOARDS : NO. 420212.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492429-JEM : NO. 41095.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492495-CIRCUS SWEATER : NO. 140.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000492496-VELVET APPLIQUE : NO. KS113.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492497-TROPICAL : NO. SW201.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492498-PURPLE, RED EMBROIDERED
FLOWERS WITH BUTTONS.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492499-EMBROIDERED FLOWERS &
APPLIQUE FLOWERS.                                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492500-VIOLET & BLUE FLOWERS &
GOLD SWIRLS.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492501-PLAID MICE FLOWERS BORDER :
NO. 207-1273.                                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492502-BOXES & FLOWERS ON GREEN
BACKGROUND.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492503-SHEEP, CATS, MICE, TURTLE,
BUGS & FLOWERS : NO. 207-1275.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000492504-SPORTS GEAR : NO. 616472.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000492505-TROPICAL FLOWERS : NO. 2017. UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000492506-MOO : NO. 87923.             UNKNOWN                                UNKNOWN                   UNKNOWN


                                                          68 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 110
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000492507-TOY AIRPLANE : NO. 87929.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU000492508-CITY BABY : NO. 6164711.                  UNKNOWN                    UNKNOWN               UNKNOWN
VAU000492509-BORDER DITSY : NO. 72311.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU000492510-RED FLOWER NO. 2 : NO.
725726.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492511-FISHING GEAR : NO. 811122.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492512-MARLHING FLOWERS : NO.
85263.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492513-SMALL PINK, YELLOW & PURPLE
FLOWERS WITH GREEN LEAVES.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492514-PURPLE, TEAL, GREEN & BLUE
FLOWERS.                                               UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000492561-FLOWER BEADED HAND BAG.                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492562-CONSTRUCTION TOOLS : NO.
AAW113.                                                UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000492563-CARS & LICENSE : NO. EF02736.             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492564-AUTUMN LEAVES : NO. 2821.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492565-FLOWERS ON BLUE
BACKGROUND.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000492599-SWIMMING TURTLES & BUOY
TRIM : NO. 207-1333.                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000493990-SAGITTARIUS : NO. 74279.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000493991-PISCES FISH : NO. 74281.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000493992-VIRGO KITTY : NO. 74278.                  UNKNOWN                   UNKNOWN                     UNKNOWN


                                                              69 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 111
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000493993-GEMINI KITTENS : NO. 74279.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000493994-LEO LIONESS : NO. 74276.             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000493995-LIBRA DRAGONESS : NO. 74275.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000493996-CANCER CRAB : NO. 74280.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000493997-AQUARIUS SEA HORSE : NO.
74282.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000493998-ARIES RAM : NO. 74282.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000493999-CAPRICORN GOATNESS : NO.
74275.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000494000-SCORPIO SCORPION : NO. 74277. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000494001-TAURUS BULL : NO. 74277.      UNKNOWN                               UNKNOWN                   UNKNOWN

VAU000494742-RIBBON FLOWER EMBROIDERY.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000494743-SQUARES & FLOWERS.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000494744-STRIPE FLORAL EMBROIDERY.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000494745-TRUCKS PRINT : NO. EA5034.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000494746-HIPPIE FLOWER EMBROIDERY :
NO. LSS341.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000494747-LILAC EMBROIDERY EDGE
FLORAL.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000495534-SNOW FLOWERS PRINT : NO.
E014-2.                                           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          70 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 112
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000495535-FRUIT FLORAL : NO. B071-1.             UNKNOWN                    UNKNOWN               UNKNOWN
VAU000495536-PENGUIN : NO. F018-1.                  UNKNOWN                    UNKNOWN               UNKNOWN

VAU000495537-SPACED FLORAL : NO. B087-1.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495538-BABY POLAR BEARS : PRINT NO.
F020-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495539-MITTENS, HATS & GLOVES PRINT
: NO. E015-1.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495540-ALLOVER EMB : NO. B084-2.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000495541-TOY SOLDIER : PRINT NO. F013-1.     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495542-POLAR BEARS : NO. F016-1.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495543-LARGE FLORAL VINES PRINT : NO.
E016-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495544-FLORAL VINES PRINT : NO. E017-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495545-ROSES PRINT : NO. E012-2.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495546-BALLET SHOES PRINT : NO. E011-
2.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495547-TOYS : NO. F017-1.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000495548-GINGER BREAD : NO. F015-1.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000496059-COLOR RIBBON EMBROIDERY :
NO. 55637 MSH.                                   UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000496060-DENIMI BORDER : NO. DM253A. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000496061-MULTI-COLOR FLOWER.         UNKNOWN                              UNKNOWN                      UNKNOWN


                                                         71 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 113
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000496062-PURPLE SWATCH : NO. JC9145.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496063-FLOWERS WITH SLUBS SWEATER
: NO. F5448B.                                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496094-STARS.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496532-FLOWER POLKA DOT.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496533-DOTS WITH FLOWERS.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000496534-DAISIES ON CRACKLE GROUND.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000496535-BENDINO STRIPE : NO. IND4373. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000496536-BROWN TROPICAL FLOWERS :
NO. EA5039.                                UNKNOWN                               UNKNOWN                   UNKNOWN

VAU000496537-LARGE MULTI COLORED CIRCLES.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496538-BUTTERFLIESS & STARS PRINT :
NO. 4608.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496539-FLORAL PRINT SHIRT : NO.
LC8626.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496540-BLUE BORDER EMBROIDERY :
NO. RS9062.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496541-HELEN PINK PIASLEY WITH
DENIM SHIRT.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496542-DIP DYE BORDER FLOWER.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496543-BINDI BORDER.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000496544-DIP DYE BEADER RIBBONS.              UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          72 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 114
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000496545-DAISIES ON CIRCLES.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU000496629-TOSS GROWING FLOWER
BORDER : NO. A148-1.                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497545-ETHNIC : NO. LEM LM913
102517.                                               UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000497546-STAR FISH FLOWER : NO. SK459.            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497547-MINT BLUE DITSY : NO.
MAX1575.                                              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497548-YELLOW FLORAL : NO. JC203.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497549-FRUIT FLORAL.                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497550-MIXED TRANSPORT : NO.
415692.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497551-FLOWER CLUSTERS : NO.
BWF782.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497552-FLOWER STRIPE ON RED : NO.
BWF779.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497553-CC-1458.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497554-CC-869.                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497555-KW0569.                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497556-GREEN MOHAR EMBROIDERY :
NO. PJ628.                                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497557-MAX1895.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497558-MAX1977.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000497559-MAX2010.                                 UNKNOWN                   UNKNOWN                      UNKNOWN



                                                             73 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 115
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000497560-PURPLE FLOWERS WITH STITCH
STEMS : NO. TSC542J0-W.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497561-FLOWERS WITH STITCH EDGES :
NO. EB2888-W.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497562-PINK & FUSHIA FLOWER
STITCHED : NO. MAR08-W.                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000497563-DOGS : NO. AMA WOUF22469.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497564-JPC1009.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497565-CAH038.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497566-MAX1792.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497567-BABY : NO. JTG1215215.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497568-METALLIC FLOWER III : NO.
ABK18243.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497569-LINEN BLUES : NO. 129802.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497570-7914                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497571-32821                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497572-7413                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497573-7911                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497574-MJC(1/2)6449.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497575-LC6845.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497576-FH266B.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497577-NO. BG107.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497578-LAW876.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497579-ORANGE FISH GRAPHIC ON BLUE
BACKGROUND : NO. MK461.                                UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              74 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 116
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000497580-HM258.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497581-NO. COB01.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497582-VPC650.                                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497583-SMS3643.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497584-ES611.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497585-SMS3644.                                 UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000497586-MOUNTAINEER : NO. LAW468.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497587-INVENTOR : NO. LAW471.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497588-BASKETBALL : NO. LAW398.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497589-EXPLORER : NO. LAW466.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497590-SB370.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497591-SB372.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497592-KW571.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497593-SHUTTLE STRIPE : NO.
KLR651216.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497594-ABK918238.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497629-HOME & SHOE : NO. ABK
1020255.                                              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000497630-SKATEBOARD : NO. LAW 397.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000497631-BUNNY & DUCK : NO. ABK
1020259.                                              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000497632-PETIT COCHON : NO. SR 1919.              UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             75 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 117
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000497633-YELLOW ORGANZA DITZY : NO.
AG 148.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497634-FLOATING HEART & FLOWERS :
NO. LAW 862.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497635-FLOATING FLOWERS WITH BLUE
FLOWER BORDER : NO. D937.                              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000497636-BAMBOO STICKS : NO. C5526.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000497637-JUNGLE STRIPE : NO. CC1826.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497638-BOXED JUNGLE ANIMALS : NO.
CC1825.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497639-JW CHAIN FLORAL STRIPE : NO.
892.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497640-PINK FLOWER EMBROIDERY :
NO. NM 9905.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000497641-GREEN MOHAR EMBROIDERY :
NO. PJ 624.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000497642-FACE GRAPHIC : NO. SF 12700.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498808-ROUND FLOWERS WITH ROUND
TWO TONE DOTS.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498809-SPACE, EARTH, MOON : NO.
LBB62046.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498810-SNAILS : NO. CC1360.                      UNKNOWN                      UNKNOWN                  UNKNOWN



                                                              76 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 118
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000498811-WALK IN THE WOODS : NO.
CC920.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498812-PURPLE & BLUE FLOWERS : NO.
JEM135.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498813-PURPLE/BLUE FLOWERS ON
BLUE : NO. JEM1.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498814-PURPLE & BLUE FLOWER
BUNCHES : NO. JEM173.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498815-SURF AMERICAN TRADITIONS :
NO. TSC312CSM.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498816-IZZY--LITTLE BUG FLOWER : NO.
IJS200.                                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000498817-SCROLL BORDER : NO. SB1735.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498818-PAISLEY BORDER : NO. E713.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498819-SURF : NO. STJ909.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498820-9 WITH ASIA CHARACTER : NO.
RK683.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498821-TRUCKS & SPROCKETS : NO.
32195.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498822-DITSY POT : NO. 225319.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498823-FURRY FRIENDS TOSS : NO.
837314.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000498824-ARTEMESIA PLAID FLORAL : NO.
3148.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN



                                                              77 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 119
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000498825-ANTS PLAYING SOCCER : NO. 207-
1337.                                               UNKNOWN                    UNKNOWN               UNKNOWN
VAU000498826-CAT & DOG : NO. 434812.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000498827-BEAR & HONEY : NO. 434815.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498828-ANGEL BEAR : NO. 822991.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000498829-MOUSE HOUSE : NO. 7219117.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498830-CAT & MOUSE SKATE : NO.
7225216.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498831-FALLING PURPLE LEAVES ON
LAVENDAR BACKGROUND.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498832-PINK FLOWERS ON GEOMETRIC
SHAPES.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498833-GREEN, PURPLE FLOWERS ON
STRIPES.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498834-TROPICAL FLOWERS YELLOW :
NO. TSCKAT509.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498835-STITCHED FLOWER BORDER : NO.
TSCVL250.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000498836-STITCHED BOX FLOWERS : NO.
ABK67321.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000499279-LAB SPARKLE 3332.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000499280-JAO SHEER FLOWER : NO.
215715.                                          UNKNOWN                      UNKNOWN                      UNKNOWN



                                                         78 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 120
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000499281-JAB DENIM CUFF : NO. A-2351.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499282-AMA SUNNY DAY.                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000499283-KCA HAPPY KITTENS : NO. 19453. UNKNOWN                              UNKNOWN                   UNKNOWN
VAU000499284-PST 2400 BEAR SNOWMAN : NO.
792121.                                     UNKNOWN                              UNKNOWN                   UNKNOWN

VAU000499285-KCA PETTING ZOO : NO. 194513.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499286-EMBROIDERED FLOWERS : NO.
207-1534.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499287-CAMPING, TENTS, LANTERNS &
TREES : NO. 207-1356.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499288-SNOWFLAKES.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499289-UMBRELLAS.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499290-TRAINS & TRAINS EDGE.                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000499291-DENIM BORDER : NO. DM253A. UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU000499292-PURPLE WITH CROCHET BORDER
: NO. JC9145.                           UNKNOWN                                  UNKNOWN                   UNKNOWN

VAU000499293-WINTER ICONS : NO. 922152.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499294-LARGE PLOW : NO. 710410.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000499295-FISHING, CAMPING : NO. AD
HMED 252.                                         UNKNOWN                        UNKNOWN                   UNKNOWN



                                                          79 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 121
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000499296-HAPPY CAMPERS : NO. 207-
1367.                                                UNKNOWN                    UNKNOWN               UNKNOWN
VAU000500705-CHAIN STITCH EMBROIDERED
FLOWER & VINES.                                      UNKNOWN                    UNKNOWN               UNKNOWN

VAU000501244-NO. 2 SUBMARINE PRINT BLUE.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501368-INDIAN FLORAL DITSY-RIBBON
RED : NO. A124-1.                                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000501369-SUNNY DAY : PRINT NO. E055-1.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501370-CLUSTERED FLOWERS : PRINT
NO. E059-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501371-TOSS STEM FLOWERS : PRINT
NO. E060-1.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501372-FLOWERS WITH LADY BUGS :
PRINT NO. E056-1.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501373-NOVELTY STRIPE FLOWERS :
PRINT NO. E046-2.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501374-OPTICAL FLOWER/DOTS : NO.
JSL19.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501375-GROWING VALENTINE'S GARDEN
: NO. A158-2.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501376-TONAL HIBISCUS : PRINT NO.
E039-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501377-STRIPE FLOWERS : PRINT NO.
E040-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         80 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 122
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000501378-TROPICAL FRUITS : PRINT NO.
E038-1.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VAU000501379-DINOSAURS : PRINT NO. E030-1. UNKNOWN                            UNKNOWN                      UNKNOWN
VAU000501380-DINO FOOTPRINTS : PRINT NO.
E037-1.                                    UNKNOWN                            UNKNOWN                      UNKNOWN

VAU000501381-DINO BIRTH : PRINT NO. E031-1. UNKNOWN                           UNKNOWN                      UNKNOWN

VAU000501382-TEA PARTY : PRINT NO. E034-1.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501383-COUNTRY FAIR : PRINT NO. E058-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501384-HAPPY BUTTERFLY : NO. AMA
121905.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501385-DOGS & FROGS : NO. AMA
139212.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501386-SPIRAL FLOWERS : NO. PST 5
1215019.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501387-TELEPHONE CATS : NO. AMA
139214.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501388-SCANDINAVIAN FLORAL : NO.
DDB 204-1314.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501389-SNAILS & FRIENDS : NO. 1129311
AMA.                                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000501390-MEOW CATS & FLOWERS : NO.
AMA 13926.                                       UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         81 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 123
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000501391-WINTER FOXES & TREES : NO.
PST 6144216.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000501392-POT DOT FLOWERS & TULIPS :
NO. HC 652.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000501393-OUTLINE FLORAL WITH DITSY
GROUND : NO. HC 667.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000501394-TOSSED PINWHEEL FLOWERS :
NO. HC 650.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000502092-SEA CREATURES : PRINT NO.
H017-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000502093-DIAGONAL BUBBLES : PRINT NO.
E019-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000502094-GEO FLORAL : PRINT NO. E021-1. UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000502095-APPLES : PRINT NO. E020-1.     UNKNOWN                                 UNKNOWN                  UNKNOWN

VAU000502096-CRAWLERS : PRINT NO. F027-1. UNKNOWN                                   UNKNOWN                  UNKNOWN
VAU000502097-HEART FLOWERS : PRINT NO.
E024-1.                                   UNKNOWN                                   UNKNOWN                  UNKNOWN
VAU000502098-LOLLIPOP FLOWERS : PRINT NO.
E025-3.                                   UNKNOWN                                   UNKNOWN                  UNKNOWN

VAU000502099-DOG PRINT : PRINT NO. H019-1. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000502100-MONKEY PRINT : PRINT NO.
H020-1.                                    UNKNOWN                                  UNKNOWN                  UNKNOWN



                                                              82 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 124
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000502101-LIL DEVIL : PRINT NO. F023-1.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000502102-WHALE PRINT : NO. F021-1.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000502103-DOLPHIN PRINT : NO. H018-2.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504061-PANSY STRIPE.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504062-DANCING BEARS.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504134-K/W LEAF & FLOWER STRIPE :
NO. JMT272E.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504135-EMBROIDERED DAISIES &
BUTTERFLIES : NO. JAT1087.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504136-TOSSED SPRING FLOWERS WITH
GINGHAM RIBBON : NO. JMT253.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504137-DOTTY FLOWERS WITH
GINGHAM RIBBON : NO. JMT273.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000504138-K/WE CIRCLE FLOWERS : NO.
JMT306.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000507402-FLORAL DOTS MULTI-COLOR :
NO. RA296.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000507403-FLOWER & STRIPE ZEBRAS : NO.
FLAT132.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000507404-OUTLINE & COLOR VEHICLES :
NO. GFFL360.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000507405-TOSS STEMMY FLOWERS WITH
DITSY BORDER : NO. CGM1222.                       UNKNOWN                        UNKNOWN                   UNKNOWN



                                                          83 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 125
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000507406-OVERLAPPING OUTLINE & SOLID
FLOWERS : NO. CGM1171.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507407-OVERLAPPING DOUBLE
FLOWERS : NO. CD170.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507408-LATTICE TULIP FLORAL : NO.
MA511.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507409-RED FLOWERS WITH VARYING
BORDERS : NO. GC1926.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507410-TAXICABS PRINT : NO. 7122.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507411-SWIRLING DAISIES : NO.
MG1373.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507412-PRINTED & GINGHAM HEARTS :
NO. 207-1701.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507413-BALLERINA RABBITS : NO. 207-
1661.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507414-ANIMAL ADVENTURES : NO. 207-
1091.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000507415-LOVE LETTERS : NO. 207-1698.              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000507416-SAFARI PILOTS : NO. 207-1096. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000507417-BOLD RETRO TROPICAL FLORAL :
NO. LPD7086.                               UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000507418-CLUSTER CIRCLE FLOWER DITSY :
NO. LPH406.                                UNKNOWN                                  UNKNOWN                  UNKNOWN



                                                              84 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 126
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000507419-DITSY FLOWERS & SQUARES :
NO. LPH315.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507420-JUNGLE TROPICAL STRIPE : NO.
CA1440.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507421-YELLOW WILDFLOWERS DITSY :
NO. MPH2598.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507422-TRAILING FLOWERS DITSY : NO.
MPH3199.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507423-SCATTERED PINK & BLUE
FLOWERS : NO. MPH3198.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507424-ISLAND FISH : NO. SUN1955.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507425-DESERT CRITTERS : NO.
SUN1903.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507426-BOLD DOTS WITH POP FLOWERS
: NO. CSI535.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507427-FLOWER PATCH GARDEN : NO.
MCS112.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000507428-DAISY PATCH BORDER : NO.
A165-2.                                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000507429-HAWAIIAN FLORAL : NO. A173-1.             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000510037-SKATEBOARD.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000512088-CIRCLE FLORAL : NO. G158-2.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000512089-SPORT PRINT : NO. G107-1.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000512090-FRUIT CLUSTER FLORAL : NO.
B131-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              85 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 127
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000512091-CHICKEN FLORAL, WHITE : NO.
G102-1.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000512092-GOLDEN RETRIEVER SAILOR : NO.
G151-1.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000512093-LIFESAVER DUCK, WHITE : NO.
G154-1.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000512094-WINTER TOSS BLUEBELL : NO.
G148-1.                                               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000512095-CELESTIAL STRIPE : NO. G146-1.           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000512096-PENGUIN SLED, WHITE : NO.
G139-1.                                               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000513052-QUIRKY SNOWMEN : NO. SB826. UNKNOWN                                   UNKNOWN                   UNKNOWN

VAU000513053-FRENCH POODLE : NO. SF-19.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513054-EXCAVATOR BOX GRAPHIC : NO.
DAB 33110.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513055-BASEBALL GEAR : NO. ANC
31241.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513056-LIZARDS 3 : NO. ANC 2739.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513057-TAPA GRAPHIC 3 : NO. PST
510768.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513058-SWAMP STREET : NO. JAO
5102110.                                              UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             86 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 128
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000513059-DRIVING SCHOOL : NO. LKW
12842.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513060-TOW TRUCK STRIPE : NO. ANC
12828.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513061-FOLKSY EMBROIDERED TOP : NO.
STRB 7638.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513062-HAPPY SEAHORSE : NO. AMA
2121123.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513063-ALLIGATOR & CO. : NO. AMA
181106.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513064-ELEPHANT FUN : NO. AMA
6129914.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513065-BLOCKPRINT TURTLE TROPICAL
STRIPE : NO. 211-1900.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513066-BLOCKPRINT JUNGLE CROCODILE
: NO. 211-2503.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513067-DANDELION DOT GRAPHIC : NO.
614-125.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513068-TINY VINEY FLORAL STRIPE : NO.
345-5.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513069-CREWEL DAISY EMBROIDERY ON
DOT : NO. ESD 541A.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513070-DIAGONAL FOLK EMBROIDERY
ON STRIPE : NO. STRB 7645.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000513071-HIBISCUS APPLIQUE : NO. 07-
326.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              87 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 129
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000513072-STRIPED & OUTLINED DAISIES :
NO. SEM 212616.                                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513073-SPORT FISH PRINT : NO.
PST2125418.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513074-FLORAL & VINEY EYELET : NO.
610-341.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513618-CHAIN STITCH STEMS : NO.
54832.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000513619-YELLOW LEMONS : NO. 54834.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513620-CROSS STITCH CREWEL FLOWER :
NO. 54833.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513646-TALL FLOWERS BORDER WITH
BEES : NO. CCD-03.                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513647-BUGS & FLOWERS : NO. LAW
1578.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513648-PINK CUT-OUT FLOWERS
GRAPHIC : NO. EJB 142.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513649-2 FLOWERS ON STRIPE SQUARE :
NO. EJB 137.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000513650-DOTTY PIGS WITH FLOWERS :
NO. MCL 120.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000514400-TRIO FLORAL : NO. A182-3.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000514401-TROPICAL GARDEN : NO. A180-3. UNKNOWN                                 UNKNOWN                   UNKNOWN



                                                             88 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 130
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000514692-WILDFLOWER CLUSTER : NO.
A162-2.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000514693-DAISY NOVELTY STRIPE : NO.
A163-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000514694-DAISY TRELLIS : NO. A168-1.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517531-BOLD CHRYSANTHEMUM
GRAPHIC : NO. LFW176.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517541-LARGE FLORAL DIAGONAL : NO.
AMA29958.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517542-SEE-THROUGH POLKA DOT
FLORAL : NO. JAQ FLORAL5-191320.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517543-HAWAIIAN FLORAL : NO. 207-
1767.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517544-BEACH PARTY : NO. HN457.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000517545-ASIAN FLORAL : NO. 207-1819. UNKNOWN                                   UNKNOWN                  UNKNOWN
VAU000517546-JUNGLE MONKEY GRAPHIC : NO.
MG1412.                                   UNKNOWN                                   UNKNOWN                  UNKNOWN

VAU000517547-LEAF CAMOUFLAGE : NO. PL258.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000517548-BASEBALL LEAGUE PRINT : NO.
PL312.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000518262-EASTER BORDER, WHITE : NO.
B106-2.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000518263-EASTER GRID : LIL' GOLD : NO.
B107-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              89 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 131
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000518264-KITTY PRINT : NO. G029-1.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU000518265-YELLOWBUNNY PRINT : NO.
G078-1.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000518266-BLUE BUNNY PRINT : NO. G077-
1.                                                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000519008-POLYNESIAN GEOMETRIC
PATTERN : NO. PST3163114.                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000519071-POP FLORAL : NO. B123-1.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000519082-ARGYLE FLORAL NOVELTY STRIPE
: NO. A203-1.                                          UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000519083-ARGYLE BORDER : NO. A204-1.               UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000519084-TROPICAL FRUITS : NO. NM2172. UNKNOWN                               UNKNOWN                     UNKNOWN
VAU000519085-POLYNESIAN TIKI & FISH PRINT :
NO. PST14519.                               UNKNOWN                              UNKNOWN                     UNKNOWN

VAU000519086-PATRIOTIC BEE : NO. JAO419142. UNKNOWN                              UNKNOWN                     UNKNOWN
VAU000519087-FISH & ISLAND STRIPE : NO.
KCA125535.                                  UNKNOWN                              UNKNOWN                     UNKNOWN
VAU000519088-TROPICAL WOODCUT ANIMALS :
NO. LFK/003.                                UNKNOWN                              UNKNOWN                     UNKNOWN

VAU000519092-GIRAFFE FRIENDS : NO. G095-1.             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000521637-WINDOW DOT FLORAL.                        UNKNOWN                   UNKNOWN                     UNKNOWN



                                                              90 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 132
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000521829-ISLAND FLORAL : NO. A179-1.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000521994-BERRY FLORAL : NO. G109-1.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522570-ALLOVER FLOWER PARTY : NO.
A186-2.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522571-FLORAL PARTY BORDER : NO.
A185-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000522572-LARGE DAISY TOSS : NO. A190-1. UNKNOWN                              UNKNOWN                   UNKNOWN
VAU000522679-FLOWER DOT DITSY : NO. B141-
1.                                          UNKNOWN                              UNKNOWN                   UNKNOWN

VAU000522680-BOUQUET FLORAL : NO. B152-2.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522681-CANDY STRIPE BORDER : NO.
B151-2.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522682-LARGE SCALE FLORAL-JET IVORY :
NO. B154-1.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522683-SMALL PRINT : NO. G125-1.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000522684-XMAS TOSS : NO. G140-1.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000523355-COTTON ANGEL PRINT : NO. 20.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000523356-HEART & FLOWER STRIPE : NO.
KW143.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000523955-TUGBOAT STRIPE.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000524048-PETIT CHAT : NO. GL869.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000524453-BUTTERFLY PRINT : NO. J089.          UNKNOWN                        UNKNOWN                   UNKNOWN


                                                          91 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 133
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000524454-BASEBALL PRINT : NO. J065.             UNKNOWN                    UNKNOWN               UNKNOWN

VAU000524455-ANIMAL CAMOFLAGE : NO. J084.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000525253-LITTLE FRIENDS : NO. 29543.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000525254-PURPLE FLOWER STRIPE : NO.
AMA315972.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526232-BEAR & BALLS : NO. E0774.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000526233-SCOTTIES-WHITE : NO. E0779-2. UNKNOWN                            UNKNOWN                      UNKNOWN

VAU000526234-FAIRISLE-LAVENDER : NO. E0787. UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000526235-FISH/BOAT/WHEEL PRINT : NO.
E0792-1.                                    UNKNOWN                           UNKNOWN                      UNKNOWN

VAU000526236-BUNNY PATCH : NO. E0815-1.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526237-BUG STRIPE-WHITE : NO. E0812-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526238-CRAWLING BUGS PRINT : NO.
E0813-1.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526239-ITTY BITTY FRUIT SALAD WITH
FLOWERS : NO. E0822-1.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526240-SNOWPEOPLE PLAYING : NO.
E0786.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000526241-SNOWBOARDING RACCOONS :
NO. D-114-1.                                     UNKNOWN                      UNKNOWN                      UNKNOWN



                                                         92 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 134
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000526242-MITTEN AND SNOWBOARD
PRINT : NO. D-115-1.                                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526243-CAR PRINT : NO. C-126-1.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526244-WHALE AND ANCHOR PRINT :
NO. D-118-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526245-OCEANIC LIFE SAILFISH.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000526246-SUMMER GRID : NO. E0818-1.               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000526247-BASEBALL STRIPE : NO. E0803-1.           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526248-LITTLE CRITTER PRINT : NO.
E0829-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526249-ANIMAL SKATING EVENT : NO.
E0782.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526250-DAYS OF THE WEEK.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526251-BIG APPLE : NO. E0824-1.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526252-FLYING A KITE : NO. E0801-1.             UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000526253-HOT STUFF PRINT : NO. D-142-1.           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526254-BUTTERFLIES OVER FLOWERS :
NO. E0821-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000526488-SUMMER FUN STRIPE : NO.
LKW22011.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000527611-COSTUMED KIDS : NO.
NMR779613.                                            UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             93 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 135
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000527612-DELICATE FLORAL WITH TONAL
LEAVES : NO. KMT41999.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000528158-BATIK TROPICAL FLORAL : NO.
JSL135.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000530765-SILLY HALLOWEEN BATS : NO.
RA442.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000532312-HAPPY BEEEEZ : NO. E0839-1.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000532362-INSECT MOSAIC.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000532363-CAMPING PRINT.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000532364-INSECT WITH MAGNIFYING
GLASS.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534530-TIME FOR BED : NO.
AMA730535.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534531-SEQUIN FIRECRACKER : NO.
SW398.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534532-VINEY WILDFLOWERS : NO.
MJS1434.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534533-SWEET PASTEL BUNNIES : NO.
AAW1422.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534534-DIAGONAL DAISIES & TULIPS :
NO. MJS2140.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534535-DAISY WILDFLOWERS : NO.
MJS2217.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534536-BOLD POSIES ON SCALLOP
GINGHAM HEM : NO. SK254.                               UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              94 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 136
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000534537-EMERGENCY HELICOPTER : NO.
PXT638.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534538-ROSY GRID.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534539-PRAIRIE DITSY.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534540-CELESTIAL SLEEP PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534541-BABY PIGGY.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534542-PRAIRIE ROSE BUDS ON
GINGHAM.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534543-HAPPY HIPPO.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534544-BABY HAPPY HIPPO.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534545-PIGGY.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534546-SILLY DOGGY : NO. NAT1218.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534547-SHEEP & MOONS.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534548-ORANGE & RED OUTLINE
FLOWER EMBROIDERY : NO. SEM11314.                      UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000534549-SAILING MAP : NO. JPB029840.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534550-FLORAL SCOTTIES : NO. 559.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000534551-SAILING PRINT : NO. CWN78.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000534552-CHICKS AND FLOWERS PLAID.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000534553-RED OUTLINE FLOWERS &
LEAVES EMBROIDERY : NO. SEM11316.                      UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000534554-FLOWER FACES : NO. PST11704. UNKNOWN                                   UNKNOWN                  UNKNOWN


                                                              95 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 137
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000534555-LOVE GROWS : NO. JAO125186. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU000535711-SLEEPING BEAR NIGHT LIGHT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000537655-LAYERED HEARTS.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000537656-NAVIGATOR'S ADVENTURE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000537657-BALLERINA BUNNY STRIPE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000537658-SNOW ICON PRINT.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000537659-SALI AND FRIENDS.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000539113-ROCKING HORSE TOSS : NO.
G267-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000539114-DIAMOND DITSY : NO. G260-1.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000539115-ELEPHANT TEXT STRIPE : NO.
G256-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000539116-ELEPHANT TOSS ALLOVER
EMBROIDERY : NO. G255-1.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000539117-BABY ANIMAL TOILE : NO. G253-
1.                                                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000539118-SCOOTER PRINT : NO. G231-2.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000539119-TEDDY BEAR PRINT : NO. G234-1. UNKNOWN                              UNKNOWN                   UNKNOWN

VAU000539120-DEEP SPACE 2002 : NO. G244-1. UNKNOWN                               UNKNOWN                   UNKNOWN



                                                          96 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 138
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000539121-PATCHWORK PRINT : NO. G241-
1.                                                  UNKNOWN                    UNKNOWN               UNKNOWN
VAU000539122-WHITE WHALE AND CRAB TOSS :
NO. G220-2.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU000539123-BANDANA PRINT : NO. G216-1.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000539124-TROPICAL FLORAL : NO. G205-2.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000539125-ZEBRA BALLOON TOSS : NO.
G193-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000539126-PALM BEACH FLAMINGOS : NO.
G198-1.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000539127-BEACH TOSS : NO. G208-1.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000539129-SURF DOGGY : NO. G210-1.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545555-GYMBO THE CLOWN.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545822-TOSSED TEDDY PRINT.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545823-BEAR APPLIQUE WITH
EMBROIDERY.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545824-SNOWFLAKE EMBROIDERY.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545825-DUCKY HOODED TOWEL
APPLIQUE.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545826-POLAR BEAR PRINT.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545827-DREAMY CLOUDS.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545828-BABY BASICS.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545829-BOYS VINTAGE TOYS.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000545830-GIRL VINTAGE TOYS.                  UNKNOWN                      UNKNOWN                      UNKNOWN


                                                         97 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 139
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000545831-DAYS OF THE WEEK--SATURDAY. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU000545832-DAYS OF THE WEEK--FRIDAY.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000545833-DAYS OF THE WEEK--THURSDAY. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU000545834-DAYS OF THE WEEK--
WEDNESDAY.                               UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU000545835-DAYS OF THE WEEK--TUESDAY.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000545836-DAYS OF THE WEEK--MONDAY.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000545837-DAYS OF THE WEEK--SUNDAY.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000545838-CLASSICS LOGO LABEL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000545839-TOSSED BUILDING BLOCKS.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000545840-TRAVELING BEAR.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000545841-BON NUIT.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000545842-COUNTING SHEEP.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000551124-FUN IN THE SEA.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000552456-BERRY DOT FLOWER STRIPE : NO.
AAW1340.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000552457-SWIRLS & LEAVES FLORAL : NO.
CC-3460.                                          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000552458-FISHING GRAPHIC : NO. NY0038. UNKNOWN                               UNKNOWN                   UNKNOWN


                                                          98 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 140
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000552459-POLKA-DOT MUSHROOM
FLORAL : NO. CC-3467.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552766-DITSY FLOWER COORDINATOR :
AB1518.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552767-ISLAND SUNSET APPLIQUE : 16-
126.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552774-SAILOR BUNNIES.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552775-JET'AIME PRINT.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552776-GARLAND HEARTS.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552777-UP UP AND AWAY.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552778-TOY BEAT PRINT.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552779-CLOTHES LINE PRINT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552780-SHADOW PRINT.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552781-CHICK PRINT.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552782-HIPPOS & ALLIGATORS.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552783-BUNNY PRINT.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000552784-LOVE DANDELION.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553464-MEE "SNOW BUNNY" : NO.
72586.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553465-GIRL TALK : JTG 7284415.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553466-LITTLE DOTTY DITSY : NMR
6271053.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553467-DUCK ON WHEELS : AMA
331132.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553778-BABY'S PETTING ZOO : NO.
LKW/MKW 65163.                                         UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              99 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 141
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000553779-CREEPY CRAWLY : NO. JAO
71235.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553780-FLOWER PATCHWORK ART : NO.
JAO 7202520.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553781-HALLOWEEN CATS & MICE : NO.
JAO 71231.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000553782-EXTREME MOUNTAIN BIKE
GRAPHIC : NO. DAB 72665.                               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000553783-C IS FOR CAT : NO. JAO 65233.             UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000554942-SILLY DINOSAURS : NO. RA1098. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000558425-R/C RAC FLOWER VINE.          UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000558671-VINE FAUX SUEDE FLOWER
APPLIQUE : SEM 7113126.                    UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU000561485-JUNGLE BUGS : NO. MWI-147.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563000-CHRISTMAS DOGS : NO.
AMA6527.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563834-NO. 16-59.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563835-NO. 9035.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563836-NO. 16-70.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563837-NO. ADH 1886.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563838-NO. RG-54.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563839-NO. 31139.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563840-NO. 25M12611326.                          UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             100 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 142
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VAU000563841-NO. 1251811.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563842-NO. TBB 2229 APPLES.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563843-GUITAR PRINT : NO. J114.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563844-WINDMILL PRINT : NO. J142.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563845-50'S AEROPLANES.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563846-LEI PRINT : NO. J122.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563847-PIG PRINT : NO. J168.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563848-COW PRINT : NO. J169.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563849-SHEEP PRINT : NO. J170.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563850-KEEP WARM SWEATER
EMBROIDERY : NO. EAH 181.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000563851-NO. HDH 562.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570414-BLOCK TROPICAL PRINT : NO.
339-630.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570415-TROPICAL BUTTERFLY : NO. 299-
815.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570416-LONG STEM EMBROIDERY : NO.
33-298.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570417-CHERRY BLOSSOM VINE : NO.
GHY10364.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570418-APPLIQUE RIBBON STEM
FLOWERS : NO. 299-783.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570419-BRIDGEWATER GRAPHIC TEE :
NO. J03-FT2-009.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000570420-GIRLS TANK GRAPHIC : NO. J03-
FT2-002.                                               UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              101 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 143
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000570421-PRINCESS GRAPHIC : NO. J03-
HOC-002.                                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU000570422-LAYETTE STAR PRINT : NO. J2701-
2-3.                                                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000570423-SLEEP BEARS TOSS : NO. J255.        UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000570424-SLEEPY BEAR STRIPE : NO. J254.      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000570425-SNOWDROP PRINT : NO. J228.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570426-JJ RANCH PRINT : NO. J200.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570427-WHITE GRAPHIC TEE : NO. J03-
FT2-008.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570428-BOYS BODYSUIT GRAPHIC : NO.
J03-FT2-007.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570429-BUSTER GRAPHICS : NO. J03-FL2-
013.                                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570430-LONG STEM WILD FLOWER
FLORAL : NO. STLR9430.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570442-FLORAL BUTTERFLY : NO.
SEM1217183.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570443-PINK LONG STEM PRINT : NO.
PST108735.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000570444-NAUTICAL TRIPLEX : NO.
NMR141294.                                       UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        102 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 144
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000570445-HEART BUMBLE BEE APPLIQUE.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000570446-SHARKS : NO. BP1017610.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000571772-GIRAFFE STRIPE : NO. SB985.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000571773-WATERCOLOR ZINNIAS : NO.
4420-02.                                          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000571774-SPRING TULIPS : NO. JAS-2497. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000571775-BLEACHED, STITCHED TROPICAL
FLORAL : NO. SPDS376.                      UNKNOWN                               UNKNOWN                   UNKNOWN

VAU000573836-FRIENDLY KITTY : NO. LKF265.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573837-DOTTED FLOWERS STRIPE : NO.
MJS2432.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573838-FLORAL BRANCH WITH
BUTTERFLY : NO. AN257.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573839-PAISLEY ALL-OVER EMBROIDERY
: NO. SW916.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573840-SWEET TREATS : NO. JB118.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573841-COWBOYS & CACTUS : NO.
ACB191.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573842-CONSTRUCTION PRINT : NO.
8219.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000573843-STITCHED FOLKLORIC FLOWERS :
NO. MAX3052.                                      UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         103 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 145
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000573866-TRAFFIC : NO. ABK-UNE4-
4196519.                                            UNKNOWN                    UNKNOWN               UNKNOWN

VAU000573867-SILLY BUGS : NO. AMA175910.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000573868-FIELD FLOWERS DITSY : NO.
KMT109175.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000573869-ASIAN PLACEMAT FLOWER TEE :
NO. SEM221224.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000573870-PINEAPPLE FLORAL : NO.
AMA3126014.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000573871-BOLD TROPICAL MUMS : NO.
SEM3172315.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000573872-ASIAN DOT FLORAL : NO.
KLR105932054.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574524-LARGE MERMAID PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574525-TOOL TOSS.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574526-COW AND MOON.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574527-LIL' DRAGON TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574528-SMALL SEAHORSE.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574529-PINK TOILE.                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574530-ANIMALS IN RACE CARS.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574531-LIL' CHICKS.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574532-SMALL SHARKS.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574533-SMALL DINO PRINT.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000574534-DOTS WITH FLOWERS.                  UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        104 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 146
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000575379-PRINCESS STRIPE : NO. E974-1.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575380-ROSE TRELLIS : NO. E946-1.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575381-POP A WHEELY : NO. E948-1.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000575382-QUIRKY FAIRIES : NO. E945-1. UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000575383-ROSE TRIO : NO. E947-2.      UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000575384-SMALL MOTORCROSS : NO. E951-
1.                                        UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000575385-LIL DRAGONS : NO. E972-1.    UNKNOWN                                UNKNOWN                   UNKNOWN

VAU000575386-SMALL UNICORNS : NO. E969-1.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575387-DALMATIAN-N-FIRE TRUCK : NO.
E958-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575388-TOSSED GINGHAM SCOTTIES :
NO. E953-1.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575389-BIG BOY FIRE TRUCKS : NO. E957-
1.                                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000575390-HAPPY HALLOWEEN NOVELTY
STRIPE : NO. E964-1.                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000575391-PRINCESS THINGS : NO. E962-1.        UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000575392-PEANUT ELEPHANT : NO. E942-1. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000575393-BABY JUNGLE : NO. E944-1.     UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000575394-ROAR LION : NO. E943-1.       UNKNOWN                               UNKNOWN                   UNKNOWN


                                                         105 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 147
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000575395-SKATING SNOWMEN STRIPE :
NO. E960-1.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575407-BEACH SCENE : NO. 299-816.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575603-ASIAN BUTTERFLY FLORAL : NO.
TDSZ368.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575604-VELVET/DENIM PATCHWORK :
NO. CSI887.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575605-HAND-STITCHED PAISLEY : NO.
HAN573.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575606-GROWING CROCHET FLOWER :
NO. JAM1463.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000575607-ASIAN BLOSSOMS TEE : NO.
MCK659.                                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000578275-LITTLE HIPPO PRINT : NO. RA953.           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000578375-EASTER BUNNY GRAPHICS : NO.
IJS 406.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000584424-FOLKLORIC FLORAL : NO. 211-
2070.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000584425-SPRING CREATURES : NO.
BMR29.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000584426-BOTANICAL BOUQUET : NO.
NAH183.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000584427-LINE VINE FLOWERS : NO.
FBFKA281.                                              UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             106 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 148
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000584428-FAIRY GARDEN : NO. EVBLD361. UNKNOWN                                UNKNOWN                   UNKNOWN

VAU000584429-CHRISTMAS TOYS : NO. FBIBC40.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000584430-VINE LEAF PAISLEY : NO. 349-
192.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000584431-ALLOVER DITSY TRANSPORT :
NO. EXBCL58.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000584432-SHOULDER BUTTERFLY : NO. 611-
491.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000584433-STRAWBERRY BORDER : NO.
KME40.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000585719-MERMAID : NO. CIA 510123.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000586819-BIRTHDAY PARTY : NO. CAH213.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000586820-EASTER EGGS : NO. CAH170.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000586821-CROSS-STITCH FLOWER STRIPE :
NO. CAH169.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000586822-SKATING SNOWMEN : NO.
AMA116/078.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000586823-DIAGONAL SCOTTISH PLAID : NO.
SEM/07155.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000586824-ASTERISK FLORAL BORDER
APPLIQUE : NO. IJS405.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000595030-60'S POP FLORAL.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000595031-WIENERDOG : NO. 71625.               UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         107 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 149
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000595032-ALIENS : NO. 611242.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU000595033-SKATER 73 : NO. 62448.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU000595034-SURF FLORAL : NO.
NMR6416356.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595035-TEXTURED PALMS : NO.
DWSD478.                                              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595036-OUTLINE TROPICAL : NO.
303V82.                                               UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000595037-DAISY SWIRL : NO. STJV8668.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595038-CARDIGAN DOG SWEATER : NO.
71612.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595039-RETRO KITSCH HAWAIIAN : NO.
SD920.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595040-LITTLE WATER BABIES : NO.
FGAEK190.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595041-KISSY FISH : NO. DB98.                   UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000595042-STITCHY LILIES : NO. STRB5096.           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000595043-ORCHID TROPICAL : NO.
STLR9571.                                             UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000596996-CHEEKY MONKEY : NO. G463-1.              UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000596997-KISSING GIRAFFES : NO. G461-1. UNKNOWN                             UNKNOWN                      UNKNOWN



                                                            108 of 321
           Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 150
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
            intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest
VAU000596998-MERMAID SWIM CLUB : NO. GO4-
FT1-019.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000596999-FARM FRESH STRAWBERRIES :
NO. G04-SP2-027.                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597000-STRAWBERRY PATCH : NO. G04-
SP2-003.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597001-LEMONADE 5 [CENTS] : NO. G04-
SP2-026.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597002-HONEY : NO. G03-SP2-007.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597003-LOVE : NO. G04-SNR10919,                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597004-PATCHWORK BUTTERFLY.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597005-SEASHELLS PRINT, POOL SKY :
NO. A736-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597006-LITTLE TREASURE : NO. BG04-FT1-
010.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597007-LG BOLD DAISY PANEL PRINT :
NO. A679-1.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597008-BG04-FT1-007.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597009-FLIPPERS.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597010-LARGE OVERLAPPING SHELLS :
NO. E1033-1.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597011-BG04-SP2-026.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597012-SILLY MOON AND STAR : NO.
G420-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597013-G04-SP2-013.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597014-G04-SP2-011.                            UNKNOWN                      UNKNOWN                   UNKNOWN


                                                          109 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 151
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000597015-G04-SP2-012.                              UNKNOWN                    UNKNOWN               UNKNOWN
VAU000597016-G04-SP2-002.                              UNKNOWN                    UNKNOWN               UNKNOWN
VAU000597017-SPOTTED DOG APPLIQUE & M/C
EMB. : NO. L04-SP2-030.                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597018-BULL DOG
APPLIQUE/EMBROIDERY : NO. L04-SP2-034.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597019-G04-SP2-005.                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597020-LITTLE GUPPY SWIM ACADEMY :
NO. G04-FT1-018.                                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597021-DAISY : NO. G04-SMR1-003.                 UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000597022-MONKEY STRIPES : NO. E1011-1. UNKNOWN                               UNKNOWN                     UNKNOWN
VAU000597023-BUTTERFLIES OVER GINGHAM :
NO. E99333-1.                              UNKNOWN                               UNKNOWN                     UNKNOWN

VAU000597024-MONSTER LOVE : NO. E980-1.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597025-BUTTERFLIES : NO. E994-1.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597026-TINY ASIAN FLORAL : NO. E1001-
2.                                                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597027-LADYBUGS : NO. E982-1.                    UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000597028-PINEAPPLE TOSS : NO. E1009-2.             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597029-CRAWLERS : NO. E990-1.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000597030-PLAID WITH PALM TREES : NO.
E1012-1.                                               UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             110 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 152
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000597031-IN THE GARDEN : NO. GO3-SP2-
004.                                                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597032-WILDFLOWER BOTANICAL
BORDER : NO. A670-1.                                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597033-GROOVY DRESS FLORAL
PLACEMENT : NO. B290-1.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597034-GO4-SMR2-021.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000597035-GO4-SMR1-008.                            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000600697-APPLIQUED POPLIN 3-D FLOWER
WITH MACHINE EMBROIDERY : NO. G04-FT1-040. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU000600698-APPLIQUE AND EMBROIDERY
AND RHINESTONES : NO. G04-FT1-039.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000600699-FRENCH FLOWER BORDER : NO.
G04-FT2-026.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000600700-POPLIN FLOWER BORDER : NO.
G04-FT2-011.                                          UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000600701-CRAB AT THE SEASIDE : NO. G03-
TRAN-018, AND 1 OTHER ART ORIGINAL.         UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000600702-LI'L FLOWERS--WHITE (KNIT) :
NO. A772-1.                                 UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000600703-LOBSTER SNAP : NO. L04-SMRA-
026.                                        UNKNOWN                                UNKNOWN                   UNKNOWN



                                                            111 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 153
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000600704-TIP TOE TULIP LINE : NO. BG04-
VAL-003, BG04-SP1-006, BG04-SP1-013 ... [ET
AL.]                                                UNKNOWN                    UNKNOWN               UNKNOWN
VAU000600705-FIFTH FLEET LINE : NO. BB04-
BTS2-001, BB04-BTS2-002, BB04-BTS2-007 ... [ET
AL.]                                                UNKNOWN                    UNKNOWN               UNKNOWN

VAU000600706-POWER WHEELIE LINE : NO. B04-
FT3-001, BB04-FT3-008, BB04-FT3-007 ... [ET AL.] UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000600707-JACK'S GARAGE LINE : NO. B04-
BTS1-008, B04-BTS1-006, B04-BTS1-006 ... [ET
AL.]                                             UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000600708-SKATE TOWN LINE : NO. B04-FT2-
006, B04-FT2-003, B04-FT2-009 ... [ET AL.]  UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601148-PRETTY PIGGY.                  UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601149-LILY, ROSY, DAISY.             UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601150-GIANT SUNNY DAISY.             UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601151-SHARK!                         UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601152-BIG TOOTH SCUBA LESSONS.       UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601153-BLUE FIN SWIM SCHOOL.          UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601154-ANIMAL ALPHABET.               UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601155-B BEGINS BEAR WHO SITS IN MY
CHAIR.                                      UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000601156-C BEGINS CAT WHO GOT REALLY
FAT.                                        UNKNOWN                           UNKNOWN                      UNKNOWN


                                                        112 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 154
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000601157-SEASIDE VILLAGE.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601158-EASTER BOUQUET.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601159-SEAHORSE.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601160-ALLIGATOR.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601161-LITTLE DUCKS PRINT.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601162-LUCKY DUCKY.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601163-JUMPING GRASS HOPPER.                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000601164-BIG FIRE ENGINE SCREENPRINT.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601165-SOFT BUNNY.                              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000601166-SILLY DOG : HUNGRY DOG TOSS.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601167-SILLY DOG POODLE TOSS.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601168-CRAWLER BEETLE.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601169-VIOLET FLORAL PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601170-SEASIDE SAILOR.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601171-TRICKY TRICKY PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601172-SUMMER BREAK ALLOVER
EMBROIDERY.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601173-CUT FRINGE MOUSE.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601174-GROSSGRAIN DAISY STRIPE.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601175-BIG OLE DAISIES!                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000601176-FLOPPY DAISY SWIRL.                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000601177-HALTER FLORAL PLACEMENT.                 UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             113 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 155
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000601178-TIGHT DAISY & ZINNIA FLORAL. UNKNOWN                                UNKNOWN                   UNKNOWN
VAU000601179-H BEGINS HORSE WHO EATS HAY
OF COURSE.                                UNKNOWN                                UNKNOWN                   UNKNOWN

VAU000601180-GLITTER BUTTERFLY RAINBOW.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000601181-LONG STEM EMBROIDERY : NO.
33-298.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000601182-ELEPHANT LOVE.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000601183-DAISY COW.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000601184-LITTLE COWBOY.                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000601185-WALK THROUGH THE GARDEN.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602118-SURF GIRL.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602448-TREASURE MAP PRINT : NO.
J462.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602449-BIG BEAR CAMP LINE.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602450-HINT OF SPICE LINE.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602451-BATTERY OPERATED LINE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602452-BRACHIDSAURUS APPLIQUE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602453-4TH OF JULY LINE.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602454-ABOUT TOWN LINE.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602455-BEACH FLORAL : NO. J419.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602456-FLY BOY LINE.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602457-DESERT OASIS LINE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000602458-ZEBRA STRIPES LINE.                  UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         114 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 156
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000602459-STRIPEY BERRIES.                          UNKNOWN                    UNKNOWN               UNKNOWN
VAU000602460-SWIM LEAF PRINT.                          UNKNOWN                    UNKNOWN               UNKNOWN
VAU000602461-SCENIC ENGINEERED PRINT : NO.
J427.                                                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000602462-WATER THE GARDEN.                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000602463-TO THE BEACH LINE.                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000602464-CHA CHA CHA LINE.                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000602465-CANDY SHOP LINE.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000604983-GLITTER STRAWBERRY.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000604984-SILLY MONKEY HEAD.                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000604985-SILLY MONKEY.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605179-POST CARDS FROM MALLORCA :
NO. G03-TRANC-003, AND 3 OTHER ART
REPRODUCTIONS.                                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605180-SHOWERS BRING FLOWERS : NO.
G03-TRAN-004, AND 3 OTHER ART
REPRODUCTIONS.                                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605334-LEMONADE RECIPE, AND OTHER
WORKS.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605335-JOHNNY APPLE SEED, AND
OTHER WORKS.                                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605336-FRESH DAISY GINGHAM : NO
A497-1, AND 1 OTHER WORK.                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000605337-OCEAN SCENE, AND OTHER
WORKS.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             115 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 157
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000605338-LET'S DRESS UP, AND OTHER
WORKS.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605339-STITCHY TORTOISE, AND OTHER
WORKS.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605340-NOUVEAU SUNFLOWER MIST,
AND OTHER WORKS.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605341-GROOVY HEART, AND OTHER
WORKS.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605342-LITTLE STRAWBERRY & DAISY
DITSY, AND OTHER WORKS.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605343-BABY DANDELIONS.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605344-LARGE FRESH DAISY FLORAL :
NO. A495-1.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605345-DOTTY FLOWERS & TIGHT DOTS :
NO. KH384.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605346-TROPICAL PLACED FLORAL : NO.
VW1215.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605347-TULIP SWIRL FLORAL & DOTTY
DOTS : NO. KH381.                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000605348-CHERRY DROP : NO. FA1180.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000606448-SHIVERS (THE SNOWMAN)                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000606449-SHIVERS (THE SNOWMAN) TOY.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000607715-BASEBALL ICONS : NO.
XZ2434KC.                                             UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            116 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 158
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000608263-SCRATCHY TULIPS : NO. SLL5539. UNKNOWN                              UNKNOWN                   UNKNOWN

VAU000608264-CAROUSEL BORDER PINK : NO.
G509-1, AND OTHER FABRIC PATTERN DESIGNS.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608265-BUNNY SCENIC, AND OTHER
FABRIC PATTERN DESIGNS.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608266-CONV. MOUNTAINEER PRINT :
NO. J557.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608267-CANOE GRAPHIC.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608268-PRINCESS : NO. G-538-1, AND 2
OTHER FABRIC PATTERNS.                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000608269-BUBBLE FLORAL : NO. STEB 3431. UNKNOWN                              UNKNOWN                   UNKNOWN

VAU000608270-OUTLINE FLORAL : NO. TJB 109.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608271-DANDELION STEMS : NO. CHRMR
796.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000608272-BIRDIE WITH DOT TREES : NO.
AAW 1974W.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000609687-ANGELIQUE 8 : NO. 11888.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000609688-HIDE N' SEEK : NO. G04-FALL1-
031, & OTHER ART ORIGINALS.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000609689-CUTE AS A BUTTON : NO. G04-
FALL1-010, & OTHER ART ORIGINALS.                 UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         117 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 159
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000609690-CIRCULAR FISH PRINT : NO.
12239, 31098 DUNN.                                  UNKNOWN                    UNKNOWN               UNKNOWN

VAU000609691-COLOR SPLASH 2 : NO. 11857.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609692-FOXTROT : NO. A924-1, & OTHER
ART ORIGINALS.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609693-LITTLE BIRD APPLIQUE : NO.
11248.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609694-SHOE FETISH 4 : NO. 118116.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000609695-FLOWER DOTS 10 : NO. 11833.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000609696-HEART STRIPES : NO. W-5533.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000609697-ON THE FARM 2 : NO. 129677.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609698-BABY POND 3 : NO. 326947.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609699-POP FLOWERS : DW NO. AH112 /
DESIGN WORKS INTERNATIONAL.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609700-SWAMP CREATURES 3 : NO.
126813.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000609701-CENTRAL PARK SCENIC : NO.
A873-1, & OTHER ART ORIGINALS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000610583-BUZZING BUMBLE BEE.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000611243-CHERRY LEMONADE STAND.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000611244-LOTUS FLORAL.                       UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        118 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 160
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000611245-INTERNATIONAL RACING
GRAPHIC.                                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU000611246-POLAR BEAR CONVERSATIONAL :
NO. J274.                                           UNKNOWN                    UNKNOWN               UNKNOWN

VAU000611860-LOTS OF BUGS : NO. FNDGF18.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000611861-TRAFFIC MAP : NO. FNANS452.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000611862-MAP TO MY HOUSE : NO.
FNANS450.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612150-CARIBBEAN GET-AWAY.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612151-AUTUMN FLORAL : NO. J563.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000612152-PERFECT PRINCESS : NO. J273.        UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000612153-VINTAGE VALENTINE : NO. J301. UNKNOWN                            UNKNOWN                      UNKNOWN

VAU000612154-LUCKY 7 GRAPHIC : NO. JB10000. UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000612155-JV SNEAKER GRAPHIC : NO.
JB10001.                                    UNKNOWN                           UNKNOWN                      UNKNOWN

VAU000612156-TREEHOUSE PRINT : NO. J475.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612157-SWIM FISH PRINT.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612158-WALLPAPER FLORAL.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612159-COW SKIN PRINT.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612160-BORDER PRINT.                       UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        119 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 161
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000612161-STATE FAIR LINE.                       UNKNOWN                    UNKNOWN               UNKNOWN

VAU000612162-CAROUSEL HORSE : NO. J522.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612163-MOUNTAIN LANDSCAPE
CONVERSATIONAL : NO. J565.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612164-FAIRY FLORAL : NO. J455.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612165-CHEEKY ALLIGATOR.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612166-TIKI ISLAND LINE.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612918-FRESHLY PICKED DAISIES.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612971-TULIP ROWS : NO. SCE416.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000612972-CREATURES HIDING IN THE
WOODS : NO. EPIGF47.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614233-SLEEPWEAR HOLIDAY 2004.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614234-SLEEPWEAR FALL I 2004.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614235-SLEEP B-T-S 2004.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614236-OUTER SPACE : NO. E1082-1.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614237-SLEEP/BATH FALL 2004.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614238-SPOTTY LEOPARD : NO.
AMA317929.                                       UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000614239-WATERMELON : NO. AMA21098.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000614493-CHICK IN EGG : NO. HM135.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000615561-LEAFY BERRY FLORAL : NO.
XZ3429.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616531-PEACE ON EARTH.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616532-SCREEN SHOT GRAPHIC.                UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        120 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 162
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000616533-SWIM.                                  UNKNOWN                    UNKNOWN               UNKNOWN

VAU000616534-ELK SUMMIT LODGE GRAPHIC.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000616535-STRIPED PAPER DOLL FLORAL.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616536-CAT CONVERSATIONAL : NO.
J637.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616537-SPORTS GRAPHIC.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616538-MEDIUM DAISY FLORAL : NO.
JL007.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000616539-VALENTINE'S DAY 2005.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000617627-CONTRAST FLOWER BORDER :
NO. 1W668.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000617628-HOLIDAY GIFT FLORAL : NO.
J636.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628375-LL5530.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628376-KH127.                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628377-SWIM CHAMPS : NO.
AMA218109.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628378-RAINBOW CRUISING : NO.
DUN31118.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628429-SAVE THE PLANET FROG : NO.
DWSDS849.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628430-PALM STRIPES : NO. DW-
X1E1216.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000628431-JMT621.                             UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        121 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 163
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000628432-TFC1248.                                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU000628433-KAS340.                                  UNKNOWN                    UNKNOWN               UNKNOWN
VAU000628434-JUNGLE TOURS LIZARD : NO.
DWDSD840.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000628435-AOH1916.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000628436-RCP795.                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000628437-STCM3551.                                UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000629019-CLUSTER FLORAL : NO. JG027.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629020-EASTER PRINTED BORDER : NO.
JL037.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629021-DUTCH COUNTRYSIDE BORDER :
NO. JB039.                                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629022-BABY ROYALTY : NO. JL05-SPB-
016.                                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629023-SECRET GARDEN FLORAL : NO.
JL032.                                                UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000629024-TROPICAL PRINT : NO. JG038.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629025-SPRING III 2005 LINE.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000629026-SUMMER I 2005 BOY GIRL &
LAYETTE LINE.                                         UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000632315-CHICKY PRINT : NO. G568-1.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000632316-FROGGY PRINT : NO. G590-1.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000632317-CHERUB PRINT : NO. G570-1.               UNKNOWN                   UNKNOWN                      UNKNOWN



                                                            122 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 164
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000632318-NEWBORN SPRING & SPRING
TRANS 2005 LINE.                                     UNKNOWN                    UNKNOWN               UNKNOWN

VAU000632319-NEWBORN EASTER 2005 LINE.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000632715-GARDEN FLOWERS : NO. BWF
2715.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000632950-STEREO : NO. RG1385KC.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000632965-STCM3887.                           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000633367-GIRL/BABY WINTER 2004 LINE.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000633368-GIRL/BABY KID WINTER CAPSULE
2004 LINE.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000633369-GIRL/BABY GIFT 2004 LINE.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000637404-ACORN VINE : NO. 407-369.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000637405-OUTLINE TOOLS ON GREEN : NO.
N2XSHC11941.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000637406-DRIVING AIRPLANES : NO. 442-
21.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000637407-MULTI FLOWERS ON PINK : NO.
360-440.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000637408-BROWN AND PINK ROSE : NO.
410-117.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000639531-GER1034.                            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000639532-NEWBORN WINTER 2004 LINE.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000639533-AOH2070.                            UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        123 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 165
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000639534-AOH2134.                               UNKNOWN                    UNKNOWN               UNKNOWN

VAU000639535-LAG SQUARES : NO. 7162522.     UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639536-SLL5610.                       UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639537-JDE GRAPHIC LEAF FLORAL : NO.
2821.                                       UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639538-RKP MONKEY : NO. 21817.        UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639539-EUROPEAN VACATION LINE.        UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639540-NEWBORN 2004 GIFT LINE.        UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000639541-NEWBORN BOY WINTER CAP
2004 LINE.                                  UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000642993-STRIPE SURF : NO. STJ3991.     UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000642994-KAS498.                        UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000642995-SWORDFISH SCHOOL : NO.
JNF490-H/S.                                 UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000642996-SURF VAN : NO. STJ3373.        UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000644321-BOAT SCREEN GRAPHIC : NO.
JB10013.                                    UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000645433-ANTEATER PRINT : NO. E1159-1,
& 5 OTHER ART ORIGINALS.                    UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000645434-BEACH PARTY PRINT : NO. E1154-
1, & 2 OTHER ART ORIGINALS.                 UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000645435-CABBAGE ROSE : NO. G602-3, &
3 OTHER ART ORIGINALS.                      UNKNOWN                           UNKNOWN                      UNKNOWN
VAU000645436-BANANA BOY WHITE : NO. G598-
1, & 5 OTHER ART ORIGINALS.                 UNKNOWN                           UNKNOWN                      UNKNOWN


                                                        124 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 166
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000645437-HULA TOSS ALL OVER
EMBROIDERY : NO. G618-1, & 5 OTHER ART
ORIGINALS.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000645452-RHINO TAKES A BATH (G605-2)
AND TIDY TAKES A BATH AT LEAST ONCE A
MONTH.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000645453-ZAP CHAMELIONS AND TIME TO
CHANGE CHAMELION.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000645454-DOTTY HAS SPOTS : NO. G6240-
1.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000645455-DEVIL BASEBALL AND CAKE TRAY
VALENTINES AND SUGAR COOKIES : NO. E1111-1. UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000645456-ROBO-SHOP : NO. E1140-1.       UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647797-NEWBORN NECESSITIES BACK-TO-
SCHOOL I 2005 LINE.                         UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647798-NEW BORN NECESSITIES FALL
TRANS I 2005 LINE.                          UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647799-WILD SCENE.                    UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647800-FLOWER FIELDS : NO.
122X6LIXXC (LF)                             UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647801-WINTER SCENES & PENGUING :
NO. TD293.                                  UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647802-FLORAL : NO. CO3240.           UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647803-TB258.                         UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000647804-SCR3699.                       UNKNOWN                                 UNKNOWN                  UNKNOWN


                                                             125 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 167
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000647805-SMALL ALL-OVER OUTLINE AA92. UNKNOWN                                UNKNOWN                   UNKNOWN

VAU000647806-DIAGONAL DITSY : NO. JFW163A. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU000647807-NOVELTY APPLIQUE FAIRISLE :
NO. SW1502.                                UNKNOWN                               UNKNOWN                   UNKNOWN

VAU000647808-TUFTED FLOWERS APPLIQUE.             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000647809-BLOSSOM BRANCHES APPLIQUE.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650843-MIAMI SUNSHINE, POOL SKY :
NO. A1119-1.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650844-LOVE BIRDS.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650845-SUMMER I 2005 GIRL/BABY GIRL
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650846-SUMMER I BROADWALK
GIRL/BABYGIRL LINE.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650847-BLUE & YELLOW DITSY : NO.
N2X16380SHC.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650848-WATERCOLOR FLORAL : NO.
N2X16864RHC.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650849-SEMI TRUCKS IN BLOCKS : NO.
N2X10077AC.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000650850-WOODBLOCK HAWAIIAN FLORAL
: NO. CMD2234.                                    UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         126 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 168
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000650851-SOFT BLOSSOMS : NO. ZP1000.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000653712-SPRING TRANS 2005 GIRL/BABY
GIRL LINE.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000653713-LOLLY POP STRIPED AND "UP
AND DOWN FLOWERS."                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000653714-SPRING 2005 GIRL/BABY GIRL
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000653715-HEART COOKIE INSTRUCTIONS
AND "GIRL WITH HEART HAIR."                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000653716-EASTER 2005 GIRL/BABY GIRL
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000653717-SPRING II 2005 GIRL/BABY GIRL
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000654353-VINTAGE CAR PRINT : NO. JB142,
AND 3 OTHER ART ORIGINALS.                        UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000654354-WALK THE DOG GRAPHIC : NO.
JG05-FLC-005, AND 2 OTHER ART ORIGINALS.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000654355-COUNTRY MOUSE
CONVERSATIONAL : NO. JL067B, AND 3 OTHER
ART ORIGINALS.                                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000654356-GEO DITSY : NO. JG079B, AND 4
OTHER ART ORIGINALS.                              UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         127 of 321
           Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 169
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
            intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest
VAU000654357-LARGE FLORAL FAIRY PRINT : NO.
JL085, AND 3 OTHER ART ORIGINALS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000654358-ANTIQUE TOY APPLIQUES : NO.
JB05-GFC-007.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000654359-PUMPKIN COLLAR : NO. JG05-
HAL-003, 1 OTHER ART ORIGINAL.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000654360-TILED FLORAL PRINT : NO. JL081,
1 OTHER ART ORIGINAL.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000654361-SCENIC SWEATER : NO. JG05-HLC-
014, AND 4 OTHER ART ORIGINALS.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000654889-RHINO : NO. AMA317928.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000656103-BONY B3881-4 (FLORAL)                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000656104-BONY G4358-4 (ROSES ON BLUE)         UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000657147-STSL 6181.                           UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000657201-BUNNY PRINT : NO. G721-1, AND
2 OTHER DESIGNS.                                  UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000657202-NO CHOO CHOO TRAINS : NO.
G681-1, AND 3 OTHER DESIGNS.                      UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000657203-FELT & BUTTON APPLIQUE WITH
MACHINE CREWEL EMBROIDERY : NO. L05-FALL1-
014, AND 1 OTHER DESIGN.                          UNKNOWN                         UNKNOWN                   UNKNOWN

VAU000657204-MONKEY JUNGLE : NO. 427-234. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU000657205-LOVELY BUTTERFLY : NO. 620-
1377.                                     UNKNOWN                                 UNKNOWN                   UNKNOWN


                                                          128 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 170
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000657206-FIESTA STRIPE WITH DAISIES :
NO. 428-595.                                        UNKNOWN                    UNKNOWN               UNKNOWN

VAU000657207-PANSY GARDEN : NO. SB1753.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657208-BIRD BATH & FLOWER TREES :
NO. PST 12312414.                                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000657209-LITTLE ZOO : NO. MPB 12317.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657210-SONGBIRD : NO. LMJ 11424.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657211-FLOWER SPLASH : NO. NMR
121248.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657212-GARDEN FLURRY : NO. NMR
121298.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657213-PROVINCIAL FLORAL : NO. MSP
100.                                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657214-PROVINCIAL STRIPE : NO. BEL
615.                                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657215-BLUE & WHITE SILHOUETTE : NO.
N2X16435SHC.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657216-YELLOW DAISY ON WHITE : NO.
N2X16485SHC.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657217-NB5475.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657218-EJW345.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657219-EJW224.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657220-EM1478.                             UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        129 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 171
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000657221-CONTRAST FLORALS : NO. SCE
1640.                                               UNKNOWN                    UNKNOWN               UNKNOWN

VAU000657222-VINEY PAISLEY : NO. ROS 1278.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000657888-SUMMER FRESH FLORAL : NO.
DWSD1127.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000658023-MIAMI GROUPED FLAMINGOS :
FLAMINGO ALL-OVER EMBROIDERY : NO. A1142-
1.                                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000661155-PRETTY PEAR : EM972, AND 1
OTHER PATTERN.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000661156-SQUIRREL AND ACORNS
(L30156), AND 2 OTHER PATTERNS.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000661157-ETHNIC FLORAL NECKLINE / :
EY466, AND 1 OTHER PATTERN.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000661158-SCR3865 BOYSWEAR PRT.               UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000661159-OWLS AND ACORNS : AAW2042. UNKNOWN                               UNKNOWN                      UNKNOWN
VAU000661160-BUTTERFLIES & BLOSSOMS :
H1120, AND 1 OTHER PATTERN.             UNKNOWN                               UNKNOWN                      UNKNOWN
VAU000661161-PINK, BROWN & BEIGE FLOWER
PRINT : 722274.                         UNKNOWN                               UNKNOWN                      UNKNOWN

VAU000661162-TRAILING WISTERIA : JG2261.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000661163-WILDFLOWER FIELDS : DE3458.         UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        130 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 172
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000661164-DOTTY FLOWER PARTY : TCG272.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000661165-WIND IN THE WILDFLOWERS :
EF1460.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000661166-NOSY FOX : G674-1, AND 1
OTHER PATTERN.                                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000664709-ROMANTIC GARDEN TRANS II
2005 LINE.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000664710-CHELSEA GIRL AND IT'S A GIRL
THING BTS-I 2005 LINE.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000668781-GIRL/BABY GIRL FALL I 2005
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000668782-COWBOYS AND HORSES : NO.
730426.                                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000668783-MOOD FLORAL : NO. JDE72045.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000668784-STRIPES AND FLOWERS : NO.
LS342.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000668785-ICE CREAM CONE FUN : NO.
PST12312424.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000668786-GHOSTS ON HALLOWEEN : NO.
730411.                                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000668787-SHAGGY DOG AND "POODLE".             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000674523-BOY/BABY BOY TRANS II 2005
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         131 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 173
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000674524-BOY/BABY BOY BTS 2005 LINE.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676004-DESERT ROSES : NO. 6151153.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676005-CRANE SERVICE : NO. 7252613.         UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676006-ORANGE CRANE : NO. 7252615.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000676007-FAIRISLE NECK WITH CROCHET
FLOWERS : NO. SB515.                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676008-MULTI RACE CARS : NO. 3555.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676009-KANGAROO SHIRT : NO. LH125.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000676010-SAFARI ANIMAL SWEATER : NO.
WR126.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676011-URBAN ACTIVE : NO. RWS278.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000676012-PROVENCE GARDEN : NO. AG86.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000676013-WILD ONES : NO. RWJ233.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000676019-DELICIOUS CHERRIES : NO. 624-
363.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000676020-SILLY MONSTER BOB : NO.
RWJ221.                                           UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         132 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 174
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000677995-GIRL/BABY GIRL/KID GIRL
WINTER I 2005 LINE.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000678202-BOY/BABY BOY/KID BOY WINTER
I 2005 LINE.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000678203-BOY/BABY BOY/KID BOY GIFT 2,
2005 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000682365-LITTLE FLOWER BLOOM IN DOTS.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682366-SQUAD #534 CAR.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682367-FIESTA FLOWER CORSAGE.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682368-FIESTA RIBBON FLOWERS.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682369-SCRATCHY FIESTA FLOWERS.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682370-GIRL/BABY GIRL/KID GIRL
SUMMER I FIESTA 2006.                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000682371-BABY BOY WINTER II 2005 LINE.             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682372-GIRL/BABY GIRL/KID GIRL
SUMMER VACATION 2006 LINE.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682373-PRETTY DAISIES.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000682374-LARGE CALYPSO PAISLEY : NO.
A1404-1.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684527-BATIK JACOBEAN FLORAL : NO.
ISNB800.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684528-MOSIAC [SIC] TILE PRINT : NO.
ISKL2156.                                              UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             133 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 175
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000684529-BEACHY FLORAL : NO. DC667.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684530-SURF TIME : NO. GSF115.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000684531-NORTH SHORE : NO. JMT-2957.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684532-PASSPORT TOURS : NO.
COMO424.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684533-GRECIAN FLORAL BORDER : NO.
05-07-M-41.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684534-IKAT JACOBEAN FLORAL : NO.
GFM333.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684535-DAMASK ROYAL SCROLL : NO.
SW1591.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684536-ETHNIC LEAF BORDER : NO.
STCA4342C.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684537-LACE-LOOK BORDER : NO.
STCA4401C.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684538-CALYPSO VINE STRIPE : NO.
A1405-1, AND OTHER FABRIC DESIGNS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684539-ITEM TOSS : NO. A1488-1, AND 1
OTHER FABRIC DESIGN.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684540-GINGHAM FLOWERS, AND 1
OTHER FABRIC DESIGN.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000684541-RESCUE MISSION HELICOPTER,
AND OTHER FABRIC DESIGNS.                         UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         134 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 176
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000684542-STITCHY FLOWER, AND OTHER
FABRIC DESIGNS.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684543-I [LOVE] MOMMY, AND 1 OTHER
FABRIC DESIGN.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684544-GIRL/BABY GIRL WINTER II 2005
LINE, AND OTHER FABRIC DESIGNS.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684545-GIRL/BABY GIRL SUMMER
VACATION FLAMINGO 2006 LINE, AND OTHER
FABRIC DESIGNS.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684546-GIRL/BABY GIRL SPRING TRANS
TULIP & TURTLE 2006 LINE, AND OTHER FABRIC
DESIGNS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684547-GIRL/BABY GIRL/KID GIRL
VALENTINES 2006 LINE, AND OTHER FABRIC
DESIGNS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684548-GIRL/BABY GIRL/KID GIRL
SPRING I DAISY 2006 LINE, AND OTHER FABRIC
DESIGNS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684710-HALLOWEEN GRAPHIC : NO. JG-
06-HAL-001, & 2 OTHER ART ORIGINALS.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684711-ALL AMERICAN, & 1 OTHER ART
ORIGINAL.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684712-TUTTI FRUITTI SUMMER CAP
2006 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684713-DRAGONFLIES & MAINE EVENT
SUMMER 2, 2006 LINE.                                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             135 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 177
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000684714-MY TOWN & PARROT COVE
SUMMER I, 2006 LINE.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684715-SCR3941.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684716-HAVANA AND IKKY & POKEY
TRANS I, 2006 LINE.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684717-FALL CAP 2006 LITTLE EXPLORER
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000684718-FALL 2, 2006, CLEVER AS A FOX
AND LORD & LADY OF THE MANOR LINE.         UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU000684719-EASTER 2006 BOY/GIRL LAYETTE
& BOY LINE.                                UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU000684720-WESTERN TRANS 2, 2006 LINE.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684721-LITTLE FARMER AND CREATURE
COMFORTS FALL I, 2006 LINE.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684722-BOY/GIRL SPRING 3, 2006,
OUTBACK/MARRAKESH LINE.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684723-BRUCE AND BAILEY, & 1 OTHER
ART ORIGINAL.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000684724-CATALINA ISLAND SPRING 2,
2006 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691567-LONG STEM HOLIDAY ROSES
PRINT : NO. G852-1.                                    UNKNOWN                      UNKNOWN                  UNKNOWN




                                                             136 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 178
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000691568-DOTTY BEE CHERRY TOSS : NO.
A1526-1 ; COILED CHERRIES ; CHERRY BLOSSOM
STRIPE : NO. A1521-1.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691569-CHERRY JUBILEE.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691570-TONAL FLOWER STEMS : NO.
A1511-1.                                               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000691571-TROPICAL LEAVES : NO. A1531-1.            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691572-CHERRY POMPOMS.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691573-RHINESTONE CHERRIES.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691574-FRESH PICKED CHERRIES ;
PRETTY PLEASE CHERRIES.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691575-CLIMBING VINE STRIPE : NO.
A1514-1.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691576-FLOWER ASSORTMENT.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691577-TONAL FLOWER CORSAGE
CLUSTER.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691578-PAISLEY FLORAL TOSS : NO.
A1512-1.                                               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000691579-WILD ROSE DITSY : NO. A1517-1. UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000691580-LARGE FLORAL PAISLEY : NO.
A1509-1.                                    UNKNOWN                                 UNKNOWN                  UNKNOWN
VAU000691581-CHOMP CHOMP INCH WORM
PRINT : NO. H133-1.                         UNKNOWN                                 UNKNOWN                  UNKNOWN



                                                             137 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 179
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000691582-HIPPITY HOPPITY GRASSHOPPER
PRINT : NO. H141-1.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691583-WALRUS WITH SCARF ; WALRUS
TOSSED PRINT : NO. G862-1.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000691584-HOLIDAY PENGUINS ON ICE.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000692876-FLOWER FABRIC : PATTERN NO.
NAH372.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000693695-NEWBORN GIRL FALL TRANS I
2006 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694448-SUPERSTAR 1 AND LITTLE STAR :
NO. A1483-1.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694449-HYDRANGEA BOUQUET : NO.
A1413-1 AND NEW POSIE BUNCH : NO. A1452-1,
EASTER 2006 LINE.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694450-PALM SPRINGS PAISLEY : NO.
A1428-1.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694451-GIRL/BABY GIRL FAMILY
DRESSING.                                              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000694452-GIRLS/BABY GIRLS EASTER DEL.
2006 : NO. A1410-1, AND OTHER WORKS.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694453-GIRL/BABY GIRL SPRING 3 2006
FAMILY DRESSING DELIVERY, AND OTHER
WORKS.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000694454-BABY GIRL/KID GIRL SPRING 2
BUTTERFLY, 2006.                                       UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             138 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 180
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000694455-GIRL/BABY GIRL FRUIT SPRING 3
2006 LINE.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695377-BABY GIRL/KID GIRL TRANS 2
2006 CHERRY LINE.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695378-KID GIRL TRANS 2 2006 CHERRY
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695387-POLAR BEARS AND MOUNTAINS
PRINT : NO. G863-1.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695388-HOLIDAY BULLDOG PRINT : NO.
G849-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695389-BABY BEAR : BEAR HUG.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695390-BLUEBERRY BIRD : NO. G879-1 ;
BLUEBERRY BIRD IN NEST.                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000695391-SQUIRRELS PICKING ACORNS.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695392-GIRL/BABY GIRL TRANS I 2006
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695393-TINY JUNGLE GIRAFFE PRINT :
NO. G883-1 ; TINY JUNGLE LION PRINT : NO.
G877-1.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695394-LADYBUG FLOWERS PRINT : NO.
H136-1 ; LOVEBUG LADYBUGS.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695395-LITTLE WHEELS.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000695396-TIGER PRINT : NO. A1530-1 ;
SITTING TIGER ; PEEKING TIGER.                         UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             139 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 181
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000695397-PUPPY LOVE ; PUPPY LOVE TWO. UNKNOWN                                UNKNOWN                   UNKNOWN

VAU000695398-PUPPY POCKET ; BEST FRIEND.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695399-DOT BAROQUE FLORAL : NO.
CHC3959.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695400-WATERCOLOR FLORAL : NO.
LS884.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000695401-LINEAR FLORAL : NO. CHC3752.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695402-GIBSS880.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695403-OUTDOOR WHIMSY RACCOON
PRINT : NO. G840-1.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695404-BABY GIRL/KID GIRL BTS II 2006
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695405-SWEET POPPIES DITSY : NO.
A1505-1.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695406-BERRY DITSY : NO. A1502-2.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695407-PRIMROSE POSIES : NO. A1499-1
; PRIM & POPPIES : NO. A1498-1.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695408-REACHING PINK FLOWERS.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695409-BOUILLON FLOWERS.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000695410-PUPPIES IN THE GARDEN ;
PUPPIES IN THE PARK.                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000695411-MAMA MALTESE : NO. H131-1.           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         140 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 182
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000695412-IN THE DOG HOUSE : NO. H132-
1.                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695413-BEAVERS PLAYING ON LOGS.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695414-BEAVERS PLAYING IN TREE.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695415-OWLS IN TREE.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695416-GRAPHIC LINEAR BOTANICAL :
NO. CAD0318.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695417-PS319.                                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000695418-PALM PLACEMENT : NO. 15529.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695419-SAFARI PRINT : NO. 15349.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695420-BG99.                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000695421-RS15.                                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000695422-BABY BOY PAPER : NO. AFS002.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698969-JFP 127.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698970-NAH 372.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698971-MAC 6088.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698972-CAST 4005C.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698973-GHY 13623.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698984-WATERCOLOR FLORAL : NO.
FD1697-05.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000698985-FMB 215, & 1 OTHER FABRIC
PATTERN.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000699099-SPRING GARDEN : NO. LW166, &
1 OTHER FABRIC PATTERN.                               UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            141 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 183
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000699100-NMR MINI XMAS 1, & 1 OTHER
FABRIC PATTERN.                                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU000699101-GIA HC583, & 1 OTHER FABRIC
PATTERN.                                             UNKNOWN                    UNKNOWN               UNKNOWN

VAU000699261-NAVAJO STRIPE : NO. SMT142.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000699262-ETHNIC VINEY PRINT : NO.
SCR3920.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000699263-14140                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000699264-11658                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000699265-ROMANTIC FOLKLORIC : NO.
FFC216.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000699266-LEAFY SCROLL PRINT : NO.
SCR3976.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000702392-FOREST FLOWER BUNCH.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000702393-BABY GIRL BTS I 2006 LINE.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000702394-CORDUROY POCKET.                    UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000702395-GARDEN PRINT : NO. A1538-1.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000702396-JP PRT 048 SURF PRINT/76,
STAMP & FLOWERS.                                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000702397-JP PRT 048 SURF PRINT/FLOWER. UNKNOWN                            UNKNOWN                      UNKNOWN
VAU000702398-FLORAL TREE PRINT : NO. SS
SHT203.                                    UNKNOWN                            UNKNOWN                      UNKNOWN



                                                        142 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 184
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000702399-LOOSE FELT FLOWER BUNCH.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702400-PN319.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702401-LEANING FOREST FLOWER
BORDER.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702402-CLUSTER ALL-OVER EMBROIDERY
: NO. A1539-1.                                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702403-TALL STANDING FLOWER.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702404-HYDRANGIA : NO. A1547-1.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702405-LEAPING DITSY SQUIRREL ; MY
DEAREST.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000702406-LOLLIPOP ALL-OVER
EMBROIDERY : NO. A1542-1.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000708963-FLORAL CLUSTERS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000708964-WALLPAPER FLORAL.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000708965-POPPY POSIES.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000708966-620-1732.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000709354-ROSE BOUQUET.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000709355-CZARINA.                             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000709356-CAMEO ROSE : NO. (A1585-1)           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000709357-BABY GIRL SILHOUETTE.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000709358-AUTUMN BERRY DITSY : NO.
(A1565-1)                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000709359-AUTUMN HIGHLANDS SCENIC :
NO. (A1592-1)                                     UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         143 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 185
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000709360-HIGHLANDS WILDFLOWER TOSS :
NO. (A1573-1)                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000709361-AUTUMN BERRIES : NO. (A1593-
1)                                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000709362-BABY GIRL/KID GIRL HOLIDAY
2006 LINE.                                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000709363-BABY GIRL/KID GIRL/GIRL FALL II
2006 FLOWER VINE LINE.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000709364-GIRL/BABY GIRL FALL II 2006 FOX
& BUNNY LINE.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000710860-FFC266 : FFC247.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712066-SMALL FLORAL STRIPE : NO.
A1564-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712067-MIX 'N' MATCH FLORAL : NO.
A1562-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712068-FALLING FLOWERS BORDER : NO.
A1566-1.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712069-FELT FLOWER POM POMS.                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000712070-CROSS MY HEART : NO. A1560-1.            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712071-CUTE.                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712072-SWEET.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712073-MOUSE.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712074-POCKET MOUSE TOY.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712075-PUPPY.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000712088-DINOPRINT : NO. G819-1.                  UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            144 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 186
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000715229-JKM 385.                                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU000715682-MEDALLION SCROLL : NO. V651-
1 ; MEDALLION REPEAT : NO. V641-2.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715683-LIMESTONE LILLY DOT : NO.
V680-1.                                               UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000715684-MAGENTA HAZE : NO. V672-1.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715685-AIR FORCE DOT STRIPE GEO : NO.
V679-1.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715686-TWO COLOR SWIRL-BURN TWIG :
NO. V674-1.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715687-EMBROIDERED STRIP BORDER :
NO. VE660-1 ; FLORAL SEQUIN EMBROIDERY :
NO. VE659-1.                                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715688-NOUVEAU ORNAMENTAL : NO.
V686-1 ; NOUVEAU SMALL ORNAMENTAL : NO.
V687-1, V687-2.                                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715689-WHISPER WHITE DITSY DAISY :
NO. V683-1.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715690-NOUVEAU LEAF : NO. V685-1,
V693-1.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715894-I [HEART SYMBOL] (HEART)
UNICORNS.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000715895-LITTLE LEAVES (V681-2 AND
V681-1)                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000717589-PAISLEY BORDER (V657-1)                  UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            145 of 321
           Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 187
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
            intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest
VAU000717866-COSTA RICAN FLORAL : NO. V639-
1.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000717867-ISLAND VINE : NO. V650-1.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000717868-ISLAND PARADISE FLORAL-
DUCKY : NO. V649-1.                                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000717869-MILKPRINT FLORAL-MYSTIC
SMOKE : NO. V644-1, AND 1 OTHER WORK.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000717870-FLORAL KNIT BURNOUT : NO.
V656-1, AND 1 OTHER WORK.                            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000718197-KID GIRL GIFT I 2006 FAIRY LINE.     UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000718198-SWIRL-AQUEOUS (V653-1), AND
2 OTHER PATTERNS.                                 UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000718199-JANEVILLE TRANS I, AND 1
OTHER PATTERN LINE.                               UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000718200-VINTAGE PAISLEY (V663-1)             UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000719237-14157                                UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000720295-GIRL/BABY GIRL GIFT 2 2005
LINE.                                             UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000720296-TAHITIAN PARADISE TEE.               UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000721232-BABY BOY/KID BOY RESCUE
DOG/SNOWMOBILE GIFT I, 2006 LINE.                 UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000721233-BABY BOY/KID BOY AVIATION
GIFT 2, 2006 LINE.                                UNKNOWN                         UNKNOWN                   UNKNOWN
VAU000721234-BABY BOY SAILING SPTR, 2006
LINE.                                             UNKNOWN                         UNKNOWN                   UNKNOWN


                                                          146 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 188
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000721477-WINTER BEARS : NO. LJD/ED148.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726384-WATERCOLOR FLORAL-JAVA
BEAN : NO. V648-1.                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726768-BIG BLOOMIN' FLOWERS : NO.
A1631-1.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726769-CREWEL FLORAL STRIPS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726770-SUPER POP FLORAL : NO. A1650-
1.                                                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000726771-DOTTIE FLORAL : NO. A1648-1.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726772-SAILING BOAT PRINT : NO. G925-
1.                                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726773-UNDER THE SEA PRINT : NO.
H159-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726774-WHEN IN ROME PRINT : NO.
G896-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726775-KALIDESCOPE : NO. A1680-1.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726776-PLAYFUL SPRING TURTLES PRINT
: NO. G886-1.                                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726777-BARN YARD BULLIES PRINT : NO.
H147-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726778-BARN YARD PIGGIES PRINT : NO.
H145-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000726779-ELEPHANT JUNGLE PRINT : NO.
H177-1.                                           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         147 of 321
           Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 189
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's    Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest                for Current Value   Debtor's Interest
VAU000726780-ZEBRA JUNGLE : NO. H163-1.             UNKNOWN                      UNKNOWN                UNKNOWN
VAU000726781-HIPPO JUNGLE : NO. H165-1.             UNKNOWN                      UNKNOWN                UNKNOWN
VAU000726782-FIESTA FLORAL PRINT : NO. G909-
1.                                                  UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000726783-TINY WATER LILY POND PRINT :
NO. H174-2.                                         UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000727927-FLOWER TRAIL.                          UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747791-GIAK6287.                              UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747792-GIBE5511.                              UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747793-TEDDY BEAR TOILE.                      UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747794-WOOLY SHEEP PRINT.                     UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747795-FOREST FRIENDS--CHIPMUNKS
PRINT.                                              UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747796-MOUNTAIN RAM PRINT.                    UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747797-TOY TRAIN SET PRINT.                   UNKNOWN                      UNKNOWN                    UNKNOWN
VAU000747798-MY FAVORITE TOYS PRINT.                UNKNOWN                      UNKNOWN                    UNKNOWN

VAU000747799-SWEET HOLIDAY ROSES PRINT.           UNKNOWN                        UNKNOWN                    UNKNOWN
VAU000747800-GIRLY REINDEER ARTWORK.              UNKNOWN                        UNKNOWN                    UNKNOWN
VAU000747801-SNOW AND MOOSE PRINT.                UNKNOWN                        UNKNOWN                    UNKNOWN

VAU000747802-HOLIDAY PENGUIN ARTWORK.             UNKNOWN                        UNKNOWN                    UNKNOWN

VAU000747803-INTO THE WOODS--DEER PRINT. UNKNOWN                                 UNKNOWN                    UNKNOWN
VAU000747804-PORCUPINE FOREST WITH OWLS
PRINT.                                   UNKNOWN                                 UNKNOWN                    UNKNOWN


                                                         148 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 190
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000747805-M.E. FLOWER STRING, AND
OTHER WORKS.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747806-BOUQUET OF FLOWERS, AND
OTHER WORKS.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747807-HORIZONTAL WALLPAPER
FLORAL--CHESTNUT.                                      UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000747868-HORSE SCENIC, "A GALLOPING
PONY" AND "I HEART HORSE(S)".                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747869-BLUE RIBBON HORSE AND A
TREE, "BEST IN SHOW" HORSE" AND "BLING
"BEST IN SHOW"".                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747870-WEENIE GIRL ARTWORK.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747871-BEST IN SHOW RIBBON.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747872-EQUESTERIAN FLOWER
BUNCHES AND "AUTUMN FLORAL"                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747873-TREE FOX PRINT                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747874-GARDEN PATCH BOY PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000747875-BUNNY & TOMATO ARTWORK.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000747876-JTG FALL DENIM 5 / FOLIAGE                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000747877-WEENIE DOG BOY & BEE
ARTWORK AND "WEENIES RUNNING ARTWORK". UNKNOWN                                      UNKNOWN                  UNKNOWN
VAU000747878-EQUESTRIAN SCENE.         UNKNOWN                                      UNKNOWN                  UNKNOWN



                                                             149 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 191
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000747879-ANTS HARD AT WORK PRINT.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000747880-TREE SQUIRREL PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000747998-VK33, & 1 OTHER FABRIC
PATTERN.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748152-MCHUMBA FLORAL PRINT.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748153-HEARTS AND ANCHOR FABRIC
LINE.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748154-GIRLS ROCK WITH HEART AND
CROSSBONES FABRIC LINE.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748155-SAFARI PATTERN WITH
FLOWERS.                                          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000748156-SMALL DUTY FLORAL PATTERN.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748157-WELCOME TO THE JUNGLE WITH
FLOWERS FABRIC LINE.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748158-GIRAFFES WITH FLOWERS
FABRIC LINE.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748159-ZEBRA AND A JUNGLE TREE
WITH BIRD AND FLOWERS FABRIC LINE.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748160-WILD ONE FABRIC LINE WITH A
CHEETAH.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000748161-GIRAFFE EATING LEAVES.               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000748162-HEAD IN THE CLOUDS GIRAFFE
WITH CLOUDS AND SUN FABRIC LINE.                  UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         150 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 192
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000748163-JUNGLE ANIMAL SCENE WITH
SUN, TREES, BIRDS, FLOWERS, ZEBRAS, LIONS
AND GIRAFFE.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU000748164-WILD ANIMALS WITH ZEBRAS,
GIRAFFES, LIONS, FLOWERS, AND TREES.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000748165-WILD ONE WITH GALLOPING
ZEBRA AND FLOWERS.                               UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000748166-GROWING GARDEN FABRIC LINE. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000748167-CROCHET BROCADE WITH
FLOWER BUTTONS.                          UNKNOWN                              UNKNOWN                      UNKNOWN

VAU000748168-FLOWERS WITH CAMOUFLAGE.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000748169-SECRET GARDEN FLORAL PRINT. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000748170-ONCE UPON A TIME WITH
CASTLE AND FLOWERS FABRIC DESIGN.        UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000748171-TIARAS MAKE YOU TALLER WITH
TIARA AND HEARTS FABRIC LINE.            UNKNOWN                              UNKNOWN                      UNKNOWN

VAU000748172-DAD SAILOR TATTOO GRAPHIC.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000748173-STITCHED HEART POCKET.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000748174-APPLIQUE CORDING HEARTS.            UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        151 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 193
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000748175-KEYS TO DADDY'S HEART WITH
KEY, HEART-SHAPED LOCK, AND FLOWERS FABRIC
LINE.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749405-ONCE UPON A TIME WITH GIRL
IN CROWN HOLDING FLOWER.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749406-LEAFY CORNER FLOWERS WITH
GREEN BACKGROUND.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749407-HER MAJESTY PRINT WITH FLEUR
DE LYS AND GOLD FOIL.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749408-VINE SCROLL WITH GOLD
EMBROIDERY AND SEQUINS.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749409-FASHION QUEEN WITH CROWN
& FLORAL TOSS PRINT.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749474-PRINCESS CHIHUAHUA WITH
TIARA.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749475-LET'S SHAKE ON IT BEAGLE.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749476-SWEET APPLE TREE PRINT WITH
BIRDS AND FLOWERS.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749477-ROYAL FLORAL WITH IVORY
BACKGROUND.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749478-FLOWER TOSS ARTWORK WITH
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749479-HAND CREWEL TIARA.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000749480-LADYBUG AND FLOWERS
CHAINSTITCH & LADYBUG ALLOVER
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             152 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 194
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000749481-LITTLE LADY LADYBUG PRINT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000749482-LADYBUG AND LEAF
APPLIQUE/EMBROIDERY DETAIL.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000749483-APPLE TREE WITH SINGING BIRD
& GREEN APPLES WITH PINK BIRD.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000749484-BULL DOGS WITH FRIENDS AND
BONES & BONE PRINT.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000756811-DASH CIRCLES EMBROIDERY / BY
GYM-MARK, INC.                                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000756812-PINK DOTTY FLOWER PATTERN &
BLUE DOTTY FLOWER PATTERN / BY GYM-MARK,
INC.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952056-ANGEL PUG.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952058-TRICERATOPS APPLIQUE.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952062-WINGED AGEL FOOD CAKE, ET.
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952063-I DIG SNOW SNOW PLOW &
SNOW PLOW IN ACTION.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952065-BO7-FALL2-002.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952066-BB07-FALL2-006.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952067-CG07-BTS1-013 APPLIQUE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952068-CG07-BTS1-060 SCREEN
PRINT/EMBROIDERY/BOW.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000952069-CG07-BTS1-061 SCREEN
PRINT/APPLIQUE/SEQUINS.                           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         153 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 195
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VAU000952072-CG022-1 MUSHROOM POP.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952080-BRUISER.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952090-RUFF DAY.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952092-BROWN DOG SKETCH.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952094-LOOKS LIKE SNOW!                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952099-
...RUN,FETCH,PLAY,EAT,RUN,FETCH... ET AL.              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000952100-C8 CROSSED ANCHORS WITH
SKULL AND CROSSBONES, LEAVES & STARS.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952101-WOLF PACK WILDERNESS
RECON.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952103-SALTY DOG.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952105-WOLF HEAD APPLIQUE.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952106-MOOSEHEAD APPLIQUE.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952109-WINTER BLOOMING FOIL
FLOWERS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952110-WINTER FOIL FLOWERS WITH
SEQUINS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952111-GIRLS RULE.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952112-SNO'BUNNY NOSE.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952113-NO BIRDY'S PERFECT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952114-DANGEROUSLY CUTE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952116-HORSES IN A MEADOW
PATTERN.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952117-ALWAYS RIDE IN STYLE.                     UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              154 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 196
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000952118-HORSE SILHOUETTE AND
SNOWFLAKE MULTI-STRIPE INTARSIA.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952119-SPRING FLOWER/HORSE FOIL
PATTERN, HORSE INTARSIA & HORSE CAMEO
NECKLACE PRINT.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952121-CRAZY 8.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952122-FLUFFER-NUTTER.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952123-GO TIGER'S.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952132-CBG07-BTS2-006
APPLIQUE/EMBROIDERY.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952211-CBB07-WTRC-001 WATER BASED
SCREEN PRINT ET AL.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952212-CB052-2 MONKEY CAMO.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952213-CG07-GIFT-018 CHROCHET,
APPLIQUE & BUTTONS.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952214-CG07 FALL 1-010 SCREEN PRINT
& EMBROIDERY.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952215-CG07-HOL-007 SCREEN PRINT
APPLIQUE & RHINESTONE ET AL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952216-CG07-GIFT-006 CROCHET,
BUTTONS, APPLIQUE.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952217-CBB07-GIFT-005 EMBROIDERED
CANVAS PATCH ET AL.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000952218-GC07-FALL 1-009 SCREEN PRINT
& EMBROIDERY.                                          UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             155 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 197
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU000952219-CG07-FALL 1-007 SCREEN PRINT
& EMBROIDERY.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952220-CG019-1 LIBERRY CUTIE.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952221-CG013-1 WILDFLOWER.                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000952222-CG07-FALL 1-003 EMBROIDERY.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952223-CG07-FALL 1-008 SCREEN PRINT
& EMBROIDERY.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952224-CB07-BTS1-030--SCREEN
PRINT/APPQ./EMBROIDERY.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952226-CG021-1 HEDGE MAZE -.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952247-CBB07-WTR-004
SCREEN/APPLIQUE/EMBOIDERY, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952336-B07-BTS1-024, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000952369-BB07- FALL.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953196-HAPPY-GO LUCKY!, ET AL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953199-MOUNTAIN PATCH, ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953204-BEAR WITH ME, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953205-C8 WINTER SKULL CAMO.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953206-C8 BIG LIFT CRANE.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953209-C8 TRUCK COMIN' THROUGH
SCREENPRINT.                                          UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000953213-AQUA LOLLI PATTERN, ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000953218-SPRING CUPCAKE PATTERN.                  UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            156 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 198
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000953219-CUPID'S ARROW SWIRLS, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953221-PRETZEL MUST-A BE LOVE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953222-C8 CHEAP DATE WITH BABY
BOTTLE.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953227-CAT'S OUT OF THE BAG.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953232-1 COOL CHICK.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953234-BIRD SANCTUARY.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953236-STRAWBERRY BABY, ET AL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953241-WATERCOLOR PEACH PRINT, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953257-GRASSHOPPER BELT PATTERN,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953258-PLANT A SEED, ET AL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953260-BLUE RANDOM DOT PATTERN,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953265-PINK CANDY TEXT PATTERN, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953267-SPRING TIME FLOWERS
BLOOMING.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953281-LOVE GROWS BLOOMING
HEARTS.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953282-GOLD FOIL LACY PAISLEY
PATTERN.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000953285-GOLD EMBROIDERY FLORAL
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         157 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 199
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000953297-PINK HENNA.                             UNKNOWN                    UNKNOWN               UNKNOWN
VAU000953298-ELEPHANT SUNSET
EMBROIDERY, ET AL.                                   UNKNOWN                    UNKNOWN               UNKNOWN

VAU000953299-HEART CAMOUFLAGE PATTERN.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953300-DASH CIRCLES EMBROIDERY.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953301-ZEBRA INTARSIA, ET AL.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953303-GIRAFFE INTARSIA, ET AL.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953304-ELEPHANT INTARSIA, ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953305-PINK DOTTY FLOWER PATTERN,
ET AL.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953315-BUG FACE CLOSE-UP, ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000953316-CHOCOLATE CHICK AND BUNNY.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953317-EASTER '08 GRAY FLOWER
PATTERN.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953318-HIP... HOP...I DON'T STOP
BUNNY.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953319-SHADOW BUNNY PATTERN.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953320-C8 DOG CAMO, ET AL.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953321-BLUE SHARK, ET AL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953322-FISHBONES SWIM PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953323-LEAP FROG PRINT, ET AL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953324-C8 SUMMER CAMO.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953327-LEAP DUCK PRINT, ET AL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000953329-MONKEY, ET AL.                      UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        158 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 200
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000954105-SAINT BERNARD SERIES:
INTARSIA, ALPINE LODGE & FOREST RANGERS.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954132-FANCY CAT SERIES: FANCY CAT
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000954135-HOLIDAY BOSTON TERRIER TEE.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954136-POLAR BEARS IN SCARVES &
POLAR BEARS CUDDLING.                             UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000954138-RHINESTONE NECKLINE PATTERN
& RHINESTONE CHARM WITH FUR POM POM.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954139-CHANDELIER DESIGN.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954141-HOLIDAY DRESSY SERIES:
BROCADE, EMBROIDERY & JEWEL.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954142-LEOPARD PRINT, SMALL SCATTER
LEOPARD PRINT & LEOPARD PATTERN
W/SEQUINS.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954143-GLAMOUR KITTY WITH
RHINESTONES & RHINESTONE CATS.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954148-CAT FACE APPLIQUE & CAT FACE
POCKET STITCHING.                                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954188-C8 MULTI-SHARK! PRINT &
SHARK CHECKERBOARD PRINT.                         UNKNOWN                        UNKNOWN                   UNKNOWN




                                                         159 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 201
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000954191-C8 SWIM COLLECTION: CRUSTY
CRAB, SLIPPERY SEAL & STINKY FISH.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954196-RKP WOOD AND HOLIDAY 4
058204.                                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000954205-AIM SNOW BOUND 1 #069501.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954211-WHALE TOUR.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954214-AMA 072503 WALRUS.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954231-AW112 ESCAPE.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954232-AW111 FLIGHT OF FANCY.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954235-16659 SNOWBOARDING SCENE
W/GRAFFITI.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954386-17111                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000954388-16655                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000956308-CG08-SP2G-021.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000957386-RHINESTONE FLEUR DE LYS WITH
GOLD EMBROIDERY.                                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000957387-LADYBUG LEAF PRINT.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000957389-
RHINESTUDS/RHINESTONES/PUFF PRINT/.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960797-G1034-1 HAPPY ALLIGATOR
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN




                                                         160 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 202
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000960800-JB08-SPC-004 ELEPHANT
APPLIQUE; JB08-SPC-003 ELEPHANT FLOCK,
MACHINE EMBROIDERY AND CANVAS PATCH.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960802-N08-SP2-109 CURLY FLEECE
APPLIQUE & POPLIN APPLIQUE AND MATTE
THREAD MACHINE EMBROIDERY; H222-1 LITTLE
SHEEPY DOTTY PRINT.                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000960803-L08-SP2-027 POPLIN APPLIQUE
AND MATTE THREAD MACHINE EMBROIDERY.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000960805-L08-SP2-001 POPLIN APPLIQUE
W/MATTE THREAD MACHINE EMBROIDERY;
G1016-1 JUICY STRAWBERRIES PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960806-G1014-1 VIOLETS ARE BLUE
PRINT - WHITE GROUND.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960808-JG414 RABBIT FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960810-AL08-EAL-009 DUCK BIB.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960811-HIDE AND SEEK.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000960812-JG349B DITSY DAISYS.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000968195-JG365 PATTERN FLORAL.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000968375-16352                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000968377-16957                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000968388-16982                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000968391-16773                                UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         161 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 203
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000968414-17626                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000968415-17194                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000968416-4635                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000968417-JG332B BOTANICAL FLORAL.                 UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000969251-SPRING '08 WATER COLOR
COLLECTION: BLOOMS, BULBS AND SEEDS, FRUIT
AND FLOWERS, FLOWERS AND BUGS, WISH YOU
WERE HERE NOTEPAPER, AND PALMS.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975134-PEAGREEN REF #11660.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975283-C8 GIRLS ROCK COLLECTION:
ROCK 'N ROSE.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975285-BABY HIGHCHAIR COLLECTION:
DROOLER BIB.                                          UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000975286-DONKEY WITH FLOWER CART.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975287-SONG BIRD.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975288-ARMADILLO YIELD PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975289-MEXICALI ANIMAL NECKLINE
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975291-FLOWER SHOWER PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000975292-LATE SUMMER FLOWER
EMBROIDERY.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000975296-MEXICALI FOREST MEADOW.                  UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             162 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 204
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000976827-DOG PARK SERIES: GIRLIE DOG
PARK PRINT.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000976831-LADYBUG SERIES: CUTE AS A
TINY BUG PRINT.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000976834-TRAFFIC SERIES: LITTLE CARS IN
TRAFFIC PRINT.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000976838-BABY DINO SERIES: SUPER SILLY
BABY DINOSAURS PRINT.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000980705-HOT AIR BALLOON PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000980709-JAPANESE FAN PRINT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983844-C8 GIFT '08 MONSTER SERIES II-
MONSTER CAMOUFLAGE PRINT.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983845-GIRLS ROCK! WITH CUT OUT
LACE SKULL.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983848-CUTIE, CLOUDS, HEARTS, BOWS
AND BEARS PRINT.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983852-C8 GIFT'08 MONSTER SERIES 1:
RAMPAGING MONSTER ARTWORK.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983853-IT'S RAINING CATS & DOGS
ARTWORK.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983859-PUDGY PUP PRINT.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983861-C8 DOGS: GIFTED PUPPY, BORN
TO SHOP & IT'S RUFF..                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983862-SKULLS AND HEARTS PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000983865-GLAMOUR GAL WITH MAKE-UP. UNKNOWN                                      UNKNOWN                  UNKNOWN


                                                             163 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 205
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000983872-C8 RACE CAR DRIVER WITH
FLAMES.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983876-C8 RACE CAR EIGHT.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983877-GIRL'S SNOWBOARD WITH
RAINBOW SCREENPRINT.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983878-SNOW DAY PHONE CALL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983882-SWEET HAPPY CANDY CANE
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983989-C8 GIFT 2008 HOLIDAY SWEETS
COLLECTION: SWEET TOOTH.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983990-YUMMY DELICIOUS
MARSHMALLOW PRINT.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983992-C8 GIFT '08 WINTER CUTIES
COLLECTION: BUNNY SLOPE.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000983996-C8 GIFT 08 CHRISTMAS COOKIE
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000984013-C8 GIFT '08 ORNAMENTS WITH
ORNAMENT HANGERS.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000984014-C8 GIFT'08 ORNAMENTS WITH
SNOWFLAKES.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000984015-REINDEER PULLING
SNOWMOBILE.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000984016-HORSE AND SLEIGH GRAPHIC.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000984018-GINGERBREAD COOKIE COUPLE. UNKNOWN                                     UNKNOWN                  UNKNOWN


                                                             164 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 206
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000984019-LITTLE HUSKY TOSS.                       UNKNOWN                    UNKNOWN               UNKNOWN
VAU000984021-HUSKY - I DROOL & HUSKY -
GOOD BOY.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984022-HUSKY SNOW PRINT.                        UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000984023-HOLIDAY 2008 BOY DEER PRINT. UNKNOWN                               UNKNOWN                      UNKNOWN

VAU000984024-HOLIDAY 2008 GIRL DEER PRINT. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000984025-TERRIER IN CAP AND STRIPED
SCARF.                                     UNKNOWN                              UNKNOWN                      UNKNOWN
VAU000984028-MOOSE AND BIRD SIDE VIEW,
MOOSE AND BIRD FRONT VIEW & MOOSE
SKIING.                                    UNKNOWN                              UNKNOWN                      UNKNOWN

VAU000984029-2008 CHRISTMAS CAP TRAIN TEE
& 2008 CHRISTMAS CAP TRAIN SWEATER.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984030-2008 GIFT SPACE COLLECTION:
ARE WE THERE YET UFO.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984033-2008 GIFT WILDLIFE &
RECREATION COLLECTION: ROD & REEL.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984035-2008 GIFT DJ COLLECTION:
HEADPHONES, BOOMBOX & HEY DJ.                         UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984037-GIFT 2008 CANINE COLLECTION:
CANINE ACADEMY.                                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000984038-GIFT 2008 HOUND PUP
COLLECTION: HOUND IN DOGHOUSE.                        UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            165 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 207
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000984316-HOUND PUP TOSS.                           UNKNOWN                    UNKNOWN               UNKNOWN
VAU000984317-BALLERINA KITTIES COLLECTION
II: KITTY FACE.                                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000984318-BALLERINA KITTIES COLLECTION
1: BALLET KITTY PRINT.                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000984323-2008 GIFT BON BON
COLLECTION: ROW OF BON BONS.                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000984325-2008 GIFT SNOWFLAKE
COLLECTION: GEM SNOWFLAKES.                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000984329-FB #16468 BULLDOG MAX.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000984332-BON BON ALLOVER
CHOCOLATES.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000985994-C8 SUMMER SAFARI SERIES:
LION PARADE.                                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986000-AFRICAN EMBROIDERY PATTERN
SNK 1154.                                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986027-FLORAL PATTERN WITH
GEOMETRIC SHAPES OFB-223.                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986044-SAFARI PATCHWORK SERIES:
ELEPHANT, LEOPARD & GIRAFFE.                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986049-ICE CREAM TRUCK ET AL.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986051-DISTRESSED FIRECRACKER
EMBROIDERY.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986056-BRACES ARE CUTE.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000986057-LEOPARD SPOT #DAN 744.                    UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             166 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 208
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000986059-SAFARI ANIMALS PRINT #4677.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000986063-AFRICAN LEOPARD TYE-DYE
PRINT KM 209.                                     UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000986066-FLORAL ZEBRA PRINT KM 208.           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000986088-C8 SPRING'09 T-SHIRT GRAPHICS
SERIES: HEART AND CROSSBONES.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000986089-CUTE TURTLE TOSS.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000986090-VALENTINE'S DAY '09
COLLECTION: LOVE WITH "O" AS HEART OF
HEARTS.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000986091-GIRLS ROCK DISTRESSED DRUM
SET.                                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000986092-NMR HEAVY HITTER 4 039504.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000986094-PTB00796SPO ONE ON ONE.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000986095-00624 MIL PRECISION ATTACK.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000987541-PIRATE CONVERSATIONAL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000987612-BOAT WATERCOLOR SCENE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000987693-TREES AND PEARS
CONVERSATIONAL.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000987695-BEAR AND MOUSE
CONVERSATIONAL.                                   UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         167 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 209
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000987775-LITTLE ACORN
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000987776-ALPHABET BODYSUITS.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000987777-DAYS OF THE WEEK.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000987778-TREEHOUSE COLLECTION:
TREEHOUSE, WAGON AND RULES.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000987785-MOTORBIKE CLUB COLLECTION:
MOTORBIKE WITH PUPPY.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000988088-FREESTYLE ET AL.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000988089-COUPLES SKATE ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000988094-SKETCHY TRANSPORT
COLLECTION: JEEP SKETCH.                               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000988172-FLOWER LAVENDER, CG131-2.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000988176-SPRAY HEARTS.                             UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000988178-ROYAL CROWN SCREEN PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000988184-KID GIRL KITTY COLLECTION:
KITTY STRIPE.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000989230-C8 SUMMER GIRAFFE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000989231-VIOLET EMBROIDERY PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000989232-SUN WILL SHINE MONKEY.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000989233-C8 LOVE BIRDS APPLIQUE.                   UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000989234-C8 SUMMER SKULL PATTERN.                  UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             168 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 210
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000989343-GIRAFFE UNDER THE SUN.                    UNKNOWN                    UNKNOWN               UNKNOWN
VAU000990011-SPRING' 09 LADYBUG SERIES:
LITTLE LADY WITH LADYBUG.                              UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990014-PROVENCE WATERCOLOR
BORDER.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990033-FAIRYTALE BORDER PRINT.                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990035-FROG PRINCE KNIT SET.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990082-YUMMY YUM COOKIES GRAPHIC
ET AL.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000990084-FAIRYTALE CONVERSATIONAL.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990085-HELLO DOG, HELLO GOLDFISH,
HELLO HAMSTER GRAPHIC.                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990086-DISTRESSED UNICORN PRINCESS
CREST.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990087-GIRLS RULE WITH CROWNS
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990088-HAUTE DOG POODLE.                         UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000990097-SPRING '09 DAISY COLLECTION.              UNKNOWN                   UNKNOWN                     UNKNOWN

VAU000990099-YOU MAKE ME BLUSH! GIRAFFE.               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990101-SLOW POKE TURTLES ET AL.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990102-TRACTOR COLLECTION.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU000990103-RACE CAR TOSS.                            UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             169 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 211
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU000990105-WINTER ZEBRA COLLECTION.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990107-DAISY FLOWERS ALL OVER.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990109-BE MINE LOVEBIRDS TEE.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990111-WILD FOR MOMMY GIRAFFE
TEE.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990121-WHALE YOU BE MINE? TEE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990124-MEDIUM DENSE LADYBUGS ALL
OVER.                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990127-ARGYLE MONKEY ET AL.                 UNKNOWN                        UNKNOWN                   UNKNOWN

VAU000990130-WINTER '08 HIBISCUS STRIPE.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990132-I LOVE DAD TRUCK WITH DOG
PASSENGER.                                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990134-RESORT SAND CASTLE SCENE ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990135-RESORT FISH.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990137-WAGON WITH DOG, SCOOTER
AND GO-CART ET AL.                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990138-NEWBORN GIRAFFE
COLLECTION: GIRAFFE HEAD.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990139-CROCODILE AND DAISIES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU000990143-C8 GARDEN APPLIQUE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         170 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 212
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000990947-TWISTED RIBBONS AND BOWS
STRIPE.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000990953-'08 HOLIDAY SCOTTIE DOG
COLLECTION: SCOTTIE WITH BOW PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000990955-'08 HOLIDAY DALMATIAN
COLLECTION II: LOOKING DOWN WITH NECK
BOW.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992183-FLORAL CLUSTERS.                          UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000992185-HIPSTER HIPPO COLLECTION.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992187-SURF'S UP PUP COLLECTION.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992188-HIBISCUS TONAL PRINT.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992189-SUMMER '09 SURF CLUB
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992194-MULTI STARS ALL OVER.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992195-GG109-1; GG129-1.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992196-TROPICAL FLORAL & TROPICAL
GARDEN.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992221-PINK HIPPO COLLECTION.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992223-HIGH SUMMER 2009.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992228-SMALLER WATERMELON PRINT
& BIG WATERY STRIPE.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992230-TOSS ME A MELON PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000992234-SEEDY NOVELTY STRIPE.                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000992241-FRIENDS FOREVER COLLECTION. UNKNOWN                                    UNKNOWN                  UNKNOWN


                                                             171 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 213
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000993012-JB09-SW2-002.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU000993018-GATHER NO MOSS 6195FF.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU000993021-TSC #CHP553.                             UNKNOWN                    UNKNOWN               UNKNOWN
VAU000993035-C8 SPRING'09 SNACKS
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000993039-CU136-1 UNDERWEAR, ET AL.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993043-CG194-1.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993051-LITTLE CHOMPER, ET AL.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993079-G1274-1.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993083-2009 SOCCER COLLECTION.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993089-ARRRRRRGH!                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993100-C1526-1.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993109-DREAMS CAN COME TRUE
#ANP1704.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993250-KID/BABY GIRL: SPING VACATION
2009.                                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993251-CN053-1 EASTER--2009--NEW
BORN.                                                 UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000993253-CN050-1--EASTER--2009-NEW
BORN; CN09-EAST-007 EAST 2009 NEWBORN.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993257-SCALES, FUNNY BONES, PUFF
PAINT SCREEN PRINT.                                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993259-MINI DINOS, DINO WORDS.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000993261-FOSSILS - OLIVE NIGHT.                   UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            172 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 214
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000993268-JOY PLUSH TOY, L09-SPVAC-021,
L09-SPVAC-026.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993271-BABY GIRL EASTER 2009: CBG09-
EAST-004, CBG0-EAST-002.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993273-C8 SPRING '09 APPLIQUE SERIES:
OCTOPUS, SHARK, TURTLE, HORNY TOAD,
SPIDER.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993274-LADYBUG PARTY-SACHET PINK,
BIG LADY DAISY TOSS-BUTTERCUP.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993275-C8 PAINTED FLORAL PAINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993276-SPRING '09 PHOTO REAL SERIES:
SOME BUNNY LOVES ME, CHICKS RULE, HEAD IN
THE CLOUDS.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993848-GIRAFFE TOSS - WHITE.                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000993849-BLAZING ORANGE LILY JUNGLE.               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000993852-TOSS ME A CAKE PRINT, ET AL.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993859-PRINCESS DAY OF THE WEEK
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993861-CANDY EVERYWHERE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993864-CANDY PARTY - JET IVORY.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000993865-BY THE SEA COLLECTION.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000993868-PARROT PIRATE COLLECTION.                 UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             173 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 215
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU000993869-JB09-TRC-012.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000993870-SIGNATURE BOATS JL437.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000993873-DESSERT TRIO, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000993874-MINI DESSERT PRINT.                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000993992-C8 RETRO SNOWFLAKE PRINT.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000995289-21504 DINOS.                             UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000996425-GHOST, WEB, PUMPKIN TOSS.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000996426-BOO BAT TOSS.                            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000996427-C8 FALL '09 PIRATE COLLECTION.           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000996742-C8 2009 BTS BABY BOY SCREEN
PRINT COLLECTION.                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000996746-C8 BTS 2009 WESTERN
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000996761-C8 2009 BACK TO SCHOOL
SCREEN PRINT COLLECTION.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000997485-REBEL CREW AT270569.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000998009-C8 TROPICAL SERIES:.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU000998010-CG216-2 PINEAPPLE PINK-PRINT. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU000998011-CBG107-3-POPPY PRINT.         UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU000998100-SAFARI BORDER WITH CUBS
JL423B.                                    UNKNOWN                                 UNKNOWN                   UNKNOWN



                                                             174 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 216
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU000998103-TEA PARTY CONVERSATIONAL
JL439.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998104-C8 SUMMER '09 GUITAR
COLLECTION:.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998113-SUMMER DAY OF THE WEEK
COLLECTION:.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998114-DOG WITH SURFBOARDS & DOG
IN ROCKET.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998117-BULLFROG SWEATER ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998118-FRUIT TOSS ALLOVER & PEAR
CITRUS BERRY CHERRY TOSS.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998125-TOSSED ICE CREAM PRINT, ICE
CREAM FUN DAY & DOTTED SCOOP.                          UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000998129-UNDER THE SEA COLLECTION:.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998131-SUMMER OCEAN SERIES:.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998133-SUMMER SHELLFISH
COLLECTION:.                                           UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000998134-SUMMER ROBOT COLLECTION:.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU000998137-BABY ELEPHANT WITH DAISIES &
BEJEWELED GIRAFFE WITH DAISIES.           UNKNOWN                                   UNKNOWN                  UNKNOWN

VAU000998138-DAISIES WITH DOTS ALL OVER.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU000998139-DAISY GEOMETRIC PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             175 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 217
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000998141-LAYERED DAISY PRINT.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU000998144-TROPICAL PRINCESS
COLLECTION:.                                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998149-NEW HULA PARTY PRINT.                    UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000998151-LITTLE MERBABES PRINT ET AL.             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998152-SHELL PARTY PRINT.                       UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000998153-SILLY MONKEY FLORAL PRINT.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998154-PINEAPPLE POP PRINT.                     UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998177-NOUVEAU FLORAL.                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998178-NOUVEAU FOREST BORDER.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998179-NOUVEAU HEART-SHAPED
FOREST.                                               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998180-BEAGLE PRESS COLLECTION.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998181-MIDNIGHT PLUM FALL FLORAL
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998182-BUNNY & BUTTONS
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998183-BUTTERFLY BUTTON WINGS &
BOW OF BUTTONS.                                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998184-WOODLAND FRIENDS & NIGHT
OWL.                                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998190-GLOW CANDIES.                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998196-GYMBOREE 2009 HALLOWEEN
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            176 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 218
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU000998197-CAROUSEL COLLECTION.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU000998205-BUTTERFLY FLOWER.                        UNKNOWN                    UNKNOWN               UNKNOWN
VAU000998209-APPLIQUE WINGED BIRD &
APPLIQUE WINGED BUTTERFLY.                            UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000998211-C8 PIRATE DOGGIE COLLECTION.             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998213-BIG BLOOMS 148901.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998214-BRIGHT WATERCOLOR FLORAL
AM759.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998218-DOODLE FRIENDS 151701.                   UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000998220-HEY BABY! ELEPHANTS P18923.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998538-HIBISCUS BREEZE PRINT.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998539-C8 SUMMER '09 SCREEN
PRINTS:.                                              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU000998870-G1158-1 TOSSED MOUSE.                    UNKNOWN                   UNKNOWN                      UNKNOWN

VAU000998893-'08 HOLIDAY DALMATIAN
COLLECTION 1: SPARSE PRINT WITH EAR BOW. UNKNOWN                                UNKNOWN                      UNKNOWN
VAU000998895-LARGE DALMATIAN PRINT WITH
HEARTS AND BOWS.                         UNKNOWN                                UNKNOWN                      UNKNOWN

VAU000998899-JL343 - OWL CONVERSATIONAL. UNKNOWN                                UNKNOWN                      UNKNOWN
VAU000998902-JL345 - SQUIRREL
CONVERSATIONAL.                          UNKNOWN                                UNKNOWN                      UNKNOWN



                                                            177 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 219
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU000998903-PURPLE THUM 00659 USP THE
PUCK STOPS HERE.                                    UNKNOWN                    UNKNOWN               UNKNOWN

VAU000998990-2009 BTS DOGGIES COLLECTION.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000998992-2009 BTS KITTY COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000998997-BTS RACING COLLECTION.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000999005-BTS PUPPY COLLECTION.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000999015-FAIRY FRIENDS COLLECTION.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000999018-KITTY MILK & COOKIES
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000999020-BEST FRIENDS FOREVER VIOLA.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000999022-SUGAR KITTENS COLLECTION II.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000999027-KITTY SNACK TIME -
CLEARWATER.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000999030-SUGAR KITTENS COLLECTION I.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000999034-FLOWERED OWL COLLECTION.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU000999037-BEAR HUG ET AL.                     UNKNOWN                      UNKNOWN                      UNKNOWN

VAU000999041-H247-1 GOOD BOY PRINT ET AL. UNKNOWN                             UNKNOWN                      UNKNOWN
VAU000999045-PRINCESS IN TRAINING.        UNKNOWN                             UNKNOWN                      UNKNOWN
VAU000999050-JL09-FL1-009 HORSE SWEATER
ET AL.                                    UNKNOWN                             UNKNOWN                      UNKNOWN


                                                        178 of 321
           Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 220
                                                    Case No. 19-30254
                        Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's    Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest                for Current Value   Debtor's Interest
VAU000999052-MOMMY'S LITTLE COWBOY.                  UNKNOWN                      UNKNOWN                UNKNOWN
VAU000999054-DUCK WINGS COLLECTION.                  UNKNOWN                      UNKNOWN                UNKNOWN
VAU000999057-FALL BOY BIRTHDAY TEE
COLLECTION.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000999059-DANIEL SAGER T1393E.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000999103-FALL GIRL BIRTHDAY TEE
COLLECTION.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000999108-H246-1 NEW SNUGGLE BUNNY
PRINT - ULTRA PINK ET AL.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU000999323-UG117-2 ET AL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000122-D765-1 : COWBOY TRAILS
CONVERSATIONAL.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000276-DOG ONE PIECE ET AL. : JB08-FL2-
014.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000281-L08-FALL2-042 ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000287-DOGGY TEE : JG08-FL2-005.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000362-HALLOWEEN DOG T-SHIRT ET AL.
: JB08-HAL-003.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000396-LA PATISSERIE - PARIS ET AL. :
CBG08-HOL-002.                                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001000398-RAILROAD TRAIN TOSS - TWIG
SNOW : D772-1.                                       UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001000402-NEW TRAIN STRIPE : C1434-1.          UNKNOWN                         UNKNOWN                   UNKNOWN

VAU001000404-CG08-HOL-016 SCREEN PRINT.           UNKNOWN                         UNKNOWN                   UNKNOWN


                                                          179 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 221
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001000408-CBG08-WIN2-016.                           UNKNOWN                    UNKNOWN               UNKNOWN
VAU001000410-CBB08-HOL-007.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU001000413-C8 CUTIE ADVERTISING: FLUFFY
STUFF CEREAL.                                          UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001000414-DANGER RIDERS : CB08-HOL-020.             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000415-SUN, RAINBOW AND RAIN
CLOUD.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000416-TIKI MASKS.                               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000417-RIDE OR DIE : CB08-HOL-022.               UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001000418-TROPICAL FOREST DISTRESSED.               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000420-SUN PEEPING OUT.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000421-CC08-HOL-012.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000423-CRAWLING IGUANA.                          UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001000425-GOLDFISH BOWL WITH BUBBLES.               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000426-HAMMERHEADS CIRCLING &
HAMMERHEAD "TEETHING".                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000429-FEASTING FROG & TREE FROG
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000431-TROPICAL SPRAY PAINT
FLOWERS.                                               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001000436-FLYING PIGS WITH LOGO PRINT
#JML 063.                                              UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             180 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 222
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001000439-VINTAGE FLORAL LARGE SCALE
STLR 1944C.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000442-FOUR LAYER CAKE
W/TYPOGRAPHY #JML 085.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000444-PICTURE PERFECT SILKSCREEN
GRAPHICS #JML 083.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000446-VINTAGE CIRCLE AND STRIPE
DESIGN #53289N.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000449-WINTER BEAR PRINT #18449.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000452-CONVERSATIONAL SWEATER :
JG08-HOL-007.                                          UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001000455-WINTER BUNNY PRINT #18493.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000458-PUPPY CONVERSATIONAL :
JL367.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001000464-NEW TRUCK STRIPE : C1435-1.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000484-BOO! : BB07-FALL1-002.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000491-BOW PRINT : JG440.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000559-HORSESHOE BABY DOBBY STRIPE
: D769-3.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000560-FOX PRINT - STRAWBERRY
CREAM : G1127-1.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000565-CHASE OF THE BUTTERFLIES
PRINT - FOG IVORY : G1114-1.                           UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             181 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 223
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001000567-G1128-1 : FOX A/O
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000572-B08-FALL1-016.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000574-C8CS110-1.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000582-CU115-1.                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000585-C8CS101-1.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000588-C8CS100-1.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000611-OOH LA LA POWDER PUFF.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000612-MARSHMALLOW LOVE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000613-POLAR KISS.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000622-THOUGHTFUL POLAR BEAR.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001000682-RAAA! DINOSAUR PRINT 18458. UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001000685-SKULL ROCKER PRINT #18525.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000687-SASSY DOG TOSS # 18650.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000756-SOCK MONKEY - FRONT AND
BACK & ALLOVER SOCK MONKEY.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000780-ROPING COWBOY PRINT : D764-
2.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001000798-STEERHEAD ALLOVER : C1367-1.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000803-BB08-FALL2-003.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000806-C8CS102-1.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000809-2018 MOON TOUR : CB08-FALL-
011.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             182 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 224
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001000812-SWEETER THAN CANDY : CBG08-
FALL-019.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000815-CBG08-FALL-016.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000817-CREEPY CRAWLER : CBB08-FALL-
024.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000833-CBG08-FALL-018.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000839-CBB08-FALL-005.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000956-B08-HOLD-003 ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000966-L08-FALL1-004 ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000967-LIL' BUCKAROO ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000975-ARRGH MATEY! ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000977-PIRATE ADVENTURE ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000980-OUT TO SEA ET AL.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000983-LITTLE MONSTER ET AL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000987-TRUCKER STRIPE ET AL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000992-B08-HOLD-005 ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001000995-FIRE TRUCK SHIRT ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001015-S'MORE FOR ME NONE FOR
YOU".                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001016-CAMEO WITH GIRL ON
HORSEBACK.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001017-WINNER'S CIRCLE FLOWER
PATTERN.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001019-PONY WITH ROSE ON PINK
BACKGROUND.                                            UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             183 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 225
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001001020-ALLOVER PINK DEER WITH
SNOWFLAKES.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001022-PINK HORSESHOE WITH BROWN
BACKGROUND.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001023-ALLOVER RASCALS RACCOONS
WITH SNOWFLAKES.                                       UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001001026-BAT YOUR LASHES ZEBRA FACE.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001028-I SEE STRIPES ZEBRA.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001029-ALLOVER ZEBRA PRINT WITH
PINK BACKGROUND.                                       UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001001030-CRAZY 8" WITH SNOWFLAKE.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001032-PINK HORSE EMBROIDERY.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001034-HORSE FACE CAMEO.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001036-MY HEART BELONGS TO..."
HORSE PRINT.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001037-APPLIQUE OWL WITH BUTTON
EYES.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001270-C8 2009 HALLOWEEN
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001271-WISE GUY OWL.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001273-PINK PARIS POODLE PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001001275-FRENCH FOREST L003.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001002698-LITTLE PUP PIRATE SCHOOL ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             184 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 226
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001002701-BERRY FLOWER DITSY.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002703-C8BG50164.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002706-C8BG50164.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002709-CAT'S MEOW.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002716-UNBEARABLY CUTE.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002721-C8BB10067.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002725-PUPPY LOVE.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002729-C8BG10082.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002730-C8BG10213.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002818-5854BC.                                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001002826-GUESS WHOSE TRACKS ET AL.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002829-ENCHANTED FOREST ET AL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002835-FOREST FROLIC PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002837-ALLIGATOR TOSS PRINT.                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001002840-MONKEYING AROUND ET AL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002846-C8KG10339 ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002855-SKUNKS ARE REALLY CUTE BUT...
ET AL.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002858-LONE ET AL.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002862-DAY DREAM ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002869-FB19010.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002899-ITS CANDY TIME ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002913-SNOW FAIRY I.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001002914-SNOWFLAKE KNIT PRINT.                    UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             185 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 227
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001002915-TEENY KITTIES PRINT.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU001002916-TINY ST. BERNARD PRINT & RUFF
DAY ST. BERNARD.                                    UNKNOWN                    UNKNOWN               UNKNOWN

VAU001002918-FAIR ISLE SNOWFLAKE PRINT.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001002920-WINTER LOLLIPOP PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001002921-SNOWFLAKE IVORY PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003114-UB173-1 : DOG TOSS -
APPLETONE - KNIT.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003116-SNOW MUCH FUN ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003421-DINO POWER!                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003557-BUG GRAPHIC TEE & MAGNIFIED
INSECT TEE.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003558-4694 INSECT LINE ART.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003559-PST SHELL BEACH 5 049005.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003560-PZS ORGANIC FLORALS 2.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003561-PZS ORGANIC FLORALS 3.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003562-NC 4631 BIRD WITH LACE
BORDER.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003563-NC5734 BUTTERFLY IN GARDEN
SCENE.                                           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001003564-CHP500 VINTAGE SURF PRINT. UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001003565-CO41298 ELEPHANT SKETCH.   UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001003605-PHOTO REAL HOMEMADE DOLL
SERIES.                                 UNKNOWN                               UNKNOWN                      UNKNOWN


                                                        186 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 228
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001003767-HUMMINGBIRD "HOLA" & FROG
HOP FLOWER.                                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001003776-FROG TROUPE & DACHSHUND
AQUATICS.                                           UNKNOWN                    UNKNOWN               UNKNOWN

VAU001003780-BABY JUNGLE ANIMALS 17062.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003793-SUNSET ALOHA & TIGER LILY
FLAMINGO.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003794-PERCHED PARROT, PARROT
WITH HIBISCUS & PARROT BEACH.                    UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001003938-GB153-1 : POLAR BEAR TOSS.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001003941-UB161-1 ET AL. : POLAR BEAR.        UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001003943-EB146-1 : SMALL PENGUIN TOSS. UNKNOWN                            UNKNOWN                      UNKNOWN
VAU001003946-BB09-WTR-012 ET AL.           UNKNOWN                            UNKNOWN                      UNKNOWN
VAU001003947-C1712-1 : HIBISCUS FLORAL.    UNKNOWN                            UNKNOWN                      UNKNOWN

VAU001003951-UB171-1 : MONKEY PIRATE TOSS.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003957-LIL' BULLY ET AL.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001003997-GIRLS ROCK ET AL.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001004073-SNOW FAIRY II.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001004078-BIG SNOWMAN TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001004079-SANTA TREE SNOWFLAKE TOSS.          UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        187 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 229
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001004080-DEER DUDES PRINT.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001004081-DACHSUND COLLECTION.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005702-CBG07-GIFT-011.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005705-CBG07-GIFT-005.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005707-CG07-GIFT-022.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005708-CG07-GIFT-027.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005710-CG07-GIFT-024.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005711-CG07-GIFT-001.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005713-CG034-1.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005714-CG033-1 DEER.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005760-CG07-GIFT-019.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005762-CG07-GIFT-002.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005806-CG07-GIFT-021.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005807-CBG07-GIFT-007.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005808-CBB07-HOL-007.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005809-CBB07-HOL-006.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005810-CBB07-HOL-011.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005811-CBB07-HOL-003.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005812-CBB07-HOL-008.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005813-CBB07-HOL-010.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005814-CG031-1.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005815-CBG07-HOL-007.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005816-CBG07-HOL-006.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005817-CBG07-HOL-004.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005818-CG07-BTS2-011.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001005819-CG07-BTS2-013.                           UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             188 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 230
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001005820-CBG07-HOL-015.                           UNKNOWN                    UNKNOWN               UNKNOWN
VAU001005821-CN07-HOL-012.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU001005865-WOODLAND BUNNIES.                        UNKNOWN                    UNKNOWN               UNKNOWN
VAU001005866-WOLF CONVERSATIONAL &
WOLF PUPS PLAYING.                                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001005867-HORSE PROFILE AND HORSE
WITH ROSES.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001005868-BUBBLE GUM FUN.                          UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001006145-SADDLE RANGE COLLECTION.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006146-J&J TRICK OR TREAT
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001006147-HOLIDAY TRAIN COLLECTION.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006148-WHAT I LOVE ABOUT WINTER
GRAPHIC.                                              UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001006149-WINTER ACTIVITIES COLLECTION.            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006150-BIG SISTER WITH KID AS "I".              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006151-SILLY SOCK MONKEY PRINT.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006152-PUPPY LOVE COLLECTION.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006153-TIGER STRIPE MUSIC
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006154-ORANGEADE DOTTY CIRCLES &
ORANGEADE LOLLY.                                      UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001006155-PRETTY KITTY COLLECTION.                 UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            189 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 231
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001006156-GIRLY SOCK MONKEY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006158-MITTENS, DOT & FLUFFY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006159-PANDA HUGS COLLECTION.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006160-PANDA FLOWER REPEAT & CUTE
PANDA APPLIQUE.                                       UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001006161-PANDA FLOWERS COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006162-BROWN GRIZZLY PRINT & SILLY
STITCHY BEAR PRINT.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006370-C8 YELLOW POPPY PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001006372-PIRATE MONKEY COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006373-PIRATE MONKEY TOSS.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006374-CG027-1 SEEING SPOTS GIRL &
BABY GIRL HOLIDAY 2007.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006375-GATOR TOSS.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001006379-FEED ME GATOR & CHOMP
CHOMP GATOR.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001007756-KEEP OUT.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001007760-WOOLY DUDES 22317.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001007763-WOOF.                                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001007775-HALLOWEEN MEDLEY PRINT
22184.                                                UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            190 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 232
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001007778-JL464 : SNOWMAN
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007780-JL463 : GIRL PUPPY
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007782-JG09-HLC-002 : BALLERINA
ARTWORK.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007797-JB09-HLC-006 : NUTCRACKER
SWEATER.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007799-PENGUIN FIRST CHRISTMAS ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007802-HOLIDAY SLEEP ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007804-GINGERBREAD TOP ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007805-JG592B : HOUSE
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007808-JL461 : DALMATIAN
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001007809-CARIBOU ONE PIECE ET AL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001008663-UG129-1 ET AL. : GINGERBREAD
GIRL PRINT - KITTY PRINT.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001008667-GG141-1 ET AL. : SWEET PUPPY
PRINT - CRYSTAL.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001008670-EG130-1 : SANTA'S FAVORITE -
ORCHID PINK.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001008683-GG140-1 ET AL. : ICY FAIRISLE
STRIPE - JET IVORY.                                    UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             191 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 233
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001008690-EG129-1 : I HEART CANDY PRINT -
COTTAGE PINK.                                       UNKNOWN                    UNKNOWN               UNKNOWN

VAU001008696-GYG09-SEAS-001 ET AL. : GIRL
SLEEPWEAR: SEASONAL 2009 DELIVERY.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008701-MONDAY ET AL.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008703-BG09-SEAS-004 ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008705-UG128-1 : PONY PRINT -
MARSHMALLOW PINK.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008707-CBB09-SEAS-008.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008713-CUTE.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008718-I'M SWEET.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008792-CBG174-2 HORSE HEART STRIPE
PRINT LIGHT BLUE ET AL.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008794-CUTEST COWGIRL ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008804-G09-SEAS-016.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008813-G09-SEAS-016 ET AL.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001008819-BG09-SEAS-021 ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010078-GIRLS ILLUSTRATION PG 21020.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010097-NATURAL PRINCESS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010099-DREAMING GNM #6934AF.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010100-BUTTERFLY 2 WAY PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010103-C8 SP1-10 DINO COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010104-BBSPR10 SHARK PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        192 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 234
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001010105-WATERCOLOR EFFECT FLOWERS.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010110-WATERCOLOR EFFECT
BUTTERFLIES.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010111-TWO WAY HEART TOSS.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010115-TEENY PINK BUTTERFLIES.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010116-TEENY BLUE TURTLES.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010176-STRAWBERRY SUNDAE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010177-STRAWBERRY BROWN PRINT &
STRAWBERRY SWIM PRINT.                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010427-WILD CATS BASEBALL.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010429-RASCAL RACCOON.                      UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001010431-PIRATE PUPPY AND SHIP PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010434-DINO SILHOUETTE TOSS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010435-DINO SILHOUETTE CAMO TOSS &
DINOMITE BRONTO.                                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010453-WINTER WEAR DOG PRINT
FJS20482.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010454-BLACK LEAF WATERCOLOR
FLORAL BJH0287.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010455-WISPY WATERCOLOR FLORAL
PRINT J1038.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001010456-WALRUS AND FRIENDS
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         193 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 235
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001010457-SITTING PANDA & KISSING
PANDAS.                                             UNKNOWN                    UNKNOWN               UNKNOWN

VAU001010458-SKATING GIRAFFE CARDIGAN.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010459-DACHSHUND WITH HAT AND
SCARF SWEATER & DACHSHUND SLEDDING TEE.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010534-DINO FOSSIL TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010537-SLEEPWEAR TRICERATOPS.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010538-NIGHT HIBISCUS PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010542-2010 SURFBOARD TOSS.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010544-SMILEY FROG TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010546-CRAZY SHARK TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010548-METHYL SKATEBOARD TOSS.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010550-SURFBOARD STRIPE.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010552-HORIZON FLORAL STRIPE.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010582-YORKIE TRIO.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010584-REINDEER & SNOWFLAKES
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010587-BABYCAKES NOVELTY STRIPE.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001010590-BABYCAKE ON CAKE PLATE.             UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010597-ROCK STAR GIRL COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001010599-FAIRY PRINCESS COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        194 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 236
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001012382-BUTTERFLY KISSES ET AL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012383-GOOGLY GATOR TOSS.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012384-FARMER FLORAL PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012386-DOG PAWS TOSS.                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001012388-EASTER PUP TAIL WAG ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012390-WISHFUL FISHY TOSS.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012393-CRAWLING GATOR ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012394-TINY EASTER FROG.                        UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001012396-WATERCOLOR LADYBUG FLORAL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012398-BREAKFAST LUNCH DINNER
DESSERT ET AL.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012399-STRIPED GATOR.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012403-GIRL WALKS DOG ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012435-EASTER EGG PJ PRINT ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001012438-BLUE ORANGE HIBISCUS PRINT.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012453-PETIT FOURS PRINT.                       UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001012458-LADYBUG POLKA DOTS ET AL.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012460-ALL IN A ROW BUTTERFLIES.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012465-FLUTTERFLYING PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012470-SNAIL DAISY PRINT ET AL.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001012472-BUTTERFLY GARDEN.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001015532-CHERRY TOSS.                             UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             195 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 237
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001015533-MULTI ICY TREATS PRINT.                UNKNOWN                    UNKNOWN               UNKNOWN
VAU001015534-FLIRTY POPS ET AL.                     UNKNOWN                    UNKNOWN               UNKNOWN

VAU001015535-BLUSHY MONKEY FACE ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001015536-FANDANGO PINK SWIM FLORAL.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015537-SWIMMING FISHY KISS.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015540-2010 TURTLE TOSS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015541-PATCHWORK PLAID TURTLE ET
AL.                                              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001015542-GOOD BOY TRICERATOPS ET AL.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015543-TOOTHY SHARK PRINT.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015544-PIRATE MAP TOSS.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015545-GHOST SHIP TOSS & PIRATE
SKULL TOSS.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015546-CRABBY SNAPPY PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015548-NAVY FLORAL STRIPES 2010.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015549-ELECTRIC FLORAL PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001015550-FORGET ME NOT SHARK TOSS.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015551-JIGGLY LOBSTER ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015591-CHERRY CONE PRINT ET AL.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015593-SHARK TEETH PRINT.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015594-SHARKS AND FISHIES PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015596-SEA TURTLE SWIM PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        196 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 238
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001015598-SEAHORSE WITH RUNCHING ET
AL.                                                 UNKNOWN                    UNKNOWN               UNKNOWN

VAU001015600-GIRAFFE WITH LASHES ET AL.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001015601-MISS SUNSHINE METALLIC ET AL. UNKNOWN                            UNKNOWN                      UNKNOWN

VAU001015602-MANGO TANGO FLOWER PRINT. UNKNOWN                                UNKNOWN                      UNKNOWN
VAU001015604-MISS INDEPENDENT SINGS.   UNKNOWN                                UNKNOWN                      UNKNOWN

VAU001015606-TRUCKER HAT MONKEY ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015607-WATERMELON SLICE PRINT ET
AL.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015609-SEAHORSE FLORAL PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001015714-HIPPO PALS #148403.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001017715-SPRING 2010 FAIRY COLLECTION.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017717-BLINGY BOUQUET PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017718-LEMON DROP MAXI PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017721-LEMON DROP MINI FLORAL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017723-STRAWBERRY BUNNY
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001017727-LAYERED BUTTERFLY ARTWORK. UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001017728-BABY MERMAID WITH FISHIES &
PRETTY MERMAID WITH WAND.                UNKNOWN                              UNKNOWN                      UNKNOWN


                                                        197 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 239
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001017731-BLUE FLOWER TILE PRINT & GEO
BLING FLOWER.                                       UNKNOWN                    UNKNOWN               UNKNOWN
VAU001017732-WELCOME TO THE WORLD
ANIMALS.                                            UNKNOWN                    UNKNOWN               UNKNOWN

VAU001017742-FROGGY AND FLOWERS TOP.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017743-PETITE CHERIE POODLE.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017745-PETIT GARCON PUPPY.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017749-CROC HEAD TEE; CROC WITH
BIRD; CROC AND GATOR TEE.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017752-SHARK SWIM TEAM.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017755-HEART TEXT GNM7458DK.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017757-GUITAR TEXT GNM7458BK.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001017982-WHALE JUMPER.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018075-BUTTERFLY GRAPHIC.                  UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001018076-MOMMY'S PRINCE CHARMING.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001018077-JL483 WHALE CONVERSATIONAL. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001018078-JL10 BOY WHALE ONE PIECE.   UNKNOWN                              UNKNOWN                      UNKNOWN

VAU001018080-JB866 MARLIN SWIM TRUNK.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018081-JB09 MARLIN HOODIE.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018082-I LOVE DAD AIRPLANE.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018083-JB10 HEARTBREAKER PUP.              UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        198 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 240
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001018085-JJ GOLF COURSE COLLECTION.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018086-SHORT STACK TURTLE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018089-NEWBORN GIRL; WINTER CAP
2009, ET AL.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018094-RETRO FLOWERS WITH
LADYBUGS & LARGE RETRO FLOWER PRINT.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001018095-KID GIRL: SPRING TRANS 2010.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018621-SKATE MONKEY PRINT.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018622-WAVING MONKEY, ET AL.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018623-HIBISCUS SHADOW PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001018624-BLUSHING BEIGE LEAF PRINT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018625-ELEPHANT PEANUT TOSS.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018627-ELEPHANT PARADE PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018628-RUFF DAY BULLDOG PRINT.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018629-GONE SURFIN' PUP PRINT.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018632-THURSDAY GATOR, ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018633-SUNNY JUNGLE PALS
CONVERSATIONAL.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018635-GIRAFFE, ELEPHANT & MONKEY,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001018636-JET IVORY FLORAL PRINT, ET AL. UNKNOWN                              UNKNOWN                   UNKNOWN


                                                         199 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 241
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001018637-CLEARWATER FLOWER COLLAR. UNKNOWN                                   UNKNOWN                   UNKNOWN
VAU001018638-BEADED BUTTERFLIES & BLINGY
BUTTERFLY.                               UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001018639-GIRAFFE FLOWER BUNCH PRINT
& HIGH PLACES GIRAFFE.                   UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001018640-PINK ELEPHANT FLOWER PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018641-WILD ONE ZEBRA &
EMBROIDERED PINK ZEBRA.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018642-G10-SUM-028 FLOWER
EMBROIDERY & G10-SUM-030 FLOWER
EMBROIDERY.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018643-GATORS BY THE WATER.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018644-HAPPY PINK GIRAFFES.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018835-JG09-EAS-001 GIRL (EASTER
2009)                                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018841-JL394 EASTER FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018845-JL09-EAL-012 TURTLE AND
RABBIT CARDIGAN.                                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001018851-JG516 EASTER PANT ROSE GIRL
(EASTER 2009) ; JG517 EASTER ROSEBUD STRIPE
GIRL (EASTER 2009)                                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001018857-JB09-SPC-001 UNLIKELY FRIENDS
& JB09-SPC-002 ARE WE THERE YET?           UNKNOWN                               UNKNOWN                   UNKNOWN


                                                         200 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 242
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001018865-BG09-SP2-006 FLUTTER-BY, ET
AL.                                                 UNKNOWN                    UNKNOWN               UNKNOWN

VAU001018866-A2343-2 SOCIAL BUTTERFLIES.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018867-L09-EAST-013, G1239-2 & L09-
EAST-017.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018871-G1238-1 EASTER FLOWER
BORDER & L09-EAST-018.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018939-A2378-2 GARDEN PARTY, G09-
EAST-004 WATERCOLOR FLOWERS & A2400-2
WOOD SPRITE DELIGHT.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018940-E1994-1 SPACE ROBOTS.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018941-GY09-SP2-008 B-E-D? DOES NOT
COMPUTE! ; GY09-SP2-010 ZZZ... SLEEP MODE ;
E1993-1 SLEEPMODE & GY09-SP2-009 3-2-1
BLAST OFF!!!                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018942-E1990-1 HOMERUN & E1991-1
BASEBALLS.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018943-L09-EAST-002 WHALE SIDE VIEW
; L09-EAST-020 WHALE WATCHER & G1243-4
TINY WHALE EMBROIDERY.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018944-BB09-SP2-008 LITTLE PUP
SKATEBOARD CLUB, ET AL.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018945-B09-SP2-004 FUTURE SK8
LEGEND, ET AL.                                   UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        201 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 243
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001018946-G1273-1 NEW CAR PRINT &
U558-1 VINTAGE CARS.                                UNKNOWN                    UNKNOWN               UNKNOWN

VAU001018947-WEATHERED HIBISCUS #6309BA.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018948-PROPERTY OF SOUTH BEACH
PREDATORS #6324 BF.                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018949-SURF DIVA #6307EA.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018950-SEAHORSE SURF COMPANY
#6506ANN.                                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018951-JB09-EAS-002 JACK RUSSELL
SWEATER ; JB09-EAS-001 JACK RUSSELL ONE
PIECE & JB09-EAS-009 TENNIS DOG.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018952-SNAIL WITH FLORAL SHELL, ET
AL.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001018953-SOME OF MY BEST FRIENDS ARE
IMAGINARY, ET AL.                                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001019472-BEETROOT FLOWER PATTERN.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019473-BEETROOT JUNGLE FRIENDS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019702-WALRUS COLLECTION: COOL
DUDE, WALRUS HEAD, A TON OF FUN, RECLINING
WALRUS.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019703-POLAR BEAR PRINT.                   UNKNOWN                      UNKNOWN                      UNKNOWN




                                                        202 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 244
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001019705-2008 CANDY COLLECTION:
UNBEARABLY CUTE GUMMY BEARS: BEARY
SWEET WITH GUMMY BEARS, LOLLIPOP WITH
BOW, MULTI CANDY PILE, THREE LOLLIPOPS TIED
WITH BOW, BREAKFAST LUNCH DINNER DESSERT
VERTICAL, BREAKFAST LUNCH DINNER DESSERT
HORIZONTAL, CORNER CANDY CLUSTER,           UNKNOWN                              UNKNOWN                   UNKNOWN
VAU001019708-WINTER1 2008 GIRL.             UNKNOWN                              UNKNOWN                   UNKNOWN

VAU001019709-PANDA COLLECTION: PANDA
ICON, PANDA ON SLED, SITTING PANDA WITH
PENGUINS, WALKING PANDA WITH PENGUINS.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001019712-DRESSING UP IS SUCH A TWEET.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019715-I MADE IT FROM SCRATCH.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019717-B08-WTR1-001.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019718-GIRL GINGERBREAD FAIRISLE, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019723-BRAND NEW GIRL.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019725-B08-GIFT2-002, ET AL.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019726-BG08-GIFT2-004, ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019727-BB08-GIFT2-007, ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019728-MULTI ANIMALS FOR BOYS.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001019730-SWEET DESSERT PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         203 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 245
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001019731-HOW HOT IS YOUR COCOA
PRINT.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VAU001019732-SNOW TRUCK SNOWMAN PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019734-L08-GIFT2-006.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019735-CANDY PARTY 2 -TWIG SNOW
(KNIT)                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019737-I'M NOT HYPER YET-PEACOAT
(KNIT)                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019738-L08-WINT1-012.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019739-L08-WINT1-024, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019741-JB08-GFC-005, ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019742-CB08-WTR1-004, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019744-CB08-WTR1-021, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019745-CG08-WTR1-006.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019746-CBG08-WIN1-002.                     UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001019747-CUTE CUPCAKE-DEEP PINK (KNIT)       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019748-CBB08-WIN1-002.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019749-CBB08-WIN1-007.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019750-CG08-WTR1-005.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019752-CG08-WTR1-013.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019753-CG163-1 FLOWER.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019754-UNICORN AND RAINBOWS
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001019935-GG204-1.                            UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        204 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 246
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VAU001019936-GARDEN SNAIL.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001019937-GG171-1 EASTER FLORAL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020370-DOG IN BONE TOSS.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020372-MOUSE AND CHEESE PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020373-CAT AND FISH TOSS.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020376-ELEPHANT PEANUT TOSS.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020380-WALRUS CONVERSATIONAL
JL383.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020383-KITTY CONVERSATIONAL JL380.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020384-JG08-GTC-011.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020389-H IS FOR HAPPY, ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020442-ASTRO POP FLORAL A2357-1.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020448-POP GOES THE DITSY A2363-1.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020449-BIG DAISY FLORAL JG492B.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020450-DAISY GRAPHIC JG09-SP2-003.               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020451-LITTLE DAISY FLORAL JG491B.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001020455-DINO ONE PIECE JB09-SP2-006,
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001020492-BOAT TEE JB09-SW1-003, ET AL. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU001020501-TSUNAMI PRINT CB292-1.        UNKNOWN                                  UNKNOWN                  UNKNOWN


                                                              205 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 247
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001020502-DINO IN THE CITY CBB115-1.                UNKNOWN                    UNKNOWN               UNKNOWN
VAU001021183-LINE ART WAVE & FLOWERS
6289AF.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001021190-MEOW MEANS I LOVE YOU
JML335.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001021234-CLOUD, STAR, HEART PRINT
KM578T.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022588-GIRAFFE SUMMER PRINT &
GIRAFFE LOVES BUTTERFLIES.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022676-ELEPHANT MONKEY TREES &
DADDY'S GOT MY BACK ELEPHANTS.                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022677-SEAWEED WATERCOLOR
FLORAL.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022679-2009 SEASIDE FRIENDS
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022681-MORE SWEET THAN SOUR &
LEMON CLEAN PRINT.                                     UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001022683-TURTLE APPLIQUE, DISTRESSED
PALMS, BIG KAHUNA & TURTLE REPEAT PRINT.               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022684-HAWAIIAN TURTLE PRINT.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001022685-BABY BOY SAFARI MONKEY
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001022686-BABY BOY LEAF MONKEY PRINT. UNKNOWN                                 UNKNOWN                     UNKNOWN



                                                             206 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 248
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001022688-SUMMER KID BOY REPTILE
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001022692-IN THE SUN COLLECTION.                 UNKNOWN                    UNKNOWN               UNKNOWN

VAU001022694-ELEPHANTS IN A ROW ALL OVER. UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001022697-MONKEY AROUND FLORAL
PRINT.                                    UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001022699-TROPICAL MADNESS PRINT.      UNKNOWN                             UNKNOWN                      UNKNOWN

VAU001022701-TROPICAL TWO COLOR FLORAL.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001022703-BABY GIRL SILLY MONKEY
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001022705-LITTLE HULA GIRL COLLECTION. UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001022707-HAWAIIAN PARTY PRINT - BIT OF
BLUE.                                      UNKNOWN                            UNKNOWN                      UNKNOWN
VAU001022708-SUMMER WATERCOLOR
BUTTERFLY.                                 UNKNOWN                            UNKNOWN                      UNKNOWN

VAU001022710-SUMMER VINE EMBROIDERY.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001022712-WHALE TOURS AND WHALE
JUMPING.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001022713-WHALE SWIM TRUNK.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001022715-HAND EMBROIDERY FLORAL
CARDIGAN.                                        UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        207 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 249
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001022716-NEIGHBORHOOD
CONVERSATIONAL.                                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU001022717-ELEPHANT CARDIGAN.                     UNKNOWN                    UNKNOWN               UNKNOWN

VAU001022719-MONKEY ADVENTURE SERIES.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001022720-STAMP PRINT.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023334-BE MINE MONKEY 19006.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023346-SUSHI PRINT 19016.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023369-FLOWER SCATTER, ET AL.              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001023376-FLORAL GRID A2344-1, ET AL.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023760-GRAY SHARK BUBBLE PRINT.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023762-WIDE EYED TURTLE PRINT.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023763-PLAID CLAW CRAB.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023774-COPEN BLUE FISH PRINT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023776-SHIFTY CRABS AND LOBSTERS
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023811-SHARK AND FISHIES PRINT &
SNEAKY SHARK.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023812-UNDERWATER VIEW.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023814-BLUE SHARK PRINT.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023815-SUMMER STOCK '10 SHARK
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001023819-FREE HUGS OCTOPUS & GREEN
OCTOPUS.                                         UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        208 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 250
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001023820-TOOTHY WHALE & WHALE
CROSSING.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023821-WIDE EYED LOBSTER PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023963-LADYBUG PRINT H233-1.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023971-ELEPHANT SERIES.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023974-ELEPHANT PRINT H231-1.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023977-SWEET PEA PRINT H234-1.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023985-SWEET WITH PEAS, ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023986-SEVEN ANIMAL BODYSUIT
SERIES.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023989-POODLE POCKET PAL, ET AL.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023990-HIBISCUS C1518-1.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001023996-YOU ROCK!, ET AL.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024085-ANTS IN MY PANTS, ET AL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024105-SPRING' 09 SHARK TOSS.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001024120-SEVEN SMILE BODYSUIT SERIES.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024130-I'M ON A ROLL, ET AL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024202-KISS ME MONKEY, ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024206-SUN KISSED SUN, ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001024211-DEER AND BUTTERFLIES, ET AL.              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001024217-GOLDFISH POLKA DOT PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001024218-GOLDFISH PRINT WITH BLING
BUBBLES.                                               UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             209 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 251
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001024219-SKULL SKETCH PRINT, ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001024220-PLAYFUL PUPPY, ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001025186-PRINCESS, SILLY, CUTIE.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001025197-CHARMER, I BITE.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001025216-C8 BABY SOUTHWEST
COLLECTION: RUFF! CHIHUAHUA, COUNTRY
ROCKING HORSE, COWGIRL KITTY, PURPLE PONY,
BEEFCAKE BULL.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001025219-BABY BOY ZOO COLLECTION:
GRRRR BEAR, BEAR HUG, BEAR TRACKS, BEWARE
OF BEARS!, LITTLE TOUGH GUY, RUFF 'N TUFF,
RHINO REPEAT, WANNA HUG?, CAN'T CATCH
ME!                                                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001025222-2008 BACK TO SCHOOL APPLES
COLLECTION: MIXED APPLE PRINT, THREE APPLES
KNIT, THREE APPLES WITH BITES, FIVE APPLES
EMBROIDERY, HALF STRIPED APPLE, PLAID
APPLE, LARGE/SMALL APPLE PRINT, SMALL APPLE
ARGYLE, LARGE APPLE ARGYLE.                 UNKNOWN                                UNKNOWN                   UNKNOWN




                                                             210 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 252
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001025223-BABY GIRL KITTY COLLECTION:
KITTY IN POCKET, PURR-FECT KITTY, KITTY WITH
BIRTHDAY CAKE, COOKIE - BISCUIT - PEANUT
KITTIES, CUTE KITTY FACE, WILL YOU LOVE ME
FUR EVER, KITTIES PLAYING WITH BOW, KITTIES
WITH CAKE PRINT, KITTY PAW APPLIQUE.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001025230-TRANS 2 2008 FRENCH
COLLECTION: FRENCH STOREFRONT, FRENCH
SCENE WITH TOWER, PETITE MADEMOISELLE
FRENCH PRINT, FRENCH OUTFIT, 'BORN TO SHOP'
GRAPHIC, FRENCH SCENE WITH MICE, FRENCH
MOUSE IN POCKET, FRENCH MOUSE WITH
FLOWERS, FRENCH MICE IN LOVE GRAPHIC.       UNKNOWN                              UNKNOWN                   UNKNOWN
VAU001025241-LITTLE TRAVELER PUP SERIES:
BANDANA PUP, SIDECAR PUP, WALKING
BANDANA PUP, PICKUP TRUCK PUP, PASSENGER
PUP.                                        UNKNOWN                              UNKNOWN                   UNKNOWN

VAU001025388-LITTLE TRAVELER PUPPY PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025394-PTB00782INT LITTLE BANDIT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025399-ROAD STOP DINER.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025403-TROMPE L'OEIL NECKLACE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025408-MOUNTAIN BIKE & MOUNTAIN
BIKE PARTS.                                       UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         211 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 253
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001025419-C8 STEREO COLLECTION:
CASSETTES, TURNTABLE SCREENPRINT, PLAY IT
LOUD CASSETTE TAPE ARTWORK, BRING THE
NOISE ARTWORK, NOISY DRUM KIT,
HEADPHONES PRINT, MUSIC CONTROL
ARTWORK, VOLUME CONTROL ARTWORK,
VOLUME CONTROL RETRO ARTWORK, MUSIC
NOTE ROCK PRINT, RECO                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001025424-GORILLA SPORTS, ALL STAR
FOOTBALL, LITTLE LINEMEN & HELMET TOSS.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001025427-2008 BACK TO SCHOOL BOW
COLLECTION: BOWS IN A ROW, LARGE PINK BOW
PRINT, MEDIUM BOW PRINT, MINI MULTI BOW
TOSS, BEADED LARGE BOW, LARGE BOW
INTARSIA, EMBROIDERED THREE COLORED
BOWS.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001025431-C8 BACK TO SCHOOL DISTRESSED
SPORT COLLECTION: TORTOISE, SPIDER W-EIGHT,
ALLIGATOR PLAY BALL, LACROSSE HAWK,
MUSTANG, TIGER SOCCER.                      UNKNOWN                                 UNKNOWN                  UNKNOWN




                                                             212 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 254
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001025433-C8 DOODLE COLLECTION: PEACE
& LOVE DOODLE, WISHING STAR DOODLE,
SHOOTING STAR DOODLE, NOTEBOOK DOODLE,
FUNNY FACES DOODLE, KITTY DOODLE, RABBIT
DOODLE, PEACE & LOVE PATCHES WITH DOODLE
HEARTS, SPORTS DOODLE, ROCK 'N ROLL
DOODLE, ENVIRONMENTAL DOODLE.             UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001025435-C8 COOKIE COLLECTION: COOKIE
STAR.                                     UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001025960-BABY GIRL, ET AL.            UNKNOWN                                UNKNOWN                   UNKNOWN

VAU001025961-A2710-1 SMALL TULIPS PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025962-G10-EAST-008.                        UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001025964-TURTLES AND TULIPS OH MY!            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025967-JG651B BIRD FLORAL.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025969-FROG ICON SWEATER.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025970-PLANE TOUR TREE, ET AL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001025971-ISLAND HOPPING TEE.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001026004-A1900-1 CROSS STITCH STRIPE
BRACKEN KID GIRL.                                 UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001026005-STITCHY FLORAL TOSS, ET AL.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001026007-BABY PINE NEEDLE TOSS.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001026009-GIRL WINTER LAYETTE 2007.            UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         213 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 255
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001026011-BOY WINTER LAYETTE 2007.               UNKNOWN                    UNKNOWN               UNKNOWN
VAU001026012-ANGEL SWEATER INTARSIA AND
HAND EMBROIDERY GIRL WINTER 2007.                   UNKNOWN                    UNKNOWN               UNKNOWN

VAU001026015-CANDY CANE SEQUIN PATCH.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026017-G07-GIFT2-014 KID GIRL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026020-CONFETTI SNOWDOT - ALMOST
AQUA.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026022-LET IT SNOW - BORAGE.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026025-BIG SNOWFLAKE TOSS
DINOSAUR BLUE.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026026-SNOWFLAKE BROCADE ALMOST
AQUA.                                            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001026030-SNOWY WALLPAPER - JET IVORY.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026033-SNOW BUNNY, ET AL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026034-G07-GIFT2-021, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026036-JB07-GFC-016 STRIPE ONE PIECE
GRAPHIC, ET AL.                                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026039-FIRE TRUCK SWEATER INTARSIA
WITH HAND EMBROIDERY, ET AL.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026042-TRAIN LONG SLEEVE, ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026043-LOVE JOY PEACE, ET AL.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026046-DEER TEE.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026048-PETITS PENGUINS, ET AL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001026049-JG07-GFC-013.                       UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        214 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 256
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001026052-HOLLY FLOWERS BRACKEN.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026076-JB915 SURF PINEAPPLE.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026078-BG07-GIFT1-027, ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026081-G07-GIFT1-046.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026083-G07-GIFT1-021, ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026087-BG07-GIFT1-032.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026091-G07-GIFT1-041, ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026097-BG07-GIFT1-002, ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026136-SUNSHINE SURF & PLAID
PINEAPPLE "SURF".                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026138-JJ SEASIDE COLLECTION.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001026203-ZEBRAS IN THE GRASS BORDER.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026204-FLAMINGOS IN LOVE.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026206-HI FRIEND! CRAB TEE.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001026209-JJ SUMMER SAFARI COLLECTION. UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001026211-JL518B SEAHORSE
CONVERSATIONAL.                           UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001026530-WILD LIME CITRUS PRINT.      UNKNOWN                                  UNKNOWN                   UNKNOWN

VAU001026532-SCENIC MONKEY WATERCOLOR
PRINT & WATERCOLOR MONKEY.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001026533-HULA MONKEY COLLECTION.                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001026534-BABY SCENIC MONKEY PRINT.                UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             215 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 257
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001026543-CITRUS DOT STRIPE.                       UNKNOWN                    UNKNOWN               UNKNOWN
VAU001026547-LETTUCE GREEN SEAHORSE
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001026548-SUMMER '10 OCEAN FRIENDS
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001026563-BLUE POPSICLE MERMAID PRINT. UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001026564-HACIENDA FLORAL PRINT &
HACIENDA BUTTERFLY.                       UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001026566-SUMMER '10 CITRUS
COLLECTION.                               UNKNOWN                               UNKNOWN                      UNKNOWN

VAU001026577-YIELD SILLY MONKEYS AHEAD.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001026578-RHINO AND BIRD & RHINO PALM
TREE PRINT.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001026579-YELLOW FLOWER BUTTERFLY
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001026580-DOGS AND BONES PRINT.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027041-FLOWER PATCH FC351.                      UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027047-SEASIDE CONVERSATIONAL.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027104-LG10-STUP-001, ET AL.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027105-BG10-STUP-023.                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027106-JG10-SU2-004.                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001027592-TOUCAN TRUNK SCENIC,
TOUCAN ISLAND PRINT & TOUCAN T-SHIRT
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            216 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 258
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001027594-BLUE TILE TURTLE.                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001027601-G SUMMER '10 ICE CREAM
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001027602-SUMMER 2010 ICE CREAM
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028264-HAPPY PINEAPPLE PRINT & SO
SWEET PINEAPPLES.                                      UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028265-COVE KHAKI FLORAL.                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028267-TIKI SCROLL PRINT.                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028268-HIGH SUMMER '10 FLORAL
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028269-HIGH SUMMER '10 BEACH FUN
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028274-OPALINE FLAMINGO PRINT &
PRETTY PINK FLAMINGOS.                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028277-ISLAND COLLAGE TEE.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028278-PALM TREES AND HUT & BABY
BELUGA PALMS.                                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028279-COVE KHAKI PALM LEAVES.                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028281-LITTLE ANIMAL LION, ET AL.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028284-CHOCOLATE DINO PRINT.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028285-MONKEY SOLO PRINT, ET AL.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028288-CURLY TAIL MONKEY PRINT, ET
AL.                                                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028290-WATCH OUT GATOR.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001028291-SILLY OCTOPUS PRINT.                      UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             217 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 259
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001028296-UNDERWATER FRIENDS.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU001028298-THREE FISH PRINT, ET AL.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU001028335-CG378-1 BW FLORAL.                       UNKNOWN                    UNKNOWN               UNKNOWN

VAU001028336-FLORAL PEACE SIGN 7922CW. UNKNOWN                                  UNKNOWN                      UNKNOWN
VAU001028338-KISSING FISH WITH HEARTS. UNKNOWN                                  UNKNOWN                      UNKNOWN
VAU001028339-DREAMY HORSE WITH FLOWERS
, ET AL.                               UNKNOWN                                  UNKNOWN                      UNKNOWN

VAU001028344-FLOWER NECKLACE 7922AW.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001028981-HEART PICKSTITCH.                        UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030660-BIG GRIN SILLY MONKEY.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030665-TRANS CAP PUP PRINT.                     UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030667-MONKEY IS ONE & MONKEY IS
TWO.                                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030669-DOE-EYED PUP COLLECTION.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030676-TRANS CAP 2010 DINOWEAR
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030677-BLACK AND WHITE DOG
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030678-PINK FLUFF RETRIEVER PRINT &
RETRIEVER WITH PINK BOW.                              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030705-BIRTHDAY GIRL CUPCAKE.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030707-WHAT'S UP PUP.                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001030728-TRANS CAP 2010 SWEETSWEAR
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            218 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 260
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001030733-POPPY POLKA DOT COLLECTION.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001030735-RED POPPY MULTI PRINT & RED
POPPY PRINT.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001030737-LITTLE DOG WALKER.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031432-TRANS CAP '10 BOUQUET
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001031435-LIONS IN FLOWERS COLLECTION.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031436-I DIG BONES TEE.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031437-ROSIE'S APPLIQUE.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031439-CUPCAKE BODYSUIT.                    UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001031440-MONKEY CONVERSATIONAL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031441-BOY PINEAPPLE TEE.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031448-TRANS CAP 2010.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031449-HIGH SUMMER 2010.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031454-SHAKIN' THINGS UP.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001031499-TROPICAL TURTLE PATCHWORK
& TROPICAL FLORAL PATCHWORK.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001031500-HIGH SUMMER 2010, ET AL.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001033719-RUGBY HOODIE PATCH & LET'S
PLAY DOG.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001033721-FAIRY CASCADE GRAPHIC &
WISHES COME TRUE FAIRY GRAPHIC.                   UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         219 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 261
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001033722-NATURAL LIFE DEER 6934EF.                UNKNOWN                    UNKNOWN               UNKNOWN
VAU001033723-SECRET FAIRY GARDEN
AT270512.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001033725-ECO OWL VB240.                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001033726-SCRATCHY FLORAL PRINT D4389. UNKNOWN                               UNKNOWN                      UNKNOWN

VAU001033808-JL542 DINO CONVERSATIONAL.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001033809-JL557 NEW KITTY TOILE.                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034109-WAVING COWBOY.                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001034110-BULL AND HORSESHOE PRINT.                UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001034111-BADGE AND BRONCO PRINT.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034112-TUTU CHIHUAHUA TRIO & TUTU
GIRL TRIO.                                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034113-HEART PUP COLLECTION.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034114-BN BOY 1ST YEAR ANIMALS.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034115-LONGHORN STRIPE.                         UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034116-SPACE CREATURE PRINT.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034117-PUP PAWS AND DOGHOUSE
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034118-SWEET AS SUGAR.                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001034130-BN BOY STAR STEGO PRINT.                 UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001034131-BNO ROCKING HORSE PRINT.                 UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            220 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 262
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001034132-BNU DOTTY ELEPHANT PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034133-SKATEBOARD DOGS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034134-PARFAIT PINK ZEBRA PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034523-A2771-1 SWEET LEAF FLORAL
PATTERN & SWEET LEAF KERCHIEF.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034524-SWEET LEAF SWEATER STRIPE &
SWEET LEAF SWEATER STRIPE 2.                      UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001034539-CASTLES IN THE CLOUDS PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034540-BTS1 LILAC TAPESTRY.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034542-LILAC SCENIC HORSE PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001034543-A2773-3 PASTEL LILAC PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034544-PUPPY TOILE PRINT.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034545-A2774-1 CHOCO BROWN
FLORAL.                                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034549-BN GIRL HEART PUP PRINT.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034550-BG SWEET LEAF HORSES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034552-PEACE, LOVE & HORSES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001034555-BNU 1ST YEAR ANIMALS.                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001034556-DOTTY ELEPHANT COLLECTION.           UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         221 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 263
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001034558-BTS1 BABY COWBOY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001034559-STAR STEGO COLLECTION.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001034560-BEAUTY SLEEP KITTY.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001034562-BN GIRL 1ST YEAR ANIMALS.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001034563-C8 PUPPY DOG PRINT & LITTLE
BRO PUPS.                                             UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001035041-COWBOY HORSESHOE PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035042-PUMPKIN BAT PRINT.                       UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001035043-PARFAIT ZEBRA COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035045-PEACOAT KITTY PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001035432-I HEART KITTIES COLLECTION.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035433-SMART KITTY WITH GLASSES &
SITTING KITTY.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035434-A2791-1 PEACOAT FLORAL
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001035435-PINK PUP AND FLOWER PRINT.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035436-AURORA PINK PATCHWORK
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035840-CUTE PREP COLLECTION.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001035841-KITTY CANDY CORN PRINT &
TRICK OR TREAT KITTEN.                                UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            222 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 264
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001035842-HAPPY LITTLE DINO COLLECTION.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001035843-COWBOY AND BULL PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037341-EB224-1 RACCOON PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037343-C1961-1 DINO CAMO.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001037344-EB226-1 BEAR TRACKS PRINT.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037345-EG196-1 HALLOWEEN KITTY
PRINT & HALLOWEEN KITTY DUO.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037353-CG459-1 FLORAL PRINT.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037355-EB217-1 2010 HALLOWEEN
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001037356-EB218-1 MONSTER BASH PRINT. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001037369-A2835-1 ICE BLUE FLORAL PRINT
& UG208-1 ICE BLUE FLORAL PRINT 2.         UNKNOWN                               UNKNOWN                   UNKNOWN

VAU001037370-A2837-1 GOLDEN OCHRE DITSY. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001037371-A2887-1 JAVA BEAN FLORAL 2.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001037372-CG434-1 DITSY PLUM FLORAL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037373-CG424-1 PLUM FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001037377-GG229-1 LIL SNOW LAMBS
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         223 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 265
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001037559-FALL '10 BOY HALLOWEEN
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU001037560-PETITS ELEPHANTS COLLECTION. UNKNOWN                             UNKNOWN                      UNKNOWN

VAU001037561-PANDA PALS & PANDA DOTS.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037562-ROCK PRINCESS.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037564-FUZZY BROWN BEAR & BEARY
CUDDLY.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037565-HUGGABLE FUZZY BEAR.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037566-HOO'S THERE OWLS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037567-NUTTY HEDGEHOG.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037568-FLOWERED UNICORN.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037569-WATERCOLOR BUTTERFLY LOVE
& NATURAL BEAUTY HEDGEHOG.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037570-FALL 1 2010 DRAGON
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037571-BABY BOY CRITTERS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037572-BAD HAIR MONSTER & THREE-
EYED NECKTIE MONSTER.                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037575-GG226-1 PETITS ELEPHANTS
CONVERSATIONAL.                                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037576-GIRL '10 HALLOWEEN
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001037577-NB MOOSE COLLECTION.                UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        224 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 266
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001037590-CHOMPY DINOS.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU001037593-BB BEAGLE COLLECTION.                    UNKNOWN                    UNKNOWN               UNKNOWN
VAU001037596-SHOPPING GIRL.                           UNKNOWN                    UNKNOWN               UNKNOWN

VAU001037698-SHOE LOVE & TRAVELING GIRL.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037699-A2853-1 BALLET FLAT PRINT &
A2923-1 DARK BALLET FLAT PRINT.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037700-CUTEST IN THE PATCH & CUTIE
PIE SLICE.                                            UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001037702-BG CUTIE OWL COLLECTION II.              UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001037703-BG CUTIE OWL COLLECTION I.               UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001037716-PRIMA BALLERINA COLLECTION.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037719-BLINGY BALLERINA.                        UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037721-BALLERINA MONKEY PRINT.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037730-BALLERINA MONKEY
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001037731-POODLE BLOUSE.                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001037732-LIL SNOW LAMBS COLLECTION. UNKNOWN                                 UNKNOWN                      UNKNOWN
VAU001037734-SKULL OF BATS & EB221-1 BATS
PRINT.                                    UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001037735-PEACOCK COLLECTION.          UNKNOWN                               UNKNOWN                      UNKNOWN



                                                            225 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 267
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001038138-HERE COME THE BEARS 22033.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038139-DOG HIDING IN PUMPKIN &
FRIGHTFULLY CUTE.                                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038140-JJ RACCOON AND PALS & JJ BABY
RACCOONS.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038141-JJ TRICK OR TREAT PUPS & JJ
CUTEST IN THE PATCH.                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038142-BIRD ON MUSHROOM.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038154-DADDY'S COWGIRL PRINT &
VIOLET HORSE PRINT.                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038155-COWGIRL EMBROIDERY
PATTERN.                                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038159-PLAID BASSET HOUND & PUPPY
DOG EYES.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038162-NB ROSE SCALLOP PATTERN.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038163-NB TEDDY BEAR TOILE.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038165-KG10 POODLE COLLECTION.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038166-KG POODLE PRINT.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038168-STOCKING CAP PENGUINS.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038173-BG POODLE PRINT.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001038179-BG POODLE COLLECTION.                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001038198-BG POODLE PALS CAMEO PRINT. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001038199-DOG AND WALKER SILHOUETTE
PRINT.                                   UNKNOWN                                 UNKNOWN                   UNKNOWN


                                                         226 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 268
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001038201-HOLIDAY LAB COLLECTION.                UNKNOWN                    UNKNOWN               UNKNOWN

VAU001038204-OOH LA LA BLINGY COLLECTION.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039358-PUGS WITH NECKTIES
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039886-ICE SKATE PENGUINS.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039889-C8 YETI COLLECTION.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039908-SKATING NY GIRL & SNOWFLAKE
SKATE.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039909-CG429-1 MULTI DOT.                  UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001039937-JG706 SLEEP ANGEL PRINT ET AL.      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039938-SKI SWEATER ET AL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039942-SKI PATCH ET AL.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039944-LOVE DOGS.                          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001039945-JL563B PENGUIN PRINT ET AL.         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001039950-SNOWMAN SOCK PRINT ET AL.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001039952-POLAR BEARS WITH TRACKS ET
AL.                                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040543-BG10 HEART SCROLL
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001040548-UG212-1 SNOW BUNNIES PRINT. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001040549-PINK FLAMBE PANDAS.         UNKNOWN                              UNKNOWN                      UNKNOWN


                                                        227 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 269
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001040550-SEASONAL SNOW FUN
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU001040553-BG SKATING FUN COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040554-EG222-1 SANTA PJ PRINT.             UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001040555-EG215-1 SNOWGAL PJ PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040556-EG216-1 GINGY GAL PJ PRINT &
EG218-1 GINGY BOY PJ PRINT.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040557-2010 BGKG SEASONAL SWEATER
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040558-A2878-2 JAVA BEAN SNOWGAL
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040559-BG10 SNOW BUNNIES
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040560-A2917-1 CHOCOLATE SCALLOP
FLOWER PRINT.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001040561-A2877-1 JAVA BEAN HEART
FLOWER PRINT.                                    UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001040562-A2873-1 SCALLOP SCROLL PRINT. UNKNOWN                            UNKNOWN                      UNKNOWN
VAU001040563-KG10 HEART SCROLL
COLLECTION.                                UNKNOWN                            UNKNOWN                      UNKNOWN

VAU001040564-GIRLS' SKI CLUB COLLECTION.         UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        228 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 270
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001040567-GG236-1 SNOW BIRDS PRINT &
KISS ME SNOW BIRDS.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040571-NEWBORN SNOW BIRDS BIB &
GG233-1 BLUE SNOWFLAKE PRINT.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040573-LG10-SEAS-007 NEWBORN
SWEATER STITCH.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040575-A2848-1 WILD FLOWER PRINT &
A2850-1 AURORA STAR PRINT.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040576-KG10 MOUNTAIN FUN
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040579-SNOWMAN PJ PRINT.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040582-KB10 DINO COLLECTION.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040583-BB10 DINO COLLECTION.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040584-NB PANDA COLLECTION.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040636-NUTCRACKER PJ PRINT.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001040649-SANTA PJ PRINT.                           UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045536-WATERCOLOR IRIDESCENT KITTY
& WATERCOLOR IRIDESCENT FLOWERS.         UNKNOWN                                    UNKNOWN                  UNKNOWN
VAU001045565-PJ ROBOT PRINT.             UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001045567-HAPPY ELEPHANT COLLECTION.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045571-WINTER10 KITTEN COLLECTION. UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001045573-GOOGLY CRITTERS COLLECTION. UNKNOWN                                    UNKNOWN                  UNKNOWN


                                                             229 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 271
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001045577-SKATE BOLT PRINT.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045579-PJ DRAGON.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045580-CHILLIN' PENGUINS PRINT.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045581-WINTER CRITTER PRINT.                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001045583-SNOWBOARD BROWN BEAR.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045584-SKI MOOSES.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045585-GB336-1 TINY ELEPHANT PRINT
& MAMA AND BABY ELEPHANTS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045586-TUMBLING MONKEYS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045587-POLAR PALS COLLECTION.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045588-DAD AND BABY PENGUIN &
STOCKING CAP PENGUIN.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045589-RESCUE PUP PRINT.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045591-RESCUE PUP COLLECTION.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045592-RESCUE TEAM PRINT.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045593-FLUFFY BUNNIES & FLUFFY
BUNNY.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045594-FLUFFY DOG WITH RED BOWS &
FLUFFY DOG WITH GLASSES.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045595-C8 GIFT 10 HOLIDAY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001045596-BUBBLEGUM MONKEYS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             230 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 272
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001045760-KG WINTER 10 PENGUIN
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045761-SNOWFLAKE STARDUST &
STARDUST POLAR BEAR.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045762-A2960-1 TWIG SNOW PENGUIN
PRINT & A2962-1 SNOWFLAKES.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045763-KG WINTER 10 SWEATER
STITCHES.                                              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045764-A2957-1 PENGUIN PAL PRINT.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045767-CUTIE PANDA COLLECTION.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045768-GG245-1 WHIRLPOOL BLOSSOM
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045769-ICE SKATE GIRL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045770-NB TINY ELEPHANT & ELEPHANT
HAT.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045771-SNOWFLAKES AND BUNNIES.       UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU001045773-EJL577 WINTER OWL PRINT & SKI
POLE OWL.                                  UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU001045787-SPOTTY DOGGY COLLECTION.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045788-A2950-1 DOGGY SWEATER PRINT
& A3032-1 BLUE DOG SWEATER PRINT.        UNKNOWN                                    UNKNOWN                  UNKNOWN



                                                             231 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 273
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001045789-JG707B BOLD SNOWFLAKE
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045790-BG WINTER 10 SWEATER
STITCHES.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045792-GG243-1 BUBBLEGUM
MONKEYS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045793-TOP HAT PENGUIN & TOP HAT
TRIO.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045795-PENGUINS AND PALS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045796-JJ MOOSE COLLECTION.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001045797-DOGS IN SWEATERS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001045803-BG WINTER FAIRY, SNOWFLAKE
WING PATTERN & KG SEQUIN SNOWFLAKE.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001047555-SUMMER '10 FISHBONES
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001047824-MULTI JEEP TOSS.                          UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001050963-A2984-1 HAPPY DAISY PRINT.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001050965-A7AA3-WHALE AND PIRATE KID
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001050966-1301F-FLOATING FROG ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             232 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 274
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001050968-A3038-1 SILVER LINING PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050969-5F6E6-SILVER LINING CLOUD ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001050975-1B1BE-LITTLE GIRL HUGS ET AL.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050976-GIRL IN TULLE SKIRT.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050978-SPARKY PUP ET AL.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050980-0239C-ROCK DINO.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050982-A3042-1 FROGS IN BOOTS.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050984-A2999-1 PEACOAT PRINT.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050986-HIGH MAINTENANCE GIRAFFE ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001050987-ALLIGATOR ISLAND ET AL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051005-JL574B PUPPY
CONVERSATIONAL.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051006-PLAID PUP ET AL.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051009-C2015-1 ILLUSION PRINT.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051011-D1197-1 CHOCOLATE SWIM
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051013-BEAR HUGS.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051015-I'M A BLAST! ET AL.                  UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001051016-CHECKERED HAWAIIAN PRINT.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051017-D1198-1 FISHIES ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001051018-JB1039 ALLIGATOR PRINT.              UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         233 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 275
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001051262-JG703C WATER COLOR DOT
PRINT.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VAU001051859-JG-VLT-002 DADDY'S VALENTINE.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001051861-JG10-STR-002 MON CHAT.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001053560-8581HF SNOWBOARDER.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001053561-8581LF HOCKEY PLAYER.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001053562-24014 SKULLS, STARS AND
SKATEBOARDS PRINT.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001053563-240J9 SKATE SKELETONS.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054242-MAKSIM THE BEAR
LUMBERJACK.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054243-JG732B SWIM 3 BUTTERFLIES
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054269-EG262-1 DAISY PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054297-WATERCOLOR BUTTERFLIES &
BUTTERFLY EMBROIDERY.                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054301-UG237-1 STRAWBERRIES.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054303-A3020-1 PAINT BRUSH
SPLOTCHES.                                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054306-GREY KITTEN & I LOVE GREY
KITTIES.                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054309-SEAHORSE SWIM PRINT.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054313-BG11-SP1-026 KISSING FISH &
BLINGY ANGEL FISH.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001054314-SP1 '11 EMBROIDERY.                 UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        234 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 276
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001054318-SURFING DOG.                              UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054319-PUP IN SHADES.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054320-SKATEBOARDER TURTLE &
TURTALLY AWESOME.                                      UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054330-C2088-1 SWIM GRAPHIC.                     UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001054331-C2134-1 PALM SWIM GRAPHIC.                UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001054332-SP '11 SPACE STUFF COLLECTION.            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054333-A3015-1 GEO PATTERN & A3016-
1 POPTART BLUE PATTERN.                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054334-MERMAID & SEAHORSE
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054335-GREEK ISLES COLLECTION.                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054336-SP2 '11 ULTRAMARINE & GEM
EMBROIDERY.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054338-NB '11 FLAMINGO FLORAL
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054339-PRETTY FAB COLLECTION.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054340-KITTY CAT PJ PRINT & WHITE
KITTY.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054342-UG241-1 BUBBLEGUM GOLDFISH
& PINK GOLDFISH.                                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054343-UG240-1 SEAHORSE LOVE.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054345-GATOR ON THE FAIRWAY
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             235 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 277
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001054347-UB282-1 PIRATE SHIPS.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054363-CG497-2 REACTIVE PRINT.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054364-CG563-1 ELEPHANT PRINT &
LOVE MOMMY TONS ELEPHANTS.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054365-JEWELED LADYBUGS.                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054367-JG11-EAS-002 GIRL ON FLORAL
SWING.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001054368-A3018-1 MEDALLION PATTERN &
G11-SP2-011 DISCHARGED PRINT.                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054370-JL11-EAL-001 ELEPHANT & JL11-
EAL-004 ELEPHANTS.                                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054371-JJ BOY RHINO AND FROG
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054372-BEE CLOVER.                               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054374-GREEN BEETLE.                             UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001054507-D1245-1 MARLIN SWIM PRINT.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054510-BLUE DINO.                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054512-D1248-1 WHALE DUDE PRINT &
WHALE DUDE.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054514-DOG TRICKS TEE.                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054515-JB1073B CRAB PRINT.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054517-JL585 BUTTERFLY GEO &
BUTTERFLY RIBBON EMBROIDERY.                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054519-JL589B TURTLE GEO.                        UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             236 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 278
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001054520-JG719B GRAPHIC TULIPS.                    UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054521-JG720 POPPIES.                            UNKNOWN                    UNKNOWN               UNKNOWN
VAU001054523-SPRING '11 STRAWBERRIES
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054525-A3012-1 WATERCOLOR
SPLOTCHES.                                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054528-GOOD TO BE GREEN
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054529-BG11-SP1-027 EMBROIDERY.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054531-G11-SP1-021 CORAL PRINT.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054533-C8 WATERCOLOR FLOWERS.                    UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001054534-CG490-1 FLORAL PANEL PRINT.               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054538-BRAVE LION & BUSY BEE.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054541-C8 SILLY BUG COLLECTION.                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054543-A3009-1 FLORAL PRINT.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001054544-EG259-1 FLORAL SLEEPWEAR
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001055831-A3019-2 FLOWER PATTERN.                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001055832-GOOGLY CRAB, ET AL.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001056915-SYL0003573 RV SUNRISE IN
PARIS.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001056917-A3026-1 FAIRWAY DAISY PRINT. UNKNOWN                                UNKNOWN                     UNKNOWN
VAU001056918-GG265-1 PASTEL FLORAL.       UNKNOWN                                UNKNOWN                     UNKNOWN
VAU001056920-SP2 '11 DAISY PRINTS.        UNKNOWN                                UNKNOWN                     UNKNOWN


                                                             237 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 279
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001056946-BALLERINA BUNNIES &
BALLERINA BUNNY.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001056949-GIRL WITH PAINTBRUSH.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001056954-EASTER '11 SOCIAL BUTTERFLIES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001056958-ART GIRL ON BICYCLE.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057101-BUNNY EARS PUP & BOW TIE
PUP.                                                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001057116-DADDY'S LOVE BUG, BUTTERFLY
HOVERS, LG11-EAST-003 FLORAL EMBROIDERY.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057526-SVAC 2011 BIG DREAMS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057528-SVAC GOODIES SLEEPWEAR
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057530-C8 SPB11 SCREEN PRINT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057535-A3029-1 CLEAR SKIES FLORAL,
A3031-1 FLORAL, A3096-1 FLORAL PRINT, BG11-
SVAC-017 DRESS FRONT FLORAL, G11-SVAC-001
FLORAL PRINT.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057538-UG265-1 FRONT FACE
FLAMINGOS.                                            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001057539-JJ SWIM 11 FISH COLLECTION.              UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            238 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 280
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001057540-JG717 PINK POPPY SWIM PRINT.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057541-KG SVAC 11 GONE SURFING
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057545-JB1075 FISH PRINT.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057546-JJ SPRING2 11 SAIL & SHORE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057549-JG728 SUMMER 1 FLORAL &
SUMMER PALM AND FLOWERS.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057550-JG730 SUMMER 1 DAMASK.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057551-JL600B UNDER THE SEA PRINT &
PUFFER FISH.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057553-UG266-1 FUCHSIA FLORAL.              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001057555-BG SUMCAP ZEBRA COLLECTION. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001057556-SEA LIFE COLLECTION.        UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001057558-GECKO BEACH CLUB
COLLECTION.                              UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001057567-TOM CODY 656-896 BUTTERFLY.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057582-C8 SB11 AQUATIC CREATURES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057584-C8 GYPSY PINK CRITTER
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001057585-C8 SMR1 SCREEN PRINT
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         239 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 281
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001057586-DAYDREAM OCTOPUS & FEED
ME SHARK.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057589-C8 SMR1 PINK FLORAL
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057591-NBG SVAC 11 GOLDFISH
BUBBLES COLLECTION.                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001057592-CG538-1 HUMMINGBIRD FLORAL
& HUMMINGBIRD.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060271-A3084-1 PANEL PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060276-KNOW STUFF CATERPILLAR, ET
AL.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060277-PLAID LICHEN GECKO, ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001060278-HAWAIIAN BIG FLORAL, ET AL.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060279-UB292-1 PUPPY PRINT.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060282-BUTTERFLY FLOWER MOTIF, ET
AL.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060289-O-FISH-ALLY CUTE, ET AL.                 UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001060290-A3240-1 STREAKY PRINT, ET AL.            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001060291-EB299-1 RHINO PRINT, ET AL.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060292-JAFFA TIGER, ET AL.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060294-BEST FRIENDS HIPPO, ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001060297-GB375-1 ALLIGATOR PRINT, ET
AL.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            240 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 282
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001060302-UB289-2 LEAFY TIKI PRINT, ET AL.     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060305-BIG CHIEF, ET AL.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060309-UB291-1 SWIMMY TURTLES.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060312-UB301-1 SHARK PRINT.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060315-UG288-1 FANDANGO PINK
LADYBUGS.                                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060320-CANDY BLUE BUTTERFLIES, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060493-TIKI PRINT, ET AL.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060494-C2138-1 GOLDEN CORAL PRINT,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001060496-FAIRY OVER FLOWERS, ET AL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060497-GG270-1 NBG SUM 11 FLORAL,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001060498-EB303-1 IGUANA PRINT, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001060499-KB COBRA, ET AL.                     UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001060500-GG269-1 ORANGE PEEL FLORAL. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001060501-ONE BLINGY ELEPHANT, ET AL.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001062952-'08 HOLIDAY SCOTTIE DOG
COLLECTION II: IT'S RUFF BEING CUTE!              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001063890-JL10EAL GOOSE OVERALL.               UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         241 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 283
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001063891-TURTLE GRAPH PRINT.                       UNKNOWN                    UNKNOWN               UNKNOWN
VAU001064164-LITTLE LOVE BUG, ET AL.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU001064448-JG762 SUMMER 3 FLORAL &
JG11 FLORAL BORDER.                                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064450-KG STUP 11 PALM BEACH
PARADISE COLLECTION.                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064453-JG736 LEMON PRINT & JJ
GELATO CART.                                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064455-GG271-1 WHIRLPOOL VENICE
PRINT, CIAO BELLA KITTY, CIAO BELLA KITTY WITH
HAT.                                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064456-A3068-1 SCALLOP PRINT.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064458-GIRL STUP 11 SLEEPWEAR
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064461-JJ ALLIGATOR HIPPO SAFARI
CARDI.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064463-JJ PINK SPOTTED GIRAFFES.                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064475-JL609B SAFARI FLORAL.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064476-JL630 DITSY FLORAL.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064477-CG630-1 MULTI IKAT.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064478-GIRL HISU 11 OCEAN FUN
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064479-KG HISU 11 SUMMER FUN
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001064560-HISU 11 BREAKFAST BUNCH
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             242 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 284
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001064562-RASPBERRY BUTTERFLIES.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU001064566-C8 SUMMER 11 CRITTER
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU001064568-JJSUM311 SHARK COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001064589-CG553-2 TROPICAL PRINT.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001064592-UB296-1 ROBOT PRINT & BB11-
STUP-017 ROBOT.                                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001064594-ONE-EYED MONSTER & THREE-
EYED MONSTER.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001064604-D1315-1 FOOTBALL FISH PRINT &
UB297-2 FOOTBALL FISH PRINT.                     UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001064612-D1290-1 OCTOPUS PRINT,
ELECTRIC JADE OCTOPUS & OCTOPUS WITH SHIP.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001064614-BB HIGH SUM BIG FISH LITTLE
FISH COLLECTION.                                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065237-ISLAND CUTIES, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065238-EB312-1, ET AL.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065239-SHORT STUFF, ET AL.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065240-A3048-1 PALM PRINT.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065241-KB FOOTBALL FISH SKETCH, ET
AL.                                              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001065242-A3057-1 CHUNKY FLORAL PRINT. UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001065243-A3050-1 FLORAL PRINT.        UNKNOWN                             UNKNOWN                      UNKNOWN


                                                        243 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 285
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001065244-A3046-1 CORAL KISS PRINT.              UNKNOWN                    UNKNOWN               UNKNOWN

VAU001065245-JJ SUMMER 11 ELEPHANT, ET AL.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065246-NB SUMMER 11 HAPPY PELICAN,
ET AL.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065247-CHECKERED WAVE PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065248-SURF'S UP MONKEY.                   UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001065249-GB379-1 CHOMPY FISH PRINT.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065250-EB313-1 STING RAYS.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001065251-UB293-1 LITTLE DRAGON PRINT.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065252-C2124-1 BLUE NIGHTS DRAGON
CAMO, ET AL.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001065253-MUSCLE MAN CRAB, ET AL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001068435-CROCODILE ALERT.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070411-KG BTS '11 ART SCHOOL PANDA
COLLECTION 2 (2011)                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070413-BG BTS '11 PANDA COLLECTION
(2010)                                           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001070414-WIGGLING GECKOS & LIL' GUY.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070415-JL637 SHEEP PRINT.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070417-BG HAPPY BEE COLLECTION 2
(2011)                                           UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        244 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 286
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001070419-BLUE SATIN ROSE & ROSE TANK
PATTERN.                                            UNKNOWN                    UNKNOWN               UNKNOWN

VAU001070427-JG746B INSIGNIA BLUE PRINT.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070438-KG BLINGY BEE COLLECTION 2
(2011)                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070478-GG290-1 MULTI PRINT & GG292-
1 TURTLE GREEN PRINT.                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001070479-KG BLINGY BEE COLLECTION
(2010)                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071096-BG BTS '11 PANDA COLLECTION
2 (2011)                                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071105-NB BTS 11 SWEET PEA
COLLECTION (2010)                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071108-BTS1 BRAND NEW TOY BLOCKS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071110-KG BTS '11 ART SCHOOL PANDA
COLLECTION (2010)                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071114-NB BTS '11 SWEET PEA
COLLECTION 2 (2011)                              UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001071156-BB JR. DETECTIVE COLLECTION.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071158-A3320-1 JET IVORY FLORAL
W/YELLOW & A3105-1 JET IVORY FLORAL.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001071159-BG HAPPY BEE COLLECTION
(2010)                                           UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        245 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 287
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001071160-TRAP 11 BIRTHDAY GIRL
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001071161-A3296-1 BLACK FLORAL.                  UNKNOWN                    UNKNOWN               UNKNOWN

VAU001071162-COOL TO BE 2 & ROCKS TO BE 4.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075370-PLAID BELLY OWL.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075371-POLKA DOT HEDGEHOG.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075372-C8 NB FALL 2 SCREENPRINT
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075392-BTS2 HOMECOMING KITTY
COLLECTION 2 (2011)                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075488-KB SMOKED PEARL DRAGON &
KB BLUE SHADOW DRAGON.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075490-KB DRAGON ACADEMY
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075492-EB334-1 ROBOT PRINT & BEEP!
BOP! ROBOTS.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075494-BG FALL 11 FLORAL CRITTER
COLLECTION (2010)                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075517-BG FALL 11 FLORAL CRITTER
COLLECTION (2011)                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075518-GYM GIRL 2011 HALLOWEEN
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001075538-A3284-1 JAVA BEAN FLORAL.           UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        246 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 288
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001075539-KG FALL 11 WHOOOO'S
FABULOUS? COLLECTION.                                UNKNOWN                    UNKNOWN               UNKNOWN
VAU001075540-GYM GIRL FALL 11 LOOKING
CUTE KITTIES COLLECTION.                             UNKNOWN                    UNKNOWN               UNKNOWN

VAU001075543-BG FALL 11 YORKIE COLLECTION. UNKNOWN                            UNKNOWN                      UNKNOWN

VAU001075544-KG FALL 11 PUG COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001075548-EG332-1 COOKIE DOTS ET AL.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075550-EG317-1 TEA PARTY PRINT.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075553-EG313-1 TEAPOT PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075556-DREAM BOT.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075560-RISE AND SHINE CLOCK.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075562-GOOGLY HEDGEHOG.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075563-C8 FALL 11 SMORES BEAR
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001075567-C8 HALLOWEEN 11 COLLECTION.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075569-C8BG FALL 11 EGGPLANT
ORANGE COLLECTION.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075617-C8BG FALL 11 CUPCAKE
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075618-BLINGY BALLERINA & TWIRL
SING REPEAT KITTY.                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075619-HALLOWEEN PALS STACK.               UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        247 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 289
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001075621-PINK EVERYDAY GIRL & ROSE
GIRL.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075622-NORSE BLUE OWL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075623-C811 HOLIDAY SCREENPRINT
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075713-GG302-1 MUSH MOUSE PRINT &
MOUSE BOOTIES.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075714-BB FALL2 11 DRAGON
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075715-CANDY BELLY MONSTER.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075716-HEDGEHOG SIDEKICKS & MY
TURF HEDGEHOG.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075717-FALL 11 CREEPY CRAWLERS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075718-NB 2011 MUSH MOUSE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075719-MR. PERSONALITY SKUNK.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075720-PINK GIRAFFE KISS.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075721-NB 2011 SWEATER PUP
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001075722-CG FALL 11 FLORAL COLLECTION. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU001075723-FALL 11 WIDE-EYED CRITTER
COLLECTION.                                UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU001075724-A3329-1 RUFFLED LEAVES PRINT. UNKNOWN                                  UNKNOWN                  UNKNOWN


                                                             248 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 290
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001075725-NB 2011 ICE PINK GIRAFFE
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU001075726-A3287-1 JAVA FLORAL STRIPE.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075727-JJ ART NOUVEAU FAIRY
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075728-JJ FALL 11 BEAR & FRIENDS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001075729-JL11-FLA-007 FRENCH
CONVERSATIONAL & GIRL AND EIFFEL TOWER.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075730-JG778 FALL A FLORAL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075731-JG767 NOUVEAU FLORAL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075732-BOXER PATCH.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075733-BOXER HEAD GRAPHIC &
JB1177B BOXER PRINT.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001075734-CG636-1 FLORAL PRINT & TOP
KNOT FAIRY.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001075735-GOOGLY GUITAR MONSTER,
GOOGLY SK8 MONSTER, MONSTER IN SHADES.    UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001075736-UG284-1 BOO-TIFUL GHOST, I'M
BOO-TIFUL, HAPPY LITTLE PUMPKIN.          UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001075737-UG283-1 COOKIE LOVE & SMART
COOKIE.                                   UNKNOWN                             UNKNOWN                      UNKNOWN



                                                        249 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 291
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001075738-BTS2 SILLY PUPPY COLLECTION 2
(2011)                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075739-BTS2 SILLY PUPPY COLLECTION
(2010)                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075740-BTS2 HOMECOMING KITTY
COLLECTION (2010)                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075741-BTS2 DREAM BIG MOUSE
COLLECTION 2 (2011)                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001075742-BTS2 DREAM BIG MOUSE
COLLECTION (2010)                                      UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001075743-BTS2 NB SKUNKY COLLECTION.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001079935-KID GIRL ZEBRA PRINT.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080201-REINDEER WITH SCARVES.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080203-BG 2011 HOLIDAY SWEETS
COLLECTION (2010)                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080204-BG 2011 HOLIDAY SWEET
TREATS COLLECTION (2011)                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080206-A3294-1 BON BON FLORAL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080208-KG HOLIDAY 2011 SWEETS
COLLECTION (2010)                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080211-KG HOLIDAY 2011 SWEETS
COLLECTION (2011)                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080243-NB 2011 HOLIDAY MOOSE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080246-FAIR ISLE POLAR BEARS.                    UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             250 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 292
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001080248-BB HOLIDAY FIRST CLASS
TRAVELER COLLECTION.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080249-MISS IRRESISTIBLE, ET AL.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080250-C8 HOLIDAY FANCY PUPS.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080251-GIRL WITH LOLLY, ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080252-PENGUIN SUSPENDERS, ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080254-C8HOL11 PENGUIN APPLIQUE.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080255-HOLIDAY PENGUIN WITH BOW.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080257-BOWTIE PENGUIN.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080260-KG SEASONAL SNOWFLAKE, ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080261-UB336-1 SNOWMAN PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080262-UB337-1 BEDTIME MONSTERS.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080265-UB349-1 TOOTHY DINOS.                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080269-UB348-1 WED BULLDOG, ET AL.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080271-DRESS UP DAY KITTY, ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080274-EB337-1 SANTA MUTT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001080279-SANTA ROCKS, ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001080281-LITTLE GIRL BIG DREAMS, ET AL. UNKNOWN                                 UNKNOWN                  UNKNOWN



                                                             251 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 293
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001080283-MISS COOL SNOWLADY, ET AL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080332-A3325-1 KG JET IVORY
SNOWFLAKES.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080333-EB332-1 OWL PRINT, ET AL.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080336-EG329-1 HAPPY REINDEER
PRINT, ET AL.                                     UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001080337-EG338-1 LIGHT STRING PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080339-EG340-1 KITTY STOCKING PRINT,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080342-FRIENDLY SNOW PEOPLE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080343-EG325-1 GIFT PRINT.                  UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001080344-EG326-1 SLEDDING PUP PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080346-SANTA'S HELPER PUP.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080347-JJ REINDEER WITH SCARF.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080349-JJ GIFT 2011 LOCOMOTIVE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001080351-JJ FAIR ISLE REINDEER, ET AL.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080357-GIRL SILHOUETTES, ET AL.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080361-JJ HOLIDAY PENGUINS.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001080362-JJ HOLIDAY BIRDY.                    UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         252 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 294
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001080369-BB SEAS11 HUNGRY BEAR
COLLECTION.                                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001080370-SNAKE WITH TREASURE MAP, ET
AL.                                                 UNKNOWN                    UNKNOWN               UNKNOWN

VAU001080371-KB FOREST NIGHT COLLECTION.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080665-GG305-1 TINY PINK POODLE
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080848-NB TINY PINK POODLE
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080850-A3304-1 DUSTED SAPPHIRE.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001080853-A3316-1 AURORA PINK, ET AL.         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080854-BG11-SEAS-007, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080855-G11-SEAS-002, ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080856-BG11-SEAS-025, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080857-A3331-1 JET IVORY SWEATER
STITCH.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080859-UB339-1, ET AL.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080863-CHARCOAL DALMATIAN.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080864-CG670-1 POODLE PRINT.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080865-CHARCOAL DACHSHUND.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080869-C8 SEASONAL OWLS.                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080870-GYB11-HOL-007.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001080874-EG336-1 CATS AND DOGS PRINT
& PUP AND CAT WITH UMBRELLAS.                    UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        253 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 295
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001080875-PAPA BEAR, ET AL.                        UNKNOWN                    UNKNOWN               UNKNOWN
VAU001080876-EG318-1 RAINING CATS & DOGS
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080878-NEWBORN HOLIDAY BEAR.                    UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001080879-UG300-1 TINY POODLE PRINT.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080880-JJ SCOTTIE WITH BOW & JJ
SCOTTIES.                                             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080881-JJ ROCKING HORSE & EJL649
ROCKING HORSE PRINT.                                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080882-JJ FIRST CHRISTMAS BEAR.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080885-EB333-1 CAMPFIRE PALS PRINT
& HAPPY CAMPERS.                                      UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080886-JJ NUTCRACKER & JJ MARCHING
NUTCRACKERS.                                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001080887-JG774 HOLIDAY 1 FLORAL.                  UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087145-UB356-1 HOWLING WOLF PRINT.              UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087156-UB357-1 WALKING POLAR
PRINT.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087160-UB363-1 FORGET ME NOT
PIRATE SHIPS.                                         UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087164-WOOLLY LOVE.                             UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087166-REINDOG WITH BONE COLLAR.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087172-EB379-1 REINDEER SKATERS.                UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            254 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 296
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001087174-DINO IN THE CITY, ET AL.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU001087177-NB WINCAP 11 BABY DINO
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087178-LITTLE ONE MOUSE.                        UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087184-C8 GIFT 11 GINGY COLLECTION.             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087186-C8S274-1 SNOW GIRL, ET AL.               UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087188-LATE NIGHT SNACKER.                      UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087189-PENGUIN STACK, PENGUIN WITH
POM POM SCARF & PINK EARMUFF PENGUIN.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087190-JJ XMAS CAP SNOWMAN.                     UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087191-JJ GIFT CAP 11 POLAR BEAR
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087193-JJ CAMEO KITTEN, ET AL.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087202-UG318-1 SNAIL FLORAL &
FLORAL SNAIL.                                         UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087203-JG806 SWIM SMALL FLORAL.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087207-BEE MINE.                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087209-LOVE BUG LADYBUG.                        UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087210-MOMMY LOVES ME BIG TIME.                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087216-SANTA DOG WITH GIFTS.                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087217-CU416-1 ROBO ROCK.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087219-KG GIFT 11 SCHNAUZER
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            255 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 297
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001087221-NB GIFT 11 POLAR CUB
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087222-NG GIFT 11 SNOW KID
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087223-EG345-1 GIFT PRINT, ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087224-EG346-1 COTTAGE PINK PRINT,
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087225-EG347-1 TICKLE ME PINK XMAS
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087226-SANTA'S HELPER.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087227-ELF GIRL SLEEPWEAR, ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001087228-UB350-1 SNOWBOARDER PRINT.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087229-UB351-1 REINDEER PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087232-JG788 RESORT FLORAL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087233-CHATEAU DE SABLE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087237-GB446-1 DREAM BLUE SEA
PRINT & SEA PALS PRINT.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087238-JJ SPRING TRANS 12 FLORAL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087239-C8 BG PANDAS.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087241-VDAY PUP , ET AL.                         UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001087242-JJ PELICAN NAUTICAL , ET AL.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087243-C8 TINY SNOW BEAST.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087245-SPTR PUFFER FISH.                         UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             256 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 298
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001087246-TURTLEY CUTE, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087247-TINY LADYBUG PRINT, ET AL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087249-PINK GIRAFFE, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087250-GINGY PINE PRINT, ET AL.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087251-ANGEL BLUE SEALS, ET AL.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087252-DINO ADVENTURE, ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087253-JESTER RED GINGY PRINT, ET AL. UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001087254-BIG BROTHERSAURUS, ET AL.      UNKNOWN                                UNKNOWN                   UNKNOWN

VAU001087255-HOCKEY MONSTER PRINT , ET AL. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001087256-THREE SNOWMEN TEE.            UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001087257-WINTER YORKIE, ET AL.         UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001087258-JJ WINTER BALLERINA, ET AL.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087259-WINTER PANDA, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087261-I MELT MOMMY'S HEART, ET AL. UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001087262-HOT COCOA PRINT, ET AL.      UNKNOWN                                  UNKNOWN                   UNKNOWN

VAU001087263-BUBBLE PINK CUPCAKES, ET AL.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087264-REINDEER SCENIC, ET AL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087265-REINDEER LODGE, ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087266-COOL SNOWMAN, ET AL.                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087267-POLKA DOT HAT BUNNY, ET AL.              UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             257 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 299
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used    Current Value of
            intellectual property; Goodwill)                    Interest                for Current Value     Debtor's Interest
VAU001087268-GRRR MONSTER, ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087269-HAPPY SNOW GIRL, ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087270-GINGY GIRLS, ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087273-SWEETIE, ET AL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087274-PANDA GIRL , ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087275-REINDEER IN SHADES, ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087276-EXTREME COOL, ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087277-PENGUIN PRINT , ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087278-DINOMITE!                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087279-MISTLETOE KISSES.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087280-COOL LIKE DAD SNOWMEN , ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087281-DOGGIE SANTA HAT, ET AL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087282-PENGUIN WITH LOLLYS.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087283-RAWR!                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087284-CUTIE , ET AL.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087285-POLAR BEAR WITH GOGGLES, ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087519-EB377-1 MINI PUP AND BONES &
MIDNIGHT SNACK PUP.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087521-JB269 OCEAN SWIM PRINT &
JB12 SWIM CRITTERS.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087739-C8S287-1 SKATE LIZARD & LATER
SKATER LIZARD.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087746-C8S286-1 BULLDOG PRINT & C8
RUFF DAY BULLDOG.                                      UNKNOWN                      UNKNOWN                  UNKNOWN


                                                              258 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 300
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001087750-C8S291-1 GREEN POLKA KITTY &
PINK KITTY WITH GLASSES.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087766-CN303-1 BUNNY CARROTS PRINT
& BUNNY FEET PJS.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087772-CN305-1 BIRDS & PINK CHICK
FEET PJS.                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087778-CN307-1 DOGGIE BASEBALL
PRINT & PUPPY FEET PJS.                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087783-CN308-1 DINO PALM TREE PRINT
& DINO FEE PJS.                                        UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001087786-CN302-2 HIPPO HEART PRINT.                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001087790-CN306-1 HIPPOS WITH SHADES. UNKNOWN                                    UNKNOWN                  UNKNOWN
VAU001087793-C8S290-1 CANDY PRINT.       UNKNOWN                                    UNKNOWN                  UNKNOWN
VAU001087813-CU428-1 LADYBUG PRINT.      UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001087820-CU431-1 AMAZON FROG PRINT.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087823-CU442-1 KISSY FISH PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087824-CU439-1 PUPPIES PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087826-CU443-1 BLUE BIRD PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087838-JG804 SWIM FLORAL & JG12
SWIM BUTTERFLY.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001087839-JB1288B CRAB
CONVERSATIONAL.                                        UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             259 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 301
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001087840-CN304-1 FLOWERS AND
BUTTERFLIES.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087846-CN284-1 KITTY BEAR RABBIT
MOUSE.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087847-JJ SPRCAP 12 LILY OF THE VALLEY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087848-JJ SPR1 12 FLORAL COLLECTION. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001087849-JJ SB1 ELEPHANT COLLECTION.              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087850-BBSP1 12 DINO COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087851-KBSP1 12 I DIG DINOS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087852-BBSP1 12 B IS FOR BUG
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087853-KBSP1 12 BUG COLLECTION.                 UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087854-C8 SWIM CRITTERS COLLECTION.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087863-UB370-1 DINO CAMO & UB378-1
DINO MULTI.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087865-UG328-1 SCATTERED FLORAL
STRIPE.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087867-ZUCCHINI GREEN ALLIGATOR &
TURTALLY TIRED TURTLES.                               UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            260 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 302
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001087868-UG341-1 SNAPDRAGON
BUTTERFLY FLORAL.                                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087869-CB12 SPG1 SCREEN PRINT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087870-CB SPR1 2012 SWIM
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087872-HEARTBREAKER PUPPY.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087873-EG373-1 LADYBUGS AND
BUTTERFLIES, ET AL.                                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087874-PINK CHICK IN THE RAIN, ET AL.           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087877-EG377-1 CANDY PINK
LADYBUGS, ET AL.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087878-CN309-1 ELEPHANT AND PALS
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087879-EB359-1 BLUE FROST PENGUINS,
ET AL.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087882-FREE HUGS OCTOPUS, ET AL.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087890-EG360-1 BRIGHT BERRY FROG
PRINT, ET AL.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087891-BEST BUDS PENGUINS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001087892-WINCAP 11 FAIRIES AND
FLOWERS COLLECTION.                                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001087893-EB371-1 POLAR SKI PRINT, ET AL. UNKNOWN                               UNKNOWN                   UNKNOWN


                                                            261 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 303
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001087895-EG363-1 VDAY OWLS, ET AL.                UNKNOWN                    UNKNOWN               UNKNOWN
VAU001087896-CU417-1 DRAGON MAN.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU001087900-CBG12 SNAILS AND DAISIES
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087902-CG731-1 YELLOW DAISY PRINT &
DAISY GIRL ON BIKE.                                   UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087907-BG GIFT 11 SCHNAUZER
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087908-KB GIFT 2011 MOOSE
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087909-BB GIFT 2011 MOOSE
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087911-NG WIN11 GINGER PALS
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087912-C8 WIN2 RESCUE TEAM
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087914-KG WINTER 11 HOLIDAY FUN
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087917-KG FESTIVE SKATER COLLECTION.            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087918-BG WINLEV 11 FESTIVE SKATER
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087919-BG WINCAP 11 POLKA PENGUIN
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087920-KG WINCAP 11 POLKA PENGUIN
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            262 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 304
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001087921-CU415-1 ROBO GUY.                        UNKNOWN                    UNKNOWN               UNKNOWN
VAU001087922-K9 MOUNTAIN SEARCH DOG &
MTN PEAK CLIMBER.                                     UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087923-NG WINCAP 11 WHOOO'S
CUTEST COLLECTION.                                    UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087924-CN289-1 ALIEN MONSTER
HEADS.                                                UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087925-CN283-2 POLAR BEAR PRINT.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001087926-SNOW KID IN BEANIE.                      UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001087927-CU418-1 SNOW SKULL, ET AL.    UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087988-CU436-1 FLORAL PRINT & CU424-
1 FLORAL PRINT.                            UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087989-C8 SPR12 LITTLE BEE
COLLECTION.                                UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087992-BG SP1 FLY AWAY WITH ME
COLLECTION.                                UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087994-A3461-1 KG SP1 FLORAL.        UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087997-KG SP1 BUTTERFLY KISSES
COLLECTION.                                UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001087999-A3439-2 SWIM FLORAL.          UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001088000-GYMGIRL 2012 SWIM
COLLECTION.                                UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001088001-BIRTHDAY RIC RAC CUPCAKE &
BIRTHDAY GIRL CUPCAKES.                    UNKNOWN                              UNKNOWN                      UNKNOWN


                                                            263 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 305
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001088004-BG SP1 HAPPY POODLE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088066-KG SP1 POODLE BLING
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088067-NB SP1 PUPPY & BALLOON
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088072-WILD ABOUT MOM LION &
PLAID LION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088074-GB479-1 HAPPY CRAB PRINT &
HAPPY CRAB WITH BUCKET AND SHOVEL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088086-GG339-1 GRASS GRN DAISY
PRINT & GG342-1 FALLING DAISY PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088089-SWM1 12 BOY SWIM
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088090-NG SP1 POLKA TURTLE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088092-EB375-1 STUNT DOG PRINT &
STUNT DOG.                                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088118-VDAY IVORY KITTEN.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088130-NG BEE MINE.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088135-HEART PIRATE.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088141-PRINCE CHARMING FROG.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088153-BG SPTR12 SNAIL FLORAL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001088801-JG792 WINTER 11 FLORAL.                   UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             264 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 306
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001093916-SUMMER CAP 2012 LITTLE
LADIES COLLECTION.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093918-EG388-1 LOLLY PRINT & YUMMY
LOLLIES.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093919-GG353-1 STRAWBERRY FLORAL
& NBG STRAWBERRY COLLAR.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093920-2012 SVAC CARNIVAL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093922-A3458-1 KG SPV FLORAL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093924-2012 KG SVAC FLOWERS
EVERYWHERE COLLECTION.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093926-SUM1 2012 KB SWIM
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093936-CG746-1 SODA GREEN FLORAL,
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001093939-GG343-1 SNAIL MULTI FLORAL.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093940-NBG SP2 MOMMY AND ME
SNAIL COLLECTION.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093948-JL12 TURTLE EMBROIDERY.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093949-JG12 CHICK GRAPHIC & JG12
BUNNY AND FLOWERS.                                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001093950-GG362-1 CANDY PINK FLORAL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001093952-SP2 12 DINO SLEEPWEAR
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             265 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 307
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001093953-JG860 YELLOW ROSE FLORAL.            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001093954-GG347-1 GOLDEN HAZE FLORAL. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001093955-SP2 LEMON DROP BEE
COLLECTION.                              UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001093956-JG861B EASTER BORDER PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001093958-JG813 EASTER BLUE SM FLORAL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093959-SP2 12 BUTTERFLIES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093960-JB12 JACK RUSSELL.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093961-SP2 12 BALLERINA BUNNY
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093962-C8 LITTLE EXPLORER
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093963-NB EASTER 12 BUNNY AND
DUCKLING COLLECTION.                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001093964-C8 JAUNTY PUPPY COLLECTION.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001093967-JUST LIKE DADDY GATORS &
HAPPY GATOR WITH BLUEBIRD.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001095020-JG831B DITSY STRAWBERRY.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001095021-KG SP212 TULIP PRINTS.               UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         266 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 308
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001095022-BG SP2 HOP SKIP JUMP
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095023-JJ SUM1 STRAWBERRY ROSE
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095024-BG SP2 FROGGY PRINTS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095026-KB12 WHALE WATCHING
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001095027-BB WANNA RACE COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095028-CN300-1 FROGGY PRINT.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095029-C8 PLAID EASTER CRICKET.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095030-JL718 BOAT CONVERSATIONAL &
JJ SU1 SAILBOAT.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095031-JB1371 HIBISCUS PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001095032-C8G 2012 EASTER COLLECTION.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095033-SMR12 FRESH AQUA UW
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001095034-CG760-1 EASTER TULIP PRINT.              UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001095035-BG PINK ELEPHANT AND BIRD.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095036-CBB613-1 BLOWFISH PRINT.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095037-SWEET DREAMS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095039-SEARCH AND RESCUE PUP.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095040-CU445-1 CUPCAKE PRINT.                   UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            267 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 309
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001095041-U581-1 LADYBUG PRINT.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU001095042-E2028-1 GECKO CAMO & CAMO
COLORED GECKO.                                         UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095043-A3470-2 WHITE ALOHA FLORAL
& U582-1 WHITE FLORAL.                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095044-U580-1 CUPCAKE PRINT.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095045-U583-1 FLORAL SWIRLS.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095046-JB12 SWIMMING TURTLES.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095047-BG12 SVAC SEASIDE PALS
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095048-E2026-1 SLIMY FRIENDS PRINT &
SSSLEEPY SNAKE.                                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095049-SMR12 BNG RASPBERRY FLORAL
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095050-SMR12 BEACH FUN SLEEPWEAR
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095051-JJ SMRCAP12 LADYBUG FLORAL
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095052-SMR12 NB LITTLE TURTLE
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095053-SLUMBER PARTY MONKEY,
SPOTTY GIRAFFE & SODA GREEN GATOR.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095054-C8S303-1 HAMMERHEAD PRINT
ET AL.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001095055-E2063-1 FUSCHIA TIGER PRINT &
CAT NAP TIGER.                                         UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             268 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 310
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001095056-BG SMRL12 MERMAID SWIRL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095057-KG SMRL MERMAID SWIRL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095058-C8S301-1 SURF MONKEY PRINT
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095059-C8 SMR1 BEACH PALS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095060-SMR12 KG HULA HUT
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095061-CBB630-1 SURF DINOS.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095062-C8 ROBO SHARK ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095063-SMR12 BNB LITTLE SPOUT
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095065-H338-1 TURTLE PRINT & STRIPED
TURTLE STACK.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095066-C8 AMBERGLOW DINO
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095067-CBB631-1 SHARK SHADOW
PRINT ET AL.                                           UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095068-CN319-1 LADYBUGS PRINT ET AL.             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095069-CN317-1 ICE CREAM PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095070-CN312-1 MR. CRABBY PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095071-EB392-1 HOLE IN ONE GOPHER
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             269 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 311
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001095072-NB 2012 SWIM SCHOOL
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095073-SMR12 NG BUBBLES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095074-EB391-1 SPOTTY MONSTERS
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095075-JG827 BEACH SCENE BORDER ET
AL.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095077-JJ SPR2 SEASIDE RESORT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095078-JG822E SPRING 2 FLORAL.                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001095079-JJ SUM1 WHALE COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095080-JJ SHARK CONVERSATIONAL ET
AL.                                                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095081-KB RETRIEVER ET AL.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095082-SMR12 BB HAPPY FISH
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095083-BB SVAC 12 SILLY CRITTERS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095084-BB SVAC 12 BROWN PUPPY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095085-SWM2 2012 BB SWIM
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001095086-SMR12 KB DEEP WATERS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            270 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 312
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001095087-BB SMR LVL TROPICS PLAID &
SEAPLANE LANDING.                                    UNKNOWN                    UNKNOWN               UNKNOWN

VAU001095088-A3471-1 SUNSET GOLD PRINT &
A3474-1 CORAL KISS PINEAPPLE PRINT.      UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001095090-A3476-1 BG SUNSET GOLD
FLORAL & A3481-1 KG CHESTNUT FLORAL.     UNKNOWN                              UNKNOWN                      UNKNOWN

VAU001095091-SMR12 BG ALOHA COLLECTION.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095092-JG871 SWIM FLORAL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095093-CU460-1 SWORDFISH PRINT.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095094-CU464-1 BUTTERFLY PRINT.            UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001095095-CU452-1 WATERMELON PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095096-CB822-1 AMBERGLOW SHARK
PRINT.                                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095097-CN316-1 BIRDIE HEARTS PRINT &
C8 BIRDY PJ FEET.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095098-C8 FROGGY COLLECTION.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095100-C8 SMR1 BUTTERFLY
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095101-CN314-1 BOY FISHY PRINT & C8
FISH PJ FEET.                                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095103-CN318-1 GIRL FISHY PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001095104-C8S300-1 OCTOPUS PRINT & C8
SMR12 OCTOPUS.                                   UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        271 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 313
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001095105-C8S299-1 CONE PRINT & MAKE
MY HEART MELT.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095106-C8S298-1 DANCING MONKEY
PRINT & C8 DANCING MONKEY.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095107-A3479-2 WHITE LG FLORAL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095108-C8 SMR1 SURF GIRL & C8
LOUNGE PUP.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095109-A3472-1 CHESTNUT FLORAL.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095110-CU465-1 ANGEL BLUE FLORAL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095111-E2020-1 FUSCHIA BUTTERFLY
PRINT & ELECTRIC FUSCHIA BUTTERFLY.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095112-CG799-2 SMR1 PUCCI PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095113-CG815-2 REGATTA SEA TURTLE
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095115-C8 HOT DOG DACHSHUND.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095118-C8 SMR12 LITTLE KAHUNA
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095121-CU444-1 BISON FLORAL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095122-CBB625-1 HIBISCUS PRINT.                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095123-CBB632-1 SURFBOARD PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095129-KG SP212 TULIP COLLECTION.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095130-A3451-1 BG FLORAL SNAIL
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             272 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 314
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001095132-BG EASTER 12 LITTLE FLOWER
FAIRY COLLECTION.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095135-A3464-1 EASTER MULTI FLORAL
& A3423-1 KG EASTER FLORAL.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095138-KG VERY BUBBLE FLORAL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095145-A3450-1 KG FLORAL SNAIL
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095146-KB EASTER FAIRY COLLECTION.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095149-C8 SMR12 MAVERICK
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095151-C8 SK8 ZONE & C8 MONSTER
TRUCK.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095154-CN327-1 SHARK SWIM PRINT &
HERE COMES TROUBLE SHARK.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095156-GB497-1 TURTLES AND FISH
PRINT, ET AL.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001095159-GATOR AND BLUEBIRD.                       UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095160-CB824-1 SAPPHIRE SURF PRINT.              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001095162-CB823-1 NAVY HIBISCUS PRINT.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001098043-POLKA DOT LADYBUG
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001102775-PRETTY PINK PUP.                          UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             273 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 315
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001102787-APPLES AND BIRD PRINT.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU001103045-BG BTS WHITE PUPPY & POCKET
PUPPY.                                                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103047-C8S310-1 OWL PRINT.                      UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001103051-C8S309-2 PURR MEOW PRINT.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103052-C8S308-1 MONSTERS PRINT &
MONSTER ON THE LOOSE.                                 UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103053-C8S307-1 ROBOT PRINT &
CHARGED UP ROBOT.                                     UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103054-ROBO ROCK & ROBO SKATE.                  UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103055-ROBO TRICERATOPS & ROBO T
REX.                                                  UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001103059-C8 BTS12 DINO COLLECTION II.             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103060-KG STUP12 DAISIES.                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103108-KG STUP12 SWEET TREATS
COLLECTION.                                           UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001103110-CUTIE PUP & LITTLE SPARKLER.             UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103111-DUNE BUGGY SHARK & DUNE
BUGGY SHOWDOWN.                                       UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103112-GIRAFFE WITH FLOWER, BG
TOUCAN & CUTIE PIE GIRAFFES.                          UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001103113-CG869-1 MULTI FLORAL ON
BROWN.                                                UNKNOWN                   UNKNOWN                      UNKNOWN


                                                            274 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 316
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001103114-HAMMOCK SCENE, GIRL WITH
COCONUT DRINK & FLORAL GIRAFFE.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103115-C8 SMR2 DINOMITE!!
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103116-LITTLE SPARKLER GIRL.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103117-STUP12 MONKEY COVE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103118-A3491-1 BG FLORAL.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103119-BG STUP12 YUMMY TREATS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103121-DRAGONFLY ICON & JJ EYELET
PATTERN.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103122-JG840B SUM2A FLORAL & JG875
SUM2A FLORAL BORDER.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103123-JG852B GEO PRINT & JG12
SEAHORSE ICON.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103124-EJL723 LION EMBROIDERY &
JL12 LION WITH CUBS.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103125-JL12 4TH OF JULY DOG.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103126-E2035-1 FRUITY PRINT, E2059-1
CITRUS SLICE PRINT & CUTE FRUIT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103127-STUP12 MELON BERRY
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103128-E2034-1 ICY TREATS PRINT.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001103130-E2054-1 SUBMARINE PRINT &
SUB WITH CRITTERS.                                     UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             275 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 317
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001103131-STUP12 AHOY! SLEEPWEAR
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103132-E2040-1 WHALE AND PALS PRINT
& WOO HOO WHALE.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103133-U595-1 BOXY WHALE PRINT.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103136-HANGING MONKEYS & SITTING
MONKEY.                                               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001103140-KB SURF LEGEND COLLECTION.               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001103142-GB511-1 DK MARINE LOBSTER
CRAB PRINT AND LOBSTER AND CRAB PALS.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103147-NB STUP12 BEE SWEET
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103148-NG HSUM12 POPPY FROG
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103149-BEETLE ANT GRASSHOPPER & JJ
LIGHTNING BUGS.                                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103150-JJ BLUE BIRD.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103155-JJ BIRDCAGE.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103613-GB532-1 LION ROARRR PRINT &
LION ROARRRS.                                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103615-KG TRAP12 CHERRIES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103624-A3572-1 JET IVORY FLORAL.                UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            276 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 318
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001103628-A3520-1 BG CHERRY PRINT,
CHERRY TRIO & GIRL WITH CHERRY BASKET.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103629-KB STITCHY ROBOT.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103636-BB TRAP12 BIRTHDAY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103639-BEST BUDS DALMATIANS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103641-LIL TIGER.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103643-RASCAL RACCOONS.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103644-TRAIL BLAZER & HUGGABLE
PORCUPINES.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001103691-BATS AND MOON.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108086-A3601-1 DEERY FLORAL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108251-E2113-2 SPACE SHIP PRINT.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001108252-E2100-1 CANDY PINK FLORAL.               UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001108253-KB FALL2 DINO COLLECTION I.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108254-E2101-1 CANDY PINK SKUNK
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108256-BB FALL2 DINO COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108257-CAMPFIRE FRIENDS.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108258-NB FALL2 HEDGEHOG FLORAL
COLLECTION II.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001108260-KG HARVEST FRIENDS
COLLECTION I.                                         UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            277 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 319
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001108262-FIRE TRUCK PUP IN THE CITY, ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108263-DALMATION FIREFIGHTER.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108264-E2126-2 PENGUIN PRINT.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108265-E2119-1 REINDEER PRINT.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108266-E2114-2 SPACE CRITTERS.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108267-NB FALL2 HEDGEHOG FLORAL
COLLECTION I.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108268-NB FALL2 GREEN DINO
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108269-NB HOLIDAY12 BALLERINA
FLORAL COLLECTION.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108271-GG399-1 AUBERGE FLORAL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108272-NB FALL2 OWL FLUTTER
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108273-H361-1 BALLERINA KITTEN PRINT
& PIROUETTE KITTEN.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108274-NB FALL2 GO GO PUPS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108362-KG HARVEST FRIENDS
COLLECTION II.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108363-H353-1 PUPS ON THE GO PRINT,
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001108364-A3610-1 LG JAVA FLORAL, ET AL. UNKNOWN                                 UNKNOWN                  UNKNOWN



                                                             278 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 320
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001108365-BG HARVEST PALS COLLECTION I. UNKNOWN                               UNKNOWN                   UNKNOWN

VAU001108366-E2096-1 CAMPING PALS PRINT.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108367-U663-1 JEWEL FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001108368-SCOTTY DOG GIFT FROM SANTA. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001108369-A3657-1 MUSHROOM FLORAL
PRINT.                                   UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001108370-A3605-1 JAVA FLORAL.        UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001108371-JJ PAPER DOLL GRAPHIC, ET AL.        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108373-JJ HORSE WITH SADDLE.                UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001108374-JJ TOO CUTE TO SPOOK, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108376-CG923-1 BUNNY MUSHROOM
PRINT, ET AL.                                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108378-CG924-1 BERRY NIGHTS FLORAL,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108379-BUNNY PEEKS OVER
MUSHROOMS, ET AL.                                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108380-JINGLE HAT PENGUIN, ET AL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108381-HOUND DOG HOTEL.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108382-BLINGY OWLS.                         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001108383-SWEET HOLIDAY.                       UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         279 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 321
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001108384-TREE WITH WATERCOLOR
FLOWERS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108385-JG916 LARGE PLUM FLORAL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108386-CONFETTI GIRL.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108387-JG920 DITSY PLUM FLORAL.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108388-JJ TRICK OR TREAT PUPS.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108389-JJ LONDON SCENE.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108390-FOX IN FLOWERS.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108391-GLITTER FLORAL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108392-MONSTER DRUMMER.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108395-2012 BTS2 HALLOWEEN
COLLECTION II.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108397-FOLIAGE 218402 CG12 BTS
CUPCAKE PRINT.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001108399-BG BTS12 BRIGHT BERRY BIRD
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001108402-CG12-FALL-041 FOLIAGE 216501. UNKNOWN                                  UNKNOWN                  UNKNOWN
VAU001108403-A3643-1 DEEP RASPBERRY
PRINT, ET AL.                              UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU001108404-CG12-FALL-026 GNM 9112DA.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001108406-CG12-FALL-046-GNM 9113HA.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001108407-JJ OWLS AND JACK O LANTERNS. UNKNOWN                                   UNKNOWN                  UNKNOWN


                                                             280 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 322
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001108408-GIRL ON SWING, ET AL.                   UNKNOWN                    UNKNOWN               UNKNOWN
VAU001108426-BG HARVEST PALS COLLECTION
II.                                                  UNKNOWN                    UNKNOWN               UNKNOWN

VAU001108637-KB FALL2 DINO COLLECTION II.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109559-CN346-1 NEWBORN SEASONAL
2012.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109561-JG12-HL1-008, ET AL.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109566-JL12-HLL-008 PUPPY CARDI.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109569-CBG 12-HOL-001 BABY GIRL HOL
2012.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109586-JG908 FLORAL FLOCKED TUILLE,
ET AL.                                           UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001109587-C8 HOLIDAY BALLERINAS, ET AL.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109590-JG12-HL1-04 GIRL CAMEO
GRAPHIC, ET AL.                                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109592-CG12HOL-016 HOLIDAY 2012
GIRL, ET AL.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109598-CG12 HOL-002 HOLIDAY 2012
GIRL, ET AL.                                     UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001109601-A3615-1 BERRY POPPINS, ET AL.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109602-C812-HOL-002.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109603-SWEET DREAMS.                       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001109604-C8S12-HOL-004, ET AL.               UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        281 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 323
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001109605-CN340-1 GIRL SNOW MONKEY,
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109606-CN344-1, ET AL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109611-BB12-HOL-022.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109657-G12-HOL-008, ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109659-BG12-HOL-006, ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109660-G12-HOL-028, ET AL.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109662-JL 12-HL2-001.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109671-JG12-HL2-001.                             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109674-CN347-1 SNOWMAN.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109676-CN348-1 GINGERBREAD.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109678-GRBR BOY SPR
TRANSPORTATION.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001109680-GRBR GIRL SPR ELEPHANTS.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001111602-C8 SEASONAL MOOSE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001111603-DEMITASSE PUP IN SCARF.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001111604-NORTHWEST ADVENTURE
EAGLE.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001111606-NORTHWEST DELIVERY &
RUNNING DOGS.                                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001111607-MOOSING AROUND & MOOSE
AND MOUNTAINS.                                         UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001111609-CG919-1 CANDY PINK FLORAL.                UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             282 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 324
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001111610-TROTTING HORSE, HORSES WITH
FLOWERS, HORSE WITH SYRAH SADDLE.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111611-C8 SEASONAL RIDING IN STYLE
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111612-KB BEAR LAKE CABIN
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111613-BB COLD WEATHER CRITTERS
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111614-SKIER APPLIQUE &
SNOWBOARDER APPLIQUE.                             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111615-KB NORTHERN CABIN
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001111617-SMORES GRIZZLY & BEAR PATCH.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111618-KB SABERTOOTH TIGER.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111634-KB WOOLLY MAMMOTH.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111635-CANDY CANE YETI.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001111636-POLAR BEARS WITH SLED &
PLAID SCARF POLAR BEAR.                           UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001111641-POLAR BEAR AND SNOWMAN.      UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001111650-POLAR BEAR EXPEDITION, KB 12
POLAR BEAR & POLAR BEAR REPEAT.           UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001111651-BG SEASONAL WHOOOO LOVES
OWLS COLLECTION.                          UNKNOWN                                UNKNOWN                   UNKNOWN


                                                         283 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 325
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001111653-A3623_1 HOLIDAY IVORY FLORAL
& A3625_1 FERN FLORAL.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111655-KG HOLIDAY IVORY OWLS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111657-KG WARM AND COZY OWLS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001111659-IGLOO POLAR BEARS, MOMMY
AND ME BEARS, POLKA DOT SCARF POLAR BEAR. UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001111662-E2102_1 BEAVER HOCKEY.       UNKNOWN                                  UNKNOWN                   UNKNOWN

VAU001111664-E2121_1 POLAR BEAR SKIERS.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111666-A3580_1 HOLIDAY FLORAL
SCROLL.                                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111669-A3649_2 MISTY HEATHER FAIR
ISLE & FLORAL BLING DEER.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111671-KG ORCHID BLING DEER
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111686-GB549_1 HEATHER CHOO
CHOOS.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001111687-GG407_1 IVORY BERRY PRINT.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111691-GG408_1 PINK SPRINKLES
BUNNY PRINT & NG BUNNY BERRY REPEAT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001111692-NG SNUGGLE BUNNY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            284 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 326
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001111693-E2104_1 EDEN TRANSPORT
PRINT.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VAU001111701-E2108_1 CUPCAKE MONKEYS.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001111703-BEAUTY SLEEP MONKEY.                UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001111706-U675_1 BEAR FOX AND PUMA.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001111708-U680_1 GINGER COOKIES.              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112278-C8 SMR2 FIRST MATE
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112279-C8 SMR2 BB SHARKS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001112281-C8 SMR2 SHARKS COLLECTION. UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001112284-C8S311-1 VIOLA UNICORN PRINT
& UNICORN DREAMER.                        UNKNOWN                             UNKNOWN                      UNKNOWN

VAU001112285-C8 BTS 2012 DINO COLLECTION.        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112287-HOT DOG SKATER & BEST FRIEND
PUPS.                                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112289-4TH AVE GRAPHICS RAF110
GOOD MORNING SWEETIE.                            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112292-JJ BLUE LARGE FLORAL & JJ BLUE
DITSY ROSE PRINT.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112293-U610-1 CANDY PINK DITSY.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001112295-CORNER FLORALS.                     UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        285 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 327
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001112296-SO CUTE SCARY KITTY.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112297-CG BTS12 PINK IS ALWAYS IN
FASHION COLLECTION.                                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112703-GIRLS AND PUPPY ROCK.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112704-HEADPHONES PUP.                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112706-FOLIAGE 220001 CG12 BTS1 035
LONG DAY PUP.                                          UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112707-FOLIAGE 217903 CG12 BTS1 037
PASTRY GIRL.                                           UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112708-A3503-1 ICE BLUE FISH FLORAL &
A3505-1 UNDERWATER FLORAL.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112710-KG HSUM12 BEACH BEAUTY
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112711-BG514-1 BLUSHING BEIGE LEAF
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112715-NB HSUM12 WILD ABOUT
MOMMY COLLECTION.                                      UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112716-HSUM12 SEA CREATURES
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112717-E2049-1 MESMERIZE CRAB
PRINT & NO PINCHING.                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112721-E2044-1 MERMAID PRINCESS &
MERMAID PRINCESS AND CRAB.                             UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112722-HSUM2 BEACH PARTY SLEEP
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             286 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 328
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001112724-U600-1 GRAY GOOSE BLOWFISH.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112727-JJ SUM3 12 SAILBOAT
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112728-NG TRAP12 FLORAL BUTTERFLY
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112729-U606-1 ROBOTS.                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001112731-U617-1 ULTRA MARINE DITSY.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112732-C8 HSMR SIDECAR PUP
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112733-CATERPILLAR ON WATERMELON,
LITTLE GIRL WITH WATERMELON, PLAID
CATERPILLAR.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112735-C8 HSMR GIRL.                        UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112738-BB 2012 HSUM AQUA PALS
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001112739-KB HSUM CRITTERS COLLECTION.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112741-BG HSMR OCEAN FLOOR
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112743-JJ CORAL BLUSH POODLE & JJ
ROSY TOWER.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112744-JJ POODLE BORDER.                    UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001112747-JL741 GIRAFFE PRINT, JJ UNI
GIRAFFE & JJ GIRAFFE PATCH.                       UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         287 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 329
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001112748-JJ BLUE BLAST HIPPOS.                    UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112749-JL744B WALLPAPER FLORAL.                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112751-GUITAR MONSTER.                          UNKNOWN                    UNKNOWN               UNKNOWN

VAU001112752-BNB MONKEY WITH TOY CARS &
BNG MONKEY WITH POLKA DOT BOW.          UNKNOWN                                 UNKNOWN                      UNKNOWN

VAU001112753-PIGGY BACK CHERRY BLOSSOM
KITTIES & CHERRY BLOSSOM KITTY SCENE.                 UNKNOWN                   UNKNOWN                      UNKNOWN

VAU001112756-E2067-1 DELFT ROBOT PRINT,
RED RACER ROBOT & DANCING ROBOTS.         UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001112757-E2066-1 GYM NAVY MONSTER
PRINT, MOMMY MONSTER & MONSTER BIGFOOT
TRUCK.                                    UNKNOWN                               UNKNOWN                      UNKNOWN
VAU001112758-E2075-1 PEACOAT KITTY PRINT,
MEOW PURR PURR MEOW KITTIES & BEAUTY
SLEEP KITTY.                              UNKNOWN                               UNKNOWN                      UNKNOWN

VAU001112760-E2091-1 COCA MOCHA CUPCAKE
PRINT & E2090-1 BARELY PINK CUPCAKE PRINT.            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001112762-E2074-1 COCA MOCHA OWL
PRINT & E2085-1 BARELY PINK OWL PRINT.                UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001112767-BB12 BOO BAT.                            UNKNOWN                   UNKNOWN                      UNKNOWN
VAU001112768-PUMPKIN TRUCK PUP.                       UNKNOWN                   UNKNOWN                      UNKNOWN



                                                            288 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 330
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001112769-BB FALL12 RACCOON PIRATE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112770-RACCOON ON RAFT & POCKET
PEEKER.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112773-ROCKIN MONSTER & BEEP BOP
BOOP ROBOT.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112774-PUMPKIN STACK WITH SPIDER &
SNEAKY SPIDERS.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112775-E2093-2 MOONLIT OWLS.                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112776-U653-1 PIRATE WHALE.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112777-KG FALL12 WITCH AND BLACK
CAT & MASQUERADE BLACK CAT.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112778-BERRY SWEET BUNNY, BG
POCKET BERRY FLORAL, BG BERRY FLORAL
EMBROIDERY.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001112779-KG FALL12 BERRY COLLECTION.               UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001112780-GG394-1 JESTER RED FLORAL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112781-GG395-1 ORCHID PINK LADYBUG
PRINT, GG397-1 FOX FLORAL PRINT, NG COLLAR
FLORAL.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112783-GB540-1 AUTO PRINT.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001112784-LIL PUMPKIN KITTY & PUMPKIN
PEEK A BOO PUP.                                        UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             289 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 331
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001112785-BTS 2012 SMART PUP
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112789-U644-1 BIKING RED PUPPY PRINT
& FIRE DEPARTMENT PUPPY.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112791-BG BTS 2012 SUNFLOWER
MOUSE COLLECTION.                                     UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001112793-MOUSE IN SUNFLOWER PETAL &
MOUSE WITH SUNFLOWER PARASOL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112794-KG BTS12 SUNFLOWERS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112795-BTS12 SUNFLOWER PRINTS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112800-A3539-1 CHESTNUT PINK
FLAMBE FLORAL.                                        UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001112802-HORSE WITH PINK FLOWERS,
GIRL WITH HORSE, CAMEO HORSE.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112803-BTS 2012 CHERRY BLOSSOM
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001112804-U640-1 DINOMITE DINOS PRINT. UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001112806-2012 BTS2 HALLOWEEN
COLLECTION I.                             UNKNOWN                                  UNKNOWN                   UNKNOWN
VAU001112807-C8 BG HEDGEHOG FLORAL
COLLECTION.                               UNKNOWN                                  UNKNOWN                   UNKNOWN


                                                            290 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 332
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001112809-BEAR HOODIE, BEAR HOODIE
PART 2 & BEAR HOODIE PART 3.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112810-KG BTS12 SMART CHICKS RULE
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112812-NB BTS12 LIL RACCOON
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112823-DRESS UP GIRL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112824-FANDANGO ZEBRA.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112825-MAGICALLY CUTE.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112826-C8 BB HAPPY CAMPER
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112827-MASCOT PUPPY.                            UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001112828-C8 KB WILDERNESS COLLECTION.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112829-C8 KB CAMP GRIZZLY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112830-C8 FALL12 SCREENPRINT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112831-SNOWMAN RIFFS, SANTA
DRUMS.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001112832-TREASURE ISLAND MONKEY AND
PIRATE PUP.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001112833-PIRATE PUP WITH TREASURE.  UNKNOWN                                    UNKNOWN                   UNKNOWN
VAU001112834-HANGING WITH DADDY & C8 BB
JACK O LANTERN.                         UNKNOWN                                    UNKNOWN                   UNKNOWN


                                                            291 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 333
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001112835-PUPPY IN A TUTU.                          UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112836-CG894-2 FLORAL PRINT.                     UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112838-C8 HANDBAG KITTY.                         UNKNOWN                    UNKNOWN               UNKNOWN
VAU001112840-C8 BG 2012 CUTEST OWL
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112841-C8 BTS BEST FRIEND KITTIES
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112843-FLORAL SCARF KITTY.                       UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112854-FALL12 BB BUFFALOS I.                     UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112856-FALL12 BB BUFFALOS II.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112857-OCTOPUS CHASE & KB BLACK
SHIP.                                                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112858-A3596-1 PUMPKIN FLORAL
PRINT, BLACK CAT WITH PUMPKIN, SWEET AS
PIE.                                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112859-LITTLE BUTTERFLY GIRL & HAPPY
PUMPKIN WITH BUTTERFLY.                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112860-BG FALL12 FLUTTER BY
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112862-A3585-1 TINY BUTTERFLY
FLORAL & A3631-1 CANDY PINK FLORAL.                    UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112863-A3590-1 CRANBERRY SAUCE
FLORAL.                                                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001112866-A3653-1 DK OLIVE BUTTERFLY
PRINT.                                                 UNKNOWN                   UNKNOWN                     UNKNOWN



                                                             292 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 334
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001112868-A3588-1 SM CRANBERRY
FLORAL.                                              UNKNOWN                    UNKNOWN               UNKNOWN

VAU001112870-A3630-1 CANDY PINK BUTTERFLY
STRIPE & A3591-1 CRANBERRY FLORAL STRIPE. UNKNOWN                             UNKNOWN                      UNKNOWN
VAU001112871-KG FALL12 SOCIAL BUTTERFLY
COLLECTION.                               UNKNOWN                             UNKNOWN                      UNKNOWN

VAU001112873-KG FALL12 SOCIAL BUTTERFLIES.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113109-WINTER WALK.                        UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113111-SNOWMAN AND PUP.                    UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113114-JJ FLORAL DEER GRAPHIC, JJ
ROSE FAIR ISLE, JJ DEER FAIR ISLE.               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113117-JG910 DITSY FLORAL.                 UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001113119-JG912 IVORY BOUQUET FLORAL. UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001113121-JG914B MYSTICAL FLORAL.     UNKNOWN                              UNKNOWN                      UNKNOWN
VAU001113122-JG12 SNOW WOMAN & JG12
ROSE FAIR ISLE.                          UNKNOWN                              UNKNOWN                      UNKNOWN

VAU001113124-JG930B GINGERBREAD PRINT.           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113125-JL12 BUNNY ONE PC.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113126-JL12 POLAR BEAR PATCHES.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113127-WAVING POLAR BEAR.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001113129-C812 FLUFFY MONSTER
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        293 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 335
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001113130-MP3 MONKEY.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113131-PIZZA PIRATE MAP.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113132-CBG12 KITTY TRIO.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113133-UMBRELLA POLAR PALS.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113134-CG12 KITTY CAMEO
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113136-C8 GIFT12 SCREEN PRINT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113138-C812 GIFT GIRLS.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113139-C8S326_2 EARMUFF BUNNY
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113142-C8S323_1 SKI REX PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113143-JB1461B GINGY CANDY CANE
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113149-NB GIFT12 DEER IN BOOTS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113150-LITTLE HELPER MONKEY.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113152-BNG JET IVORY KITTEN
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001113155-BNU GIFT12 OWL COLLECTION.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113156-NG 2012 HAPPY DEER
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113157-PENGUIN CONDUCTOR,
PENGUIN PLAY & POLAR TRAIN.                           UNKNOWN                      UNKNOWN                   UNKNOWN



                                                             294 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 336
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001113162-BB12 HELPER MONKEY & BEARY
GOOD POLAR BEAR.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113173-BB12 GIFT BALLERINA BUNNY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113175-A3732_1 BLACK FLORAL PRINT &
A3705_1 PINK SUNSET FLORAL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113176-KG12 GIFT BALLERINA
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001113177-E2174_1 PINK PANDA PRINT.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113203-IMA SWEETIE.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113205-GUMBALL HEART MACHINE.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113206-E2134_1 GIFT A SAURUS.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113207-DINO XING.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113209-E2175_1 SNOWBOARD YETI.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113211-BEST BUDS SNOWMAN AND
YETI.                                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113214-JB12 GIFT CAP PENGUINS AND
PALS COLLECTION.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113215-JG12 THREE CAT GRAPHIC.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113221-JG936 STENCIL FLORAL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113777-BNB GIFT 2012 PUPPY
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001113811-BG OWLS, FLOWERS & BERRIES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115619-MOUNTAIN PATROL ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            295 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 337
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001115620-BG12 AZALEA SKATE STITCH ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115622-BG12 GINGER GIRL AND PUPPY
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115623-KG CAT AND BUNNY SKATERS ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001115625-A3670_1 SNOWFLAKE SWIRLS.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115626-BG WTR LVL MITTENS ET AL.                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001115627-CG958_1 STITCHY CIRCLE PRINT.             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115628-CBG12 POLKA PUP ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115629-CBG12 SWEET DAY ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115633-CG12 SKI LIFT PALS ET AL.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115634-CBB12 WOOLY LOVE.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115635-GG418_1 BALLET PUPPY PRINT
ET AL.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001115637-BG WILD ABOUT MOMMY ET AL. UNKNOWN                                     UNKNOWN                  UNKNOWN

VAU001115643-44405-GIRL AND GIRAFFE ET AL. UNKNOWN                                  UNKNOWN                  UNKNOWN

VAU001115645-B4C02-SNOW DAY FLIP ET AL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115647-BB WCAP TURTLE FISH
OCTOPUS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001115648-E2155_1 WINTER OWLS.                      UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             296 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 338
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001115649-E2179_1 WINTER BEARS.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115650-BLUE FRINGE HUSKY.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115651-STITCHY HUSKY FACE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115652-CBB12 SABERTOOTH CAT.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115653-CBB12 MAMMOTH BONES.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115654-CBB12 STITCHY TREX BONES.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115655-CBB12 MINI MAMMOTH.                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001115656-JG12 PEACOCK BLUE BORDER.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001115657-MELT MOMMY'S HEART ET AL.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115659-CBG12 POLAR BEAR
SNOWGLOBE ET AL.                                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115660-CBG12 DEER SONG ET AL.                   UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001115661-C8S12 ICE SKATE MONKEY ET AL. UNKNOWN                                 UNKNOWN                   UNKNOWN

VAU001115662-NB WINCAP12 WALRUS ET AL.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001115668-E2158_1 FUZZY SLIPPER PRINT.             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115670-MULTI MITTEN SQUID.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115947-JL12 CAT APPLIQUE ET AL.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115958-JL12 SNOWMAN APPLIQUE &
JL12 SNOWMAN FAIR ISLE.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001115959-JG938B FLORAL WREATH PRINT
ET AL.                                                UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             297 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 339
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001115960-JG12 BALLERINAS GRAPHIC ET
AL.                                                 UNKNOWN                    UNKNOWN               UNKNOWN
VAU001115964-JG12 DOG IN PURSE.                     UNKNOWN                    UNKNOWN               UNKNOWN

VAU001122418-G13 HOT AIR BALLOON GIRLS.          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122419-KG13 LOBSTER RED BLING
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001122425-A3820_1 SNAP DRAGON FLORAL,
BG13 SWIM SWAN, BG13 SWIM ZEBRA.                 UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122429-JG970B SPECIAL OCCASION 13
FLORAL.                                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122432-JG13 SP1A 006 GIRL ICON.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122435-CB13 SPRING TRANS
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122436-GB593_1 SURFING PUPS & LB13
SURF PUP CATCHES WAVE.                           UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122439-JG13 SP1A POPPY PRINTS.             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122441-A3817_1 BLUE GROTTO FLORAL,
G13 RUFFLE SEAHORSE.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122445-A3846_1 FANDANGO FLORAL,
G13 FANDANGO BUTTERFLY.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001122452-BG13 BDAY GIRL KITTEN
CUPCAKE.                                         UNKNOWN                      UNKNOWN                      UNKNOWN

VAU001122454-B13 SP1 BEACH COLLECTION.           UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        298 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 340
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001122456-BG13 PRISSY PINK BIRD
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122457-G13 SP1 POPPY PRINT
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122460-A3756_1 LADYBUG POPPY
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001122462-A3761_1 BG ELECTRIC POPPIES,
A3765_1 BG ELECTRIC PRISSY POPPIES.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122466-A3842_1 BIRDIE BOARDWALK 3
THRU 24 MOS, A3842_2 BIRDIE BOARDWALK 2T
THRU 5T.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122469-BG13 HOT AIR BALLOON PUPPY,
BG13 3D HOT AIR BALLOON PUP, BG13 SP1 CUFF
PATTERN.                                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122759-CBG13 SO BERRY CUTE
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122760-GYB13 MANDARIN GECKO.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122763-GYB13 VET IN TRAINING.                   UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122765-GYG13 STAR SITTER KITTY.                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122768-GYG13 UNICORN PRINCESS.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001122771-JB13 SPC FROG COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001122773-JB1552 SHARK AND MANTA RAY
PRINT & JB1552B SHARK MANTA RAY PRINT.  UNKNOWN                                    UNKNOWN                   UNKNOWN
VAU001122774-JG971 BARELY PINK FLORAL.  UNKNOWN                                    UNKNOWN                   UNKNOWN


                                                            299 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 341
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                    Interest             for Current Value   Debtor's Interest
VAU001122776-JG1027 WHITE FLORAL.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU001122778-JG1028 DITSY FLORAL.                      UNKNOWN                    UNKNOWN               UNKNOWN
VAU001122783-NG13 BEE AND TULIPS
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122788-KG13 ELECTRIC PINK POPPIES
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122794-JG953 LARGE FLORAL & JG13
UMBRELLA GIRLS ICON.                                   UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122796-JG972B LARGE SWIM FLORAL,
JG973 SMALL SWIM FLORAL & JG13
SUNTANNING GIRL GRAPHIC.                               UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122798-JL804B SHEEP
CONVERSATIONAL.                                        UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122799-JL13 WHALE CARDI.                         UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001122806-LB13 FARM PUPS COLLECTION.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122808-BNG13 STRAWBERRY
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN

VAU001122812-BNU13 DUCKLING COLLECTION.                UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122815-BB13 BOYS CLUB PUP
COLLECTION.                                            UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122816-BB BUILD A BOT, BB WRECKING
CREW.                                                  UNKNOWN                   UNKNOWN                     UNKNOWN
VAU001122819-C8S13 SWEET DREAMS GIRL,
C8S331_1 CANDY PRINT.                                  UNKNOWN                   UNKNOWN                     UNKNOWN


                                                             300 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 342
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001122821-CBG13 SWIM LADYBUG, CG13
CRIMSON LADYBUG.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122822-D1605_1 WHALE PRINT, BB13
SPOUTING WHALE.                                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122825-D1606_1 GATOR PRINT, BB13
COOL DUDE GATOR.                                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122826-BB13 HANDSOME LIKE DADDY
FROGS.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122827-BB13 COOL DUDE DINOS.                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001122828-D1608_1 PUFFER FISH PRINT,
BB13 FISHIES, BB13 SHARK ON WAVES.                     UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001122831-D1610_1 CRAB SAILBOAT PRINT.              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122833-B13 TRUE BLUE STEGO, B13 SP1
TREX.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122836-CBB13 SPRING COLLECTION.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122838-CBB13 SPTR SEA CREATURE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001122840-CBB13 LITTLE WINGMAN
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001122843-CG13 STRAWBERRY COLLECTION. UNKNOWN                                    UNKNOWN                  UNKNOWN
VAU001122844-SHARK WITH FOLLOWERS.       UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001122845-E2166_1 BULLDOG LOVE PRINT. UNKNOWN                                    UNKNOWN                  UNKNOWN


                                                             301 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 343
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001123289-A3812_2 DAFFODIL PRINT,
A3796_1 TINY DAFFODIL PRINT.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123296-BG13 EASTER COLLECTION.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123298-G13 SP2 SUNNY DAYS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123299-TWEET DREAMS BIRDS.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123300-OFF TO BED.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123301-SPACE SPORTS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123302-EARTH BOUND.                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123303-CU530_1 LADYBUG FLORAL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123305-C8S13 AMOUR KITTIES.                     UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123307-CU545_1 PINK BUNNIES.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123308-CU528_1 BUBBLES FLORAL.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123312-C8S13 BONE TIRED.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123316-C8S13 GARDEN SCENE,
C8S332_1 FLORAL PRINT.                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123319-BG VALENTINE MONKEY, BG13
VALENTINE CUPCAKE, KG13 VALENTINE SHADES
PUPPY.                                                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123378-A3793_1 DAFFODIL PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123379-A3794_2 DAISY FLORAL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123381-A3811_1 KG EASTER FLORAL.                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001123383-A3843_1 PALE YELLOW PRINT.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123384-A3834_1 BLUE FLORAL.                     UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            302 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 344
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001123385-PURPLE SEQUIN BUNNY ET AL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123386-1 ELEPHANTS WBALLOONS
PRINT ET AL.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123397-KG13 MAKE A SPLASH
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001123398-BG13 LOVE BUG COLLECTION.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123411-GG13 FANDANGO FRIENDS
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001123412-GG419_1 FANDANGO FLORAL.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123414-NB13 FROG BUBBLES
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123426-JG12 GIRL DOG AND KITES &
JG12 MULTI KITE GRAPHIC.                          UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001123427-JG946 LARGE AZALEA FLORAL.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123429-JB1500 TURTLE PRINT & JB12
TURTLE FISH GRAPHIC.                              UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001123431-GB13 VALENTINE COLLECTION.           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123432-JJ VALENTINE ANIMALS
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123434-AL13 SAFARI BIB.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001123435-JG13 SP2 COLLECTION.                 UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         303 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 345
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001123514-KG13 SVAC MAKE A SPLASH
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123516-BB13 SVAC TURTLE SURF
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123517-MONSTER ROCK.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123518-JG13 BUNNY WBASKET, AG13
BUNNY SOCKS.                                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123519-JB13 EASTER TURTLE.                      UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123523-GB598_1 SHARK STARFISH
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001123526-CG984 DUSTY FOREST FLORAL.               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123527-CG1003_1 EASTER FLORAL.                  UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001123529-CG1002_1 EASTER CAP FLORAL. UNKNOWN                                   UNKNOWN                   UNKNOWN
VAU001123532-GYG13 BUTTERFLY KISSES.     UNKNOWN                                   UNKNOWN                   UNKNOWN
VAU001123539-FLORAL TURTLES.             UNKNOWN                                   UNKNOWN                   UNKNOWN

VAU001123541-LILYPAD FROGS WBUTTERFLY.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123544-GIRL HAIR BOWS BUNNY.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123545-BOY BOWTIE BUNNY.                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123549-TENNIS ACE MONKEY.                       UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123550-SLEEP ROBOTS.                            UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123554-CG993_1 SPRING 13 FLORAL.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001123563-JL13 CROCODILE CARDI, JL13
CROCODILE HAT.                                        UNKNOWN                      UNKNOWN                   UNKNOWN


                                                            304 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 346
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
            intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001123565-JG957 LG ROSE FLORAL, JG1025A
LG ROSE BORDER.                                      UNKNOWN                    UNKNOWN               UNKNOWN

VAU001123566-JG958D BUTTERFLY PRINT, AG13
BUTTERFLY TIGHT, JG13 BUTTERFLY RIBBON.   UNKNOWN                             UNKNOWN                      UNKNOWN

VAU001123592-JL837 BALLOON
CONVERSATIONAL, JL836 BALLOON BORDER.            UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123593-JB13 LIFEGUARD PUPS.                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123594-JG974 CHERRY PRINT, CHERRY
HAT GIRL WDOG.                                   UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123596-JG998 FLAMINGOS, JG13 3D
PAINTED FLAMINGO.                                UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123599-JG991 PINK FLORAL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123605-JG965B SP2 FLORAL.                  UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123607-JB1557 SHELLFISH PRINT [CRAB
AND LOBSTER PRINT]                               UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123612-NG13 LITTLE MISS WHALE
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123657-NB13 CAPTAIN ADORABLE
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123665-KG13 SCAP SWEET PEACH
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001123674-BG13 SCAP BEE UTIFUL
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN



                                                        305 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 347
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001123680-A3827_1 SWIM2 PRINT, SWIM
FISH.                                                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123682-A3806_1 BLUE GROTTO SPOTS,
A3937_1 MAYA BLUE SPOTS.                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123690-A3801_1 DAIQUIRI GREEN
FLORAL.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123716-A3749_1 CORAL ORANGE PRINT,
A3746_1 DAIQUIRI PRINT.                                UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001123719-BG13 SVAC SEALY COLLECTION.               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123722-BB13 SCAP LIVE TO RIDE
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123723-D1667_1 FISH FAMILY SCENIC,
FISHING BOAT SCENE, FISH FAMILY.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123733-D1611_1 SHARK PRINT, SNACK
TIME SHARK.                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001123735-KB13 SVAC ROBO COLLECTION.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123738-D1609_1 TURTLE LEAF PRINT,
SIDE SEAM TURTLES.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123741-BB13 SVAC APPLIQUES.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123748-CG13 SPB PUFF GIRL WITH
PUPPY, MOPED PUPPY.                                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001123775-CG13 LE TWEET COLLECTION.                 UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             306 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 348
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001123776-CG1004_1 WATERCOLOR
BUTTERFLIES, WATERCOLOR FLOWERS.                       UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001123779-BG13 SP2 CAT FROLICS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124066-A3797_1 KG FLORAL.                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124067-A3784_1 LETTUCE GREEN
FLORAL.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124069-A3781_2 KG SP2 FLORAL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124071-BB13 BLUE HARBOR SCENE,
BB13 3D CRAB CLAWS.                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124074-B13 SP2 SUBS AND SEA LIFE, B13
SP2 SEA EXPLORER.                                      UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001124075-BB13 SEA YA LATER COLLECTION.             UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124076-C8S337 HAPPY ALLIGATOR,
C8S13 MAKE MY HEART SING.                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124077-CG990 JELLYFISH PRINT, CBG
RUCHED JELLYFISH.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124078-CG13 SPRING COLLECTION.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124080-CBG13 SPRING COLLECTION.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124083-CG996 LILY OF THE VALLEY
PRINT.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001124084-CG981 SMALL SPRING FLORAL.                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001124085-CU548_1 SHARKS.                           UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             307 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 349
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001124086-CU531_1 AUTUMN ORANGE
FLORAL.                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001125253-GG433_1 SP2 FLORAL ET AL.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001125254-GB606_1 TORTOISE AND HARE
PRINT ET AL.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001125257-GG439_1 LAVENDULA FLORAL ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001125259-GG441_1 EASTER CRITTERS ET
AL.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001128091-C8S344_1 BEACH PRINT, ET AL.              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001128092-CG1072_1 JULY 4 FLORAL, ET AL.            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128094-[A3870_1 FLORAL, ET AL.]                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128096-CBG13-SMR1-015, ET AL.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128097-CG1030_1.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128108-C8 GIRL SMR1 PRINTS
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128109-CG1054-1, ET AL.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128115-A3887-1, ET AL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128201-GYG13-SUM-003.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128202-CN367_1 WHALE PRINT.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128205-BB13-SUM-003, ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128208-BB13-SUM-022, ET AL.                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128210-A3877-1, ET AL.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001128214-H379-1, ET AL.                            UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             308 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 350
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's    Valuation Method Used     Current Value of
           intellectual property; Goodwill)                    Interest                for Current Value      Debtor's Interest
VAU001128218-H384-1, ET AL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128222-H383-1, ET AL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128224-GB620-1, ET AL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128226-CG1053-1, ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128232-GYG13-SUM-001.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128233-CG1035-1, ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128236-GYB13-SUM-005.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128242-CN362-1, ET AL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128254-CU560-1, ET AL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128255-CG1032-1, ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128256-CN372-1.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128257-JG1000, ET AL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128258-EJG1020C, ET AL.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128260-JB1626, ET AL.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128262-GG449-1, ET AL.                          UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128266-CB13-SMR1-004, ET AL.                    UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001128268-CU549_1.                                 UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001129642-U616-1 BUTTERFLY PRINT.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001129643-C8 KG HAPPY FLOWER GIRL
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001129644-CG839-1 CATERPILLAR
WATERMELON PRINT & CG830-1 WATERMELON
PRINT.                                                UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001131797-E2084-1 UNICORN SILHOUETTE
PRINT & SWEET DREAMS UNICORN.                         UNKNOWN                      UNKNOWN                   UNKNOWN


                                                             309 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 351
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001133262-BB13 FUN TO BE 2 WDOG ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133263-GYB13 SIDE SEAM SNAKES.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133588-A3856_1 ASPEN FLORAL.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133590-ADVENTURE TRAIL, ET AL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133591-BB13 STUP SHARK TUMMY.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133593-SHARK GUIDE, ET AL.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133595-A3857_1 ALLIGATOR FLORAL, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001133597-A3855_1 CITRUS FLORAL, ET AL. UNKNOWN                               UNKNOWN                   UNKNOWN
VAU001133598-A3950_1 BEETROOT FLORAL, ET
AL.                                        UNKNOWN                               UNKNOWN                   UNKNOWN
VAU001133600-A3925_1 LILY POND FLORAL, ET
AL.                                        UNKNOWN                               UNKNOWN                   UNKNOWN

VAU001133604-A3943_1 GIRAFFE FLORAL, ET AL.       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133607-FUN IN THE SUN, ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133608-JG1012 TILE PRINT, ET AL.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133609-JG13 BON VOYAGE.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133610-EJG1021 EYELET BORDER.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133611-JG1013C FLORAL, ET AL.               UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133615-JG1006 SMALL FLORAL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133618-JG1005B FLORAL.                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133620-JB1625 PALM PRINT, ET AL.            UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         310 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 352
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001133621-CG1068_1 HSMR FLORAL, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133631-SNACK TIME.                          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133632-LADYBUG FRIENDS.                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133633-GYG13 FRUITSICLES.                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133634-SKATER WGIANT POPSICLE.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133636-C8S13 HSMR TOUCAN.                   UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001133637-A3948_1 ZEBRA FLORAL, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133638-JG989 TULIP FLORAL.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133639-C8S354_1 SHARK WAVES.                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133640-FOLIAGE 237402 BAM FALL FOR
FUN ANIMALS.                                      UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133641-JL13 BIRDY BUBBLE, ET AL.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133674-A3936_1 BUTTERFLY PRINT, ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001133675-GG461_1 DAISY PRINT, ET AL.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133677-GB636_1 SHARKS AHOY PRINT,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001133679-C8S352_1 CHAMP PRINT, ET AL. UNKNOWN                                UNKNOWN                   UNKNOWN
VAU001133682-A3923_1 HIBISCUS FLORAL, ET
AL.                                       UNKNOWN                                UNKNOWN                   UNKNOWN

VAU001133960-CBG13 HSMR MERMAID, ET AL.           UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         311 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 353
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001133962-GB625_1 CRABBY PRINT, ET AL.         UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133964-GG458_1 MARINA MOUSE
PRINT, ET AL.                                     UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001133967-FISHING BEAR, ET AL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001134990-SNOW DAY FLIP BOOK.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001135034-PJ THE SLEEP SHEEP.                  UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144847-001 CAT AND BIRD ET AL.              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144848-BUTTON FLOWERS AND LEAVES
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144849-EIGHT_POINTED SNOWFLAKES
WITH HEARTS ET AL.                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144850-A4114_1 ROSES AND ROSEBUDS
PRINT.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144851-1 STRIPES AND DOTS PATTERN
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144852-003 BRIDLED HORSE ET AL.             UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144853-003_DOG ET AL.                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144854-014 ELEPHANT BUNNY TRICK ET
AL.                                               UNKNOWN                        UNKNOWN                   UNKNOWN

VAU001144855-2 FANCY SNOW BIRDIES ET AL.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144856-030 ALLIGATOR ET AL.                 UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001144860-001 PASTEL BLOSSOMS AND
FEATHER ET AL.                                    UNKNOWN                        UNKNOWN                   UNKNOWN



                                                         312 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 354
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001144861-A4109_2 DALMATIAN PUP
PATTERN ET AL.                                        UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151874-2013 RAINING VALENTINES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151876-JJ RESORT 2013 SAILS AND
WATERCOLORS COLLECTION.                               UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151883-JG13_VAL_003 LOVE HEART
GIRL, JG1085A_MILL LOVE PRINT, JL13_VAL_003
BE MINE BUNNIES.                                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001151884-GYMBOREE GIRL GIFT CAPSULE
TRES CHIC KITTIES AND GIRL COLLECTION.                UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151887-GYMBOREE NEWBORN GIFT CAP
SPACE CREATURES AND ELEPHANTS FRIENDS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151943-GYMBOREE NEWBORN WINTER
CAP SHEEP MEADOW MONKEY FRIENDS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001151944-CRAZY 8 GIRL GIFT CIRCUS
TRICKS COLLECTION.                                    UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001151945-GYMBOREE GIRL WINTER CAP
SEA SKI DANCE VACATION FRIENDS COLLECTION. UNKNOWN                                 UNKNOWN                   UNKNOWN
VAU001151946-JG13_HL2A_003_DAMASK GIRL
HOLIDAY FLOWER BREATH,
JG1097_MILL_DAMASK GIRL HOLIDAY.           UNKNOWN                                 UNKNOWN                   UNKNOWN


                                                            313 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 355
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001151947-GYMBOREE GIRL GIFT CIRCUS
FRIENDS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001151948-CRAZY 8 HOLIDAY GIRL WOOLY
AND CLOVER FRIENDS COLLECTION.                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001151949-GYMBOREE GIRL WINTER LEVEL
FANCY FEATHERS COLLECTION.                             UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001151950-GYMBOREE_NEWBORN_GIFT
WINTER WEAR FRIENDS.                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001151951-GYMBOREE NEWBORN WINTER
SNOW FUN FRIENDS COLLECTION.                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001194331-GYMBOREE SPRING 2015
ANIMALS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001194334-GYMBOREE SPRING 2015
FLOWERS.                                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001200819-SPRING VACATION 2015 BEACH
FUN.                                                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001200870-SPRING BREAK 2015
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001200975-SPRING 2015 EASTER FLORAL
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001201176-GYM GIRL SPRINGTIME 2015.                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001205553-[C8 KID GIRL/BABY GIRL PRE-
SUMMER 2015]                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001205560-[C8 NB_SW_UW 2015 PRE-
SUMMER SLEEPWEAR]                                      UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             314 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 356
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001205564-[GYM GIRL SPRING 2015 APR
SUMMER]                                                UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207199-C8 GIRL 2015 SUMMER CAP
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207249-GYMGIRL SUMMER 2015 MAY
STOCK UP TG.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207251-GYMGIRL SUMMER 2015 MAY
STOCK UP KG.                                           UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207253-SUMMER 2015 MAY STOCK UP
CT KG.                                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207254-GYM TODDLER GIRL APR
SUMMER-2 2015.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207255-JJ GIRL 2015 SUMMER 2.                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207257-GYMGIRL SUMMER 2015 MAY
STOCK UP TIER_KG.                                      UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207259-GYM BABY NEWBORN SUMMER
2015 - BUTTERFLIES & BIRDS.                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001207261-GYM BABY NEWBORN SUMMER
2015 - WILD ANIMALS.                                   UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001207264-GYMBABY NEWBORN GIRL AND
BOY SUMMER-2 2015 - OCEAN AND SEA.    UNKNOWN                                       UNKNOWN                  UNKNOWN
VAU001207265-GYMBABY NEWBORN GIRL APR
SUMMER-2 2015 -FLORAL PATTERNS.       UNKNOWN                                       UNKNOWN                  UNKNOWN
VAU001207267-GYM KIDGIRL APR SUMMER-2
2015.                                 UNKNOWN                                       UNKNOWN                  UNKNOWN


                                                             315 of 321
           Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                     In re Gym-Mark,
                                               Document              Inc. of 372
                                                              Page 357
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001207269-BRAND NEW BOY & UNI - JULY
BACK TO SCHOOL 2015 - WHALES.                         UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001207272-BRAND NEW BOY & UNI - JULY
BACK TO SCHOOL 2015 - FARM.                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001207301-JJ GIRL 2015 SUMMER CAP
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001214646-JUNE JULY HOT FLOWERS A4959-
1, ET AL.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001214867-JULY AMERICANA REFRESH G15-
AMR2-002.                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219017-GYMGIRL 2015 AUG FALL 1
CT_KG AND TG COLLECTION.                              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219021-GYMBABY BRAND NEW FALL
2015 COLLECTION.                                      UNKNOWN                      UNKNOWN                   UNKNOWN

VAU001219038-GYMGIRL 2015 AUG FALL 1 TG.              UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219040-GYMBOY 2015 AUG FALL 1.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219075-GYMGIRL SEPT FALL 2 KG_FOXES
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219076-C8 FALL 2_KG/BG_AW AND
PRINTS_BIRDS AND FLOWERS COLLECTION.                  UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219077-C8 KG/BG FALL 2_AW_BIRDS
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001219078-GYMBABY NEWBORN FALL 2015
COLLECTION.                                           UNKNOWN                      UNKNOWN                   UNKNOWN



                                                            316 of 321
          Case 19-30254-KLP          Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                 Desc Main
                                                   In re Gym-Mark,
                                             Document              Inc. of 372
                                                            Page 358
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's Valuation Method Used  Current Value of
           intellectual property; Goodwill)                  Interest             for Current Value   Debtor's Interest
VAU001219079-C8 KIDGIRL_BABYGIRL 2015 FALL
1_PRINTS FLORAL COLLECTION.                         UNKNOWN                    UNKNOWN               UNKNOWN

VAU001219166-JT122 TROPICAL STRIPE BORDER.       UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219167-GYM GIRL SUMMER 2015 JULY
BTS 2_KG AND TG COLLECTION.                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219174-JJ GIRL 2015 FALL CAP
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219175-C8 KIDGIRL_BABYGIRL 2015 FALL
1 AW_ORANGE TO PINK PALETTE.                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219192-JJ GIRL AND LAYETTE 2015
TRANS 2 COLLECTION.                              UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219194-GYM GIRL SUMMER 2015 JUL
BTS 1 CT_TG.                                     UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219239-GYM GIRL SUMMER 2015 JUL
BTS 1 KG COLLECTION.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219255-GYM GIRL SUMMER 2015 JUL
BTS 1 CT_KG COLLECTION.                          UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219256-GYM GIRL SUMMER 2015 JUL
BTS 1 TG COLLECTION.                             UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219272-GYM GIRL SUMMER 2015_LION
AND KITTY_TG15-BTS1-009.                         UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219328-JJ GIRL 2015 TRANS 1
COLLECTION.                                      UNKNOWN                      UNKNOWN                      UNKNOWN
VAU001219569-GYM GIRL SUMMER 2015 JUN
CAP KG AND TG DAISY COLLECTION.                  UNKNOWN                      UNKNOWN                      UNKNOWN


                                                        317 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 359
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001219793-GYM GIRL SEPT FALL 3 CT_KG &
TG_ RACCOON, CAT, DOG.                                 UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001219795-GYM GIRL SEPT FALL 3 CT_KG &
TG_COLLECTION.                                         UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001219796-GYM GIRL FALL 3 KG CAT
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001219797-CORAL AND BLUE ROSES_A5094-
2.                                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001219801-GYM GIRL SEPT FALL 3 TIER KG &
TG.                                                    UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001227229-C8 KIDGIRL_BABYGIRL 2015 GIFT
PRINTS COLLECTION.                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001227239-GYMBABY BRANDNEW WINTER
2015 ALPHABET ANIMALS H542-3.                          UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001227240-C8 KIDGIRL_BABYGIRL GIFT
PRINTS COLLECTION (FLOWERS)                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001227242-RED GRAY BLUE LEAF
COLLAGE_CG1797-1-NVL.                                  UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001227243-GYMBABY NEWBORN WINTER
2015 KITTEN MOUSE FLOWER REPEAT_GG715-1. UNKNOWN                                    UNKNOWN                  UNKNOWN

VAU001227245-GYMBABY NEWBORN WINTER
2015 SQUIRREL MOUSE FOXES COLLECTION.                  UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001227247-GYMBABY BRANDNEW WINTER
2015 PENGUIN COLLECTION.                               UNKNOWN                      UNKNOWN                  UNKNOWN


                                                             318 of 321
          Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                    In re Gym-Mark,
                                              Document              Inc. of 372
                                                             Page 360
                                                   Case No. 19-30254
                       Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                  Interest               for Current Value       Debtor's Interest

VAU001231216-GYMGIRL WINTER 2015_JAN CAP
TG_PUPPIES & KITTIES IN BOWS COLLECTION.          UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001231217-JANIE & JACK LAYETTE TRANS
CAP COLLECTION.                                   UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001233107-CRAZY 8 2016
KIDGIRL_BABYGIRL SPRING TRANS AW
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001233108-JANIE & JACK 2016 GIRL SWIM
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001233109-GYMBABY 2016 NEWBORN
SPRING COLLECTION.                                UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001233126-GYMGIRL WINTER 2015 SPRING
TRANS TG DAISY ANIMALS.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001238438-JANIE AND JACK GIRL_DRESSY
EASTER 2016_COLLECTION.                           UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001238441-JANIE AND JACK
LAYETTE_DRESSY EASTER 2016 COLLECTION.            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001238443-JANIE AND JACK GIRL - EASTER 2
CAP.                                              UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001238444-JANIE AND JACK EASTER 2
COLLECTION.                                       UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001246642-FLORAL_BUTTERFLIES_JL2146,
ET AL.                                            UNKNOWN                        UNKNOWN                   UNKNOWN
VAU001247339-GYM GIRL SPRING 2016 APRIL
SUMMER SWIM KG_TG COLLECTION.                     UNKNOWN                        UNKNOWN                   UNKNOWN


                                                         319 of 321
            Case 19-30254-KLP           Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 361
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


      General Description of Property (Patents,
     copyrights, trademarks, and trade secrets;
  Internet domain names and websites; Licenses,
  franchises and royalties; Customer lists, mailing
 lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used     Current Value of
            intellectual property; Goodwill)                    Interest               for Current Value      Debtor's Interest
VAU001250052-
1WAY_BORDER_PRINT_GG7801_NVL, ET AL.                   UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001255079-GYMBOREE GYMGIRL MAY
SUMMER 4 SWIM HIBISCUS FLOWER
COLLECTION.                                            UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321287-TINY FLORAL EYELET ON BLUE
STRIPE U18JLPT43-N                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321288-LINEAR BLUE AND WHITE
FLORAL U18JLPT52-N                                     UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321289-BORDER FLORAL PRINT
U18JGPT29-N                                            UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001321290-PALM TREE PRINT U18JBPT18-2               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321291-TROPICAL PRINT (PALM TREE,
PINEAPPLE, TOUCAN) JB18-TRA1-04                        UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321292-PINK AND PURPLE FLOWER
EMBROIDERY U18JGPD44-2-N                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321293-PINK AND YELLOW FLORAL
EMBROIDERY JG18-TR1B-003                               UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321294-SCATTERED BLUE FLORAL PRINT
U18JLPT18                                              UNKNOWN                      UNKNOWN                  UNKNOWN
VAU001321295-PINK FLORAL ON STRIPE PRINT
U18JGPT31                                              UNKNOWN                      UNKNOWN                  UNKNOWN

VAU001321296-PINK POPPY PRINT U18JGPT71                UNKNOWN                      UNKNOWN                  UNKNOWN



                                                             320 of 321
           Case 19-30254-KLP            Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                      In re Gym-Mark,
                                                Document              Inc. of 372
                                                               Page 362
                                                     Case No. 19-30254
                         Schedule A/B: Part 10, Questions 60-65 - Intangibles and intellectual property


     General Description of Property (Patents,
    copyrights, trademarks, and trade secrets;
 Internet domain names and websites; Licenses,
 franchises and royalties; Customer lists, mailing
lists, or other compilations; Other intangibles, or   Net Book Value of Debtor's   Valuation Method Used      Current Value of
           intellectual property; Goodwill)                    Interest               for Current Value       Debtor's Interest
VAU001321297-NEWBORN DITSY PINK FLORAL
U18JLPT30                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001330461-WATERMELON PRINT
U18JGPT68                                             UNKNOWN                      UNKNOWN                   UNKNOWN
VAU001331399-GREEN AND PEACH FLORAL
BOUQUET PRINT U18JGPT51                               UNKNOWN                      UNKNOWN                   UNKNOWN




                                                            321 of 321
             Case 19-30254-KLP                        Doc 6            Filed 03/01/19 Entered 03/01/19 21:44:15                               Desc Main
                                                                     Document      Page 363 of 372
 Fill in this information to identify the case:

 Debtor name          Gym-Mark, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)              19-30254
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See Schedule D Part 1                         Describe debtor's property that is subject to a lien            $170,123,599.00                   Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                          $170,123,599
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   .00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                       Case 19-30254-KLP      Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15                                       Desc Main
                                                                                                      Document      Page 364 of 372
                                                                                                             In re Gym-Mark, Inc.
                                                                                                              Case No. 19-30254
                                                                                     Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                        Insider or Related Party?




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                    CoDebtor




                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                                                                               Amount of Claim (Do not    Value of Collateral
                                                                                                    Last 4 Digits of                                             Date Debt was Incurred, Description of Debtor's                                                deduct the value of the   that Supports this
                 Creditor Name                                      Address                        Account Number                                               Property Subject to the Lien and the Nature of Lien                                                   collateral)               Claim
                                               100 FEDERAL ST.
BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT   BOSTON, MA 02110                                                                                                9/29/17, PROPERTY DESCRIPTION: ABL REVOLVER
TO THE ABL REVOLVER                            ATTN: C.J. CASSIDY                                              0026 N/A Yes                                    SECURED BY UCC LIEN                                                                                      $81,079,085.00 UNDETERMINED
                                               GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.    2001 ROSS AVE, SUITE 2800                                                                                       9/29/17, PROPERTY DESCRPITION: TERM LOAN
(DALLAS, TEXAS), AS COLLATERAL AGENT           DALLAS, TX 75201                                                        N/A Yes                                 SECURED BY UCC LIEN                                                                                      $89,044,514.00 UNDETERMINED

                                                                                                                                                                                                                                                  TOTAL:              $170,123,599.00




                                                                                                                   1 of 1
             Case 19-30254-KLP                        Doc 6            Filed 03/01/19 Entered 03/01/19 21:44:15                                    Desc Main
                                                                     Document      Page 365 of 372
 Fill in this information to identify the case:

 Debtor name         Gym-Mark, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)           19-30254
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $21,905,647.54
           Attached Schedule E/F Part 2                                         Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                   21,905,647.54

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      21,905,647.54




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                              Case 19-30254-KLP      Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15             Desc Main
                                                                             Document      Page 366 of 372


                                                                                    In re Gym-Mark, Inc.
                                                                                     Case No. 19-30254
                                                                                    Schedule E/F: Part 2




                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                  Disputed
                                                                                                        Last 4 Digits of
                              Creditor Name                          Address                           Account Number       Date Debt was Incurred, Basis for Claim                                                                      Total Claim
                                                71 STEVENSON STREET, 22ND FLOOR
Gymboree Group, Inc                             SAN FRANCISCO CA 94105                                                     Intercompany Liability                                                                                       $19,197,286.99
                                                71 STEVENSON STREET, 22ND FLOOR
Gymboree Manufacturing, Inc                     SAN FRANCISCO CA 94105                                                     Intercompany Liability                                                                                        $2,411,335.99
                                                12438 WEST BRIDGER ST., SUITE 100
                                                DEPT CH 17399
MARK MONITOR, INC                               BOISE ID 83713                                       4112                  Other-Outside Services                                                                                           $10,294.00
                                                PO BOX 39000
                                                DEPT 34461
ORRICK, HERRINGTON & SUTCLIFFE LLP              SAN FRANCISCO CA 94139                               2558                  Other-Outside Services                                                                                          $286,730.56
                                                                                                                                                                                                             Total:                     $21,905,647.54




                                                                                           1 of 1
            Case 19-30254-KLP                         Doc 6            Filed 03/01/19 Entered 03/01/19 21:44:15                    Desc Main
                                                                     Document      Page 367 of 372
 Fill in this information to identify the case:

 Debtor name         Gym-Mark, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30254
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                   Case 19-30254-KLP        Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15            Desc Main
                                                                                    Document      Page 368 of 372
                                                                                          In re Gym-Mark, Inc.
                                                                                           Case No. 19-30254
                                                                          Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                                                                                             List Contract Number
                                                                                                                  Description of Contract or Lease and   Date of Contract                     of Any Government
             Contract Counterparty                                    Address                                         Nature of Debtor's Interest           or Lease        Remaining Term          Contract
                                           ATTN: GENERAL COUNSEL
BANK OF AMERICA, N.A., AS ADMINISTRATIVE   100 FEDERAL STREET
AGENT AND COLLATERAL AGENT                 BOSTON MA 02110                                                       FINANCIAL AGREEMENTS                        11/23/2010
                                           ATTN NEIL J MCNABNAY
                                           1717 MAIN STREET, SUITE 5000
FISH & RICHARDSON P.C.                     DALLAS TX 75201                                                       SERVICE AGREEMENTS                            8/28/2017




                                                                                                 1 of 1
            Case 19-30254-KLP                         Doc 6            Filed 03/01/19 Entered 03/01/19 21:44:15                Desc Main
                                                                     Document      Page 369 of 372
 Fill in this information to identify the case:

 Debtor name         Gym-Mark, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30254
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                          See Schedule D Part              D   2.1
             Schedule H                                                                            1                                E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                              Case 19-30254-KLP   Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15      Desc Main
                                                          Document      Page 370 of 372
                                                                In re Gym-Mark, Inc.
                                                                 Case No. 19-30254
                                                               Schedule H: Codebtors

                                                                                                                        Applicable Schedules
          Name of Codebtor                   Address                                   Name of Creditor                      (D, E/F, G)
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gyboree Intermediate Corporation    FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Retail Stores LLC          FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Manufacturing Inc.         FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Operations, Inc.           FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Group, Inc.                FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gym-Card LLC                        FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Distribution, Inc.         FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     BANK OF AMERICA, NA, AS ADMINISTRATIVE AGENT TO THE ABL
Gymboree Wholesale, Inc.            FRANCISCO, CA 94105         REVOLVER                                                D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Group, Inc.                FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D



                                                                      1 of 2
                              Case 19-30254-KLP   Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15      Desc Main
                                                          Document      Page 371 of 372
                                                                In re Gym-Mark, Inc.
                                                                 Case No. 19-30254
                                                               Schedule H: Codebtors

                                                                                                                       Applicable Schedules
          Name of Codebtor                   Address                                   Name of Creditor                     (D, E/F, G)
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gym-Card LLC                        FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Distribution, Inc.         FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Wholesale, Inc.            FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gyboree Intermediate Corporation    FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Retail Stores LLC          FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Manufacturing Inc.         FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D
                                    71 STEVENSON STREET STE.
                                    2200, 415-278-7000, SAN     GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (DALLAS,
Gymboree Operations, Inc.           FRANCISCO, CA 94105         TEXAS), AS COLLATERAL AGENT                            D




                                                                      2 of 2
Case 19-30254-KLP   Doc 6     Filed 03/01/19 Entered 03/01/19 21:44:15   Desc Main
                            Document      Page 372 of 372
